     Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 1 of 208



 1 · · · · · · · UNITED STATES DISTRICT COURT
·1·

 2 · · · · · · · SOUTHERN DISTRICT OF FLORIDA
·2·

 3 · · · · · · · ·CASE
·3·               CASE NO. 9:18-cv-80176-BB/BR

 4
·4
· ·    IRA KLEIMAN, as the personal representative
      ·IRA
 5
·5·    of the Estate of David Kleiman, and
      ·of
· ·    W&K Info Defense Research, LLC,
      ·W&K
 6
·6
· ·              Plaintiffs,
      · · · · · ·Plaintiffs,
·7
 7
· ·   ·-vs-
       -vs-
·8
 8
· ·    CRAIG WRIGHT,
      ·CRAIG
·9
 9
· ·              Defendant.
      · · · · · ·Defendant.
10

11   * *
11· ·* * *
         * *
           * *
             * *
               * *
                 * *
                   * *
                     * *
                       * *
                         * *
                           * *
                             * *
                               * *
                                 * *
                                   * *
                                     * *
                                       * *
                                         *

12   VIDEOTAPED TELECONFERENCE DEPOSITION OF JIMMY NGUYEN
12· ·VIDEOTAPED

     DATE TAKEN: April 30, 2020
13· ·DATE
13

14   TIME: 12:05 p.m. - 7:35 p.m.
14· ·TIME:

15
     TAKEN BEFORE: RICK E. LEVY, RPR, FPR
· · ·TAKEN
16                 AND NOTARY PUBLIC
16· · · · · · · · ·AND

17

18   * *
18· ·* * *
         * *
           * *
             * *
               * *
                 * *
                   * *
                     * *
                       * *
                         * *
                           * *
                             * *
                               * *
                                 * *
                                   * *
                                     * *
                                       * *
                                         *

19

20
21

22

23

24

25
     Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 2 of 208



 1 ·APPEARANCES:
·1· APPEARANCES:

 2 ·On
·2· On behalf of the Plaintiff:

 3
·3·   ·   ·   ·   VEL FREEDMAN, ESQUIRE
· ·   ·   ·   ·   ROCHE FREEDMAN, P.A.
 4
·4·   ·   ·   ·   200 S. Biscayne Boulevard
· ·   ·   ·   ·   Suite 5500
 5
·5·   ·   ·   ·   Miami, Florida 33131

 6
·6·   ·   ·   ·   ANDREW BRENNER, ESQUIRE
· ·   ·   ·   ·   BOIES SCHILLER & FLEXNER, P.A.
·7·
 7    ·   ·   ·   100 S.E 2nd Avenue
· ·   ·   ·   ·   Suite 2800
·8·
 8    ·   ·   ·   Miami, Florida 33131
· ·   ·   ·   ·   abrenner@bsfllp.com
 9
·9

10   On behalf of the Defendant:
10· ·On

11
11·   ·   ·   ·   ANDRES RIVERO, ESQUIRE
· ·   ·   ·   ·   ZALMAN KASS, ESQUIRE
12
12·   ·   ·   ·   RIVERO MESTRE, P.A.
· ·   ·   ·   ·   2525 Ponce de Leon Boulevard
13·
13    ·   ·   ·   Suite 1000
· ·   ·   ·   ·   Coral Gables, Florida 33134
14

15   APPEARING ON BEHALF OF THE WITNESS:
15· ·APPEARING

16
16·   ·   ·   ·   SPENCER SILVERGLATE, ESQUIRE
· ·   ·   ·   ·   TREVOR GILLUM, ESQUIRE
17
17·   ·   ·   ·   CLARKE SILVERGLATE, P.A.
· ·   ·   ·   ·   799 Brickell Avenue
18
18·   ·   ·   ·   Suite 900
· ·   ·   ·   ·   Miami, Florida 33131
19

20· ·Also
20   Also Present: Michael Hollander, The Videographer
21

22

23

24

25
     Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 3 of 208



 1 · · · · · · · · · · · · ·-· - -
·1·
· · · · · · · · · · · · · · INDEX
                            I N D E X
 2 · · · · · · · · · · · · ·-· - -
·2·

     WITNESS: · · · DIRECT
 3 ·WITNESS:·
·3·                   DIRECT· ·CROSS
                                CROSS· REDIRECT
                                        ·REDIRECT· RECROSS
                                                    ·RECROSS
     JIMMY NGUYEN
· · ·JIMMY
 4 ·BY
·4·  BY MR. FREEDMAN:
            FREEDMAN:· ·66

 5
·5

 6 · · · · · · · · · · · · ·-· - -
·6·
                         EXHIBITS
· · · · · · · · · · · · ·E X H I B I T S
·7·
 7 · · · · · · · · · · · · ·-· - -

·8·
 8     NUMBER · ·
      ·NUMBER·         · ·                        PAGE
                             · · · · · · · · · · ·PAGE
· ·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   1 · · · · · · · · · ·15
                             1·                    15
 9
·9·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   2 · · · · · · · · · ·24
                             2·                    24
· ·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   3 · · · · · · · · · ·29
                             3·                    29
10
10·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   4                     45
                             4· · · · · · · · · · ·45
· ·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   5 · · · · · · · · · ·53
                             5·                    53
11
11·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   6 · · · · · · · · · ·54
                             6·                    54
· ·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   7                     67
                             7· · · · · · · · · · ·67
12
12·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   8                     76
                             8· · · · · · · · · · ·76
· ·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   9·                    102
                             9 · · · · · · · · · ·102
13·
13     PLAINTIFF'S
      ·PLAINTIFF'S     EX.   10 · · · · · · · · · 124
                             10·
· ·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   11 · · · · · · · · · 140
                             11·
14
14·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   12 · · · · · · · · · 147
                             12·
· ·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   13 · · · · · · · · · 149
                             13·
15
15·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   14 · · · · · · · · · 152
                             14·
· ·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   15 · · · · · · · · · 157
                             15·
16
16·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   16 · · · · · · · · · 161
                             16·
· ·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   17 · · · · · · · · · 167
                             17·
17
17·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   18 · · · · · · · · · 172
                             18·
· ·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   19 · · · · · · · · · 176
                             19·
18
18·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   20 · · · · · · · · · 192
                             20·
· ·    PLAINTIFF'S
      ·PLAINTIFF'S     EX.   21 · · · · · · · · · 195
                             21·
19

20
21

22

23

24

25
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 4 of 208



·1·                     - - -
 1 · · · · · · · · · · ·-
 2 · · · THE VIDEOGRAPHER:·
·2·          VIDEOGRAPHER: We
                            We are
                               are now
                                   now on
                                       on the
                                          the record.
 3 ·Participants
·3· Participants should be aware that this proceeding
·4·
 4 ·is
    is being recorded.· As such
             recorded. As   such all
                                 all conversations
                                     conversations held
·5· ·willbeberecorded
 5 will        recordedunless
                        unless there
                                there is
                                       is aa request
                                             request or
·6·
 6 ·agreement
    agreement to
              to go
                 go off
                    off the
                         the record.·
                              record. Private
·7·
 7 ·conversations
    conversations and attorney-client interaction
·8·
 8 ·should
    should be held outside the presence of this remote
·9·
 9 ·interface.· This is
    interface. This   is the
                          the remote
                              remote video
                                     video recorded
10· deposition
10   ·depositionofofJames
                     JamesNguyen
                           Nguyen taken
                                   taken by
                                          by counsel
                                              counsel for
                                                      for the
11· ·plaintiff.
11   plaintiff.
12· · · · Today is Thursday April 30th 2020 and the time
12
13· ·is
13   is now 12:04
            12:04 p.m
                  p.m in
                      in the
                         the Eastern
                             Eastern Time
                                      Time Zone.·
                                            Zone. We are
14
14· here
     ·hereininthe
               thematter
                   matter of
                           of Kleiman
                              Kleiman vs Wright.·
                                         Wright. My
                                                  My name
                                                     name
15
15· ·is
     is Michael Hollander, remote video technician on
16· behalf
16   ·behalfofofUS
                 USLegal
                    Legal Support.
                           Support.·I Iam
                                        am not
                                            not related
                                                 related to
17· ·any
17   any party in this action nor am I financially
18· ·interested
18   interested in the outcome.
19
19· · · · At this time will the reporter Rick Levy on
20· behalf
20   ·behalfofofUSUSLegal
                     Legalplease
                           please enter
                                   enter the
                                          the statement
                                              statement for
21· remote
21   ·remoteproceedings
             proceedings into
                          into the
                                the record.
                                    record.
22
22· · · · THE COURT
              COURT REPORTER:·
                    REPORTER: The
                               The attorneys
                                   attorneys
23· participating
23   ·participatingininthis
                        thisdeposition
                             deposition acknowledge
                                         acknowledge that
                                                     that I
24· am
24   ·amnot
          notphysically
               physicallypresent
                          present in
                                   in the
                                       the deposition
                                            deposition room
25· ·and
25   and that I will be reporting this deposition
     Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 5 of 208



·1·
 1 ·remotely.
    remotely.
 2 · · · They further acknowledge that in lieu of an
·2·
 3 ·oath
·3· oath administered in person I will administer the
·4· ·oathremotely.
 4 oath    remotely.· Thisarrangement
                    This    arrangementis
                                        is pursuant
                                            pursuant to
                                                     to the
·5· ·FloridaSupreme
 5 Florida    SupremeCourt
                      CourtAdministrative
                            Administrative Order
                                           Order No.
·6·
 6 ·AOSC20-16.
    AOSC20-16.
·7·
 7 · · · The parties and their counsel consent to this
·8· ·arrangementand
 8 arrangement   andwaive
                     waiveany
                           any objections
                                objections to
                                            to this
                                               this manner
                                                    manner
·9·
 9 ·of
    of reporting.· Please indicate
       reporting. Please   indicate your
                                    your agreement
                                         agreement by
10· stating
10   ·statingyour
               yourname
                    nameand
                         andyour
                             your agreement
                                   agreement on
                                             on the
                                                the record.
                                                    record.
11· · · · MR. FREEDMAN:·
11                       Vel Freedman
              FREEDMAN: Vel  Freedman for
                                      for the
12· ·plaintiffs,
12   plaintiffs, we agree.
13· · · · MR. RIVERO:·
13            RIVERO: Andres
                       Andres Rivero
                               Rivero for
                                      for Dr.
                                          Dr. Wright,
                                              Wright, we
14
14· ·agree.
     agree.
15· · · · MR. KASS:·
15                   Zalman Kass
              KASS: Zalman   Kass for
                                  for Dr.
                                      Dr. Craig
                                          Craig Wright,
16· ·we
16   we agree.
17· · · · MR. SILVERGLATE:·
17                          Spencer Silverglate,
              SILVERGLATE: Spencer  Silverglate, counsel
18· ·for
18   for the witness Jimmy Nguyen, we agree.
19· · · · MR. GILLUM:·
19                     Trevor Gillum
              GILLUM: Trevor   Gillum with
                                      with Jimmy
                                           Jimmy Nguyen
20· ·agree.
20   agree.
21
21· · · · THE WITNESS:·
              WITNESS: My
                        My name
                           name is James.·
                                   James. II go
                                             go by
                                                by Jimmy
                                                   Jimmy
22· Nguyen,
22   ·Nguyen,N-G-U-Y-E-N.
              N-G-U-Y-E-N.·I Ideclare
                               declare my
                                        my testimony
                                            testimony in
23· ·this
23   this matter is under penalty of perjury.
24· · · · · · · · · · · ·- - -
24
25
     Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 6 of 208



·1·
 1 ·Thereupon,
    Thereupon,
 2 · · · · · · · · · · ·(JAMES
·2·                     (JAMES NGUYEN)
 3 · · · · · · · · · · ·having
·3·                     having been first duly sworn or
·4·
 4 ·affirmed,
    affirmed, was examined and testified as follows:
·5·
 5 · · · · · · · · · · DIRECT EXAMINATION
·6·
 6 ·BY
    BY MR. FREEDMAN
·7·
 7 · · · Q.
         Q.· ·Good
              Good morning Mr. Nguyen, how are you?
 8 · · · A.
·8·      A.· ·Fine.· How are
              Fine. How  are you?
                             you?
·9·
 9 · · · Q.
         Q.· ·Before
              Before we just get started with the
10· ·formalities
10   formalities of the deposition I just wanted to lay out a
11· ·quick
11   quick schedule
           schedule the
                    the way
                        way II was
                               was hoping
                                    hoping this
                                            this would
                                                  would go.
                                                         go. I
12· ·know
12   know it's about
               about 9:00
                     9:00 by
                          by you.· Obviously we
                             you. Obviously  we can
                                                can take some
13· ·breaks
13   breaks but I wanted to take our lunch break at 12:00 by
14
14· ·you
     you which would be 3:00 here.
15· · · · · · ·A
15             A break for about an hour or hour and 15 if
16· ·that's
16   that's enough
            enough for
                   for you.· Then if
                       you. Then   if we
                                      we still
                                         still have
                                               have more
                                                    more to go
17· ·we
17   we can finish up and if we're done obviously we're done.
18· · · · A.
18        A.· ·Okay.
               Okay.
19· · · · Q.
19        Q.· ·All
               All right.
20· · · · · · ·MR.
20             MR. RIVERO:· Vel, if
                   RIVERO: Vel,   if II may,
                                         may, just
                                              just for
                                                   for avoidance
                                                       avoidance
21
21· · · · of doubt we're going to designate the deposition as
22
22· · · · confidential and then review it subsequently to
23· · · · de-designate but just for avoidance of that we're
23
24· · · · invoking that.
24
25
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 7 of 208



·1·
 1 ·BY
    BY MR. FREEDMAN

·2·
 2 · · · Q.
         Q.· ·Mr.
              Mr. Nguyen, can you please state your name --

·3·
 3 ·just
    just before we begin am I pronouncing it correctly, is

·4·
 4 ·it
    it Nguyen?

·5·
 5 · · · A.
         A.· ·Tough
              Tough name
                    name to
                         to pronounce.· That's good.
                            pronounce. That's

·6·
 6 · · · Q.
         Q.· ·What
              What is properly I'll give it one shot and

·7·
 7 ·then
    then we'll move on.

·8·
 8 · · · A.
         A.· ·Well,
              Well, Vietnamese pronunciation is Nguyen but

·9·
 9 ·that's
    that's very difficult for American English and you so a

10· ·lot
10   lot of people say Nguyen or sometimes I just say Nguyen.

11· · · · Q.
11        Q.· ·Got
               Got it.·
                   it. II am
                           am going
                               going to
                                      to stick
                                         stick to
                                               to Nguyen
                                                  Nguyen because
12· ·you
12   you are right I would not have gotten that correct.

13· ·Mr.
13   Mr. Nguyen, can you please state your name and date of

14· ·birth
14   birth for the record?

15· · · · A.
15        A.· ·Name
               Name is
                    is N-G-U-Y-E-N.·
                       N-G-U-Y-E-N. II pretty
                                       pretty much
                                              much go by
16· ·Jimmy
16   Jimmy

17· · · ·
17

18· · · ·
18

19· · · · Q.
19        Q.· ·Actually
               Actually Mr. Nguyen, every once in a while

20· ·your
20   your voice
          voice is
                is cutting
                   cutting out
                           out aa little
                                   little bit.·
                                           bit. II don't
                                                   don't know if
21· ·there
21   there is a microphone if you can bring it a little

22· ·closer?
22   closer?

23· · · · A.
23        A.· ·I'll
               I'll talk louder.

24· · · · Q.
24        Q.· ·That
               That works.· Perfect.· Mr.
                    works. Perfect.    Mr. Nguyen,
                                            Nguyen, you
25· ·understand
25   understand that your testimony is being recorded today?
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 8 of 208



·1·
 1 · · · A.
         A.· ·Yes.
              Yes.
 2 · · · Q.·
·2·          ·Andyou
         Q. And    youunderstand
                       understandboth
                                  both by
                                        by aa court
                                               court reporter
                                                     reporter
 3 ·who
·3· who is taking a transcript and a videographer who is
·4·
 4 ·taking
    taking a video?
·5·
 5 · · · A.
         A.· ·Yes.
              Yes.
·6·
 6 · · · Q.· ·Andyou
         Q. And    youunderstand
                       understandthat
                                  that your
                                        your testimony
                                              testimony may
                                                        may be
·7·
 7 ·shown
    shown to a jury at some point in this case?
 8 · · · A.
·8·      A.· ·Yes,
              Yes, I understand that.
·9·
 9 · · · Q.· ·AndI Iknow
         Q. And       knowyou're
                           you'rea alawyer
                                     lawyer but
                                             but you
                                                  you understand
                                                      understand
10
10· ·that
     that your testimony is being given today under oath,
11· ·correct?
11   correct?
12· · · · A.
12        A.· ·Yes,
               Yes, I do.
13· · · · Q.·
13        Q. ·If
              If you don't understand a question,
14
14· ·Mr.
     Mr. Nguyen, I need you to let me know and I'll re-ask
15
15· ·it,
     it, is that fair?
16
16· · · · A.
          A.· ·Yes,
               Yes, that's fair.
17· · · · Q.·
17        Q. ·If
              If you don't I will assume you understood the
18· ·question
18   question and I'm going to rely on your answer, okay?
19
19· · · · A.
          A.· ·Okay.
               Okay.
20        Q. ·Are
20· · · · Q.· Are you -- I'm going to also assume you have
21
21· ·familiarity
     familiarity with the groundrules of a deposition like
22
22· ·oral
     oral responses and breaks and anything like that given
23· ·your
23   your experience.· Tell me
          experience. Tell  me if
                               if I'm
                                  I'm wrong.
24· · · · A.
24        A.· ·Generally.· It's been
               Generally. It's   been aa number
                                         number of
                                                of years
                                                   years since
25· ·I've
25   I've been involved in a deposition.
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 9 of 208



·1·
 1 · · · Q.
         Q.· ·Do
              Do you want
                     want me
                          me to
                             to go
                                go through?· I'll go
                                   through? I'll  go through
 2 ·them
·2· them just to
              to refresh
                 refresh your
                         your memory.· You know
                              memory. You  know II need you
 3 ·to
·3· to give oral responses -- sorry?
·4·
 4 · · · A.
         A.· ·I
              I haven't practiced law in a while so it's
·5·
 5 ·been
    been a while.
·6·
 6 · · · Q.
         Q.· ·So
              So I need you to give oral responses if you
·7·
 7 ·can
    can so the court reporter can take them down.
·8·
 8 ·Intuitively
    Intuitively we nod our heads but I actually need you to
·9·
 9 ·say
    say yes or no.· And if
               no. And   if you
                             you need
                                  need aa break
                                          break at
                                                at any
                                                   any point in
10
10· ·time
     time just
          just let
               let me
                    me know.·
                        know. This isn't
                                   isn't aa marathon.· We'll
                                            marathon. We'll
11· ·stop.·
11          You can
     stop. You   can stretch
                      stretch your
                               your legs,
                                     legs, get
                                           get aa drink,
                                                  drink, whatever,
12· ·use
12   use the restroom.· Are you
             restroom. Are   you on
                                  on any
                                     any medications
                                         medications that
                                                     that would
13
13· ·affect
     affect your ability to testify today?
14
14· · · · A.
          A.· ·No.
               No.
15
15· · · · Q.
          Q.· ·Have
               Have you ever been deposed before?
16
16· · · · A.
          A.· ·I
               I believe
                 believe so.·
                         so. II have
                                 have never
                                       never testified
                                             testified in court
17· ·proceedings
17   proceedings before but I think I've been deposed.
18· · · · Q.
18        Q.· ·Did
               Did it have anything to do with the matters at
19· ·issue
19   issue in this case?
20
20· · · · A.
          A.· ·No.
               No.
21
21· · · · Q.
          Q.· ·One
               One last
                   last housekeeping
                        housekeeping matter.· Do you
                                      matter. Do you hold
22
22· ·citizenship
     citizenship for any country besides the United States?
23· · · · A.
23        A.· ·No.
               No.
24· · · · Q.
24        Q.· ·Can
               Can you give me a brief professional
25· ·background
25   background of your career?
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 10 of 208



·1·
 1 · · · A.
         A.· ·Sure.·
              Sure. II have
                        have been
                              been aa lawyer
                                      lawyer most
                                             most of my
 2 ·professional
·2· professional career.·
                 career. II graduated
                             graduated law
                                       law school
                                           school in
                                                  in 1995 and
 3 ·I
·3· I was in private practice at corporate law firms from
·4·
 4 ·1995
    1995 until I left legal practice, at least private
·5·
 5 ·practice,
    practice, in early 2017.
·6·
 6 · · · · · ·So
              So I have been an associate and then a partner
·7·
 7 ·at
    at several
       several major
               major law
                     law firms.·
                         firms. II can
                                   can list
                                       list them
                                            them for you if
·8· ·you need?
 8 you    need?
·9·
 9 · · · Q.
         Q.· ·Sure.
              Sure.
10· · · · A.
10        A.· ·Most
               Most of my career was spent at Foley & Lardner
11· ·in
11   in the Los Angeles
                Angeles office.·
                        office. II lived
                                   lived in
                                         in Los
                                            Los Angeles
                                                Angeles most
12· ·of
12   of my life.· Foley && Lardner
           life. Foley      Lardner in
                                    in Los
                                       Los Angeles
                                           Angeles with a
13· ·little
13   little gap in between where I went to a boutique firm
14· before
14   ·beforeI Icame
                cameback.
                     back.·Then
                             ThenI Ithink
                                     thinkII was
                                              was in
                                                   in total
                                                      total at
15· ·Foley
15   Foley & Lardner
             Lardner about
                     about 12
                           12 years
                              years or
                                     or so.· Then I went to
                                         so. Then
16· help
16   ·helpa aChicago
               Chicagobased
                       basedfirm
                             firmlaunch
                                  launch their
                                          their Beverly
                                                 Beverly Hills/Los
                                                         Hills/Los
17· ·Angeles
17   Angeles office
             office called
                    called Wildman,
                           Wildman, Herald.· It's now
                                     Herald. It's now merged
18· ·into
18   into another firm and then the last major firm of my
19· career
19   ·careerwas
              wasDavis,
                  Davis,Wright
                         Wright&& Tremaine
                                   Tremaine where
                                             where II was
                                                      was for
20· ·about
20   about I think
             think six
                   six years.· All of
                       years. All  of those
                                      those were
                                            were in Los
21
21· ·Angeles
     Angeles offices.
22
22· · · · · · ·Then
               Then after I left Davis, Wright & Tremaine to
23· work
23   ·workwith
            withnChain
                 nChainwhich
                        whichIIknow
                                know we'll
                                      we'll talk
                                             talk about
                                                  about II was
24· there
24   ·therefor
             fora ashort
                    shortperiod
                          period of
                                  of time
                                      time kept
                                            kept my
                                                 my own
                                                    own legal
                                                        legal
25· practice
25   ·practicetotoassist
                   assistsome
                          someof
                               of my
                                   my longstanding
                                       longstanding clients
                                                    clients on
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 11 of 208



·1·
 1 ·some
    some matters they wanted me to continue helping them on
 2 ·for
·2· for a period
          period of
                 of time.· It wasn't
                    time. It   wasn't something
                                      something II did for a
 3 ·long
·3· long time.
·4·
 4 · · · Q.
         Q.· ·Go
              Go ahead.
·5·
 5 · · · A.
         A.· ·Then
              Then I joined the Bitcoin world.
·6·
 6 · · · Q.
         Q.· ·When
              When did you stop practicing law?
·7·
 7 · · · A.
         A.· ·Good
              Good question.·
                   question. II went
                                 went on
                                       on inactive
                                          inactive status
                                                   status with
·8·
 8 ·the
    the California Bar when I moved out of California which
·9·
 9 ·was
    was in December
           December 2018.·
                    2018. II would
                              would say
                                    say II stopped
                                           stopped doing
                                                   doing legal
10· ·work,
10   work, legal advice work, towards the end of 2017.
11· · · · Q.
11        Q.· ·Then
               Then I know that you said you left private
12· ·practice
12   practice to
              to join
                 join nChain.· Was that
                      nChain. Was  that around
                                        around 2018?
13· · · · A.
13        A.· ·No,
               No, we -- I signed on with nChain in I believe
14
14· ·it
     it was in September
               September of
                         of 2016.·
                            2016. II notified
                                     notified my
                                              my law firm
15· ·that
15   that I was intending to leave the law firm partnership
16· ·to
16   to pursue other ventures and it took -- there was kind
17· ·of
17   of a bit of
              of aa transition
                    transition process.·
                               process. AA long
                                           long period
                                                period of time
18· ·to
18   to wind down, transfer my client relationships and
19· ·matters.·
19   matters. II had
                  had been
                      been aa lawyer for
                                     for so
                                         so long.· Departing
                                            long. Departing
20· ·and
20   and you don't want to leave your clients in a difficult
21
21· ·situation.
     situation.
22
22· · · · · · ·It
               It took me longer than I expected to actually
23· ·complete
23   complete the process to transition out of the law firm
24· ·but
24   but I signed on to join nChain in September of 2016 I
25· ·believe
25   believe is the month and sort of overlapped with my
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 12 of 208



·1·
 1 ·departure
    departure from the law firm.
 2 · · · Q.
·2·      Q.· ·Can
              Can you walk me through the positions you held
 3 ·at
·3· at nChain starting from -- actually take one step back.
·4·
 4 ·Are
    Are you still at nChain today?
·5·
 5 · · · A.
         A.· ·No,
              No, I am not.
·6·
 6 · · · Q.
         Q.· ·Can
              Can you walk me through the positions you held
·7·
 7 ·at
    at nChain starting from November 2016 when you started
·8·
 8 ·and
    and going up until you left?
 9 · · · A.
·9·           Sure. In
         A.· ·Sure.· In the
                         the beginning
                              beginning II didn't
                                           didn't have
                                                  have aa formal
10· ·title.·
10           The company
     title. The   company was
                           was fairly
                                fairly new
                                       new and
                                           and part
                                               part of
                                                    of my, you
11· ·know,
11   know, job that I was asked to do was help figure out a
12· ·number
12   number of things at the company such as in particular
13· ·focusing
13   focusing on its IP program since my legal practice that
14
14· ·I
     I had in law was focused on IP and digital technology
15· ·areas.
15   areas.
16· · · · · · ·So
16             So in the beginning I would say I didn't have
17· ·a
17   a title.· Eventually we
       title. Eventually   we gave
                               gave me
                                    me aa title
                                          title to
                                                to cover
                                                   cover those
18· ·duties
18   duties but the general area in which I was asked to work
19· ·was
19   was the commercialization of intellectual property.
20· · · · · · ·Eventually
20             Eventually I got the title of IP
21
21· ·Communications
     Communications and Legal Officer to summarize the
22
22· ·variety
     variety of tasks that were described in my first
23· ·contract
23   contract with nChain because it included IP strategy,
24· ·some
24   some communications, marketing related things as well as
25· ·legal
25   legal advice related to particularly the IP.
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 13 of 208



·1·
 1 · · · · · ·Then
              Then I became later chief business officer for
·2·
 2 a·a veryshort
     very    shortperiod
                   periodofoftime
                              timebecause
                                   because then
                                            then II got
                                                    got asked
                                                        asked to
·3· ·becomeCEO
 3 become   CEOof
                of the
                    the company.
                         company.
·4·
 4 · · · · · ·So
              So I was CEO for a while and then when I left
·5· ·thatrole
 5 that    roleI Iwas
                   wasappointed
                       appointedto
                                 to be
                                     be chair
                                         chair of
                                                of what
                                                   what we
                                                        we call
                                                           call a
·6·
 6 ·Strategic
    Strategic Advisory Board and I maintained that role
·7·
 7 ·until
    until last month, March 2020.
                            2020
·8·
 8 · · · Q.
         Q.· ·Did
              Did you say the Strategic Advisory Board?
 9 · · · A.
·9·      A.· ·Yes.
              Yes.
10· · · · Q.
10        Q.· ·So
               So I am going to try -- I think I took some
11· ·notes
11   notes I'll
           I'll try
                try to
                    to break
                       break it
                             it down
                                 down aa little
                                          little bit.·
                                                  bit. You
12· ·started
12   started with nChain in November 2016 and you didn't have
13· ·a
13   a formal title until you got the title of IP
14· Communications
14   ·Communicationsand
                     and Legal
                          Legal Officer.
                                 Officer.·How
                                           How long
                                                long did
                                                      did that
                                                          that no
15· ·formal
15   formal title period last?
16· · · · A.
16        A.· ·I
               I have to correct you one thing about your
17· ·question.·
17   question. II signed
                   signed on
                           on to
                               to nChain
                                   nChain in
                                          in September
                                             September of
                                                       of 2016, I
18· ·believe,
18   believe, not November.
19· · · · Q.
19        Q.· ·Sorry.·
               Sorry. II have
                          have September
                               September written
                                         written down.
                                                  down. I
20· don't
20   ·don'tknow
            knowwhy
                 why II said
                         said November.
                              November.· September.
                                          September.
21
21· · · · A.
          A.· ·What
               What was your question?
22
22· · · · Q.
          Q.· ·There
               There was this intermediate period where you
23· ·didn't
23   didn't have
            have aa formal
                    formal title.· How long
                           title. How  long did
                                            did that
                                                that last?
24· · · · A.
24        A.· ·From
               From September 2016 to sometime I think in
25· ·spring
25   spring of 2017.·
               2017. II would
                         would say
                                say around
                                    around March
                                           March or April.
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 14 of 208



·1·
 1 · · · Q.
         Q.· ·Of
              Of 2017?
 2 · · · A.
·2·      A.· Correct.
             ·Correct.
 3 · · · Q.
·3·           And then -- so I'm assuming around -- I
         Q.· ·And
·4· ·understandthese
 4 understand    thesearen't
                       aren'texact
                              exact but
                                     but around
                                          around April
                                                 April of
                                                       of 2017
·5· ·youobtained
 5 you    obtainedthis
                   thistitle
                        titleof
                              ofIP
                                 IP Communications
                                     Communications and
                                                    and Legal
·6·
 6 ·Officer?
    Officer?
·7·
 7 · · · A.
         A.· ·Yes.
              Yes.
 8 · · · Q.
·8·      Q.· ·And
              And then how long did that last until you were
·9· ·madechief
 9 made   chiefbusiness
                business officer?
                         officer?
10· · · · A.
10        A.· ·I
               I think -- I have these dates on my LinkedIn
                                                   Linkedln
11· profile.
11   ·profile.· I think
              I think I Iwould
                           wouldsay
                                 sayititwas
                                         was around
                                              around September,
                                                     September,
12· ·October.·
12   October. II think
                  think October
                         October because
                                  because II was
                                             was only
                                                 only the chief
13· ·business
13   business officer for two months before I got asked to
14
14· ·take
     take on the CEO role and I took on the CEO role in 2017.
15· ·I
15   I think it was October 2017 when I became Chief Business
16· ·Officer.
16   Officer.
17· · · · Q.
17        Q.· ·Got
               Got it.· As you
                   it. As   you know
                                 know this
                                      this isn't
                                           isn't aa test
                                                    test so
18· you've
18   ·you'vereferenced
             referenced your
                         your Linkedln
                               LinkedIn page.
                                        page.· So
                                                So if
                                                    if that
                                                       that helps
                                                            helps
19· you
19   ·youI'm
           I'mhappy
                happytotobring
                          bringthat
                                that up
                                      up on
                                          on the
                                              the screen
                                                  screen for
                                                         for you.
20· ·Do
20   Do you see that here?
21
21· · · · A.
          A.· ·I
               I saw it for a second.
22
22· · · · Q.
          Q.· ·What
               What if II put
                          put it
                              it here
                                 here and
                                      and make
                                           make it
                                                 it bigger.·
                                                     bigger. How
23· ·is
23   is that?
24· · · · A.
24        A.· ·I
               I can see that now.
25· · · · · · ·MR.
25             MR. FREEDMAN:· Let's mark
                   FREEDMAN: Let's   mark this
                                          this as
                                               as Exhibit
                                                  Exhibit 1
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 15 of 208



·1·
 1 · · · though I'm never going to be able to keep track of
 2 · · · them all.·
·2·                 One drawback
              all. One   drawback of
                                  of these
                                     these electronic
                                           electronic
 3 · · · depositions but I'll do my best and maybe Rick,
·3·
·4·
 4 · · · Mr. Court reporter, you can help me here.
·5·
 5 · · · · · ·(Plaintiff's
              (Plaintiff's Exhibit No. 1 was
·6·
 6 · · · · · ·marked
              marked for identification.)
·7· ·BYMR.
 7 BY   MR. FREEDMAN
             FREEDMAN
·8·
 8 · · · Q.·
         Q. ·I'm
             I'm going to scroll down here to your nChain
·9·
 9 ·titles.· Do you
    titles. Do   you see
                     see that
                         that here?
10· · · · A.
10        A.· ·Yes.
               Yes.
11· · · · Q.·
11        Q. ·So
              So I guess -- why don't we go down to the
12· ·bottom.·
12            You have
     bottom. You   have from
                         from February
                               February 2017
                                        2017 to
                                             to October
                                                October 2017.
13· ·So
13   So I guess if I'm reading this correctly that no formal
14   title period probably went from September of 2016 until
14· ·title
15
15· ·February
     February of 2017?
16· · · · A.
16        A.· ·That's
               That's correct.
17· · · · Q.·
17        Q. ·And
              And then we had February of 2017 you were the
18· ·IP
18   IP -- chief IP Communications and Legal Officer, right?
19
19· · · · A.
          A.· ·Yes.
               Yes.
20· · · · Q.·
20        Q. ·That
              That went about until November of 2017 it
21   looks like; right?
21· ·looks
22
22· · · · A.
          A.· Correct.
              ·Correct.
23· · · · Q.·
23        Q. ·At
              At which time you then became the Chief
24· ·Business
24   Business Officer.· Sorry, I'm reading
              Officer. Sorry,      reading it
                                           it wrong.·
                                               wrong. Then
25· ·that
25   that lasted until as you said a very short period just
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 16 of 208



·1·
 1 ·until
    until December so about a month or so; right?

·2·
 2 · · · A.
         A.· ·About
              About right.· About aa month
                    right. About     month approximately.
                                           approximately.
·3·
 3 · · · Q.
         Q.· ·And
              And then on December of 2017 you became the

·4·
 4 ·CEO?
    CEO?

·5·
 5 · · · A.
         A.· ·Correct.
              Correct.

·6·
 6 · · · Q.
         Q.· ·And
              And that lasted until November of 2018;

·7·
 7 ·correct?
    correct?

·8·
 8 · · · A.
         A.· ·Yes,
              Yes, approximately.· My transition
                   approximately. My  transition out
                                                 out of the
·9·
 9 ·CEO
    CEO role was sort of gradual and so it's -- exact date

10· ·is
10   is hard to define.· It was
                define. It   was right
                                  right around
                                        around --
                                               -- there
                                                  there was I'm
11· ·sure
11   sure you've heard about a hash war in the Bitcoin cash

12· ·and
12   and Bitcoin SV world so it was right after that time.

13· · · · Q.
13        Q.· ·Got
               Got it.· Then you
                   it. Then   you slowly
                                   slowly transitioned
                                          transitioned out in
14· ·November
14   November of 2018 or so and then from about December of

15· ·2018
15   2018 until March of 2020 you were then the chair of the

16· ·Strategic
16   Strategic Advisory Board?

17· · · · A.
17        A.· ·Yes.
               Yes.

18· · · · Q.
18        Q.· ·And
               And at what point in this progression did you

19· ·stop
19   stop performing any kind of legal services for nChain?

20· · · · A.
20        A.· ·I
               I would say after I took the chief business

21· ·officer
21   officer title.·
             title. II certainly
                        certainly still
                                  still had
                                        had to
                                            to be
                                               be involved
                                                  involved in
22· ·legal
22   legal matters, particularly with outside counsel since I

23· ·was
23   was the executive on the team that was a former lawyer

24· ·but
24   but I did -- was not acting in a legal advisor role I

25· ·think
25   think after
           after that
                 that point.· Managing the
                      point. Managing  the legal
                                           legal affairs
                                                 affairs that
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 17 of 208



·1· ·happenedbut
 1 happened   butmore
                  morefrom
                       fromaa business
                               business perspective.
                                        perspective.
 2 · · · Q.
·2·      Q.· ·Got
              Got it.· Who was
                  it. Who   was your
                                 your contact
                                      contact to
                                              to initially
                                                 initially
 3 ·join
·3· join nChain?
·4·
 4 · · · A.
         A.· ·Robert
              Robert MacGregor.
·5·
 5 · · · Q.
         Q.· ·How
              How did you know Robert MacGregor?
·6·
 6 · · · A.
         A.· ·I've
              I've known
                   known Rob
                         Rob for
                             for many
                                 many years.· Originally he
                                       years. Originally
·7· ·wasa aclient
 7 was       clientcontact
                    contactof
                            ofmine
                               mine in
                                     in my
                                         my legal
                                             legal practice
                                                   practice and
·8·
 8 ·that's
    that's how I first got to know him.
·9·
 9 · · · Q.
         Q.· ·Got
              Got it.· Let's get
                  it. Let's  get back
                                 back to that.· When did
                                         that. When  did you
10· ·first
10   first meet Calvin Ayre?
11· · · · A.
11        A.· ·A
               A long
                 long time
                      time ago.· I'm trying
                            ago. I'm trying to
                                            to remember.
                                               remember. I
12· ·don't
12   don't remember
           remember the
                    the exact
                        exact year.·
                              year. II would
                                       would say
                                             say around
                                                 around 2006.
13· · · · Q.
13        Q.· ·What
               What was the context of that meeting?
14
14· · · · A.
          A.· ·When
               When I was a lawyer I was asked to start doing
15· ·legal
15   legal work for I think it was a media agency or media
16· business
16   ·businessthat
                thatworked
                     workedwith
                            withor
                                 or was
                                     was related
                                          related to
                                                  to his
                                                     his Bodog
17· ·business
17   business at the time?
18· · · · Q.
18        Q.· ·Did
               Did you ever do legal work for him or his
19· ·companies?
19   companies?
20· · · · A.
20        A.· ·I
               I definitely did legal work for Bodog
21   companies. I'm
21· ·companies.· I'm trying
                      trying to
                              to remember
                                  remember if
                                           if --
                                              -- II believe
                                                    believe my
22
22· ·firm
     firm also did some legal work for him individually.
23· · · · Q.
23        Q.· ·Did
               Did you yourself?
24· · · · A.
24        A.· ·I
               I was involved in it since I was the law
25· ·firms
25   firms -- the relationship partner, the key contact with
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 18 of 208



·1·
 1 ·the
    the client but you use colleagues with other specialty
 2 ·areas,
·2· areas, you know, that are outside of my specialty area.
 3 · · · Q.
·3·      Q.· ·Is
              Is it safe to say you have not acted as a
·4·
 4 ·lawyer
    lawyer for
           for --
               -- let
                  let me
                      me just
                         just ask
                               ask you.· When is
                                    you. When is the last
·5·
 5 ·time
    time you worked as a lawyer or gave legal advice to
·6·
 6 ·Calvin
    Calvin Ayre?
·7·
 7 · · · A.
         A.· ·To
              To Calvin Ayre personally?
·8·
 8 · · · Q.
         Q.· ·Yes.
              Yes.
·9·
 9 · · · A.
         A.· ·Quite
              Quite a long time.
10
10· · · · Q.
          Q.· ·10
               10 years?
11· · · · A.
11        A.· ·Probably
               Probably sooner
                        sooner than
                               than that.· I'm trying
                                     that. I'm trying to
12· ·remember
12   remember the
              the sequence
                  sequence of
                           of law
                              law firms.· Probably we're in
                                   firms. Probably
13
13· ·2020
     2020 so around
             around 2000
                    2000 --
                         -- in
                            in the
                               the mid
                                    mid 2000s
                                         2000s II think.·
                                                   think. Sorry
14
14· ·not
     not 2000s.· Around the
         2000s. Around   the 2013,
                              2013, 2014
                                    2014 maybe
                                         maybe time
                                               time period.
15
15· · · · Q.
          Q.· ·Is
               Is that the same response for any companies
16
16· ·that
     that are affiliated with him as well?
17· · · · A.
17        A.· ·It's
               It's been a long time so that's why I don't
18· ·remember.
18   remember.
19· · · · Q.
19        Q.· ·I
               I understand.· Is that
                 understand. Is   that the
                                       the same
                                           same answer
                                                answer for
20
20· ·companies
     companies that may have been affiliated with him as well
21   not since 2013, 2014ish?
21· ·not
22
22· · · · A.
          A.· ·Trying
               Trying to
                      to remember
                         remember that
                                  that as
                                        as well.· It would
                                            well. It
23· ·probably
23   probably be somewhere similar in that time period.
24· ·That's
24   That's tougher for me to answer because I know at some
25· ·point
25   point Calvin left the Bodog organization from the online
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 19 of 208



·1· ·gamingindustry
 1 gaming    industryand
                      andsosothere
                              there were
                                     were some
                                           some of
                                                 of the
                                                    the companies
                                                        companies
 2 ·that
·2· that I did legal work for from that organization or I
 3 ·continued
·3· continued to do legal work for but I don't think Calvin
·4· ·wasinvolved
 4 was   involved any
                   any more.
                       more.
·5·
 5 · · · Q.
         Q.· ·Got
              Got it.
·6·
 6 · · · A.
         A.· ·At
              At least that's what I was told.
·7·
 7 · · · Q.
         Q.· ·Do
              Do you know what Calvin's connection to Craig
·8·
 8 ·Wright
    Wright is?
·9·
 9 · · · A.
         A.· ·Yes.· So II wasn't
              Yes. So      wasn't involved
                                   involved personally
                                            personally but what
10· ·I've
10   I've been told and tell me if you want me to testify
11· ·about
11   about things I've been told but Stefan Matthews had
12· known
12   ·knownCraig
             CraigWright
                   Wrightfor
                          formany
                              many years
                                    years ago
                                           ago from
                                               from Australia.
                                                    Australia.
13· They
13   ·Theyhad
            hada aworking
                   workingrelationship
                           relationship because
                                         because Stefan
                                                  Stefan was
                                                         was the I
14
14· think
     ·thinkCIO
             CIOororCTO
                     CTOofofan
                             anonline
                                online gaming
                                        gaming company
                                               company in
15· Australia
15   ·Australiathat
                 thatwas
                      wasgoing
                          goingpublic
                                public and
                                        and they
                                             they needed
                                                  needed auditing
                                                         auditing
16· work
16   ·workdone
            doneand
                  andatatthe
                          thetime
                              timeCraig
                                   Craig worked
                                          worked for
                                                 for BDO,
                                                     BDO, one
                                                          one of
17· ·those
17   those auditing
           auditing firms.· He used
                    firms. He   used to
                                     to work
                                        work in
                                             in the
                                                the auditing
18· ·field
18   field and so they had -- you know, they had a prior
19· working
19   ·workingrelationship
              relationship they
                            they knew
                                  knew each
                                       each other.
                                            other.
20· · · · · · ·At
20             At some point Craig's Australian companies
21
21· ·were
     were in financial distress, financial trouble, and as I
22· understand
22   ·understandititI Iwas
                        wastold
                            toldby
                                 by Stefan
                                     Stefan that
                                             that Craig
                                                  Craig contacted
                                                        contacted
23· ·Stefan
23   Stefan to try
               try and
                   and find
                       find routes
                            routes for
                                    for help.· Stefan then
                                         help. Stefan
24· ·introduced
24   introduced Craig to Calvin and that's how they met.
25· · · · Q.
25        Q.· ·Do
               Do you know about when that was?
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 20 of 208



·1·
 1 · · · A.
         A.· ·Probably
              Probably 2015 but I don't know for sure.
 2 · · · Q.
·2·      Q.· ·Have
              Have you ever talked to Craig about that?
 3 · · · A.
·3·      A.· ·About
              About the
                    the introduction?· I've talked
                        introduction? I've  talked to Craig
·4·
 4 ·about
    about his work
              work with
                   with Stefan
                        Stefan in
                               in years
                                   years past.·
                                          past. II don't
                                                   don't think
·5·
 5 ·I've
    I've ever talked with Craig about how --
·6·
 6 · · · Q.
         Q.· ·Do
              Do you know whether or not Calvin is funding
·7·
 7 ·Craig
    Craig Wright?
 8 · · · A.
·8·      A.· ·Funding
              Funding what I guess?
·9·
 9 · · · Q.   You tell me.·
         Q.· ·You      me. Do
                            Do you
                                you know
                                     know if
                                          if he
                                             he is
                                                is funding
10· ·anything?
10   anything?
11· · · · A.
11        A.· ·So
               So I understand they have some kind of
12· ·financial
12   financial agreement that I don't know the terms of.
13· · · · Q.
13        Q.· Who
               ·Whotold
                     toldyou
                          youthey
                              theyhave
                                   have aa funding
                                            funding agreement?
                                                    agreement?
14
14· · · · A.
          A.· ·I
               I wouldn't
                 wouldn't call
                          call it
                               it aa funding
                                     funding agreement.
                                              agreement. I
15· ·don't
15   don't know
           know the
                the terms
                    terms of
                          of it.·
                             it. II know
                                    know they
                                         they have some
16· ·agreement
16   agreement that I have heard about from some of Calvin's
17· ·representatives.·
17                     Calvin has
     representatives. Calvin   has aa whole
                                      whole family
                                            family office
                                                   office and
18· ·lawyers
18   lawyers and executives so the subject has come up in
19· ·discussions
19   discussions since I don't represent either Calvin or
20· ·Craig
20   Craig individually that's sort of between the two of
21
21· ·them.
     them.
22
22· · · · Q.
          Q.· And
               ·AndCraig
                     Craighas
                           hasnever
                               nevermade
                                     made any
                                           any statements
                                                statements to
                                                           to you
23· ·about
23   about this financial relationship?
24· · · · A.
24        A.· ·No.
               No.
25· · · · Q.
25        Q.· ·Do
               Do you know whether or not Calvin has given
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 21 of 208



·1·
 1 ·Craig
    Craig a loan that is secured by Craig's Bitcoin or
 2 ·intellectual
·2· intellectual property?
 3 · · · A.
·3·      A.· ·I
              I do not know.
·4·
 4 · · · Q.
         Q.· ·Does
              Does Calvin own Coin Geek?
·5·
 5 · · · A.
         A.· ·Yes.· As far
              Yes. As   far as
                             as --
                                 -- does
                                     does he
                                          he own
                                             own it
                                                 it personally
                                                    personally I
·6·
 6 ·don't
    don't know.· Sometimes from
          know. Sometimes   from my
                                 my understanding
                                    understanding there's
·7·
 7 ·companies
    companies that he is associated with but is he the
·8·
 8 ·founder
    founder general owner of Coin Geek businesses that's my
·9·
 9 ·understanding.
    understanding.
10· · · · Q.
10        Q.· ·When
               When I say owner I understand that affluent
11· ·individuals
11   individuals use complex structures to control assets.
12· ·The
12   The ultimate beneficial owner essentially traced back to
13· ·Calvin?
13   Calvin?
14
14· · · · A.
          A.· ·From
               From what I understand, yes.
15· · · · Q.
15        Q.· ·Does
               Does Calvin have any financial interest in
16· ·nChain?
16   nChain?
17· · · · A.
17        A.· ·He
               He is now as I understand it a shareholder.
18· · · · Q.
18        Q.· ·When
               When did that start?
19· · · · A.
19        A.· ·You
               You know, this was after I was CEO so I was
20· ·less
20   less involved in operational structure but -- there's I
21
21· ·think
     think a press
             press release
                   release or
                           or something
                              something about
                                         about it.·
                                                it. II think it
22
22· ·was
     was announced
         announced in
                   in December
                      December last
                               last year.·
                                     year. II don't
                                              don't know when
23· ·it
23   it became effective.
24· · · · Q.
24        Q.· ·And
               And before that date did he have any interest
25· ·in
25   in nChain at all even through holding companies or other
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 22 of 208



·1·
 1 ·companies
    companies affiliated with him?

·2·
 2 · · · A.
         A.· ·Not
              Not that I'm
                       I'm aware
                           aware of.·
                                 of. II was
                                        was always
                                            always told he
·3· ·wasnot
 3 was    nota ashareholder
                  shareholderand
                              anddidn't
                                  didn't have
                                          have aa financial
                                                  financial stake
·4·
 4 ·in
    in nChain at the time.

·5·
 5 · · · Q.
         Q.· ·It
              It doesn't -- I'm trying to figure it out

·6· ·becauseyou're
 6 because    you'resaying
                     sayingthat
                            that you've
                                  you've heard
                                          heard that
                                                that Craig
·7·
 7 ·turned
    turned to Stefan Matthews for help in bailing out the

·8·
 8 ·businesses
    businesses in Australia?

·9·
 9 · · · A.
         A.· ·Yes.
              Yes.

10· · · · Q.
10        Q.· ·And
               And then Stefan introduced Craig to Calvin?
11· · · · A.
11        A.· ·Yes.
               Yes.

12· · · · Q.
12        Q.· ·And
               And then as we'll talk about there is a

13· ·transfer
13   transfer of intellectual property from those Australian

14· ·companies
14   companies to nChain; right?

15· · · · A.
15        A.· ·Yes.
               Yes.

16· · · · Q.
16        Q.· ·And
               And so I'm trying to figure out why Calvin

17· ·doesn't
17   doesn't have a stake in it, doesn't add up to me?

18· · · · A.
18        A.· ·There's
               There's another step in the process you hadn't

19· ·asked
19   asked me about yet.

20· · · · Q.
20        Q.· Okay.
              ·Okay.
21· · · · A.
21        A.· ·Calvin
               Calvin and Stefan introduced Craig to Robert

22· ·MacGregor.
22   MacGregor.

23· · · · Q.
23        Q.· ·Got
               Got it.·
                   it. II see.
                           see.·And
                                 AndRobert
                                     Robert MacGregor
                                             MacGregor was
                                                       was the
24· one
24   ·onewho
           whoprovided
               providedall
                        all the
                             the funds
                                  funds then?
                                        then?
25· · · · A.
25        A.· ·Robert
               Robert MacGregor was -- had a company in the
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 23 of 208



·1· ·UKcalled
 1 UK    calledThe
                 TheWorkshop
                     Workshopand
                              andit's
                                  it's aa holding
                                           holding company
                                                   company as I
·2· ·understandititit's
 2 understand       it'sthe
                         theone
                             one that
                                  that did
                                        did the
                                             the deal
                                                 deal with
                                                      with the
·3·
 3 ·marketing
    marketing group.

·4·
 4 · · · Q.
         Q.· ·Got
              Got it.

·5·
 5 · · · A.
         A.· ·Craig's
              Craig's company in Australia.

·6·
 6 · · · Q.
         Q.· ·But
              But where is Robert MacGregor now?

·7·
 7 · · · A.
         A.· ·You
              You know,
                  know, I'm
                        I'm not
                            not sure.·
                                sure. II haven't
                                         haven't heard
                                                 heard from
·8· ·himinina awhile.
 8 him          while.· LastI Iheard
                      Last      heardhe
                                      he was
                                          was in
                                               in London.
                                                  London.
·9·
 9 · · · Q.
         Q.· ·Do
              Do you have contact information for him?

10· · · · A.
10        A.· ·I
               I do.·
                 do. II would
                         would say
                                say the
                                     the last
                                         last time
                                              time II e-mailed
11· ·him
11   him I didn't hear back so I don't know if it's still

12· ·valid.·
12           He's had
     valid. He's   had health
                        health --
                                -- aa serious
                                      serious health
                                              health issue
                                                     issue over
13· ·the
13   the last few years so he has not been as active.

14· · · · Q.
14        Q.· ·Does
               Does Robert MacGregor or any of his companies

15· maintain
15   ·maintainany
               anykind
                   kindof
                        of interest
                            interest in
                                     in nChain?
                                        nChain?
16· · · · A.
16        A.· ·Not
               Not that I know of.

17· · · · Q.
17        Q.· ·So
               So getting back to Calvin and nChain, Coin

18· ·Geek
18   Geek is it fair to say that Calvin's companies invest in

19· ·nChain?
19   nChain?

20· · · · A.
20        A.· ·I'm
               I'm sorry, could you repeat that question?

21· · · · Q.
21        Q.· ·Is
               Is it fair to say --

22· · · · A.
22        A.· ·Give
               Give qualification to my last answer which is

23· ·since
23   since I've been out of the CEO role of nChain I'm less

24· aware
24   ·awareofofanything
                 anythingthat's
                          that'shappened
                                 happened with
                                           with respect
                                                respect to
                                                        to the
25· ·ownership
25   ownership structure, corporate structure.
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 24 of 208



·1·
 1 · · · Q.
         Q.· ·Of
              Of course.· Just what
                 course. Just   what you
                                      you know,
                                          know, all
                                                all I'm
                                                    I'm asking
·2·
 2 ·for
    for is what
           what you
                you know.· So does
                    know. So   does Calvin
                                    Calvin --
                                           -- do
                                              do Calvin's
·3·
 3 ·companies
    companies invest in nChain?

·4·
 4 · · · A.
         A.· ·Well,
              Well, I don't -- I don't think I can answer

·5· ·thatbecause
 5 that    becauseI Iwas
                      wasnot
                          notinvolved
                              involved in
                                        in the
                                            the share
                                                 share or
                                                       or whatever
                                                          whatever
·6· ·agreementthat
 6 agreement   thatled
                    ledto
                        tohim
                           him becoming
                                becoming aa shareholder.
                                            shareholder.
·7· ·Presumablysomething
 7 Presumably    somethinghappened
                           happened there
                                     there but
                                            but II don't
                                                   don't know
                                                         know the
·8·
 8 ·terms.
    terms.

·9·
 9 · · · Q.
         Q.· ·I
              I understand.· Give me a second
                understand. Give       second here.·
                                               here. Does

10· nChain
10   ·nChainfind
              findlots
                   lotsofofways
                            waysto
                                 to work
                                     work very
                                           very closely
                                                closely with
11· ·Calvin's
11   Calvin's companies?

12· · · · A.
12        A.· ·Yes,
               Yes, that's
                    that's aa fair
                              fair claim.·
                                   claim. II don't
                                             don't know how
13· ·it's
13   it's defined but there are a lot of common goals for the

14· ·growth
14   growth of Bitcoin in particular, Bitcoin SV so there's

15· ·definitely
15   definitely a close working relationship.

16· · · · · · ·(Plaintiff's
16             (Plaintiff's Exhibit No. 2 was

17· · · · · · ·marked
17             marked for identification.)

18· BY
18   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
19· · · · Q.
19        Q.· ·I
               I am going to share with you Exhibit 2 to this

20· deposition
20   ·depositionwhich
                 whichisisa avideo
                              video or
                                     or an
                                         an interview
                                             interview that
                                                       that you
                                                            you did
21· ·I
21   I believe
       believe with
               with Cryptofinder.· Do you
                    Cryptofinder. Do  you recall
                                          recall this
22· ·interview?
22   interview?

23· · · · A.
23        A.· ·Yes.·
               Yes. II don't
                        don't recall
                               recall the
                                      the interview
                                          interview but I
24· ·recall
24   recall doing it.

25· · · · Q.
25        Q.· ·Fair
               Fair to say what the video captured is what
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 25 of 208



·1·
 1 ·you
    you said?
 2 · · · A.
·2·      A.· ·I
              I would assume so.
 3 · · · Q.
·3·      Q.· ·I
              I am going to play for you I hope this works
·4·
 4 ·where
    where at the 26 minute and 16 second mark let me know if
·5·
 5 ·you
    you can hear this, okay?
·6·
 6 · · · A.
         A.· ·Sure.·
              Sure. II cannot
                        cannot hear
                               hear it.
·7·
 7 · · · · · ·MR.
              MR. FREEDMAN:· You cannot
                  FREEDMAN: You  cannot hear
                                        hear it?· That is
                                             it? That  is a
·8·
 8 · · · problem.
         problem.· Let
                    Let me
                         me see
                             see if
                                 if II can
                                       can fix
                                           fix that.
·9·
 9 · · · · · ·MR.
              MR. SILVERGLATE:· Do you
                  SILVERGLATE: Do   you want
                                        want to
                                             to go
                                                go off the
10
10· · · · record?
11· ·BY
11   BY MR. FREEDMAN
12· · · · Q.
12        Q.· ·Give
               Give me one
                       one second.·
                           second. II might
                                      might be
                                            be able
                                               able to fix
13
13· ·that
     that this
          this way.· Can you
               way. Can  you still
                             still hear
                                   hear me?
14
14· · · · A.
          A.· ·Yes.
               Yes.
15
15· · · · Q.
          Q.· ·Let's
               Let's try I am going to go back to the 26
16
16· ·minute
     minute if it lets me.
17· · · · A.
17        A.· ·Still
               Still cannot hear it.
18· · · · Q.
18        Q.· ·All
               All right.· If this
                   right. If   this doesn't
                                     doesn't work
                                             work we'll
                                                  we'll have to
19· ·go
19   go off the record
                record but
                       but I'm
                           I'm hopeful
                               hopeful we
                                        we got
                                            got it.·
                                                 it. How about
20
20· ·now?
     now?
21
21· · · · · · ·VIDEO
               VIDEO AUDIO
                     AUDIO VOICE:· That relationship
                           VOICE: That  relationship stopped
22
22· · · · between Coin Geek and nChain.
23· · · · · · ·MR.
23             MR. NGUYEN:· Well, Calvin's
                   NGUYEN: Well,   Calvin's been
                                            been interested
                                                 interested in
24· · · · Bitcoin for
24                for aa while.· Online gaming
                         while. Online  gaming industries
                                               industries one
25· · · · of the first industries to adopt Bitcoin a long
25
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 26 of 208



·1·
 1 · · · time ago.· So he
              ago. So   he got
                            got introduced
                                 introduced to
                                            to Craig
                                               Craig and they
 2 · · · became friends
·2·             friends aa number
                           number of
                                  of years
                                      years ago.·
                                             ago. II could
                                                     could say
 3 · · · 2015 or so and then obviously Calvin has learned a
·3·
·4·
 4 · · · lot about Bitcoin from Craig so when nChain emerged
·5·
 5 · · · Calvin was kind of getting more involved in
·6·
 6 · · · Bitcoin.
         Bitcoin.· He
                    He started
                        started the
                                 the Coin
                                      Coin Geek
                                           Geek brand
                                                brand as
                                                      as a media
·7·
 7 · · · site at first and then decided to start getting
 8 · · · into mining.
·8·
·9·
 9 · · · · · ·So
              So mining operations got more started
10· · · · investing so nChain and Coin Geek are very close
10
11· · · · business allies.·
11                          We II do
                   allies. We      do lot
                                      lot of
                                          of things
                                             things together.
12· · · · Obviously
12        Obviously we
                    we both
                       both have
                            have money
                                 money operations.·
                                        operations. We have
13· · · · the hash
13            hash fork
                   fork together.·
                         together. We align
                                      align on
                                            on things.· We're
                                               things. We're
14
14· · · · starting new efforts and investing where for
15· · · · example Coin Geek is providing investment funds and
15
16· · · · nChain is providing access to its IP and technical
16
17· · · · portfolio to the investment companies.
17
18· ·BY
18   BY MR. FREEDMAN
19· · · · Q.
19        Q.· ·I
               I want to
                      to stop
                         stop there
                              there for
                                     for aa minute.·
                                             minute. I don't
20· ·know
20   know if you recall I asked you whether or not Calvin's
21
21· ·companies
     companies invested in nChain I don't recall what your
22
22· ·answer
     answer was but
                but II don't
                       don't think
                             think it
                                    it was
                                        was yes.· Not sure if it
                                             yes. Not
23· ·was
23   was no but this help refresh your recollection Coin Geek
24· ·does
24   does provide investment funds to nChain?
25· · · · A.
25        A.· ·It
               It actually confirms what I -- my prior
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 27 of 208



·1·
 1 ·answer.·
    answer. II think
                think you're
                       you're referring
                               referring to
                                         to the
                                            the last
                                                last part of
 2 ·the
·2· the clip you just played where I'm talking about they
 3 ·collaborate
·3· collaborate where Coin Geek is investing in new Bitcoin
·4·
 4 ·tech
    tech start ups and nChain is involved by providing
·5·
 5 ·access
    access to nChain's IP technology to help the new start
·6·
 6 ·ups.
    ups.
·7·
 7 · · · · · ·That
              That happened because -- so it's not Coin Geek
·8·
 8 ·investing
    investing in
              in nChain.·
                 nChain. II was
                             was talking
                                 talking about
                                         about Coin
                                               Coin Geek
·9·
 9 ·investing
    investing in -- we even had nChain at first and then
10· ·Coin
10   Coin Geek has invested in a number of the Bitcoin start
11· ·ups
11   ups in the
            the world.· That's what
                world. That's  what II was
                                       was talking
                                           talking about.
12· · · · Q.
12        Q.· ·Thank
               Thank you
                     you for
                         for that
                             that clarification.· Would it be
                                  clarification. Would
13· ·fair
13   fair to say that Coin Geek financially supports nChain's
14
14· ·teams?
     teams?
15· · · · A.
15        A.· ·Here
               Here is how
                       how II would
                              would answer
                                    answer that.· Certainly
                                            that. Certainly
16· ·not
16   not all the teams but the arrangement is when Calvin and
17· ·Coin
17   Coin Geek wanted to support a competing what we call
18· ·software
18   software implementation, by completing reference
19· ·implementation
19   implementation of Bitcoin protocol when there were
20· ·disagreements
20   disagreements at the time in 2000 -- I guess this was
21
21· ·2018
     2018 we were supporting a version of Bitcoin called
22
22· ·Bitcoin
     Bitcoin Cash.· As you
             Cash. As   you know
                             know now
                                   now there's
                                       there's several
                                               several competing
23· ·versions
23   versions of Bitcoin.
24· · · · · · ·There
24             There was a split between BTC, Bitcoin core as
25· ·we
25   we call it,
             it, and
                 and Bitcoin
                     Bitcoin Cash.· Then we
                             Cash. Then  we were
                                            were supporting
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 28 of 208



·1·
 1 ·Bitcoin
    Bitcoin Cash after that split which happened in 2017.
·2· ·Therebecame
 2 There    becamedisagreements
                   disagreements among
                                  among the
                                         the different
                                              different group
                                                        group
·3· ·protocoldeveloper
 3 protocol    developergroups
                         groupsinvolved
                                involved in
                                          in Bitcoin
                                              Bitcoin Cash
                                                      Cash and
·4· ·Craigwanted
 4 Craig    wantedtotobasically
                       basicallycompete
                                 compete against
                                          against the
                                                  the other
                                                      other
·5· ·BitcoinCash
 5 Bitcoin    Cashimplementation
                   implementation and
                                   and see
                                        see which
                                             which the
                                                   the miners
                                                       miners
·6·
 6 ·would
    would follow, that led to what's called this hash war.
·7· ·Tododothat
 7 To        thatwork
                   worktotocreate
                            createaanew
                                     new version
                                          version of
                                                  of the
                                                     the software
                                                         software
·8·
 8 ·that
    that more aligned to Craig's vision that's why we call
·9·
 9 ·it
    it the Satoshi Vision that took work.
10· · · · · · ·The
10             The nChain team is the development team that
11· ·did
11   did that work.· It's done
              work. It's   done under
                                 under aa service
                                          service agreement
                                                  agreement with
12· ·the
12   the Bitcoin Association which I now run and Calvin funds
13· ·the
13   the Bitcoin Association right now until we find other
14· ways
14   ·waysofofrevenue
                revenuewhich
                        whichis
                              ismembership
                                 membership revenue
                                             revenue which
                                                     which is
15· ·something
15   something that's going to start happening soon.
16· · · · · · ·The
16             The work that is done on not all of nChain but
17· ·the
17   the work --
              -- nChain
                 nChain does
                        does aa variety
                                 variety of
                                          of things.·
                                              things. The
18· development
18   ·developmentwork
                  workdone
                       donefor
                            for Bitcoin
                                 Bitcoin SV,
                                          SV, the
                                              the software
                                                  software
19· ·implementation,
19   implementation, the technical scaling work for that
20· ·infrastructure
20   infrastructure is done through nChain under a service
21· agreement
21   ·agreementthrough
                 throughBitcoin
                         BitcoinAssociation
                                 Association which
                                              which is
                                                    is funded
                                                       funded by
22
22· ·I
     I don't know that it's Coin Geek it's maybe -- some
23· ·entity
23   entity associated with Calvin.
24· · · · Q.
24        Q.· ·That's
               That's helpful.· Would it
                      helpful. Would  it also
                                         also be
                                              be fair
                                                 fair to say
25· nChain
25   ·nChainisisa ateam
                    teamthat
                         thatis
                              isthe
                                 the Bitcoin
                                      Bitcoin SV
                                               SV no
                                                   no team
                                                      team and
                                                           and they
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 29 of 208



·1·
 1 ·are
    are financially supported by Coin Geek.

·2·
 2 · · · A.
         A.· ·I
              I don't know if it's by Coin Geek per se but

·3·
 3 ·ultimately
    ultimately by
               by aa Calvin
                     Calvin funded
                            funded organization.·
                                    organization. That's

·4· ·prettypublic.
 4 pretty   public.·Very
                      Verypublic
                           public about
                                   about that.
                                         that.
·5·
 5 · · · · · ·(Plaintiff's
              (Plaintiff's Exhibit No. 3 was

·6·
 6 · · · · · ·marked
              marked for identification.)

·7· ·BYMR.
 7 BY   MR. FREEDMAN
             FREEDMAN
·8·
 8 · · · Q.
         Q.· ·So
              So I am going to attempt to share with you

·9·
 9 ·again
    again I guess
            guess we're
                  we're now
                        now on
                            on Exhibit
                               Exhibit 3.· See this
                                        3. See this You Tube
10· page
10   ·pagethat's
           that'sthe
                  the popped
                       popped up?
                              up?
11· · · · A.
11        A.· Okay.
              ·Okay.
12· · · · Q.
12        Q.· ·This
               This appears to be a little I'm not sure if

13· ·it's
13   it's an interview.· It looks
             interview. It   looks like
                                   like an
                                        an interview
                                           interview Coin
                                                     Coin Geek
14· ·put
14   put out in
             in April
                April 2019.· Do you
                      2019. Do  you recall
                                    recall this
                                           this interview?
15· · · · A.
15        A.· ·I
               I do so many interviews -- meeting interviews.

16· ·I
16   I don't recall every single one but it looks familiar.

17· · · · Q.
17        Q.· ·That's
               That's you?

18· · · · A.
18        A.· ·Yes,
               Yes, that's
                    that's me.·
                           me. II do
                                   do aa lot
                                         lot so
                                             so when
                                                when people
                                                     people ask
19· me
19   ·medodoI Iremember
                 rememberparticular
                          particularinterviews
                                     interviews they
                                                 they sort
                                                      sort of
                                                           of blur
20· ·together.
20   together.

21· · · · Q.
21        Q.· ·I
               I totally
                 totally understand
                         understand that.· Do you
                                    that. Do  you understand
                                                  understand
22· ·from
22   from an evidentiary perspective I just need to make sure

23· ·it's
23   it's you, it's a video, it's what you said?

24· · · · A.
24        A.· ·I
               I understand.

25· · · · Q.
25        Q.· ·All
               All those things are true?
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 30 of 208



·1·
 1 · · · A.
         A.· ·Once
              Once you play the video I am fairly certain I
 2 ·will
·2· will be able to confirm it's video -- interview I did.
 3 · · · Q.
·3·      Q.· ·I
              I am going to particularly direct you to the
·4·
 4 ·time
    time stamp of
               of this
                  this video
                       video of
                             of 2:09.· We are
                                2:09. We  are going
                                              going to start
·5·
 5 ·at
    at 2:08 and let's take listen for a second.
·6·
 6 · · · · · ·MR.
              MR. NGUYEN:· Work for
                  NGUYEN: Work  for nChain.
                                    nChain.· So
                                              So nChain
                                                  nChain has
                                                         has a
·7·
 7 · · · chain that
               that is
                    is the
                       the Bitcoin.· They are
                           Bitcoin. They  are supported
                                              supported
·8·
 8 · · · financially
         financially by
                     by Coin
                        Coin Geek.· They --
                             Geek. They  -- the
                                            the project
                                                project is
·9·
 9 · · · owned by the
                  the Bitcoin
                      Bitcoin Association.· So it's
                              Association. So  it's kind of
10· · · · an interrelated set of relationships but --
10
11· ·BY
11   BY MR. FREEDMAN
12· · · · Q.
12        Q.· ·I
               I am going
                    going to
                          to stop
                             stop there
                                  there for
                                         for aa second.·
                                                 second. I was
13· ·reading
13   reading a quote from you again not -- this is not a test
14
14· ·but
     but is it fair to say I guess that the nChain team --
15· ·nChain
15   nChain has a team that is the SV Bitcoin No Team they
16· ·are
16   are financially supported by Coin Geek.
17· · · · A.
17        A.· ·I
               I think it's
                       it's aa fair
                               fair statement.·
                                    statement. II was
                                                  was trying
18· ·to
18   to remember what entity it is because Coin Geek is not a
19· ·single
19   single entity.· Coin Geek
            entity. Coin   Geek brand
                                 brand II guess
                                          guess you
                                                you can say.
20· · · · Q.
20        Q.· ·Absolutely
               Absolutely understood.·
                          understood. II want
                                         want to
                                              to ask
                                                 ask you
21
21· ·about
     about something you said in the second half of that
22
22· ·which
     which was Calvin and I are of course a huge supporter of
23· ·Bitcoin
23   Bitcoin SV and the project owned by the Bitcoin
24· ·Association.·
24                 What do
     Association. What   do you
                            you mean
                                mean by
                                     by that?
25· · · · A.
25        A.· ·Someone
               Someone -- when you create software you have
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 31 of 208



·1·
 1 ·to
    to answer the
              the question
                  question who
                           who owns
                               owns it.· So it's
                                     it. So it's the
                                                 the Bitcoin
·2·
 2 ·Association.
    Association.

·3·
 3 · · · Q.
         Q.· ·So
              So meaning like the source code that creates

·4·
 4 ·the
    the Bitcoin SV client is owned by Bitcoin Association?

·5·
 5 · · · A.
         A.· ·I'm
              I'm just trying out that technical way to

·6·
 6 ·describe
    describe it.· I'm not
             it. I'm  not sure exactly
                               exactly right.· Bitcoin
                                       right. Bitcoin

·7·
 7 ·Association
    Association owns the Bitcoin SV No software.

·8·
 8 · · ·

·9·
 9 · · ·

10·
10

11· ·
11

12· ·
12

13· ·
13

14· ·
14

15· ·
15

16· ·
16

17· ·
17

18· ·
18

19· ·
19

20· · · ·
20

21· ·
21

22· ·
22

23· · · ·
23

24· ·
24

25· · · ·
25
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 32 of 208



·1·
 1 ·

·2·
 2  · · ·
·3·
 3  ·
·4·
 4  ·
·5·
 5  ·
·6·
 6 ·

·7·
 7  · · ·
·8·
 8  ·
·9·
 9 · · ·

10·
10 ·

11·
11 · · ·

12·
12  ·
13·
13 · · ·

14·
14  · · ·
15·
15 · · ·

16·
16 · · ·

17·
17  · · ·
18·
18 · · ·

19·
19 ·

20·
20 · · ·

21·
21 ·

22·
22  ·
23·
23 ·

24·
24  ·
25·
25  ·
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 33 of 208



·1·
 1 ·

·2·
 2 ·

·3·
 3 ·

·4·
 4 ·

·5·
 5 ·

·6·
 6 · · · · · ·

·7·
 7 ·

·8·
 8 ·

·9·
 9 · · ·

10· · · ·
10

11· ·
11

12· ·
12

13· ·
13

14· · · · Q.
14        Q.· ·Understood.· So just
               Understood. So   just getting
                                      getting back
                                              back to
                                                   to the
                                                      the video
15· ·that
15   that is on the screen can you now confirm this is an

16· ·interview
16   interview you gave and it's accurately recorded your

17· ·responses?
17   responses?

18· · · · A.
18        A.· ·Yes.
               Yes.

19· · · · Q.
19        Q.· ·Thank
               Thank you.· Have you
                     you. Have   you ever
                                      ever communicated
                                           communicated with
20· ·Calvin
20   Calvin through text message?

21· · · · A.
21        A.· ·No.
               No.

22· · · · Q.
22        Q.· WhatsApp?
              ·WhatsApp?
23· · · · A.
23        A.· ·He
               He is not a texter.

24· · · · Q.
24        Q.· ·Any
               Any method beyond calling or e-mails?

25· · · · A.
25        A.· ·Not
               Not that
                   that II recall.· Just those
                           recall. Just  those two
                                               two ways.
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 34 of 208



·1·
 1 · · · Q.
         Q.· ·I
              I want to jump with Robert MacGregor if you'll
·2· ·comewith
 2 come    withme.
                me.· You
                   You   gavememesome
                       gave       someinformation
                                       information about
                                                   about him
 3 ·already.·
·3·           Can you
    already. Can   you explain
                        explain to
                                to me
                                   me how
                                      how --
                                          -- II understand
                                                understand
·4· ·practicallyhow
 4 practically   howbecause
                     becauseyou've
                             you've told
                                     told me
                                           me Stefan
                                               Stefan Matthews
                                                      Matthews
·5·
 5 ·introduced
    introduced Craig to Calvin and Calvin to Robert
·6· ·MacGregorbut
 6 MacGregor    butsosonot
                        notmechanically
                            mechanically how
                                          how but
                                               but II guess
                                                      guess what
·7·
 7 ·is
    is Robert's
       Robert's connection
                connection to
                           to Craig.· How did
                               Craig. How did that
                                              that whole
·8· ·thingcome
 8 thing   come about?
                 about?
 9 · · · A.
·9·      A.· ·Sure.· Again I'll
              Sure. Again   I'll just
                                  just repeat
                                       repeat II wasn't
10· ·directly
10   directly involved in any of this so I'm just going to
11· ·tell
11   tell you what
              what I've
                   I've been
                        been told.· As II understand
                             told. As     understand it so
12· ·Stefan
12   Stefan outreached
            outreached from
                       from Craig.·
                            Craig. II introduced
                                      introduced Calvin
13· ·because
13   because obviously
             obviously he
                       he had
                          had an
                              an interest
                                  interest in
                                            in Bitcoin.·
                                                Bitcoin. Craig
14· used
14   ·usedtotoalso
                alsododowork
                         workin
                              inthe
                                 the online
                                      online gaming
                                              gaming industry
                                                     industry as
15· well
15   ·wellininsome
               someparts.
                    parts.·And
                             Andthen
                                 thenatatthe
                                          the time
                                               time Rob,
                                                     Rob, II don't
                                                             don't
16· know
16   ·knowififititwas
                   wasatatthe
                           thetime
                               timebut
                                    but he
                                         he had
                                             had started
                                                  started aa company
                                                             company
17· ·in
17   in Canada called
               called nTrust.· It was
                      nTrust. It  was aa set
                                         set of
                                             of businesses
                                                businesses
18· that
18   ·thatbrand
            brandname
                  nametotothe
                           thepublic
                               public was
                                       was nTrust
                                            nTrust that
                                                   that was
19· ·involved
19   involved in electronic money transfer and international
20· ·remittance.
20   remittance.
21
21· · · · · · ·So
               So -- as I found out later I think Craig had
22· even
22   ·eventalked
            talkedonce
                   oncetotoRob
                            Robbefore
                                before and
                                        and might
                                             might have
                                                   have been
23· ·introduced
23   introduced to by Stefan because Rob and I have to be a
24· bit
24   ·bitcareful
           carefulbecause
                   becausenTrust
                           nTrustwas
                                  was aa client
                                          client of
                                                  of mine
                                                     mine for
                                                          for many
25· years
25   ·yearswhen
             whenI Iwas
                     wasa alawyer
                            lawyerso
                                   so II have
                                          have to
                                                to be
                                                    be careful
                                                       careful about
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 35 of 208



·1· ·whatI Idisclose
 1 what       discloserelated
                       relatedto
                               tothat
                                  that but
                                        but II can
                                                can tell
                                                    tell you
                                                         you that
·2· ·nTrustand
 2 nTrust    andRob
                 RobMacGregor
                     MacGregorwere
                               were interested
                                     interested in
                                                in exploring
                                                   exploring
 3 ·Bitcoin
·3· Bitcoin and virtual currency technologies as a fast,
·4· ·moreefficient
 4 more    efficientway
                     wayto
                         tobe
                            beable
                               able to
                                     to send
                                         send funds
                                              funds across
                                                    across
·5·
 5 ·countries
    countries for example.
·6·
 6 · · · · · ·The
              The remittance
                  remittance fee
                             fee could
                                 could be
                                        be very
                                            very high.·
                                                  high. An
·7· ·overseasworker
 7 overseas    workerfrom
                      fromthe
                           thePhilippines
                               Philippines who
                                            who is
                                                is young
                                                   young and
·8· ·lefttotomove
 8 left        movetotoCanada
                        Canadawork
                               work and
                                     and send
                                          send money
                                                money back
                                                      back to my
·9·
 9 ·family
    family in the Philippines the percentage you have to pay
10· ·to
10   to do that is high and so for the nTrust business I know
11· Rob
11   ·RobMacGregor
           MacGregorhad
                     hadbeen
                         beeninterested
                              interested and
                                          and once
                                               once Bitcoin
                                                    Bitcoin and
12· ·digital
12   digital currencies came out in exploring how that could
13· ·be
13   be useful for his business and so as I understand it
14
14· ·that's
     that's why Stefan and Calvin introduced Craig to Rob at
15
15· this
     ·thistime
            timethinking
                 thinkingwhat
                          whatCraig
                               Craig was
                                      was doing
                                           doing with
                                                 with Bitcoin
                                                      Bitcoin
16· ·could
16   could be useful for what nTrust could possibly do.
17· · · · Q.
17        Q.· ·Do
               Do you know the final deal that Robert
18· MacGregor
18   ·MacGregorstruck
                struck with
                        with Craig?
                             Craig?
19· · · · A.
19        A.· ·No.·
               No. II was
                       was not
                            not involved
                                 involved in
                                          in that
                                             that at all.
20· · · · Q.
20        Q.· ·Did
               Did you ever review the deal documents that
21
21· ·came
     came out of that deal?
22
22· · · · A.
          A.· ·I
               I did later after I started working for nChain
23· ·but
23   but they're very long and so I won't say I read them all
24· ·in
24   in detail.·
        detail. II have
                    have seen
                          seen them
                                them but
                                     but yes,
                                         yes, it
                                              it was
                                                 was after --
25· ·well
25   well after the transaction.
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 36 of 208



·1·
 1 · · · Q.
         Q.· ·Can
              Can you give me a kind of high level summary
·2· ·understandingthat
 2 understanding   thatititmay
                            maynot
                                not be
                                     be 100
                                         100 percent
                                              percent accurate
                                                      accurate of
·3· ·whatthat
 3 what   thatdeal
               deal looked
                     looked like?
                            like?
·4·
 4 · · · · · ·MR.
              MR. RIVERO:· Object to
                  RIVERO: Object  to the
                                     the form.
·5·
 5 · · · · · ·THE
              THE WITNESS:· Not really.
                  WITNESS: Not  really.· Honestly
                                          Honestly II know
                                                      know
·6·
 6 · · · there was the agreement, some payments and transfer
·7·
 7 · · · of assets.· At aa high
            assets. At      high level
                                  level that's
                                        that's what
                                               what happened.
 8 BY
·8· ·BYMR.
        MR. FREEDMAN
             FREEDMAN
·9·
 9 · · · Q.
         Q.· ·Do
              Do you know which assets got transferred?
10· · · · A.
10        A.· ·I
               I couldn't
                 couldn't tell
                          tell you.· There's aa long
                               you. There's     long list I
11· ·know.·
11          Without looking
     know. Without   looking at
                              at that
                                 that agreement
                                      agreement II wouldn't
12· know.
12   ·know.· Even
          Even    lookingatatthe
                looking        theagreement
                                   agreement since
                                              since II was
                                                       was not
13· ·involved
13   involved with
              with its
                   its negotiation.·
                       negotiation. II don't
                                       don't know
                                             know I have the
14
14· ·basis
     basis to answer that.
15· · · · Q.
15        Q.· ·Have
               Have you seen an agreement that involved the
16· ·transfer
16   transfer of Satoshi Nakamoto's life rights?
17· · · · A.
17        A.· ·I
               I don't know if I've seen -- I know there is
18· ·one.·
18   one. II think
              think life
                     life story
                          story rights.
                                rights.
19· · · · Q.
19        Q.· ·Do
               Do you know if the deal included all
20· ·intellectual
20   intellectual property created?
21             MR. RIVERO:·
21· · · · · · ·MR. RIVERO: Objection.
                            Objection.
22
22· BY
     ·BYMR.
         MR. FREEDMAN
              FREEDMAN
23· · · · Q.
23        Q.· ·Do
               Do you know if the deal included beyond just
24· ·life
24   life story rights but also included intellectual
25· property
25   ·property rights?
                rights?
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 37 of 208



·1·
 1 · · · · · ·MR.
              MR. RIVERO:· Object to
                  RIVERO: Object  to the
                                     the form.
 2 · · · · · ·THE
·2·           THE WITNESS:· As II understand
                  WITNESS: As      understand it
                                              it it
                                                 it included
 3 · · · certain -- I understand the deal included transfer
·3·
·4·
 4 · · · of certain IP assets but sitting here today I could
·5·
 5 · · · not tell you what those are.
·6· ·BYMR.
 6 BY   MR. FREEDMAN
             FREEDMAN
·7·
 7 · · · Q.
         Q.· ·Owned
              Owned by Robert MacGregor at the time these
·8·
 8 ·transactions
    transactions took place?
 9 · · · A.
·9·      A.· ·Can
              Can you repeat that question?
10· · · · Q.
10        Q.· ·Was
               Was nChain owned by Robert MacGregor at the
11· ·time
11   time these transactions took place?
12· · · · A.
12        A.· ·There
               There was no nChain at the time.
13· · · · Q.
13        Q.· ·The
               The BITC Holdings, let me amend that.
14
14· · · · A.   I think I don't know -- I'm not sure which was
          A.· ·I
15· the
15   ·theentity
           entitythat
                  thatacquired
                       acquiredthe
                                the DeMorgan
                                     DeMorgan Group
                                               Group assets
                                                     assets and I
16· know
16   ·knowthat
            thatthe
                  theentity
                      entitythat
                             thatis
                                  is now
                                      now known
                                           known as
                                                  as nChain
                                                     nChain II think
                                                               think
17· got
17   ·gotcreated
           createdasasI Iunderstand
                          understand it
                                      it in
                                          in connection
                                              connection with
                                                         with what
18· happened
18   ·happenedwith
               withthis
                    this transaction.
                          transaction.
19· · · · · · ·So
19             So that's why it's hard for to answer did Rob
20· MacGregor
20   ·MacGregorown
                ownnChain
                    nChainbecause
                           because I'm
                                    I'm not
                                         not sure
                                              sure the
                                                   the nChain
                                                       nChain
21
21· ·entity
     entity existed
            existed at
                     at the
                         the time.·
                              time. I'm not
                                        not certain.·
                                            certain. II wasn't
                                                        wasn't
22
22· ·involved
     involved in the transaction of the structure.
23· · · · Q.
23        Q.· ·So
               So the assets that were acquired by Robert
24· MacGregor
24   ·MacGregorininthat
                    thatdeal
                         dealwith
                              with Craig
                                    Craig eventually
                                           eventually ended
                                                      ended up
25· being
25   ·beingcontrolled
            controlled by
                        by nChain?
                           nChain?
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 38 of 208



·1·
 1 · · · · · ·MR.
              MR. RIVERO:· Object to
                  RIVERO: Object  to the
                                     the form.
 2 · · · · · ·THE
·2·           THE WITNESS:·
                  WITNESS: II don't
                               don't know
                                      know that
                                           that II have
                                                   have a basis
 3 · · · to answer that.
·3·
·4·
 4 BY
    ·BYMR.
        MR. FREEDMAN
             FREEDMAN
·5·
 5 · · · Q.
         Q.· ·Haven't
              Haven't you reviewed the agreements?
·6·
 6 · · · · · ·MR.
              MR. RIVERO:· Objection.
                  RIVERO: Objection.
·7·
 7 · · · · · ·THE
              THE WITNESS:· They were
                  WITNESS: They   were long
                                       long and
                                            and II didn't
·8·
 8 · · · review them
                them for
                     for that
                         that purpose.· In general
                              purpose. In  general the
·9·
 9 · · · assets that were acquired from the DeMorgan Group
10· · · · got transferred I believe -- I just don't know if
10
11· · · · they all got transferred to the same entity.
11
12· · · · That's part
12               part of
                      of why
                         why I'm
                             I'm pausing.· It's like
                                 pausing. It's  like which
13· · · · entity owned which assets I'm not sure.
13
14
14· BY
     ·BYMR.
         MR. FREEDMAN
              FREEDMAN
15· · · · Q.
15        Q.· ·I'll
               I'll just go where I'm getting to maybe you
16· ·can
16   can help me make it easier which is I'm trying to find
17· out
17   ·outhow
           howRobert
                RobertMacGregor
                       MacGregorended
                                 ended up
                                        up out
                                            out of
                                                of the
                                                   the picture.
                                                       picture.
18· Because
18   ·Becauseyou
               youtold
                   toldmemehe
                            hewas
                               was the
                                    the one
                                         one that
                                              that purchased
                                                   purchased
19· everything
19   ·everythingfrom
                 fromCraig
                      Craigthen
                            thenyou
                                 you told
                                      told me
                                            me he
                                                he no
                                                   no longer
                                                      longer has
20· ·interest
20   interest in
              in nChain.· How did
                 nChain. How  did he
                                  he get
                                     get removed?
21
21· · · · A.
          A.· ·He
               He became unhappy with Craig at a certain
22· point
22   ·pointand
             andagain
                 againI'm
                       I'mtelling
                           telling you
                                    you this
                                         this all
                                               all second
                                                   second hand
23· ·because
23   because I wasn't
               wasn't there.· So it's
                      there. So  it's what
                                      what I've
                                           I've heard from
24· other
24   ·otherpeople
             peopleand
                    andhehethought
                            thought about
                                     about closing
                                            closing the
                                                    the nChain
                                                        nChain
25· ·operation
25   operation at
               at one
                  one point.· Stefan Matthews
                      point. Stefan  Matthews wanted
                                              wanted to
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 39 of 208



·1·
 1 ·continue
    continue it and there was a transaction which was
 2 ·announced
·2· announced in 2017 about a public investment fund in
 3 ·Malta
·3· Malta acquiring the nChain set of companies from Rob's
·4·
 4 ·company.· Basically he
    company. Basically   he was
                             was unhappy
                                  unhappy with
                                          with Craig
                                               Craig and
                                                     and didn't
·5·
 5 ·necessarily
    necessarily want to be involved any more.
·6·
 6 · · · Q.
         Q.· Do
              ·Doyou
                   youknow
                       knowwhy
                            whyhe
                                hewas
                                   was unhappy
                                        unhappy with
                                                with Craig?
                                                     Craig?
·7·
 7 · · · A.
         A.· ·Yes.· Well, Craig
              Yes. Well,   Craig is
                                  is --
                                      -- can
                                         can be
                                             be aa difficult
                                                   difficult
·8·
 8 ·business
    business colleague.· You know,
             colleague. You   know, has
                                    has been
                                        been widely
                                             widely reported
·9· in the media there was an effort in the spring of 2016 I
 9 ·in
10· ·believe
10   believe it was or in 2016 to show that Craig is Satoshi
11· ·Nakamoto,
11   Nakamoto, creator of Bitcoin.
12· · · · · · ·It
12             It happened after there was some media
13· ·articles
13   articles that tried to out Craig as Satoshi I believe in
14
14· ·the
     the December before that this process to establish Craig
15· ·as
15   as Satoshi at the end did not go well and as I
16· ·understand
16   understand it Rob was upset with Craig.
17· · · · Q.
17        Q.· ·Can
               Can you explain what you mean "did not go
18· ·well?"
18   well?"
19· · · · A.
19        A.· ·Well,
               Well, I'm telling you all that from reports
20· ·obviously
20   obviously because I wasn't -- I knew it was happening
21
21· ·because
     because this was when I was in talks with Rob to start
22
22· ·working
     working for nChain but I wasn't directly involved with
23· ·it.·
23        Craig did
     it. Craig   did not
                      not media
                           media interviews
                                  interviews to
                                             to come
                                                come out
                                                     out and say
24· ·I
24   I am Satoshi
          Satoshi Nakamoto
                  Nakamoto creator
                           creator of
                                    of Bitcoin.· The Bitcoin
                                        Bitcoin. The
25· ·community,
25   community, you know, they're very technical people
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 40 of 208



·1· ·involvedinincryptography.
 1 involved       cryptography.·They
                                 Theywould
                                      would not
                                             not believe
                                                 believe a
 2 ·statement
·2· statement like that without some other proof and there
·3· ·wassupposed
 3 was    supposedtotobebe----I Ican't
                                  can't remember
                                         remember the
                                                   the date
                                                       date it
                                                            it was a
·4· ·dateininMay
 4 date        Maywhere
                   wherehehewas
                             wassupposed
                                 supposed to
                                           to --
                                               -- II am
                                                     am not
                                                        not exactly
                                                            exactly
·5· ·surewhat
 5 sure   whathehewas
                   was supposed
                        supposed to
                                 to do.
                                    do.· II think
                                             think he
                                                   he was
·6·
 6 ·supposed
    supposed to either sign a transaction using private keys
·7·
 7 ·from
    from one of the early Bitcoin block chain blocks which
·8· ·theBitcoin
 8 the    Bitcoincommunity
                  communitywould
                            wouldrecognize
                                  recognize as
                                             as only
                                                 only being
                                                      being held
·9· ·orowned
 9 or    ownedororaccessible
                   accessibleby
                              bySatoshi
                                 Satoshi Nakamoto
                                          Nakamoto and
                                                   and he
                                                       he did
10· ·a
10   a -- I don't know if he was supposed to sign a
11· ·transaction
11   transaction or move a coin, I'm not entirely sure but
12· ·something
12   something using private key associated with one of the
13· ·first
13   first early Bitcoin blocks.
14
14· · · · · · ·He
               He did something but -- that the Bitcoin
15· ·community
15   community then quickly thought well, that's -- it's
16· ·using
16   using -- it wasn't using that private key of Satoshi.
17· ·It
17   It was using information he could have found publicly so
18· ·people
18   people thought well, he's just -- that doesn't prove he
19· ·is
19   is Satoshi.
20· · · · Q.
20        Q.· ·It's
               It's fair to say it was a pretty big issue at
21   the time, right?
21· ·the
22
22· · · · A.
          A.· ·Yes,
               Yes, very
                    very much.· There was
                         much. There   was aa lot
                                              lot of
                                                  of news
                                                     news about
23· ·both
23   both his claim coming forward saying I'm Satoshi and
24· then
24   ·thenthere
            therewas
                  wasa alot
                         lotof
                             ofnews
                                news that
                                      that came
                                            came when
                                                  when the
                                                       the proof
                                                           proof --
25· proof,
25   ·proof,you
              youknow,
                  know,session,
                        session,proof
                                 proof providing
                                        providing not
                                                  not believed
                                                      believed
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 41 of 208



·1·
 1 ·by
    by the Bitcoin community and I think he posted something
 2 ·on
·2· on the blog he had at the time saying I'm sorry.
 3 · · · Q.
·3·      Q.· ·I
              I saw you produced documents in response to
·4·
 4 ·our
    our subpoena
        subpoena so
                 so thank
                    thank you
                          you for
                              for that.· We just
                                   that. We just got
                                                 got through
·5·
 5 ·them
    them last night and I saw that you were involved in, you
·6·
 6 ·know,
    know, PR campaigns to kind of correct that narrative and
·7·
 7 ·kind
    kind of remediate the harm so to speak that had been
·8·
 8 ·caused
    caused by the false procession?
·9·
 9 · · · A.
         A.· ·I
              I wouldn't describe it that way because I
10· ·joined
10   joined --
11· · · · Q.
11        Q.· ·I
               I didn't
                 didn't hear
                        hear that.·
                             that. II apologize,
                                      apologize, can
                                                 can you
12· ·repeat
12   repeat that?
13· · · · A.
13        A.· ·Sure.·
               Sure. II would
                         would not
                                not --
                                     -- the
                                         the way
                                             way you
                                                 you characterize
                                                     characterize
14
14· ·the
     the question
         question is
                  is not
                     not how
                         how II would
                                would characterize
                                       characterize it.
                                                     it. I
15· ·joined
15   joined nChain after this attempt of proving Craig was
16· ·Satoshi
16   Satoshi and the PR work I was asked to oversee was more
17· ·focused
17   focused on the launch of nChain publicly as a company
18· ·which
18   which would of course trigger a question of Craig he is
19· ·your
19   your chief scientist, is he really Satoshi why didn't he
20· ·fully
20   fully prove he was Satoshi back then so this was an
21
21· ·element
     element of it but that was not the main purpose of the
22
22· ·PR
     PR work I was asked to manage.
23· · · · Q.
23        Q.· ·You
               You consider Craig to be a friend?
24· · · · A.
24        A.· ·I
               I do
                 do now.· He is
                    now. He  is a colleague.· We're
                                  colleague. We're
25· ·colleagues
25   colleagues at first and eventually we became friends as
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 42 of 208



·1·
 1 ·you
    you often do with people you work with.

·2·
 2 · · · Q.
         Q.· ·Fair
              Fair to call him your partner?

·3·
 3 · · · · · ·MR.
              MR. RIVERO:· Object to
                  RIVERO: Object  to the
                                     the form.
·4·
 4 · · · · · ·THE
              THE WITNESS:· Not in any
                  WITNESS: Not     any legal
                                       legal sense.·
                                              sense. We

·5·
 5 · · · don't have any business partnership arrangements

·6·
 6 · · · together and, you know, we work together in

·7·
 7 · · · building his vision of Bitcoin and the Bitcoin

·8·
 8 · · · ecosystem.

·9· ·BYMR.
 9 BY   MR. FREEDMAN
             FREEDMAN
10· · · · Q.
10        Q.· ·Do
               Do you understand whether or not this failed

11· ·proof
11   proof session had an affect on Craig?

12· · · · · · ·MR.
12             MR. RIVERO:· Object to
                   RIVERO: Object  to the
                                      the form.
13· · · · · · ·THE
13             THE WITNESS:·
                   WITNESS: II don't
                                don't know
                                       know how
                                            how to
                                                to answer
                                                   answer that.
14· BY
14   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
15· · · ·
15

16· ·
16

17· · · ·
17

18· ·
18

19· · · ·
19

20· ·
20

21· · · ·
21

22· · · ·
22

23· ·
23

24· · · ·
24

25· ·
25
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 43 of 208



·1·
 1 ·

·2·
 2 ·

·3·
 3 ·

·4·
 4 · · ·

·5·
 5 ·

·6·
 6 · · ·

·7·
 7 · · ·

·8·
 8 · · ·

·9·
 9 ·

10· ·
10

11· ·
11

12· · · · · · ·
12

13· ·
13

14· ·
14

15· ·
15

16· ·
16

17· · · · · · ·MR.
17             MR. FREEDMAN:·
                   FREEDMAN: II don't
                                 don't know
                                       know why
                                            why but my
18· · · · technology
18        technology is
                     is glitching
                        glitching on
                                   on me.· We've been
                                       me. We've been going
19· · · · for a while
19              while anyways.· Why don't
                      anyways. Why  don't we
                                          we take
                                             take a five
20· · · · minute break, you can use the restroom and get a
20

21· · · · drink.·
21                I'll figure
          drink. I'll   figure out
                                out my
                                    my technical
                                       technical issues.
22· · · · · · ·THE
22             THE VIDEOGRAPHER:· We are
                   VIDEOGRAPHER: We  are going
                                         going off
                                               off the
23· · · · record.·
23                 The time
          record. The   time is
                             is 1:06
                                1:06 p.m.
24· · · · · · ·(Discussion
24             (Discussion held off the record.)

25· · · · · · ·THE
25             THE VIDEOGRAPHER:· We are
                   VIDEOGRAPHER: We  are back
                                         back on
                                              on the
                                                 the video
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 44 of 208



·1·
 1 · · · record.
         record.· The
                   The time
                        time is
                             is 1:13
                                1:13 p.m.
 2 BY
·2· ·BYMR.
        MR. FREEDMAN
             FREEDMAN
 3 · · · Q.
·3·      Q.· ·Mr.
              Mr. Nguyen, do you know what happened to the
·4·
 4 ·deal
    deal that -- where Satoshi Nakamoto's life rights were
·5·
 5 ·sold
    sold to
         to Rob
            Rob MacGregor?·
                MacGregor? Strike that.· Let me
                                  that. Let   me take
                                                 take aa step
·6·
 6 ·back
    back actually.
·7·
 7 · · · · · ·Before
              Before the break you told me that there was a
·8· ·Maltabased
 8 Malta    basedfirm
                  firmthat
                       thatended
                            endedup
                                  up buying
                                      buying Robert
                                              Robert MacGregor's
                                                     MacGregor's
·9·
 9 ·interest
    interest out of the nChain related companies; right?
10· · · · A.
10        A.· ·Bought
               Bought the nChain companies.
11· · · · Q.
11        Q.· ·From
               From Robert MacGregor's companies?
12· · · · A.
12        A.· ·I
               I would say
                       say he
                           he was
                              was the
                                  the principal.· As far
                                      principal. As  far as I
13· ·understood
13   understood it of the nChain companies.
14
14· · · · Q.
          Q.· ·So
               So let's talk for a second about these
15· ·companies.·
15               So nChain
     companies. So   nChain Holdings
                             Holdings Limited
                                      Limited is
                                              is the
                                                 the parent
16· ·company,
16   company, right?
17· · · · A.
17        A.· ·I
               I don't think
                       think that's
                             that's true
                                    true any
                                          any more.· It was I
                                               more. It
18· ·think
18   think at one time.
19· · · · Q.
19        Q.· ·Let's
               Let's do before the Malta based purchase
20· ·nChain
20   nChain Holdings -- actually I wrote myself a little
21
21· ·chart
     chart here because it was hard to follow but I think I
22· got
22   ·gotitittotothe
                  thepoint
                      pointwhere
                            where the
                                   the Workshop
                                        Workshop companies
                                                 companies
23· ·Holdings,
23   Holdings, the Workshop Holdings was the ultimate parent
24· company
24   ·companyand
               andititowned
                       ownednChain's
                             nChain's Holdings
                                       Holdings formerly
                                                formerly called
                                                         called
25· ·EITC
25   EITC Holdings.· Is that
          Holdings. Is   that consistent
                              consistent with
                                         with your
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 45 of 208



·1·
 1 ·recollection?
    recollection?
 2 · · · A.
·2·      A.· ·Yes,
              Yes, at one
                      one point
                          point in
                                in time.·
                                    time. II will
                                             will also
·3· ·prefacesaying
 3 preface    sayingisisI Iwas
                            wasnot
                                not involved
                                     involved in
                                               in the
                                                  the structuring
                                                      structuring
·4·
 4 ·so
    so I am answering based on just what I've seen in
·5· ·documentsafter
 5 documents   afterI Istarted
                        started working
                                 working for
                                         for nChain.
                                             nChain.
·6·
 6 · · · Q.
         Q.· ·And
              And then nChain Holdings eventually acquired
·7·
 7 ·NT
    NT International
       International Holdings
                     Holdings and
                              and its
                                   its five
                                        five subsidiaries.·
                                              subsidiaries. Do
·8· ·yourecall
 8 you   recall that?
                that?
 9 · · · A.
·9·      A.· ·I
              I was involved at the time in terms of the
10· transactions
10   ·transactionsthe
                   theprocess
                       processby
                               by which
                                   which they
                                          they got
                                               got held
                                                   held by
11· nChain
11   ·nChainHoldings
              Holdingsororwhat
                           whatentities
                                entities were
                                          were held
                                                held by
                                                     by them
                                                        them I
12· ·couldn't
12   couldn't answer for you.
13· · · · Q.
13        Q.· ·I
               I might be
                       be able
                          able to
                               to help
                                  help you
                                        you with
                                             with that.
                                                   that. I
14· think
14   ·thinkyour
             yourdocument
                  documentproduction
                           production helped
                                       helped me
                                              me with
                                                 with it.
15· · · · A.
15        A.· ·I
               I know there are documents.
16· · · · · · ·(Plaintiff's
16             (Plaintiff's Exhibit No. 4 was
17· · · · · · ·marked
17             marked for identification.)
18· BY
18   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
19· · · · Q.
19        Q.· ·I
               I think II can
                          can help
                              help you
                                   you with
                                        with that.·
                                              that. II am going
20· ·to
20   to share with
              with you
                   you II think
                          think we're
                                we're now
                                       now on
                                            on Exhibit
                                                Exhibit 4.·
                                                         4. It's
21· a·adocument
21       documentyou
                  youproduced
                      produced to
                                to us
                                   us yesterday
                                      yesterday Nguyen
                                                Nguyen 424.·
                                                        424. Do
22· you
22   ·yourecognize
           recognizethis
                     thisas
                          asan
                             an e-mail
                                 e-mail from
                                         from you
                                              you to
                                                  to Jamie
23· ·Diaferia?
23   Diaferia?
24· · · · A.
24        A.· ·Yes.
               Yes.
25· · · · Q.
25        Q.· ·And
               And on January 23rd 2017?
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 46 of 208



·1·
 1 · · · A.
         A.· ·That's
              That's what it says.
 2 · · · Q.
·2·      Q.· ·Do
              Do you want to take a moment to review the
 3 ·e-mail
·3· e-mail and it appears -- I'll tell you I read it last
·4·
 4 ·night
    night and it is you conveying over to Mr. Deaferia who
·5·
 5 ·works
    works with a PR firm called Infinite Global the
·6·
 6 ·structure
    structure of how the at the time nChain company was
·7·
 7 ·structured
    structured and so it was very helpful to me in mapping
·8·
 8 ·out
    out the entities and I think this might refresh your
·9·
 9 ·recollection.· Do you
    recollection. Do   you want
                            want to
                                 to take
                                    take aa moment
                                            moment to review
     it?
10· ·it?
10
11· · · · A.
11        A.· ·Yes,
               Yes, II will.·
                       will. II generally
                                generally remember.· As you
                                          remember. As
12· ·can
12   can see it's a complex set of transactions.
13· · · · Q.
13        Q.· ·I
               I can map
                     map it
                         it out.·
                            out. II have
                                    have aa sketch
                                            sketch pad in
14
14· ·front
     front of me
              me to
                 to map
                    map it
                        it out.· It seems
                           out. It  seems to
                                          to me
                                             me that
                                                that nChain
15· ·Holdings
15   Holdings -- let's -- why don't we go in the order you've
16· ·laid
16   laid out.· NChain Holdings
          out. NChain   Holdings acquires
                                  acquires the
                                           the nTrust
                                               nTrust companies
17· ·through
17   through two different transactions and this is
18· ·accomplished
18   accomplished by first having nTrust Tech Solutions sell
19· ·itself
19   itself be purchased by NT International Holdings?
20· · · · A.
20        A.· ·Yes,
               Yes, that's what it says.
21
21· · · · Q.   And then NT International Holdings then has
          Q.· ·And
22
22· ·itself
     itself and six subsidiaries underneath it that of
23· ·various
23   various nCrypt nTrust companies and then nChain Holdings
24· ·purchases
24   purchases NT International Holdings and -- hold on, let
25· ·me
25   me find it.· Sorry, so
             it. Sorry,   so then
                              then purchases
                                   purchases NT
                                             NT International
                                                International
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 47 of 208



·1·
 1 ·Holdings
    Holdings and it already owns nChain Limited and nChain
 2 ·Technology
·2· Technology Limited and nChain Labs Limited.
 3 · · · A.
·3·      A.· ·Here
              Here is what
                      what II would
                              would say.·
                                    say. II wasn't
                                            wasn't involved
·4·
 4 ·in
    in the transactions
           transactions that
                        that led
                             led to
                                  to this
                                      this structure.·
                                            structure. The
·5·
 5 ·information
    information that's contained in this e-mail was
·6·
 6 ·summarized
    summarized for me so that I could pass on to the PR
·7·
 7 ·firm.
    firm.
·8·
 8 · · · · · ·So
              So I believe I would assume that the
·9·
 9 ·information
    information I summarized here is accurate because that's
10· ·what
10   what we were trying to communicate but I don't have
11· ·personal
11   personal knowledge of all these transactions happening
12· ·in
12   in this way.
13· · · · Q.
13        Q.· ·Right.· But at
               Right. But   at the
                                the time
                                     time you
                                          you were
                                              were hired
                                                   hired by the
14
14· ·company
     company to manage their PR; right?
15· · · · A.
15        A.· ·Correct.·
               Correct. II don't
                            don't have
                                   have any
                                        any reason
                                            reason to
                                                   to believe
16· ·this
16   this is incorrect.·
             incorrect. II just
                            just can't
                                 can't give
                                       give you
                                            you personal
17· ·knowledge
17   knowledge about this is what happened.
18· · · · Q.
18        Q.· And
               ·Andthen
                     then----sosoat
                                  atthe
                                     the end
                                          end what
                                               what ended
                                                    ended up
19· ·happening
19   happening was at the end of this transaction this
     Pi-High Tech and PE Fund ends up purchasing three
20· ·Pi-High
20
21   different companies; nChain Limited, nChain Holdings and
21· ·different
22
22· ·NT
     NT International Holdings which basically sweeps all the
23· ·nChain
23   nChain and nTrust companies into its ownership; right?
24· · · · A.
24        A.· ·In
               In effect, yes.
25· · · · Q.
25        Q.· ·Who
               Who owns Pi-High Tech and PE Fund?
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 48 of 208



·1·
 1 · · · A.
         A.· ·I
              I didn't -- did not deal with the fund
 2 ·directly
·2· directly much.· As II understand
             much. As      understand it's
                                      it's an
                                           an investment
                                              investment fund
 3 ·so
·3· so it doesn't really have owners, it has a fund manager
·4·
 4 ·and
    and then there's people who invest into the fund.
·5·
 5 · · · Q.
         Q.· ·Do
              Do you know who has invested into the fund and
·6·
 6 ·who
    who its investors are?
·7·
 7 · · · A.
         A.· ·I
              I do not.
·8·
 8 · · · Q.
         Q.· ·Have
              Have you ever -- I want to go back for a
·9·
 9 ·second
    second to Robert MacGregor have you ever texted or
10· ·messaged
10   messaged Robert MacGregor not through e-mail?
11· · · · A.
11        A.· ·I
               I think I've tried a couple of times but don't
12· ·think
12   think I ever had a response which --
13· · · · Q.
13        Q.· ·What
               What about Stefan Matthews, have you ever
14
14· ·texted
     texted or messaged him not through e-mail?
15· · · · A.
15        A.· ·Not
               Not through e-mail, yes.
16· · · · Q.
16        Q.· ·We
               We did not have any text messages in your
17· ·production
17   production of
                of documents.· Did you
                   documents. Did  you collect
                                       collect them?
18· · · · A.
18        A.· ·I
               I did not have any text messages with any of
19· ·the
19   the people that were responsive to your request.
20· · · · Q.
20        Q.· ·Have
               Have you ever text messaged or otherwise
21
21· ·non-e-mail
     non-e-mail messaged Craig Wright?
22
22· · · · A.
          A.· ·Yes.
               Yes.
23· · · · Q.
23        Q.· ·Did
               Did you collect those and review them for
24· ·production?
24   production?
25· · · · A.
25        A.· ·I
               I reviewed what text messages I have had with
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 49 of 208



·1·
 1 ·Craig
    Craig and they are not responsive to your request.
 2 · · · Q.
·2·      Q.· ·So
              So in 2015 there was a leak I think it's
 3 ·described
·3· described --
              -- you
                 you know
                     know what,
                          what, strike
                                 strike that.· In 2015
                                         that. In 2015 Wired
·4·
 4 ·and
    and Gizmodo ran articles contending that Craig Wright
·5·
 5 ·was
    was Satoshi.· Do you
        Satoshi. Do   you remember
                          remember that?
·6·
 6 · · · A.
         A.· ·I
              I do.
·7·
 7 · · · Q.
         Q.· ·Were
              Were you involved in orchestrating that leak?
 8 · · · A.
·8·      A.· ·No.
              No.
·9·
 9 · · · Q.
         Q.· ·Do
              Do you know who was involved in orchestrating
10· ·that
10   that leak?
11· · · · A.
11        A.· ·No.
               No.
12· · · · Q.
12        Q.· ·Do
               Do you know if anyone was involved -- let me
13· ·strike
13   strike that.· Do you
            that. Do   you know
                            know if
                                  if that
                                     that was
                                          was an
                                              an orchestrated
                                                 orchestrated
14
14· ·leak
     leak or if it was actually a leak?
15· · · · A.
15        A.· ·I
               I have no idea.
16· · · · Q.
16        Q.· ·So
               So then we talked about this in May of 2016
17· ·there
17   there was a coordinated effort to out Craig as Satoshi
18· ·which
18   which ended up not being successful and he failed to
19· ·provide
19   provide public
             public proof.· Did you
                    proof. Did   you talk
                                     talk --
                                          -- do
                                             do you
                                                you recall
20· ·that?
20   that?
21
21· · · · A.
          A.· ·I
               I recall that happening, yes.
22
22· · · · Q.
          Q.· ·Did
               Did you talk to -- were you involved in that
23· ·coming
23   coming out?
24· · · · A.
24        A.· ·Not
               Not directly.·
                   directly. II knew
                                 knew it
                                      it was
                                         was happening.
                                             happening.
25· · · · Q.
25        Q.· ·Did
               Did you talk to or e-mail Andrew O'Hagan about
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 50 of 208



·1·
 1 ·this
    this coming out?

·2·
 2 · · · A.
         A.· ·No.
             No.

·3·
 3 · · · Q.
         Q.· ·Are
              Are you familiar with an article called The

·4·
 4 ·Satoshi
    Satoshi Affair?

·5·
 5 · · · A.
         A.· ·Yes.
              Yes.

·6·
 6 · · · Q.
         Q.· ·Are
              Are you aware that in The Satoshi Affair

·7· ·AndrewO'Hagan
 7 Andrew    O'Hagansays
                     saysthat
                          that you
                                you e-mailed
                                     e-mailed him?
·8·
 8 · · · A.
         A.· ·I'm
              I'm aware
                  aware my
                        my name
                           name is
                                is referenced.·
                                   referenced. II don't
                                                  don't know
·9·
 9 ·it's
    it's my e-mail though.

10· · · · Q.
10        Q.· ·Let's
               Let's take
                     take aa look
                             look at
                                  at it.· I'm sharing
                                     it. I'm  sharing with
                                                      with you
11· ·docket
11   docket entry
            entry 83-1
                  83-1 to
                       to the
                          the Second
                              Second Amended
                                      Amended Complaint.·
                                               Complaint. It

12· ·is
12   is a copy of
               of Andrew
                  Andrew O'Hagan's
                         O'Hagan's The
                                    The Satoshi
                                         Satoshi Affair.·
                                                  Affair. Let

13· ·me
13   me show you
             you the
                 the title
                     title II successfully
                              successfully lost
                                            lost our
                                                  our place.
                                                       place. I

14· ·think
14   think we're
           we're on
                 on page
                    page ten.· Why don't
                         ten. Why  don't you
                                         you read
                                             read from this
15· paragraph
15   ·paragraphthat
                 thatstarts
                      startswith
                             withAA in
                                     in the
                                         the middle
                                              middle of
                                                     of page
                                                        page nine
16· ·for
16   for the record?

17· · · · A.
17        A.· ·I
               I see it.

18· · · · Q.
18        Q.· ·Do
               Do you want me to go ahead and read that for

19· ·the
19   the record for us?

20· · · · A.
20        A.· ·"A
               "A few weeks before the raid on Craig Wright's

21· house,
21   ·house,when
              whenhis
                   hisname
                       namestill
                            still hadn't
                                   hadn't ever
                                           ever been
                                                been public
                                                     public
22· ·associated
22   associated with Satoshi Nakamoto I got an e-mail from a

23· Los
23   ·LosAngeles
           Angeleslawyer
                   lawyercalled
                          called Jimmy
                                  Jimmy Nguyen
                                         Nguyen from
                                                from the
                                                     the firm
24· ·Davis,
24   Davis, Wright & Tremaine (self described as a one stop

25· ·shop
25   shop for companies in entertainment, technology,
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 51 of 208



·1·
 1 ·advertising,
    advertising, sports
                 sports and
                        and other
                            other industries).· Nguyen told
                                   industries). Nguyen
·2· ·methey
 2 me    theywere
               werelooking
                    lookingtotocontract
                                contract me
                                          me to
                                              to write
                                                  write the
                                                        the life
                                                            life of
 3 ·Satoshi
·3· Satoshi Nakamoto.· My client
            Nakamoto. My   client has
                                  has acquired
                                      acquired life
                                               life story
·4· ·rightsdot
 4 rights    dotdot
                 dotdot
                     dotfrom
                         fromthe
                              the true
                                   true person
                                         person behind
                                                behind the
·5· ·pseudonymSatoshi
 5 pseudonym    SatoshiNakamoto
                        Nakamoto the
                                  the creator
                                       creator of
                                               of the
                                                  the Bitcoin
                                                      Bitcoin
·6· ·protocolthe
 6 protocol   thelawyer
                  lawyer wrote.
                          wrote.·Quote,
                                  Quote,the
                                         the story
                                              story will
                                                    will be
                                                         be in
·7·
 7 ·brackets
    brackets of, end of bracket, great interest to the
·8· ·publicand
 8 public    andweweexpect
                     expectthe
                            thebook
                                book project
                                      project will
                                              will generate
                                                   generate
·9·
 9 ·significant
    significant publicity and media coverage once Satoshi's
10· ·true
10   true identity is revealed" end quote.
11· · · · Q.
11        Q.· ·Does
               Does this refresh your recollection that you
12· ·did
12   did e-mail Andrew O'Hagan?
13· · · · A.
13        A.· ·No.· My memory
               No. My   memory is
                                is II e-mailed
                                       e-mailed who
                                                who II believe
14
14· ·Andrew
     Andrew O'Hagan's literary agent.
15· · · · Q.
15        Q.· ·I
               I see.· Suppose he
                 see. Suppose   he didn't
                                    didn't say
                                           say you
                                               you e-mailed
                                                   e-mailed him
16· ·directly
16   directly he says I got an e-mail from a Los Angeles
17· ·lawyer
17   lawyer not necessarily that he got directly from you.
18· ·Okay.·
18          Do you
     Okay. Do   you see
                     see that
                          that he
                                he --
                                    -- II got
                                          got aa couple
                                                 couple questions
19· ·here.·
19          He redacts
     here. He   redacts out
                         out --
                              -- he
                                  he replaces
                                     replaces an
                                              an ellipsis
                                                 ellipsis my
20· ·client
20   client has acquired life story rights dot dot dot from.
21· What
21   ·Whatdid
           did he
                he remove?
                    remove?
22
22· · · · A.
          A.· ·I
               I have no
                      no memory
                         memory of
                                of that
                                   that e-mail.· That would
                                         e-mail. That
23· have
23   ·havebeen
           beena anumber
                   number of
                           of years
                               years ago.
                                     ago.
24· · · · Q.
24        Q.· ·Then
               Then he replaced the original quote with the
25· word
25   ·wordof.
           of.·
              Do Do you
                  you   rememberwhat
                      remember   whatit
                                      it said
                                          said previously?
                                                previously?
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 52 of 208



·1·
 1 · · · A.
         A.· ·No.
              No.
 2 · · · Q.
·2·      Q.· ·Can
              Can you tell
                      tell me
                           me how
                              how this
                                  this occurred?·
                                        occurred? How did
·3· ·youcome
 3 you    comeabout
               aboute-mailing
                     e-mailing his
                                his literary
                                     literary agent?
                                              agent?
·4·
 4 · · · A.
         A.· ·Rob
              Rob MacGregor asked me to help them find a
·5· ·writertotowrite
 5 writer        writeabout
                       aboutthe
                             thestory
                                 story of
                                        of Satoshi
                                            Satoshi Nakamoto
                                                    Nakamoto
·6· ·CraigWright
 6 Craig    Wrightand
                   andsosoheheasked
                               asked me
                                      me to
                                          to reach
                                              reach out
                                                    out and
                                                        and see
                                                            see if
·7·
 7 ·I
    I could find a contact to Andrew O'Hagan.
·8·
 8 · · · Q.
         Q.· ·Was
              Was that the extent of your conversation
·9·
 9 ·with
    with -- about this issue that you just said -- sorry,
10· ·strike
10   strike that.· Did you
            that. Did   you follow
                             follow up
                                    up and
                                       and ask
                                           ask him
                                               him any
                                                   any details
11· about
11   ·aboutwhat
             whatwas
                  wasgoing
                      goingon
                            on and
                                and who
                                     who Satoshi
                                         Satoshi was?
12· · · · A.
12        A.· ·Ask
               Ask who?
13· · · · Q.
13             I guess Robert MacGregor.
          Q.· ·I
14
14· · · · A.
          A.· ·At
               At this point I was already in discussions
15· with
15   ·withMr.
            Mr.MacGregor
                 MacGregorabout
                           aboutpossibly
                                 possibly working
                                           working with
                                                   with nChain
                                                        nChain
16· but
16   ·butatatthis
               thistime
                    timeI Iknew
                            knewthat
                                 that he
                                       he thought
                                           thought this
                                                   this was
                                                        was going
17· ·to
17   to be obviously a significant public interest in that he
18· was
18   ·wasacquiring
           acquiringthrough
                     throughone
                             one of
                                  of the
                                      the companies
                                           companies the
                                                     the life
19· ·story
19   story rights of Craig about Satoshi Nakamoto and he
20· ·thought
20   thought it was going to be a great book.
21
21· · · · Q.
          Q.· ·And
               And you wrote -- in your e-mail you wrote he
22· had
22   ·hadalready
           alreadyacquired
                   acquired at
                             at this
                                this point.
                                     point.· Is
                                              Is that
                                                  that what
                                                       what you
23· ·understood?
23   understood?
24· · · · A.
24        A.· ·That's
               That's what I was told.
25· · · · Q.
25        Q.· ·You
               You had no other insight into the plan other
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 53 of 208



·1·
 1 ·than
    than this?
 2 · · · A.
·2·      A.· ·I
              I don't understand what you mean by the plan.
 3 · · · Q.
·3·      Q.· ·The
              The plan to come out and reveal the true
·4·
 4 ·person
    person behind the pseudonym Satoshi Nakamoto?
·5·
 5 · · · A.
         A.· ·I
              I am not sure if I had any understanding when
·6·
 6 ·I
    I sent that e-mail to Mr. O'Hagan's literary agent.
·7·
 7 · · · Q.
         Q.· ·Do
              Do you know what date you sent that e-mail to
·8·
 8 ·him?
    him?

 9 · · · A.
·9·      A.· ·I
              I don't remember.
10· · · · Q.
10        Q.· ·Throughout
               Throughout the documents you produced you make
11· ·references
11   references to something called Project Satoshi?
12· · · · A.
12        A.· ·Yes.
               Yes.
13· · · · Q.
13        Q.· ·Can
               Can you tell me what that is?
14
14· · · · A.
          A.· ·It's
               It's just a name I think I gave to a project
15· ·that
15   that I was asked to work on.
16· · · · · · ·MR.
16             MR. FREEDMAN:· Just as
                   FREEDMAN: Just   as aa housekeeping
                                          housekeeping matter
17· · · · before we continue this line of questioning I want
17
18· · · · to make sure we marked for the record The Satoshi
18
19· · · · Affair as Exhibit 5.
19
               (Plaintiff's Exhibit No. 5 was
20· · · · · · ·(Plaintiff's
20
21             marked for identification.)
21· · · · · · ·marked
22
22· ·BY
     BY MR. FREEDMAN
23· · · · Q.
23        Q.· ·So
               So getting back what was the project that you
24· ·were
24   were asked to work on that you named the Satoshi --
                                                      -
25· · · · A.
25        A.· ·In
               In short it was to help with the process to --
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 54 of 208



·1· ·howdodoI Idescribe
 1 how          describe it?
                          it?·ItItchanged
                                   changed over
                                           over time.
                                                time.· That's
                                                        That's why
                                                               why
·2·
 2 ·I'm
    I'm trying to
               to figure
                  figure out
                         out how
                             how to
                                  to describe
                                      describe it.· Ultimately
                                                it. Ultimately

·3· ·whatititbecame
 3 what        becameisisto
                          tohelp
                             help guide
                                   guide the
                                          the efforts
                                              efforts to
·4·
 4 ·commercialize
    commercialize and monetize intellectual property that

·5· ·wasgoing
 5 was    goingtotobe
                    becreated
                       created at
                               at nChain.
                                  nChain.
·6·
 6 · · · Q.
         Q.· ·So
              So did that project post date the failed

·7·
 7 ·reveal
    reveal in 2016?

·8·
 8 · · · A.
         A.· ·I
              I started talking about it before but it did

·9· ·nothappen
 9 not   happenuntil
                until afterwards.
                       afterwards.
10· · · · Q.
10        Q.· ·Besides
               Besides the e-mail to --

11· · · · A.
11        A.· ·Correct.· At the
               Correct. At   the time
                                  time II was
                                          was not
                                              not really
                                                  really part of
12· ·the
12   the project
         project team.· It was
                 team. It   was something
                                 something II got
                                              got asked
                                                  asked to do,
13· you
13   ·youknow,
           know,while
                 while II was
                           was aa lawyer.
                                  lawyer.
14· · · · Q.
14        Q.· ·Why
               Why do you think they asked you to do that if

15· ·it's
15   it's not exactly legal advice to contact a literary

16· ·agent?
16   agent?

17· · · · A.
17        A.· ·Because
               Because I have a lot of connections and both

18· ·client
18   client and business relationships in the entertainment

19· media
19   ·mediaworld
            worldin
                  inthe
                     the United
                          United States.
                                 States.
20· · · · · · ·(Plaintiff's
20             (Plaintiff's Exhibit No. 6 was

21· · · · · · ·marked
21             marked for identification.)

22· BY
22   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
23· · · · Q.
23        Q.· ·Got
               Got it.· And then
                   it. And   then let's
                                   let's introduce
                                         introduce II think
24· we're
24   ·we'reononExhibit
                Exhibit6 6now
                           nowwhich
                               which is
                                      is Nguyen
                                          Nguyen 229
                                                 229 and
                                                     and it
25· appears
25   ·appearstotomemetotobe
                          bean
                             ane-mail
                                e-mail from
                                        from you
                                             you to
                                                 to Robert
                                                    Robert
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 55 of 208



·1· ·MacGregoronon--
 1 MacGregor       --let
                      let me
                           me take
                               take that
                                    that back.
                                         back.· It
                                                 It appears
                                                     appears to
                                                             to be
·2· ·ane-mail
 2 an    e-mailchain
                chainbetween
                      betweenyou
                              you and
                                   and Robert
                                        Robert MacGregor
                                               MacGregor
·3· ·startingononMay
 3 starting       May1st
                      1styou
                          youresponding
                              responding on
                                          on May
                                             May 22 and
                                                    and him
·4·
 4 ·respond
    respond --
            -- you
               you responding
                   responding again
                               again on
                                      on May
                                          May 5th.·
                                               5th. Is that
·5·
 5 ·consistent
    consistent with your observations?
·6·
 6 · · · A.
         A.· ·Yes,
              Yes, that's what it says.
·7·
 7 · · · Q.
         Q.· ·Do
              Do you recall this e-mail?
 8 · · · A.
·8·      A.· ·Yes.
              Yes.
·9·
 9 · · · Q.
         Q.· ·Did
              Did you send this e-mail?
10· · · · A.
10        A.· ·I
               I sent two of the e-mails on this chain.
11· · · · Q.
11        Q.· ·Did
               Did you receive the first one on the bottom?
12· · · · A.
12        A.· ·Yes.
               Yes.
13· · · · Q.
13             So Robert MacGregor tells you that the embargo
          Q.· ·So
14
14· will
     ·willlift
            liftand
                 andthe
                     the news
                          news will
                                will break
                                     break in 50
                                              50 minutes.·
                                                 minutes. Then
                                                           Then
15· ·the
15   the next day
              day you
                  you say
                      say "I
                          "I see
                             see the
                                  the online
                                       online articles.·
                                               articles. How
16· has
16   ·hasreaction
           reactionbeen
                    been in
                          in your
                              your world."
                                   world."·At
                                            At this
                                                this point
                                                      point did
                                                            did you
17· ·know
17   know there was a failure?
18· · · · A.
18        A.· ·A
               A failure of what?
19· · · · Q.
19        Q.· ·At
               At this point had it blown up essentially that
20· Craig
20   ·Craighad
             hadnot
                 notactually
                     actually produced
                               produced valid
                                        valid proof?
                                              proof?
21
21· · · · A.
          A.· ·I
               I don't think
                       think that
                             that happened
                                  happened by
                                            by May
                                                May 2nd.
                                                     2nd. I
22
22· ·don't
     don't remember if it was -- it was certainly by May 5th
23· when
23   ·whenI Isent
              sentthe
                   thetop
                       top e-mail.
                            e-mail.·I Idon't
                                        don't remember
                                               remember what
                                                        what date
                                                             date
24· ·it
24   it was between the May 1st and May 5th sequence.
25· · · · Q.
25        Q.· ·Got
               Got it.· And II don't
                   it. And      don't have
                                      have aa response
                                              response from
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 56 of 208



·1·
 1 ·Robert
    Robert MacGregor
           MacGregor to
                     to this
                        this e-mail.· Did he
                              e-mail. Did he call
                                             call you in
 2 ·response
·2· response to your e-mail?
 3 · · · A.
·3·           (Indicating).
         A.· ·(Indicating).
·4·
 4 · · · Q.·
         Q. ·No,
             No, he did not?
·5·
 5 · · · A.
         A.· ·No.
              No.
·6·
 6 · · · Q.·
         Q. ·So
             So you just never got a response to that?
·7·
 7 · · · A.
         A.· ·No.
              No.
·8·
 8 · · · Q.·
         Q. ·Were
             Were you not -- I mean you then proceeded to
·9·
 9 ·engage
    engage in Project Satoshi which was premised on this IP
10· ·that
10   that partly was Craig and -- it seems odd you wouldn't
11· inquire
11   ·inquireabout
              about what
                     what happened?
                           happened?
12· · · · A.
12        A.· ·I
               I did not hear from Rob for a long time after
13
13· ·this.· Eventually II think
     this. Eventually      think II reached
                                    reached out
                                            out to his
14
14· ·assistant.
     assistant.
15
15· · · · Q.· ·Whenthat
          Q. When    thathappened
                          happenedand
                                   and you
                                        you got
                                             got back
                                                  back in
                                                       in touch
                                                          touch
16· with
16   ·withRob
           Robdid
               didyou
                   you discuss
                        discuss this?
                                this?
17· · · · A.
17        A.· ·Discuss
               Discuss what?
18· · · · Q.·
18        Q. ·This
              This failure and this debacle of May of 2016?
19
19· · · · A.
          A.· ·I
               I wouldn't call it a debacle but we did
20· ·discuss
20   discuss or -- I had not heard from him after Craig did
21· not
21   ·notprovide
           providethe
                   thecryptographic
                       cryptographic proof
                                      proof that
                                             that the
                                                  the Bitcoin
                                                      Bitcoin
22
22· ·community
     community would
               would like
                     like to
                          to see.· So we
                             see. So  we did
                                         did eventually
                                             eventually
23· ·discuss
23   discuss it.
24· · · · Q.·
24        Q. ·What
              What did he say?
25· · · · A.
25        A.· ·He
               He said it's a really long story so I didn't
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 57 of 208



·1·
 1 ·get
    get the whole
            whole story.· He said,
                  story. He   said, you
                                    you know,
                                        know, Craig
                                              Craig didn't
 2 ·sign
·2· sign using a private key that the Bitcoin world would
 3 ·accept
·3· accept as from a Satoshi block and he was very angry and
·4·
 4 ·very
    very upset.
·5·
 5 · · · Q.
         Q.· ·Did
              Did he say why?
·6·
 6 · · · A.
         A.· ·Rob?
              Rob?
·7·
 7 · · · Q.
         Q.· ·Yes.
              Yes.
 8 · · · A.
·8·      A.· ·That's
              That's what we expected Craig to do.
·9·
 9 · · · Q.
         Q.· ·That
              That was aa bad
                          bad question.· Did he
                              question. Did  he say
                                                say why
                                                    why Craig
10
10· ·didn't
     didn't sign using a private key the Satoshi blocks?
11· · · · A.
11        A.· ·No.
               No.
12· · · · Q.
12        Q.· ·You
               You were a partner at a top law firm in the
13
13· ·country;
     country; right at Davis, Wright & Tremaine?
14
14· · · · A.
          A.· ·Yes.
               Yes.
15
15· · · · Q.
          Q.· ·And
               And you left that position to work on the
16
16· ·Satoshi
     Satoshi Project and further nChain, right?
17· · · · A.
17        A.· ·Yes.
               Yes.
18· · · · Q.
18        Q.· ·Don't
               Don't you think the responsible thing would
19· ·have
19   have been to kind of dig into that a little bit more
20
20· ·before
     before you gave up something so great for this new
21
21· ·venture
     venture you were betting on?
22
22· · · · A.
          A.· ·Not
               Not necessarily.·
                   necessarily. II had
                                    had been
                                        been wanting
                                             wanting to leave
23· ·law
23   law for many years before this.
24· · · · Q.
24        Q.· ·So
               So you -- it's your testimony today that you
25· ·did
25   did not push for what happened and why there was a
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 58 of 208



·1·
 1 ·failure?
    failure?
 2 · · · A.
·2·      A.· ·Well,
              Well, I asked questions but I don't think even
 3 ·Rob
·3· Rob could even tell me why Craig didn't do it.
·4·
 4 · · · Q.
         Q.· ·Did
              Did you ever Craig why he didn't do it?
·5·
 5 · · · A.
         A.· ·No.
              No.
·6·
 6 · · · Q.
         Q.· ·Did
              Did you ever ask -- have you ever asked Craig
·7·
 7 ·to
    to give you a private proof session?
 8 · · · A.
·8·      A.· ·Sorry,
              Sorry, you cut off.
 9 · · · Q.
·9·      Q.· ·Have
              Have you ever -- can you hear me now?
10· · · · A.
10        A.· ·Yes.
               Yes.
11· · · · Q.
11        Q.· ·Have
               Have you ever asked Craig to give you a
12· ·private
12   private proof session?
13· · · · A.
13        A.· ·No.
               No.
14
14· · · · Q.
          Q.· ·Why
               Why not?
15· · · · A.
15        A.· ·Because
               Because I knew he would if I asked him to and
16· ·I
16   I made a decision including before I decided to sign on
17· ·to
17   to nChain and leave my law practice that I wasn't doing
18· ·it
18   it based upon
              upon Craig
                   Craig having
                         having to
                                to be
                                    be Satoshi
                                        Satoshi Nakamoto.·
                                                 Nakamoto. That
19· ·I
19   I wasn't -- that that was certainly relevant to
20· ·everything,
20   everything, right, but since there's all this
21· controversy
21   ·controversyover
                  overwhether
                       whetherhe
                               heis
                                  is or
                                      or he
                                          he isn't
                                              isn't and
                                                    and how
                                                        how could
22
22· ·it
     it be proven, you know, either way I had to make a
23· ·decision
23   decision am I going to join this opportunity based upon
24· ·that
24   that and could be left disappointed if it turned out not
25· ·to
25   to be true so decided for myself while it certainly is
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 59 of 208



·1·
 1 ·relevant
    relevant that the technology that can be built and his
 2 ·vision
·2· vision for it is powerful and that I needed to focus on
 3 ·that
·3· that because otherwise you can drive yourself crazy with
·4·
 4 ·is
    is he or isn't he Satoshi and it's also what I said
·5·
 5 ·publicly
    publicly not
             not what
                 what II asked.· So II did
                         asked. So     did ask
                                           ask questions
                                               questions about
·6·
 6 ·it
    it but I didn't make my decision to join nChain based
·7·
 7 ·upon
    upon it.
·8·
 8 · · · Q.
         Q.· ·How
              How do you know he would show it to you if you
·9·
 9 ·asked
    asked him to?
10
10· · · · A.
          A.· ·I've
               I've had this discussion with Steve Shadders,
11· ·the
11   the chief technology officer at nChain, and Steve has
12· ·said
12   said to me we're pretty confident Craig would do it if
13
13· ·we
     we asked because, you know, Craig doesn't trust very
14
14· ·many
     many people
          people so
                 so we
                    we work
                       work together
                            together aa lot.·
                                         lot. II have
                                                 have never
15
15· ·asked
     asked him the question flat out so I don't know
16
16· ·100
     100 percent he would say yes but I think he would.
17· · · · Q.
17        Q.· ·How
               How would he have access to the private keys
18· ·if
18   if they are
             are --
                 -- let
                    let me
                        me take
                           take aa step
                                    step back.· Are you aware
                                          back. Are
19· ·that
19   that Craig has claimed the properties are locked in a
20
20· ·trust?
     trust?
21
21· · · · · · ·MR.
               MR. RIVERO:· Sorry, you
                   RIVERO: Sorry,   you cut
                                        cut out
                                            out and
                                                and I could
22
22· · · · not hear that question.
23· ·BY
23   BY MR. FREEDMAN
24· · · · Q.
24        Q.· ·Are
               Are you aware that Craig has claimed the
25· ·private
25   private keys to his Bitcoin are locked in a trust that
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 60 of 208



·1·
 1 ·he
    he cannot access?

·2·
 2 · · · · · ·MR.
              MR. RIVERO:· Object to
                  RIVERO: Object  to the
                                     the form.
·3·
 3 · · · · · ·THE
              THE WITNESS:· I'm aware
                  WITNESS: I'm   aware that
                                       that he's
                                            he's claimed
                                                 claimed -- I
·4·
 4 · · · can't -- I am aware that in this case he's claimed

·5·
 5 · · · that he cannot access private keys to certain

·6·
 6 · · · Bitcoin and so yes, I'm aware of that.

·7·
 7 ·BY
    BY MR. FREEDMAN

·8·
 8 · · · Q.
         Q.· And
              ·Andhow
                    howthen
                        thenwould
                             wouldhe
                                   hedemonstrate
                                      demonstrate aa proof
                                                     proof for
·9·
 9 ·you
    you if you asked him to?

10· · · · A.
10        A.· ·Well
               Well --

11· · · · · · ·MR.
11             MR. RIVERO:· Object to the
                   RIVERO: Object     the form.· Go ahead.
                                          form. Go  ahead.
12· · · · Sorry, Mr. Nguyen.
12

13· · · · · · ·THE
13             THE WITNESS:· Probably why
                   WITNESS: Probably  why I've
                                          I've never
                                               never asked
14· · · · him.
14

15· ·BY
15   BY MR. FREEDMAN

16· · · · Q.
16        Q.· ·Has
               Has Craig ever explained the trust to you?

17· · · · A.
17        A.· ·Only
               Only in the context of this litigation.

18· · · · Q.
18        Q.· ·What
               What has he said?

19· · · · · · ·MR.
19             MR. SILVERGLATE:· Wait a second.·
                   SILVERGLATE: Wait             If it's
                                        second. If  it's in
20· · · · the context of the litigation then it's privileged.
20

21· · · · · · ·MR.
21             MR. FREEDMAN:· Mr. Nguyen
                   FREEDMAN: Mr.   Nguyen testified
                                          testified he
                                                    he has not
22· · · · acted as a lawyer since late 2018 or 2017 I think
22

23· · · · it is.·
23           is. II don't
                     don't have
                           have the
                                the date.
24· · · · · · ·MR.
24             MR. SILVERGLATE:· Well --
                   SILVERGLATE: Well

25· · · · · · ·MR.
25             MR. RIVERO:· I'll join
                   RIVERO: I'll   join the
                                       the objection
                                           objection and the
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 61 of 208



·1·
 1 ·instruction.
    instruction.
 2 · · · MR. FREEDMAN:·
·2·          FREEDMAN: Actually
                        Actually II will
                                    will actually
                                         actually say
 3 ·that
·3· that in this deposition Mr. Nguyen testified that
·4· ·heisisnot
 4 he        nota alawyer
                    lawyer for
                            for Craig
                                 Craig Wright.
                                       Wright.
·5·
 5 · · · MR. SILVERGLATE:· Right.· I'm
             SILVERGLATE: Right.    I'm not
                                         not suggesting
                                             suggesting
·6·
 6 ·that
    that he is
            is aa lawyer
                  lawyer for
                         for Craig
                              Craig Wright.· What I am
                                     Wright. What
·7·
 7 ·saying
    saying is that Mr. Nguyen has a joint interest
·8· ·agreementwith
 8 agreement   withCraig
                    CraigWright
                          Wright and
                                  and he
                                       he has
                                           has also
                                               also served
                                                    served
·9·
 9 ·as
    as Craig Wright's liaison to his counsel in the
10· ·litigation.
10   litigation.
11· · · · So he's part of the litigation team even
11
12· ·though
12   though he is not serving as a lawyer but a liaison.
13· ·So
13   So the conversation that you're inquiring about is
14· privileged
14   ·privilegedboth
                 bothunder
                      underthe
                            the joint
                                 joint interest
                                        interest privilege
                                                 privilege
15· ·and
15   and under the attorney-client privilege.
16· · · · MR. FREEDMAN:·
16            FREEDMAN: What
                         What is
                               is the
                                  the joint
                                      joint interest
                                            interest that
17· ·you're
17   you're protecting?
18· · · · MR. SILVERGLATE:·
18                          They both
              SILVERGLATE: They  both have
                                      have aa community
                                              community
19· ·of
19   of interest and they have a signed agreement.
20· · · · MR. FREEDMAN:·
20            FREEDMAN: AA signed
                            signed agreement
                                   agreement can't
                                             can't extend
21
21· ·the
     the privilege, it just memorializes an existing
22
22· ·privilege
     privilege under
               under existing
                     existing law.·
                              law. II just
                                      just want
                                           want to -- I
23· understand
23   ·understandyou're
                 you'reinstructing
                        instructing him
                                     him not
                                          not to
                                              to answer
                                                 answer and
24· ·I
24   I can't do anything about that but I need a record
25· ·of
25   of it so
           so we
              we can
                 can challenge
                     challenge it
                                it eventually.·
                                    eventually. What is
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 62 of 208



·1· ·thejoint
 1 the    jointinterest
                interestthat
                         thatyou
                              you are
                                   are memorializing
                                        memorializing with
 2 ·the
·2· the joint common interest privilege?
 3 · · · MR. SILVERGLATE:·
·3·                        Well, II believe
             SILVERGLATE: Well,     believe you're
·4·
 4 ·misstating
    misstating what
               what my
                    my objection
                       objection was.· So first
                                  was. So first of all,
·5·
 5 ·I'm
    I'm asserting
        asserting two
                  two privileges.·
                       privileges. One is
·6·
 6 ·attorney-client
    attorney-client privilege because Mr. Nguyen is on
·7·
 7 ·the
    the team.· He is
        team. He   is on
                       on the
                           the defense
                                defense team,
                                        team, Mr.
                                              Mr. Wright's
·8· ·defenseteam,
 8 defense    team,okay
                    okayand
                         andbecause
                             because of
                                      of that
                                         that there
                                              there is
·9· ·alsoa acommunity
 9 also       communityofofinterest
                            interest which
                                      which implicates
                                             implicates the
10· ·joint
10   joint interest agreement and joint interest
11· ·privilege.
11   privilege.
12· · · · MR. FREEDMAN:·
12                       What is
              FREEDMAN: What   is Mr.
                                  Mr. Nguyen's
                                      Nguyen's capacity
                                               capacity
13
13· ·on
     on the -- I'll direct this to Mr. Nguyen and
14· obviously
14   ·obviouslyyou
                youcan
                    caninstruct
                        instruct him
                                  him not
                                       not to
                                            to answer
                                               answer so I
15· don't
15   ·don'tneed
             needtototell
                      tellyou
                           youMr.
                               Mr. Nguyen
                                    Nguyen take
                                            take aa second
                                                    second to
16· ·allow
16   allow your lawyer to give an instruction team.
17· What
17   ·Whatisisyour
               yourcapacity
                    capacity on
                              on the
                                  the defense
                                       defense team?
                                               team?
18· · · · MR. SILVERGLATE:·
18                          You can
              SILVERGLATE: You   can answer
                                     answer that,
                                            that, Jimmy.
19· · · · THE WITNESS:·
19                      When the
              WITNESS: When   the lawsuit
                                   lawsuit first
                                           first got
                                                 got filed
20· Craig
20   ·Craigasked
             askedmemeto
                       toassist
                          assist him
                                  him in
                                       in both
                                          both finding
                                               finding
21· counsel
21   ·counseland
              andhelping
                  helpingto
                          to communicate
                              communicate with
                                          with counsel
                                               counsel
22
22· ·regarding
     regarding his defense.
23· · · · MR. RIVERO:·
23                     And II haven't
              RIVERO: And      haven't interrupted
                                       interrupted the
24· question
24   ·questionbut
               butMr.
                   Mr.Nguyen,
                       Nguyen, obviously
                                obviously you
                                          you have
                                              have a
25· ·lawyer
25   lawyer but I just ask you to be careful since there
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 63 of 208



·1·
 1 · · · are dates where you were counsel to nChain, dates
 2 · · · where there was this common interest.
·2·
 3 · · · · · ·Please
·3·           Please refrain from testifying about anything
·4·
 4 · · · that would invade those privileges and I'll just
·5·
 5 · · · join as necessary, stay out of it.
·6· ·BYMR.
 6 BY   MR. FREEDMAN
             FREEDMAN
·7·
 7 · · · Q.
         Q.· ·So
              So you are not a lawyer on the defense team,
·8· ·youare
 8 you    arenot
               notproviding
                   providinglegal
                             legal advice;
                                    advice; is
                                             is that
                                                that correct?
                                                     correct?
 9 · · · A.
·9·      A.· ·Correct.· Basically how
              Correct. Basically   how II would
                                          would describe
                                                describe it is
10· ·I
10   I am his liaison with his lawyers because to help with
11· ·communication
11   communication Craig is a difficult communicator on what
12· are
12   ·arecomplex
           complextopics
                   topicshere
                          hereand
                               and he
                                    he felt
                                        felt that
                                              that he
                                                   he asked
                                                      asked me
                                                            me to
13· ·do
13   do this because to help him because of the need to
14· communicate
14   ·communicatewith
                  withhis
                       hislawyers
                           lawyers especially
                                    especially about
                                               about dealing
                                                     dealing
15· ·with
15   with complex issues in this case.
16· · · · · · ·MR.
16             MR. FREEDMAN:·
                   FREEDMAN: Okay,
                              Okay, so
                                     so as
                                        as II understand
                                              understand this
17· · · · is directed to the lawyers you're asserting --
17
18· · · · Mr. Rivero, you're asserting Craig's
18
19· · · · attorney-client privilege through you because
19
20· · · · Mr. Nguyen is the go between between you and the
20
21
21· · · · client, is that an accurate assertion of your
22
22· · · · privilege?
23· · · · · · ·MR.
23             MR. RIVERO:· Can II hear
                   RIVERO: Can      hear the
                                         the last
                                             last question
                                                  question read
24· · · · back?
24        back?· Sorry,
                  Sorry, the
                          the last
                               last question
                                    question where
                                             where these
25· · · · objections
25        objections were
                     were actually
                          actually posed?· It was
                                    posed? It was probably
                                                  probably a
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 64 of 208



·1·
 1 ·couple
    couple questions ago.
 2 · · · (Thereupon, a portion of the record
·2·
 3 · · · was read back by the reporter.)
·3·
·4·
 4 · · · MR. RIVERO:·
             RIVERO: II am
                         am asserting
                             asserting on
                                       on behalf
                                          behalf of Craig
·5· ·Wrighthis
 5 Wright    hiscommon
                 commoninterest
                        interest privilege
                                  privilege with
·6·
 6 ·Mr.
    Mr. Nguyen.
·7·
 7 · · · MR. FREEDMAN:· What is
             FREEDMAN: What   is the
                                 the common
                                     common interest
                                            interest
·8·
 8 ·that's
    that's seeking to be protected?
·9·
 9 · · · MR. RIVERO:· I've now
             RIVERO: I've   now answered
                                 answered your
                                          your question.
                                               question.
10· ·Please
10   Please ask
            ask your
                your next
                     next question.· Let's move on.
                          question. Let's
11· · · · MR. FREEDMAN:·
11                       You're not
              FREEDMAN: You're  not answering
                                    answering what is
12· ·the
12   the common interest question for the record?
13· · · · MR. RIVERO:·
13            RIVERO: Sir,
                       Sir, I've
                             I've made
                                  made an
                                       an instruction.
                                          instruction.
14
14· ·Your
     Your -- my role is to state an objection or
15· ·instruction.·
15   instruction. II think
                      think your
                             your role
                                  role is
                                       is to
                                          to ask
                                             ask the next
16· ·question.·
16   question. II think
                   think that's
                          that's what
                                 what you
                                      you should
                                          should do next.
17· · · · MR. FREEDMAN:·
17                       You are
              FREEDMAN: You   are declining
                                   declining to
                                             to answer
                                                answer my
18· ·question,
18   question, Mr. Rivero?
19· · · · MR. RIVERO:·
19                     Sir, if
              RIVERO: Sir,   if you
                                 you want
                                     want to
                                          to have
                                             have a good
20· ·faith
20   faith conference about this, sir, I've already told
21· you
21   ·youyou
           youcan
                canspeak
                    speakto
                          tome
                             meand
                                and I'll
                                     I'll be
                                           be glad
                                               glad to
                                                    to discuss
                                                       discuss
22
22· ·it.· We don't
     it. We   don't have
                     have to
                           to do
                               do it
                                   it on
                                      on the
                                         the record,
                                             record, you know
23· ·that.·
23          We already
     that. We   already discussed
                         discussed this
                                   this week
                                        week so
                                             so please
24· move
24   ·moveonontotoyour
                   your next
                         next question.
                              question.
25· · · · MR. FREEDMAN:·
25                       Mr. Rivero,
              FREEDMAN: Mr.   Rivero, respectfully
                                      respectfully your
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 65 of 208



·1·
 1 ·client's
    client's breaches of protective orders or maybe at
 2 ·this
·2· this point alleged or perceived breaches of
 3 ·protective
·3· protective order don't relate to this particular
·4·
 4 ·instance
    instance here.
·5·
 5 · · · Mr. Rivero, you need to let me finish my
·6·
 6 ·statement
    statement and then I'll give you an opportunity to
·7·
 7 ·respond.
    respond.
·8·
 8 · · · MR. RIVERO:·
             RIVERO: II didn't
                         didn't know
                                know you
                                     you weren't
·9·
 9 ·finished.· Go ahead.
    finished. Go  ahead.
10· · · · MR. FREEDMAN:·
10            FREEDMAN: II am
                            am simply
                                simply trying
                                       trying to
                                              to make a
11· record
11   ·recordhere
              heresosowhen
                       whenwe
                            wego
                               go back
                                   back to
                                         to the
                                             the Court
                                                 Court here
                                                       here we
12· have
12   ·havea aclear
               clearrecord
                     recordof
                            ofwhat
                               what your
                                     your position
                                           position is
                                                    is and
                                                       and I
13· ·know
13   know what's
          what's happening.· So I'm
                 happening. So  I'm only
                                    only asking
                                         asking what is
14
14· ·the
     the joint interest you're seeking to protect?
15· · · · MR. RIVERO:·
15            RIVERO: Mr.
                       Mr. Freedman,
                            Freedman, it
                                      it does
                                         does not
                                              not work
16· ·like
16   like that.· We make
          that. We   make objections
                           objections and
                                      and instructions.
                                          instructions.
17· ·We
17   We don't litigate the objections or instructions.
18· Go
18   ·Goahead
          aheadand
                andask
                    ask your
                         your next
                              next question.
                                   question.· If
                                               If you
                                                  you want
                                                      want
19· ·to
19   to discuss this after this deposition is over I'll
20· ·be
20   be glad to.· That's aa good
             to. That's      good faith
                                  faith conference,
                                        conference, sir.
21
21· · · · At that time you'll identify to me what your
22
22· ·theory
     theory is
            is why
               why you
                   you get
                       get this
                            this answer.·
                                  answer. Then I'll
23· ·respond
23   respond to
             to you
                you in
                    in aa good
                          good faith
                                faith conference.·
                                       conference. That's
24· how
24   ·howititworks.
              works.·
                    GoGoahead,
                          ahead,continue
                                 continue with
                                           with your
                                                your
25· ·deposition.
25   deposition.
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 66 of 208



·1·
 1 · · · · · ·MR.
              MR. FREEDMAN:· We'll agree
                  FREEDMAN: We'll   agree to
                                          to disagree
                                             disagree on how
·2·
 2 · · · it works.· Mr. Silverglate,
            works. Mr.   Silverglate, are
                                      are you
                                          you also
                                              also asserting
·3·
 3 · · · a privilege to prevent the answer to this question

·4·
 4 · · · or is it identical to the privilege that's been

·5·
 5 · · · asserted by Mr. Rivero?

·6·
 6 · · · · · ·MR.
              MR. SILVERGLATE:·
                  SILVERGLATE: II think
                                   think I've
                                         I've already
                                              already voiced
·7·
 7 · · · my objection.· It's we've
            objection. It's   we've raised
                                    raised two
                                           two objections,
                                               objections,
·8·
 8 · · · attorney-client privilege and joint interest

·9·
 9 · · · agreement and we're making both of those

10· · · · objections.
10        objections.· I'm
                        I'm making
                             making them
                                    them on
                                         on behalf
                                            behalf of this
11· · · · witness, Mr. Nguyen.
11

12· · · · · · ·MR.
12             MR. FREEDMAN:· Okay, whose
                   FREEDMAN: Okay,   whose attorney-client
                                           attorney-client
13· · · · privilege are you invoking?
13

14· · · · · · ·MR.
14             MR. SILVERGLATE:· For this
                   SILVERGLATE: For   this particular
                                           particular question
                                                      question
15· · · · we're invoking Mr. Wright's attorney-client
15

16· · · · privilege because Mr. Nguyen is on his defense
16

17· · · · team.
17

18· BY
18   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
19· · · · Q.
19        Q.· ·Okay.· Mr. Nguyen,
               Okay. Mr.   Nguyen, when
                                    when did
                                         did you
                                             you start
                                                 start in your
20· ·role
20   role as a liaison?

21· · · · A.
21        A.· ·When
               When the lawsuit got filed.

22· · · · Q.
22        Q.· ·Are
               Are you still in a role as a liaison?

23· · · · A.
23        A.· ·Yes.
               Yes.

24· · · · Q.
24        Q.· ·Is
               Is there an agreement memorializing your

25· ·liaison,
25   liaison, a written agreement memorializing this liaison
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 67 of 208



·1·
 1 ·agreement?
    agreement?

·2·
 2 · · · A.
         A.· ·No,
              No, there
                  there is
                        is not
                           not aa written
                                  written agreement.·
                                           agreement. There

·3·
 3 ·is
    is an e-mail.

·4·
 4 · · ·

·5·
 5 ·

·6·
 6 ·

·7·
 7 · · ·

·8·
 8 ·

·9·
 9 · · ·

10· ·
10

11· ·
11

12· ·
12

13· · · ·
13

14· ·
14

15· · · · · · ·
15

16· · · · · ·
16

17· ·BY
17   BY MR. FREEDMAN

18· · · · Q.
18        Q.· ·I'm
               I'm going to share with you, Mr. Nguyen, a

19· ·document
19   document that you have shared with us pursuant to the

20· ·subpoena.·
20              I'm going
     subpoena. I'm   going to
                            to go
                                go to
                                   to the
                                      the top
                                          top of
                                              of this
                                                 this agreement
21· ·so
21   so you can
            can see
                see it's
                    it's Schedule
                         Schedule A.· Why don't
                                   A. Why don't we
                                                we go
                                                   go to the
22· ·top
22   top of the actual agreement itself and then we can look

23· ·at
23   at all of it.· It looks
               it. It   looks like
                               like it
                                    it starts
                                       starts at
                                              at approximately
                                                 approximately
24· ·Nguyen
24   Nguyen 1586.· Do you
            1586. Do   you recognize
                            recognize this
                                      this Contracted
                                           Contracted Services
25· ·Agreement?
25   Agreement?
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 68 of 208



·1·
 1 · · · A.
         A.· ·Yes.
              Yes.

·2·
 2 · · · Q.
         Q.· ·That's
              That's your signature at the bottom?

·3·
 3 · · · A.
         A.· ·Yes.
              Yes.

·4·
 4 · · · Q.
         Q.· ·Mr.
              Mr. Matthew's signature at the bottom?

·5·
 5 · · · A.
         A.· ·Yes.
              Yes.

·6·
 6 · · · Q.
         Q.· ·This
              This is the actual Contracted Services

·7·
 7 ·Agreement
    Agreement and
              and its
                  its terms.· Do you
                      terms. Do  you recognize
                                     recognize this?
·8·
 8 · · · A.
         A.· ·Yes.
              Yes.

·9·
 9 · · · Q.
         Q.· ·I'm
              I'm going
                  going to
                        to scroll
                           scroll down.· At any
                                  down. At  any point
                                                point you
10· ·want
10   want me to
             to stop
                stop let
                     let me
                         me know.· This is
                             know. This is Schedule
                                           Schedule A;
11· ·correct?·
11             Is this
     correct? Is   this the
                         the Schedule
                              Schedule AA of
                                          of that
                                             that agreement,
                                                  agreement,
12· ·Mr.
12   Mr. Nguyen?

13· · · · A.
13        A.· ·Yes.
               Yes.

14· · · ·
14

15· ·
15

16· ·
16

17· ·
17

18· ·
18

19· · · ·
19

20· · · ·
20

21· · · ·
21

22· · · ·
22

23· · · ·
23

24· · · ·
24

25· ·
25
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 69 of 208



·1·
 1 ·

·2·
 2 · · ·

·3·
 3 ·

·4·
 4 ·

·5·
 5 ·

·6·
 6 ·

·7·
 7 ·

·8·
 8 · · ·

·9·
 9 ·

10· ·
10

11· · · ·
11

12· · · ·
12

13· ·
13

14· ·
14

15· · · ·
15

16· ·
16

17· · · ·
17

18· ·
18

19· · · ·
19

20· · · · Q.
20        Q.· ·Did
               Did you tell me when this agreement

21· ·terminated?
21   terminated?

22· · · · A.
22        A.· ·I
               I can't remember exact time.

23· · · · Q.
23        Q.· ·The
               The agreement continues until Nguyen 1597;

24· ·correct?
24   correct?

25· · · · A.
25        A.· ·Correct.
               Correct.
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 70 of 208



·1·
 1 · · · Q.
         Q.· ·Mr.
              Mr. Nguyen, do you act as a liaison for anyone
·2· ·elsebetween
 2 else    betweenthem
                   themand
                        andtheir
                            their lawyers
                                   lawyers besides
                                           besides Craig
 3 ·Wright?
·3· Wright?
·4·
 4 · · · A.
         A.· ·No.
             No.
·5·
 5 · · · Q.
         Q.· ·Has
              Has your liaison role in this litigation been
·6·
 6 ·continuous?
    continuous?
·7·
 7 · · · A.
         A.· ·Yes.
              Yes.
·8·
 8 · · · Q.
         Q.· ·Were
              Were you acting as a liaison then to Rivero,
·9· ·Mestrewhile
 9 Mestre    whilewewewere
                       wereattempting
                            attempting to
                                        to serve
                                            serve process
                                                  process on
                                                          on you?
10· · · · · · ·MR.
10             MR. SILVERGLATE:· Object to
                   SILVERGLATE: Object  to the
                                           the form.
11· · · · · · ·MR.
11             MR. RIVERO:· Join.
                   RIVERO: Join.
12· · · · · · ·THE
12             THE WITNESS:·
                   WITNESS: II was
                                was acting
                                     acting as
                                            as aa liaison
                                                  liaison to
13· · · · Craig.
13
14
14· BY
     ·BYMR.
         MR. FREEDMAN
              FREEDMAN
15· · · · Q.
15        Q.· ·Between
               Between him and Rivero, Mestre?
16· · · · A.
16        A.· ·Yes.
               Yes.
17· · · · Q.
17        Q.· ·Has
               Has Rivero, Mestre hired you or has Craig
18· ·engaged
18   engaged you in this task?
19· · · · · · ·MR.
19             MR. RIVERO:· Object to
                   RIVERO: Object  to the
                                      the form.
20· · · · · · ·THE
20             THE WITNESS:· Craig.
                   WITNESS: Craig.
21
21· BY
     ·BYMR.
         MR. FREEDMAN
              FREEDMAN
22
22· · · · Q.
          Q.· ·Does
               Does he pay you for this?
23· · · · A.
23        A.· ·No.
               No.
24· · · · Q.
24        Q.· ·Can
               Can you walk me through without talking about
25· ·I'm
25   I'm sure your lawyers will make sure so just make a beat
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 71 of 208



·1·
 1 ·again
    again but II think
                 think this
                       this is
                            is aa permissible
                                   permissible question.·
                                                question. Can
 2 ·you
·2· you walk me through not the substance but the mechanics
 3 ·of
·3· of how the liaisoning goes between you and Craig and his
·4·
 4 ·lawyers?
    lawyers?
·5·
 5 · · · · · ·MR.
              MR. SILVERGLATE:· Obviously I'll
                  SILVERGLATE: Obviously  I'll object
                                               object if
·6·
 6 · · · it -- if you're asking for specific communications.
·7·
 7 · · · · · ·MR.
              MR. RIVERO:· Mr. Nguyen,
                  RIVERO: Mr.   Nguyen, II know
                                           know you
                                                you know
                                                    know this
·8·
 8 · · · but there are occasions where the procedure could
·9·
 9 · · · reveal confidences so answer to the extent you can
10· · · · without revealing confidences.
10
11· · · · · · ·THE
11             THE WITNESS:· So just
                   WITNESS: So   just procedurally
                                      procedurally it
                                                   it began
12· · · · with me being the person to help find Craig counsel
12
13· · · · to represent
13           represent him.· So II am
                       him. So      am the
                                       the one
                                           one that
                                               that sought
                                                    sought out
14
14· · · · law firm options and helped Craig choose the
15· · · · Rivero, Mestre firm which represents Craig, not me.
15
16· · · · · · ·And
16             And then after that I was involved in
17· · · · communications to -- between Craig and his lawyers
17
18· · · · about subject matter in the case, helping
18
19· · · · understand things and helping understand Craig I
19
20· · · · guess most importantly because he is a difficult
20
21
21· · · · communicator.
22
22· ·BY
     BY MR. FREEDMAN
23· · · · Q.
23        Q.· ·So
               So is the procedure Craig calls you and you
24· ·call
24   call Rivero, Mestre or is it procedure you all get on a
25· ·call
25   call together or how does it work?
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 72 of 208



·1·
 1 · · · · · ·MR.
              MR. SILVERGLATE:· Hang on.·
                  SILVERGLATE: Hang       Andres, do
                                     on. Andres,  do you
·2·
 2 · · · feel like that implicates your strategy, your

·3·
 3 · · · defense strategy?

·4·
 4 · · · · · ·MR.
              MR. RIVERO:· From my
                  RIVERO: From   my perspective
                                     perspective II would
                                                    would allow
·5·
 5 · · · that question but Mr. Nguyen, you're on thin ice of

·6·
 6 · · · the whole situation but you can answer the

·7·
 7 · · · question.

·8·
 8 · · · · · ·THE
              THE WITNESS:·
                  WITNESS: II would
                              would say
                                    say it
                                        it varied.· There
                                           varied. There

·9·
 9 · · · were times where sometimes Craig asked me to deal

10· · · · with his lawyers about a particular topic.
10

11· · · · Sometimes they asked me to interface with Craig on
11

12· · · · a topic.·
12                  Sometimes it
            topic. Sometimes  it was
                                 was all
                                     all joint.
13· BY
13   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
14· · · · Q.
14        Q.· ·Are
               Are these
                   these via
                         via e-mail?· So are
                             e-mail? So  are there
                                             there e-mail
15· communications
15   ·communicationsfrom
                     fromyou
                          youto
                              to Craig
                                  Craig and
                                         and then
                                              then without
                                                   without his
16· ·lawyers
16   lawyers --
             -- let's
                let's start
                      start there.· Are there
                            there. Are  there e-mail
17· ·communications
17   communications about litigation from you to Craig that

18· his
18   ·hislawyers
          lawyers are
                   are not
                       not on?
                           on?
19· · · · A.
19        A.· ·I
               I don't remember.

20· · · · Q.
20        Q.· ·Are
               Are there e-mail communications between you

21· ·and
21   and Rivero, Mestre that Craig is not on?

22· · · · A.
22        A.· ·I
               I think so.

23· · · · Q.
23        Q.· Sorry?
              ·Sorry?
24· · · · A.
24        A.· ·I
               I think so.

25· · · · Q.
25        Q.· ·Are
               Are there e-mails from Rivero, Mestre to Craig
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 73 of 208



·1·
 1 ·and
    and from Craig to Rivero, Mestre that you are on as

·2·
 2 ·well?
    well?

·3·
 3 · · · A.
         A.· ·I
              I have been
                     been on
                          on joint
                             joint e-mails
                                   e-mails among
                                            among them.·
                                                   them. That

·4·
 4 ·was
    was the most common.

·5·
 5 · · · Q.
         Q.· ·Do
              Do you have a stake in this litigation

·6·
 6 ·Mr.
    Mr. Nguyen?

·7·
 7 · · · A.
         A.· ·No.
              No.

·8·
 8 · · · Q.
         Q.· ·Can
              Can you be adversely affected by the outcome

·9·
 9 ·of
    of this litigation?

10· · · · A.
10        A.· ·I
               I don't think so, no.

11· · · ·
11

12· ·
12

13· ·
13

14· ·
14

15· ·
15

16· · · ·
16

17· ·
17

18· ·
18

19· ·
19

20· ·
20

21· ·
21                                           .
22· · · ·
22

23· ·
23

24· ·
24

25· ·
25
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 74 of 208



·1·
 1 ·

·2·
 2 ·

·3·
 3 ·

·4·
 4 ·

·5·
 5 ·

·6·
 6 · · · · · ·

·7·
 7 · · · · · ·

·8·
 8 · · · · · ·

·9·
 9 · · ·

10· · · · · · ·
10

11· ·
11

12· · · ·
12

13· ·
13

14· · · ·
14

15· ·
15

16· ·
16

17· · · ·
17

18· ·
18

19· ·
19

20· · · ·
20

21· ·
21

22· ·
22

23· ·
23

24· ·
24

25· · · · Q.· ·Okay.·
25                    So is
               Okay. So   is there
                              there aa document
                                       document that
                                                that formally
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 75 of 208



·1·
 1 ·terminates
    terminates this agreement?

·2·
 2 · · · A.
         A.· ·I'm
              I'm not sure.

·3·
 3 · · · Q.
         Q.· ·Do
              Do you have any time -- do you have any

·4·
 4 ·document
    document that terminates this agreement formally?

·5·
 5 · · · A.
         A.· ·Not
              Not that one.·
                       one. II think
                                think as
                                       as II said
                                             said II think
                                                     think there
·6·
 6 ·was
    was an updated one.

·7·
 7 · · · Q.
         Q.· ·I
              I want to -- sorry, going to jump you back to

·8·
 8 ·the
    the liaison
        liaison role.·
                role. II want
                         want to understand
                                 understand the
                                            the bookends.
                                                 bookends. I

·9·
 9 ·know
    know the current bookend is in effect meaning you're

10· ·still
10   still acting
           acting in
                  in that
                     that role.·
                          role. II want
                                   want to
                                        to go
                                           go back
                                              back what is
11· ·the
11   the date that role started?

12· · · · A.
12        A.· ·I
               I don't remember
                       remember the
                                the exact
                                    exact date.· It was
                                           date. It was after
13· ·Craig
13   Craig got --
               -- after
                  after the
                        the lawsuit
                            lawsuit was
                                     was filed.·
                                          filed. I don't

14· ·remember
14   remember if it was before or after he got served with

15· ·the
15   the lawsuit.

16· · · · Q.
16        Q.· ·It's
               It's been -- I guess the first time -- would

17· ·it
17   it be fair the first time Craig reached out to you about

18· ·the
18   the lawsuit you immediately started in that liaison

19· ·role?
19   role?

20· · · · A.
20        A.· ·Yes.
               Yes.

21· · · · Q.
21        Q.· ·It
               It was sometime around the filing of the

22· ·lawsuit?
22   lawsuit?

23· · · · A.
23        A.· ·Correct.
               Correct.

24· · · · Q.
24        Q.· ·Do
               Do you maintain any equity at all in nChain?

25· · · · A.
25        A.· ·No.
               No.
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 76 of 208



·1·
 1 · · · Q.
         Q.· ·Do
              Do you have any financial interest that is in
·2· ·anyway
 2 any    wayconnected
              connected to
                         to nChain?
                            nChain?
 3 · · · A.
·3·      A.· ·No.
              No.
·4·
 4 · · · Q.
         Q.· ·Do
              Do you have any financial interest in Pi-High
·5· ·Techand
 5 Tech   and PE
               PE Fund?
                  Fund?
·6·
 6 · · · A.
         A.· ·No.
              No.
·7·
 7 · · · Q.
         Q.· ·Who
              Who is Arthur Davis?
 8 · · · A.
·8·      A.· ·Arthur
              Arthur Davis is a firm called Nuovo Capital
·9· ·andhehewas
 9 and        wasbrought
                  broughtononto
                              tohelp
                                 help with
                                       with the
                                             the transaction.
                                                 transaction.
10· · · · Q.
10        Q.· ·What
               What does Nuovo Capital do?
11· · · · A.
11        A.· ·I'm
               I'm not certain.· Similar services
                       certain. Similar  services from
                                                  from that
12· ·transaction
12   transaction they acted as financial advisor.
13· · · · Q.
13        Q.· ·Does
               Does Nuovo Capital still maintain an active
14
14· ·interest
     interest in nChain companies, in the nChain companies?
15· · · · A.
15        A.· ·I
               I don't know what you mean by active interest.
16· They
16   ·Theydon't
            don'tdodoany
                      anywork
                          workfor
                               fornChain
                                   nChain companies
                                           companies that
                                                     that II know
17· ·about.
17   about.
18· · · · Q.
18        Q.· ·Do
               Do they have any equity in nChain?
19· · · · A.
19        A.· ·Not
               Not that I know of.
20· · · · Q.
20        Q.· ·Do
               Do they have any equity in Hi-tech Private
21   Equity Fund?
21· ·Equity
22
22· · · · A.
          A.· ·Not
               Not that I know of.
23· · · · Q.
23        Q.· ·Do
               Do you know whether Calvin Ayre has invested
24· ·in
24   in Hi-Tech Private Equity Fund?
25· · · · A.
25        A.· ·Not
               Not that I know of.
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 77 of 208



·1·
 1 · · · · · ·(Plaintiff's
              (Plaintiff's Exhibit No. 8 was
 2 · · · · · ·marked
·2·           marked for identification.)
 3 ·BY
·3· BY MR. FREEDMAN
·4·
 4 · · · Q.
         Q.· ·Mr.
              Mr. Nguyen, you produced a document to us I am
·5·
 5 ·going
    going to share
             share it
                   it on
                      on the
                         the screen
                             screen with
                                     with you.· It is Nguyen
                                           you. It
·6·
 6 ·4
    4 and I think we're on Exhibit 8 and in this e-mail
·7·
 7 ·Arthur
    Arthur Davis is e-mailing you and Stefan Matthews on
·8·
 8 ·February
    February 14th 2017 at 5:33 p.m.; correct?
 9 · · · A.
·9·      A.· ·That's
              That's what it says.
10
10· · · · Q.
          Q.· ·Then
               Then he opens the e-mail saying "Stefan, you
11· ·and
11   and are completely agreement to focus 100 percent of
12· ·closing
12   closing the
             the transaction."· Is this
                 transaction." Is  this transaction
                                        transaction the
13
13· ·acquisition
     acquisition of nChain's companies by Hi-Tech Private
14   Equity Fund?
14· ·Equity
15
15· · · · A.
          A.· ·I
               I assume that's what he was referring to.
16
16· · · · Q.
          Q.· ·Mr.
               Mr. Nguyen, did you review all the documents
17· ·you
17   you produced to us before they were produced?
18· · · · A.
18        A.· ·Yes.·
               Yes. II tried
                        tried to.
                              to.·I Itried
                                      tried to
                                             to review
                                                 review them,
                                                        them,
19· ·yes.
19   yes.
20
20· · · · Q.
          Q.· ·They
               They were collected from your computers?
21
21· · · · A.
          A.· ·Correct.
               Correct.
22
22· · · · Q.
          Q.· ·They
               They are accurate records of what was located
23· ·on
23   on your computers?
24· · · · A.
24        A.· ·Yes.
               Yes.
25· · · · Q.
25        Q.· ·Who
               Who is Marco Bianchi?
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 78 of 208



·1·
 1 · · · A.
         A.· ·Marco
              Marco it's Bianchi I think is how the name is
·2· ·pronounced.
 2 pronounced.
 3 · · · Q.
·3·           Thank you.
         Q.· ·Thank
·4·
 4 · · · A.
         A.· ·He
              He is principal at a firm called Stairway
·5·
 5 ·Global
    Global some
           some other
                other words.· Just call
                      words. Just  call it
                                        it Stairway
                                           Stairway Global.
·6·
 6 · · · Q.
         Q.· ·What
              What was his involvement with the -- what was
·7· ·hisinvolvement
 7 his    involvementwith
                      with this
                            this transaction?
                                  transaction?
·8·
 8 · · · A.
         A.· ·Marco
              Marco is a director of some of the nChain
·9·
 9 ·companies.
    companies.
10· · · · Q.
10        Q.· ·Do
               Do you know why?
11· · · · A.
11        A.· ·No,
               No, I don't.· He was
                     don't. He   was before
                                      before II got
                                                got involved.
                                                    involved.
12· · · · Q.
12        Q.· ·Do
               Do you know what his role was with any of the
13· ·nChain
13   nChain companies?
14
14· · · · A.
          A.· ·Like
               Like I said he is director of some of the
15· ·companies
15   companies so he is one of the directors that I would
16· ·report
16   report to.
17· · · · Q.
17        Q.· ·Does
               Does Craig Wright have any equity in nChain?
18· · · · A.
18        A.· ·Not
               Not that I know of.
19· · · · Q.
19        Q.· ·Does
               Does Ramona Watts have any equity in nChain?
20· · · · A.
20        A.· ·I
               I can tell you what I know as of the time I
21· was
21   ·wasCEO
           CEOand
                andthe
                    theanswer
                        answerto
                               toboth
                                  both of
                                        of those
                                            those questions
                                                   questions is
                                                             is no.
22
22· · · · Q.
          Q.· ·Did
               Did they ever have equity in any nChain
23· ·companies?
23   companies?
24· · · · A.
24        A.· ·Not
               Not that I know of.
25· · · · Q.
25        Q.· ·What
               What about Hi-Tech Private Equity Fund?
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 79 of 208



·1·
 1 · · · A.
         A.· ·No.
              No.

·2·
 2 · · · Q.
         Q.· ·What
              What about the Workshop Holdings?

·3·
 3 · · · A.
         A.· ·Not
              Not that I know of.

·4·
 4 · · · Q.
         Q.· ·What
              What about Nuovo Capital?

·5·
 5 · · · A.
         A.· ·I
              I don't know anything about the ownership

·6·
 6 ·structure
    structure of Nuovo Capital.

·7·
 7 · · · Q.
         Q.· ·Are
              Are you familiar with the company called

·8·
 8 ·Squire
    Squire Mining?

·9·
 9 · · · A.
         A.· ·Yes.
              Yes.

10· · · ·
10

11· · · ·
11

12· ·
12

13· · · ·
13

14· · · ·
14

15· ·
15

16· ·
16

17· · · · Q.
17        Q.· ·Are
               Are you on
                       on the
                          the --
                              -- II apologize.· Hold on,
                                    apologize. Hold  on, give
18· ·me
18   me one
        one second.· Nevermind.·Are
            second. Nevermind.   Are you
                                      you --
                                           -- do
                                              do you
                                                 you have
                                                     have a
19· ·position
19   position in Squire Mining?

20· · · · A.
20        A.· ·I
               I was one of its advisory board members until

21· ·last
21   last month.

22· · · · Q.
22        Q.· ·Was
               Was that a paid position?

23· · · · A.
23        A.· ·I
               I have to look at the stock option.

24· · · · Q.
24        Q.· ·Why
               Why did you step away from the advisory board?

25· · · · A.
25        A.· ·I
               I stepped away because my new role as Bitcoin
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 80 of 208



·1·
 1 ·Association
    Association president I'm responsible for, you know,

·2·
 2 ·being
    being a leader in the building of the whole business

·3·
 3 ·ecosystem
    ecosystem for
              for Bitcoin
                  Bitcoin SV
                          SV around
                             around the
                                     the world.· There were
                                          world. There

·4·
 4 ·concerns
    concerns about whether in that role I would be perceived

·5·
 5 ·to
    to have conflicts of interest if I also had roles with

·6·
 6 ·other
    other key companies in the Bitcoin SV space and so I

·7·
 7 ·resigned
    resigned from that advisory board position as well as

·8·
 8 ·some
    some others.

·9·
 9 · · · Q.
         Q.· ·Does
              Does Calvin Ayre own any interest in TAAL?

10· · · · A.
10        A.· ·He
               He is a shareholder.

11· · · · Q.
11        Q.· ·Do
               Do you know what percent his shareholding is?

12· · · · A.
12        A.· ·I
               I don't know.

13· · · · Q.
13        Q.· ·Does
               Does Craig Wright have any equity interest in

14· ·TAAL?
14   TAAL?

15· · · · A.
15        A.· ·I
               I do not know that.

16· · · · Q.
16        Q.· ·As
               As the president of the Bitcoin Association --

17· ·sorry,
17   sorry, you are the president of the Bitcoin Association?

18· · · · A.
18        A.· ·Yes.
               Yes.

19· · · · Q.
19        Q.· ·Is
               Is that position paid?

20· · · · A.
20        A.· ·Yes.
               Yes.

21· · · ·
21

22· ·
22

23· · · ·
23

24· · · ·
24

25· · · · · · ·
25
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 81 of 208



·1·
 1 · · ·                                                           t
·2·
 2 · · ·

·3·
 3 · · ·

·4·
 4 · · · · · ·

·5·
 5 · · ·

·6·
 6 · · ·

·7·
 7 · · ·

·8·
 8 · · ·

·9·
 9 · · · · · ·

10· · · ·
10

11· · · ·
11

12· · · ·
12

13· · · · · · ·
13

14· · · ·
14

15· · · ·
15

16· · · ·
16

17· · · ·
17

18· · · ·
18

19· ·
19

20· · · ·
20

21· ·
21

22· · · ·
22

23· · · · Q.· ·Do
23             Do you currently have any other jobs or is

24· ·that your full time position?
24

25· · · · A.· ·This is it.· Full time.· More than a full time
25
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 82 of 208



·1·
 1 ·job.
    job.
 2 · · · Q.
·2·      Q.· ·Is
              Is there a difference between the Bitcoin
 3 ·Association
·3· Association and the B Com Association?
·4·
 4 · · · A.
         A.· ·It's
              It's the same
                       same thing.· We rebranded
                            thing. We  rebranded the
                                                 the name B
·5·
 5 ·Com
    Com to Bitcoin Association.
·6·
 6 · · · Q.
         Q.· ·Do
              Do you know what Calais Holdings is?
·7·
 7 · · · A.
         A.· ·No.
              No.
·8·
 8 · · · Q.
         Q.· ·Have
              Have you ever heard of Calais Holdings?
 9 · · · A.
·9·           Don't think so.
         A.· ·Don't
10· · · · Q.
10        Q.· ·Have
               Have you ever heard of the Sterling Group?
11· · · · A.
11        A.· ·I've
               I've heard
                    heard of
                          of Sterling.·
                             Sterling. II don't
                                          don't know
                                                know that
12· ·I've
12   I've ever heard it referred to as Sterling Group.
13· · · · Q.
13        Q.· ·What
               What is Sterling?
14
14· · · · A.
          A.· ·I'm
               I'm not sure.
15· · · · Q.
15        Q.· ·Do
               Do you know anything about it other than that
16· ·you've
16   you've heard of it?
17· · · · A.
17        A.· ·I've
               I've heard
                    heard of
                          of it.· I've seen
                              it. I've seen it
                                            it somewhere.
                                               somewhere. I
18· ·don't
18   don't know.· About it.
           know. About
19· · · · Q.
19        Q.· ·Before
               Before you left nChain as CEO was it making
20· ·any
20   any revenue?
21
21· · · · A.
          A.· ·Very
               Very little.
22
22· · · · Q.
          Q.· ·About
               About how much?
23· · · · A.
23        A.· ·I
               I don't recall.·
                       recall. II only
                                   only know
                                        know of
                                             of --
                                                -- II think it
24· ·had
24   had received about 500,000 I don't know if it was
25· ·British
25   British pounds in revenue from a source before you left.
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 83 of 208



·1·
 1 · · · Q.· ·That
              That was for licensing of technology?
 2 · · · A.
·2·      A.· ·It
              It was for under an agreement to help another
 3 ·company
·3· company build a more secure Bitcoin wallet.
·4·
 4 · · · Q.
         Q.· ·Could
              Could you explain to me what nChain's purpose
·5·
 5 ·was?
    was?
·6·
 6 · · · A.
         A.· ·Not
              Not sure I know how to answer that question.
·7·
 7 · · · Q.· ·Like
              Like every company has like a goal or mission
·8·
 8 ·statement.· What was
    statement. What  was nChain's?
                         nChain's?
 9 · · · A.
·9·      A.· ·At
              At what point in time?
10· · · · Q.
10        Q.· ·Why
               Why don't you start from when you joined until
11· ·you
11   you left if it ever changed let me know.
12· · · · A.
12        A.· ·That's
               That's a difficult question to answer because
     when I first joined nChain I think the mission was not
13· ·when
13
14
14· ·that
     that clear.· That was
          clear. That   was part
                             part of
                                  of my
                                     my task
                                        task trying
                                             trying to help
15· ·bring
15   bring clarity
           clarity to
                   to it.· When II joined
                      it. When     joined nChain
                                          nChain it
                                                 it was
                                                    was set up
16· ·to
16   to research and development work, build an IP program,
17· ·to
17   to basically based upon Bitcoin block chain technology.
18· ·What
18   What to do
             do with
                with that
                     that next
                          next became
                                became less
                                        less clear.·
                                              clear. I would
19· ·say
19   say today from what I understand of nChain that it's
20· ·more
20   more clearly focused on enterprise level solutions and
21
21· ·services
     services that want to provide the enterprises to build
22
22· ·block
     block chain technology innovations and particular now
23· ·focus
23   focus on Bitcoin SV chain as the scalable big block
24· ·Bitcoin
24   Bitcoin which did not exist when I first joined nChain.
25· · · · · · ·There
25             There was no split of the Bitcoin chain over
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 84 of 208



·1·
 1 ·time.· That's why
    time. That's   why the
                        the purpose
                             purpose of
                                     of nChain
                                        nChain has
                                               has evolved
                                                   evolved over
 2 ·time
·2· time given what's in the Bitcoin network.
 3 · · · Q.
·3·      Q.· ·So
              So would it be fair to say when you were first
·4·
 4 ·brought
    brought on board nChain it was sitting on this massive
·5·
 5 ·pot
    pot of intellectual property it had a required from the
·6·
 6 ·DeMorgan
    DeMorgan Group and you were tasked with essentially
·7·
 7 ·commercializing
    commercializing that asset?
 8 · · · A.
·8·      A.· ·I
              I would not describe it that way.
·9·
 9 · · · Q.
         Q.· ·How
              How would you describe it?
10
10· · · · A.
          A.· ·First
               First I would not say that nChain was sitting
11· ·on
11   on this pot of IP from the DeMorgan Group that could be
12· ·monetized.
12   monetized.
13
13· · · · Q.
          Q.· ·Well,
               Well, had -- why don't we break that down into
14
14· ·it
     it parts.· Had nChain
        parts. Had   nChain acquired
                             acquired --
                                      -- when
                                         when you
                                              you were
                                                  were brought
15
15· ·on
     on board did you believe that nChain had been
16
16· ·acquired
     acquired --
              -- sorry,
                 sorry, let
                        let me
                            me restart
                               restart that
                                        that question.·
                                              question. Strike
17· ·that.
17   that.
18· · · · · · ·When
18             When you were brought on board to nChain did
19· ·you
19   you understand and believe that nChain had acquired
20
20· ·significant
     significant intellectual property assets from the
21
21· ·DeMorgan
     DeMorgan Group?
22
22· · · · A.
          A.· ·I
               I would say I knew they acquired assets from
23· ·the
23   the DeMorgan
         DeMorgan Group.·
                  Group. II could
                             could not
                                   not say
                                       say they
                                           they were
24· ·significant
24   significant IP assets.
25· · · · Q.
25        Q.· ·So
               So then your task was to review those
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 85 of 208



·1·
 1 ·intellectual
    intellectual property assets and determine how to
 2 ·commercialize
·2· commercialize them?
 3 · · · A.
·3·      A.· ·No.
              No.
·4·
 4 · · · Q.
         Q.· ·What
              What was your task?
·5·
 5 · · · A.
         A.· ·My
              My task was to get involved with the new IP
·6·
 6 ·program
    program that nChain was developing and figuring out how
·7·
 7 ·to
    to commercial those new IP assets in the nChain
·8·
 8 ·agreement.
    agreement.
·9·
 9 · · · Q.
         Q.· ·So
              So then you had absolutely nothing to do with
10· ·intellectual
10   intellectual property that was acquired from the
11· ·DeMorgan
11   DeMorgan Group?
12· · · · A.
12        A.· ·I
               I just answered
                      answered no.·
                               no. II don't
                                      don't know
                                            know what
                                                 what you
13· ·mean
13   mean by nothing to do with intellectual property
14
14· ·acquired
     acquired from the DeMorgan Group.
15· · · · Q.
15        Q.· ·Well,
               Well, if nChain -- is it your testimony that
16· ·nChain
16   nChain did not develop any intellectual that it obtained
17· ·from
17   from the DeMorgan Group?
18· · · · A.
18        A.· ·I
               I can't answer that question because I never
19· ·reviewed
19   reviewed in detail the assets that were acquired from
     DeMorgan.
20· ·DeMorgan.
20
21
21· · · · Q.
          Q.· Do
               ·Doyou
                    youknow
                         knowhow
                              howmuch
                                  muchmoney
                                       money Rob
                                              Rob MacGregor
                                                   MacGregor paid
22
22· ·to
     to purchase those assets from the DeMorgan Group?
23· · · · A.
23        A.· ·No.
               No.
24· · · · Q.
24        Q.· ·Did
               Did you ever get the intellectual property
25· ·from
25   from -- that was purchased from The DeMorgan Group
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 86 of 208



·1· ·valuatedor
 1 valuated   or appraised?
                  appraised?
 2 · · · A.
·2·      A.· ·From
              From the DeMorgan Group?
 3 · · · Q.
·3·      Q.· ·"Uh-uh."· So you
              "Uh-uh." So   you never
                                 never got
                                       got an
                                           an evaluation
                                              evaluation of
·4·
 4 ·intellectual
    intellectual property assets nChain had acquired from
·5· ·TheDeMorgan
 5 The   DeMorgan Group?
                  Group?
·6·
 6 · · · A.
         A.· ·I
              I was not involved in The DeMorgan Group
·7·
 7 ·transaction.· So II was
    transaction. So     was not
                            not involved.
                                involved.
 8 · · · Q.
·8·      Q.· ·I'm
              I'm not talking about the time of the
·9·
 9 ·transaction.· I'm saying
    transaction. I'm   saying at
                               at some
                                  some point
                                       point in
                                             in time you
10· became
10   ·becamethe
              theCEO
                  CEOofofnChain
                          nChainand
                                 and even
                                      even before
                                            before that
                                                   that you
                                                        you were
11· ·tasked
11   tasked with commercializing nChain's IP and I am trying
12· to
12   ·tofigure
          figureout
                  outwhether
                      whetheror
                              ornot
                                 not you
                                      you have
                                           have ever
                                                 ever and
                                                      and II think
                                                             think I
13· ·know
13   know the answer to this because I think I've seen copies
14· of
14   ·ofititwhether
              whetheryou
                      youhad
                          hadever
                              ever obtained
                                    obtained or
                                              or reviewed
                                                 reviewed an
15· ·appraisal
15   appraisal of the intellectual property that resulted
16· ·from
16   from -- that was obtained from The DeMorgan Group?
17· · · · A.
17        A.· ·So
               So the way
                      way you
                          you phrased
                              phrased the
                                       the question.·
                                            question. So I
18· have
18   ·havenever
            nevertried
                  triedtotoget
                            getaavaluation
                                  valuation or
                                             or analysis
                                                analysis of
                                                         of the
19· ·IP
19   IP -- the value of the IP assets from the DeMorgan Group
20· ·of
20   of companies.·
        companies. II have
                       have been
                             been involved
                                  involved with
                                           with looking
                                                looking at
21· valuation
21   ·valuationofofnChain's
                    nChain'sIP
                             IPassets
                                assets which
                                        which were
                                               were newly
                                                    newly created
                                                          created
22
22· ·after
     after the DeMorgan transaction.
23· · · · Q.
23        Q.· ·Did
               Did the assets that you had evaluated at
24· nChain
24   ·nChaininclude
              includeassets
                      assetsthat
                             that had
                                   had been
                                        been received
                                              received from
                                                       from the
25· DeMorgan
25   ·DeMorgan Group?
                Group?
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 87 of 208



·1·
 1 · · · A.
         A.· ·I'll
              I'll tell you what was valuated was looking at
·2· ·thepatent
 2 the    patentprogram
                 programthat
                         thatwas
                              was being
                                   being developed
                                          developed at
                                                    at nChain
                                                       nChain
·3· ·whichdid
 3 which    didnot
                notstart
                    startuntil
                          until after
                                 after the
                                        the DeMorgan
                                             DeMorgan Group
                                                      Group
·4·
 4 ·transaction.
    transaction.
·5·
 5 · · · Q.
         Q.· ·Were
              Were any of the patents that were in the
·6· ·patentportfolio
 6 patent    portfolioofofnChain
                           nChain focused
                                   focused on
                                            on intellectual
                                               intellectual
·7· ·propertyobtained
 7 property   obtainedfrom
                       from the
                             the DeMorgan
                                  DeMorgan Group?
                                           Group?
 8 · · · A.
·8·      A.· ·I
              I don't know.
 9 · · · Q.
·9·      Q.· ·Never
              Never looked at that as CEO of the company and
10· ·former
10   former IP lawyer?
11· · · · A.
11        A.· ·First
               First of all, the patent program was started
12· ·before
12   before I got
              got to
                  to nChain
                     nChain and
                            and was
                                 was going.· That's just a
                                      going. That's
13· ·difficult
13   difficult question to answer anyway.
14
14· · · · Q.
          Q.· Why?
              ·Why?
15· · · · A.
15        A.· ·Well,
               Well, you have to look at each individual
16· patent
16   ·patentapplication
              applicationand
                          andgo
                              go back
                                  back and
                                        and compare
                                            compare it
                                                    it to
17· anything
17   ·anythingthe
                theDeMorgan
                    DeMorganGroup
                             Group had
                                    had done
                                         done to
                                              to be
                                                 be able
                                                    able to
18· ·answer
18   answer that question.
19· · · · Q.
19        Q.· ·You
               You never conducted that analysis?
20· · · · A.
20        A.· ·No.
               No.
21
21· · · · Q.
          Q.· ·Are
               Are you aware of whether or not lawyers have
22
22· ·opined
     opined on whether -- where certain intellectual
23· property
23   ·property----strike
                   strike that.
                           that.·Are
                                  Areyou
                                      you aware
                                           aware of
                                                  of whether
                                                     whether
24· lawyers
24   ·lawyershave
               haveopined
                    opinedon
                           onwhether
                              whether or
                                       or not
                                           not certain
                                               certain IP
                                                       IP or
25· intellectual
25   ·intellectualproperty
                   propertycurrently
                            currently owned
                                       owned by
                                             by nChain
                                                nChain was
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 88 of 208



·1·
 1 ·sourced
    sourced from DeMorgan?

·2·
 2 · · · A.
         A.· ·I
              I don't know that one can answer that without

·3·
 3 ·getting
    getting into
            into questions.· Not even
                 questions. Not  even about
                                      about this
                                            this litigation,
                                                 litigation,
·4·
 4 ·about
    about -- I can't remember if it violates the legal

·5·
 5 ·advice
    advice I ever gave in my role.

·6·
 6 · · ·

·7·
 7 · · ·

·8·
 8 · · ·

·9·
 9 · · ·

10· · · ·
10

11· · · ·
11

12· · · ·
12

13· · · ·
13

14· · · ·
14

15· · · ·
15

16· ·
16

17· · · ·
17

18· · · ·
18

19· · · ·
19

20· · · ·
20

21· · · ·
21

22· · · ·
22

23· · · ·
23

24· · · ·
24

25· · · ·
25
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 89 of 208



·1·
 1 · · ·

·2·
 2 · · ·

·3·
 3 · · ·

·4·
 4 ·

·5·
 5 · · ·

·6·
 6 · · ·

·7·
 7 · · ·

·8·
 8 · · ·

·9·
 9 · · ·

10· · · ·
10

11· · · ·
11

12· · · ·
12

13· · · ·
13

14· ·
14

15· ·
15

16· · · ·
16

17· · · ·
17

18· ·
18

19· ·
19

20· · · ·
20

21· ·
21

22· ·
22

23· · · · Q.· ·When
23             When did you first meet Craig Wright?

24· · · · A.· ·Not sure of the year.· Probably around 2007.
24

25· · · · Q.· ·I said Craig Wright.
25
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 90 of 208



·1·
 1 · · · A.
         A.· ·Oh,
              Oh, sorry, I thought you said Rob MacGregor.
 2 ·When
·2· When did I first meet Craig Wright, 2016.
 3 · · · Q.·
·3·      Q. ·Do
             Do you remember when in 2016?
·4·
 4 · · · A.
         A.· ·I
              I believe it was in September.
·5·
 5 · · · Q.·
         Q. ·Do
             Do you remember the circumstances of that
·6·
 6 ·meeting?
    meeting?
·7·
 7 · · · A.
         A.· ·Yes.· After II --
              Yes. After      -- it
                                  it was
                                      was clear
                                          clear II don't
                                                   don't know if
·8·
 8 ·I
    I had signed the contract yet but after it was clear I
·9·
 9 ·was
    was going to start working with nChain I went to London
10
10· ·for
     for some meetings and Stefan introduced me to Craig.
11· · · · Q.·
11        Q. ·Do
              Do you remember what you talked about in that
12· ·initial
12   initial conversation with Craig?
13· · · · A.
13        A.· We
               ·Wehad
                    haddinner
                         dinnerand
                                andI Idon't
                                       don't have
                                              have any
                                                    any memory
                                                        memory of
14
14· ·what
     what we talked about other than trying to get to know
15
15· ·each
     each other.
16
16· · · · Q.·
          Q. ·Did
              Did Craig ever mention Satoshi Nakamoto to
17· ·you?
17   you?
18· · · · A.
18        A.· ·I
               I guess II don't
                          don't know
                                know how
                                     how to
                                          to answer
                                              answer that.·
                                                      that. Had
19
19· ·he
     he ever used that phrase Satoshi Nakamoto with me?
20        Q. ·I'm
20· · · · Q.· I'm trying
                  trying to
                         to figure
                            figure out.· Let me
                                   out. Let  me take
                                                take a step
21
21· ·back.· You were
     back. You   were aware
                       aware before
                              before meeting
                                     meeting him
                                             him he
                                                 he claimed to
22
22· ·be
     be Satoshi Nakamoto?
23· · · · A.
23        A.· ·Yes.
               Yes.
24· · · · Q.·
24        Q. ·Who
              Who told you initially that they believed he
25· ·was
25   was Satoshi Nakamoto?
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 91 of 208



·1·
 1 · · · A.
         A.· ·Rob
              Rob MacGregor.
 2 · · · Q.
·2·      Q.· ·When
              When was that?
 3 · · · A.
·3·      A.· ·The
              The year before this so sometime in the summer
·4·
 4 ·of
    of 2015.
·5·
 5 · · · Q.
         Q.· ·Did
              Did you ask Rob MacGregor how he knew that,
·6· ·whyheheknew
 6 why       knewthat,
                  that,what
                        what his
                              his proof
                                  proof was?
                                        was?
·7·
 7 · · · A.
         A.· ·I
              I didn't ask
                       ask him
                           him all
                               all those
                                   those questions.·
                                          questions. We had
·8·
 8 ·a
    a conversation about it.
·9·
 9 · · · Q.
         Q.· ·What
              What did he say?
10· · · · A.
10        A.· ·He
               He said I think I found Satoshi Nakamoto.
11· · · · Q.
11        Q.· ·You
               You knew who that was at the time?
12· · · · A.
12        A.· ·The
               The name didn't immediately trigger my memory.
13· ·I
13   I had seen the name in the past about Bitcoin but my
14
14· ·first
     first response
           response was
                    was who.· He said
                        who. He  said you
                                      you know,
                                          know, the
                                                the creator
15· ·of
15   of Bitcoin.·
        Bitcoin. II said
                     said oh,
                           oh, yes,
                               yes, that's
                                    that's right.
16· · · · Q.
16        Q.· ·And
               And then in September of 2016 you come to
17· meet
17   ·meet----let
               letmemetake
                       take aa step
                                step back.
                                     back.·Going
                                            Going to
                                                   to meet
                                                       meet Craig
                                                            Craig in
18· September
18   ·September2016
                2016did
                     didyou
                         youhave
                             have an
                                   an opinion
                                       opinion one
                                               one way
                                                   way or
19· another
19   ·anotherwhether
               whetherhehewas
                           wasor
                               or was
                                   was not
                                        not Satoshi
                                             Satoshi Nakamoto?
                                                     Nakamoto?
20· · · · A.
20        A.· ·No.
               No.
21
21· · · · Q.
          Q.· ·So
               So you come to meet the individual who is
22· claiming
22   ·claimingtotobebeSatoshi
                       SatoshiNakamoto
                               Nakamoto who
                                         who your
                                             your long
                                                  long time
23· ·client
23   client thought was Satoshi and trying to figure out
24· whether
24   ·whether----sosoyou're
                      you'reSatoshi
                             Satoshi Nakamoto
                                      Nakamoto how
                                                how did
                                                    did that
                                                        that work?
25· · · · A.
25        A.· ·Not
               Not in that first time I met him.
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 92 of 208



·1·
 1 · · · Q.
         Q.· ·Do
              Do you remember the first time you had a

·2·
 2 ·discussion
    discussion with Craig about him -- his Satoshiness?

·3·
 3 · · · A.
         A.· ·It
              It wasn't for a long time after that.

·4·
 4 · · · Q.
         Q.· ·Do
              Do you remember the context of that setting?

·5·
 5 · · · A.
         A.· ·No,
              No, I don't.·
                    don't. II mean
                               mean it's
                                     it's obviously
                                          obviously a topic
·6·
 6 ·that
    that comes up a lot in my world with lots of people so I

·7·
 7 ·don't
    don't remember the first time I spoke with Craig about

·8·
 8 ·it.
    it.

·9·
 9 · · · Q.
         Q.· ·I
              I would imagine something you kind of needed

10· ·to
10   to know about because you were taking a leading role in

11· ·nChain
11   nChain or like it or not it was a big feature of nChain;

12· ·right?
12   right?

13· · · · A.
13        A.· ·The
               The answer to that is I needed to know about

14· ·it
14   it but I didn't need to know for myself as I explained

15· ·earlier.·
15   earlier. II made
                  made aa decision
                           decision personally
                                    personally that
                                               that II would be
16· ·willing
16   willing to do this opportunity whether it was true or

17· ·not.
17   not.

18· · · · Q.
18        Q.· ·When
               When you eventually got on to the topic of

19· ·Craig
19   Craig being Satoshi Nakamoto what did he say?

20· · · · A.
20        A.· ·I'm
               I'm trying to remember how the first time I

21· ·even
21   even talked to him about it.

22· · · · Q.
22        Q.· ·I
               I mean would say tell me the story, did you

23· ·never
23   never say tell me your story?

24· · · · A.
24        A.· ·I
               I know you might think I would but you know

25· ·it's
25   it's a sensitive
            sensitive topic.· Obviously specially
                      topic. Obviously  specially after that
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 93 of 208



·1·
 1 ·year
    year with the potential reveal and I at the time thought
 2 ·you
·2· you know what, I'm not going to ask about it now.
 3 · · · Q.
·3·      Q.· ·That's
              That's fair.· So when
                     fair. So   when eventually
                                     eventually he
                                                he got to
·4·
 4 ·know
    know you well enough and you got to know him well enough
·5·
 5 ·when
    when it came up what did he say?
·6·
 6 · · · A.
         A.· ·Not
              Not really
                  really how
                         how it
                             it happened.· It's not
                                happened. It's  not like one
·7·
 7 ·day
    day I asked
          asked tell
                tell me
                     me whether
                        whether you're
                                 you're Satoshi
                                         Satoshi or
                                                  or not.·
                                                      not. It
·8·
 8 ·was
    was part of general conversations and communications we
·9·
 9 ·had
    had at the company about him being Satoshi.
10· · · · Q.
10        Q.· ·Tell
               Tell me what you remember him telling you.
11· ·Like
11   Like tell me the narrative he told you.
12· · · · A.
12        A.· ·I
               I don't think I -- he's told me a number of
13· ·times
13   times he is Satoshi
                 Satoshi Nakamoto,
                         Nakamoto, the
                                    the creator
                                         creator of
                                                  of Bitcoin.
                                                      Bitcoin. I
14
14· ·don't
     don't think he ever -- he told me any details about the
15· ·story
15   story until gosh it might have been in maybe in 2018 we
16· ·did
16   did like an interview at one of the Coin Geek
17· ·conferences,
17   conferences, G-E-E-K, conferences where he was going to
18· ·talk
18   talk about it for the first time publicly with me and I
19· ·think
19   think that's the first time I went into any detail with
20· ·him
20   him about the story.
21
21· · · · Q.
          Q.· ·What
               What did he tell you in that preparation
22
22· ·session?
     session?
23· · · · A.
23        A.· ·It
               It wasn't a preparation session.
24· · · · Q.
24        Q.· ·So
               So you took
                      took --
                           -- let
                              let me
                                  me ask
                                      ask it.· Did you not
                                           it. Did
25· ·prepare
25   prepare for that interview?
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 94 of 208



·1·
 1 · · · A.
         A.· ·I
              I came up with some sample questions and sent
 2 ·them
·2· them to him.· We did
            him. We   did not
                           not --
                                -- II sent
                                      sent him
                                           him aa list
                                                  list of sample
 3 ·questions
·3· questions to make sure he was comfortable talking about
·4· ·thembut
 4 them    butwewedid
                   didnot
                       notmeet
                           meetor
                                or rehearse
                                    rehearse or
                                              or go
                                                 go over
                                                    over any
                                                         any of
·5· ·thembeyond
 5 them    beyondhim
                  himsaying
                      sayingI'm
                             I'mcomfortable
                                 comfortable answering
                                              answering these
·6·
 6 ·questions.
    questions.
·7·
 7 · · · Q.
         Q.· ·And
              And until that Coin Geek conference you never
·8·
 8 ·discussed
    discussed him becoming Satoshi or being Satoshi?
·9·
 9 · · · A.
         A.· ·I
              I can't say
                      say we
                          we never
                             never discussed
                                    discussed it.·
                                               it. I just
10· don't
10   ·don'thave
             haveany
                  anymemory
                      memoryof
                             ofthe
                                the conversation
                                     conversation where
                                                  where we
                                                        we went
11· ·into
11   into any detail about the story of, you know, how he
12· ·created
12   created Bitcoin
             Bitcoin or
                     or why.·
                        why. II think
                                 think little
                                       little bits
                                              bits of
                                                   of it would
13· ·come
13   come out in regular communication such as when -- it
14· became
14   ·becamemore
             moreof
                  of aa work
                         work function.
                              function.
15· · · · · · ·For
15             For example, when we would talk about why does
16· nChain
16   ·nChainneed
              needsupport,
                   support,you
                            youknow,
                                know, the
                                       the big
                                            big block
                                                 block position
                                                       position in
17· ·Bitcoin
17   Bitcoin why is it so important that we oppose this thing
18· ·at
18   at this time called Segregated Witness that the Bitcoin
19· core
19   ·corepeople
            peoplewere
                   weregoing
                        goingto
                              to add
                                  add to
                                       to Bitcoin
                                           Bitcoin which
                                                   which we
20· thought
20   ·thoughtwas
               wasgoing
                   goingtotochange
                             change Bitcoin
                                     Bitcoin and
                                              and not
                                                  not make
                                                      make it no
21
21· ·longer
     longer Bitcoin and be detrimental.
22
22· · · · · · ·The
               The topic of -- would come up where he would
23· ·say
23   say well, that
               that would
                    would change
                          change what
                                  what II created.· That's no
                                           created. That's
24· ·longer
24   longer a Bitcoin and he might sometimes talk about
25· things
25   ·thingshehedid
                  didatatthe
                          thebeginning
                              beginning and
                                         and why
                                              why certain
                                                   certain parts
                                                           parts of
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 95 of 208



·1·
 1 ·the
    the technical
        technical design
                  design of
                         of Bitcoin
                            Bitcoin are
                                     are there.·
                                          there. It came up
 2 ·more
·2· more in that context as -- than going through all the
 3 ·details.
·3· details.
·4·
 4 · · · Q.·
         Q. ·Did
             Did he ever talk about -- when he was talking
·5·
 5 ·to
    to you about the things he did at the beginning of
·6·
 6 ·Bitcoin
    Bitcoin did he discuss specifics of what he did?
·7·
 7 · · · A.
         A.· ·Not
              Not really until that interview I did of him
·8·
 8 ·at
    at Coin Geek Toronto.
·9·
 9 · · · Q.·
         Q. ·Prior
             Prior to that Coin Geek interview in Toronto
10· ·did
10   did Craig ever mention Dave Kleiman?
11· · · · A.
11        A.· ·I
               I think I heard the name before but I didn't
12· ·know
12   know that much about their relationship.
13        Q. ·Did
13· · · · Q.· Did you ever ask Craig whether he was Satoshi
14
14· ·alone
     alone or whether there was a team of people involved?
15· · · · A.
15        A.· ·I
               I didn't ask it that way.
16· · · · Q.·
16        Q. ·How
              How did you ask it?
17· · · · A.
17        A.· ·I
               I think I asked him if he had help.
18· · · · Q.·
18        Q. ·What
              What did he answer?
19· · · · A.
19        A.· ·He
               He said "I was the primary creator but some
20· ·people
20   people helped me."
21        Q. ·Did
21· · · · Q.· Did you ask him who?
22
22· · · · A.
          A.· ·I
               I don't remember if I did at the time.
23· · · · Q.·
23        Q. ·Did
              Did you ever ask him how they helped?
24· · · · A.
24        A.· ·I
               I don't remember.
25· · · · Q.·
25        Q. ·Were
              Were you involved in preparing Craig for any
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 96 of 208



·1·
 1 ·of
    of the media prep sessions that led up to his 2016
 2 ·reveal?
·2· reveal?
 3 · · · A.
·3·      A.· ·No.
              No.
·4·
 4 · · · Q.· ·Areyou
         Q. Are    youaware
                       awarethat
                             thatthere
                                  there were
                                         were media
                                              media prep
·5·
 5 ·sessions?
    sessions?
·6·
 6 · · · A.
         A.· ·I
              I am aware now.
·7·
 7 · · · Q.·
         Q. ·Did
             Did you ever review any of the transcripts
·8·
 8 ·that
    that were taken during those media prep sessions?
 9 · · · A.
·9·      A.· ·No.
              No.
10· · · · Q.·
10        Q. ·I'll
              I'll represent to you that in those
11· ·transcripts
11   transcripts Craig gives a lot of credit to Dave Kleiman
12· ·for
12   for --
13
13· · · · · · ·MR.
               MR. RIVERO:· Sorry?
                   RIVERO: Sorry?
14   BY MR. FREEDMAN
14· ·BY
15· · · · Q.·
15            A lot of credit to Dave Kleiman for helping
          Q. ·A
16· ·him
16   him create Bitcoin and I am surprised to hear that you
17· ·don't
17   don't recall hearing Dave Kleiman's name prior to that
18· ·date
18   date although you said you recall hearing it but not
19· ·prominently.·
19                 So II guess
     prominently. So      guess my
                                 my question
                                    question is
                                             is can
                                                can you think
20· ·hard
20   hard and recall what it was he said about Dave Kleiman
21
21· ·that
     that causes you to remember the name?
22
22· · · · · · ·MR.
               MR. RIVERO:· Objection to
                   RIVERO: Objection  to the
                                         the form.
23· · · · · · ·THE
23             THE WITNESS:· That's aa hard
                   WITNESS: That's     hard --
                                            -- II don't
                                                  don't even
24· · · · know how to
24                 to answer
                      answer that
                             that question.· I'm not
                                   question. I'm not sure I
25· · · · even heard of Dave Kleiman first from Craig.
25
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 97 of 208



·1· ·BYMR.
 1 BY   MR. FREEDMAN
             FREEDMAN
·2·
 2 · · · Q.
         Q.· ·Did
              Did you ever hear about Dave Kleiman from

·3·
 3 ·Craig?
    Craig?

·4·
 4 · · · A.
         A.· ·From
              From Craig?

·5·
 5 · · · Q.
         Q.· ·Yes.
              Yes.

·6·
 6 · · · A.
         A.· ·Yes,
              Yes, at different points in time, yes.

·7·
 7 · · · Q.
         Q.· ·What
              What did he say?

·8·
 8 · · · A.
         A.· ·Well,
              Well, some of it I learned in the context of

·9·
 9 ·this
    this litigation so I'm sure my lawyer would tell me not

10· ·to
10   to talk about that.

11· · · · Q.
11        Q.· ·I'm
               I'm sure
                   sure he
                        he will.· Why don't
                           will. Why  don't we
                                            we hear
                                               hear that
12· ·instruction
12   instruction from the lawyer.

13· · · · · · ·MR.
13             MR. SILVERGLATE:· You're instructed
                   SILVERGLATE: You're  instructed not to
14· · · · talk about things you learned during the course of
14

15· · · · the litigation that are privileged but outside of
15

16· · · · that you can answer the question.
16

17· · · · · · ·MR.
17             MR. RIVERO:· Join.
                   RIVERO: Join.

18· · · · · · ·THE
18             THE WITNESS:· Well, in
                   WITNESS: Well,   in sum
                                       sum he
                                           he told
                                              told me that
19· · · · Dave was aa very
19                    very good
                           good friend
                                friend of
                                        of his.· Probably his
                                            his. Probably

20· · · · best friend.·
20                      He doesn't
               friend. He   doesn't have
                                    have aa lot
                                            lot of close
21· · · · friends and that Dave was one of the few people who
21

22· · · · he felt close to and that he told me some of Dave's
22

23· · · · life story I think at one point that he was -- that
23

24· · · · Dave would tell Craig he was very ill at the end
24

25· · · · before Dave died and that Craig was very hurt and
25
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 98 of 208



·1·
 1 · · · sad when he found out that Dave died and that he
 2 · · · had helped
·2·          helped him
                    him with
                        with Bitcoin.·
                             Bitcoin. II think
                                         think he
                                               he said at
 3 · · · one point he helped Craig edit the white paper of
·3·
·4·
 4 · · · Bitcoin and trying to think if there was anything
·5·
 5 · · · else.
         else.· That's
                 That's the
                         the gist
                             gist of
                                  of it.
·6· ·BYMR.
 6 BY   MR. FREEDMAN
             FREEDMAN
·7·
 7 · · · Q.
         Q.· ·Did
              Did he ever refer to Dave Kleiman as his
·8· ·partner?
 8 partner?
 9 · · · A.
·9·      A.· ·No.· Not to
              No. Not  to me.
                          me.
10· · · · Q.
10        Q.· ·You
               You have a very clear recollection he never
11· ·referred
11   referred to Dave Kleiman as his partner?
12· · · · · · ·MR.
12             MR. RIVERO:· Object to
                   RIVERO: Object  to the
                                      the form.
13· · · · · · ·THE
13             THE WITNESS:·
                   WITNESS: II have
                                have never
                                      never heard
                                            heard him
                                                  him use that
14
14· · · · word with almost anybody.
15
15· BY
     ·BYMR.
         MR. FREEDMAN
              FREEDMAN
16· · · · Q.
16        Q.· ·Did
               Did you ever ask Craig how much Bitcoin he
17· mined
17   ·minedasasSatoshi
                Satoshiand
                        andagain
                            again given
                                   given your
                                          your lawyer's
                                               lawyer's
18· ·instruction
18   instruction that will stay outside -- obviously without
19· prejudice
19   ·prejudicetotomymyright
                        rightto
                              toget
                                 get this
                                      this later
                                            later but
                                                   but II understand
                                                          understand
20· ·the
20   the instruction you've been given so for purposes of the
21
21· ·deposition
     deposition stay outside your liaison role?
22
22· · · · A.
          A.· ·No,
               No, I never asked the question.
23· · · · Q.
23        Q.· ·Did
               Did he ever tell you how much he mined?
24· · · · A.
24        A.· ·No.
              No.
25· · · · Q.
25        Q.· ·When
               When you had that Coin Geek conference where
  Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 99 of 208



·1· ·youhosted
 1 you    hostedananinterview
                     interviewof
                               ofCraig
                                  Craig about
                                         about him
                                                him being
                                                    being Satoshi
                                                          Satoshi
·2· ·whatwas
 2 what   was that
               that date?
                    date?
 3 · · · A.
·3·      A.· ·It
              It was sometime in 2018.
·4·
 4 · · · Q.
         Q.· ·Had
              Had the lawsuit already been filed?
·5·
 5 · · · A.
         A.· ·Yes.
              Yes.
·6·
 6 · · · Q.
         Q.· ·So
              So you put Craig on a public stage, asked him
·7·
 7 ·about
    about Dave Kleiman's participation in the Bitcoin and
·8· ·youhad
 8 you    hadabsolutely
               absolutelynonopreparation
                              preparation sessions
                                           sessions with
                                                    with him
·9·
 9 ·about
    about that?
10· · · · A.
10        A.· ·That
               That is correct.
11· · · · Q.
11        Q.· ·Did
               Did anybody have preparation sessions with him
12· ·about
12   about it?
13· · · · A.
13        A.· ·Not
               Not that
                   that II know
                           know of.· Not how
                                of. Not  how Craig
                                             Craig works.
14
14· · · · Q.
          Q.· ·Did
               Did you think that was advisable?
15· · · · A.
15        A.· ·I
               I told him we should be aware of what he said
16· publicly.
16   ·publicly.·
               It It wouldbebeviewed
                   would       viewedby
                                      byopposing
                                         opposing counsel.
                                                  counsel.
17· · · · Q.
17        Q.· ·So
               So there was --
18· · · · A.
18        A.· ·I
               I didn't have a session with him to prepare
19· what
19   ·whathe
           he would
               would say.
                     say.
20· · · · Q.
20        Q.· ·But
               But you admonished him to be careful?
21
21· · · · A.
          A.· ·Yes.
               Yes.
22
22· · · · Q.
          Q.· ·Which
               Which is --
23· · · · A.
23        A.· ·Not
               Not the right
                       right word.·
                             word. II obviously
                                      obviously said,
                                                said, you
24· know,
24   ·know,bebeaware
                 awarethat
                       thatnot
                            notjust
                                just in
                                      in that
                                          that interview,
                                                interview, anything
                                                           anything
25· he
25   ·hesays
          sayspublicly,
                publicly,right,
                          right,could
                                 could be
                                        be reviewed
                                            reviewed and
                                                     and since
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 100 of 208



·1·
 1 ·that
    that was a first big effort time where he sat down and
 2 ·talked
·2· talked about the creation of Bitcoin, you know, I want
 3 ·him
·3· him to be extra mindful.
·4·
 4 · · · Q.
         Q.· ·Perfectly
              Perfectly reasonable
                        reasonable thing
                                   thing to
                                          to do.· Did -- what
                                              do. Did
·5·
 5 ·did
    did he say?
·6·
 6 · · · A.
         A.· What
              ·Whatdodoyou
                        youmean
                            mean what
                                  what did
                                        did he
                                            he say?
                                               say?
·7·
 7 · · · Q.
         Q.· ·When
              When you told him be careful because opposing
·8·
 8 ·counsel
    counsel can review what's being said and he just said
·9·
 9 ·okay?· Did he
    okay? Did  he comment?
                  comment?· Did
                             Did he
                                 he not
                                    not respond?· What was
                                        respond? What
10· ·his
10   his response?
11· · · · · · ·MR.
11             MR. SILVERGLATE:· Objection, it
                   SILVERGLATE: Objection,  it calls
                                               calls for a
12· · · · privilege.
12
               MR. RIVERO:·
13· · · · · · ·MR.
13                 RIVERO: Join.
                            Join.
14   BY MR. FREEDMAN
14· ·BY
15· · · · Q.
15        Q.· ·Did
               Did Craig Wright ever tell you that Dave
16· ·Kleiman
16   Kleiman was not his partner?
17· · · · · · ·MR.
17             MR. SILVERGLATE:· Outside the
                   SILVERGLATE: Outside  the scope
                                             scope of the
18· · · · privilege, Jimmy.
18
19· · · · · · ·THE
19             THE WITNESS:·
                   WITNESS: II can't
                                can't answer
                                      answer the
                                             the question.
                                                 question.
     BY MR. FREEDMAN
20· ·BY
20
21
21· · · · Q.
          Q.· ·Just
               Just so it's clear while obviously I want to
22
22· ·know
     know all the answers within that scope and your lawyers
23· ·and
23   and I don't see eye to eye on that you've been
24· ·instructed
24   instructed not to answer so you should assume for all of
25· ·my
25   my questions that you are not -- unless you are
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 101 of 208



·1·
 1 ·instructed
    instructed otherwise by your lawyer you are not to give
 2 ·me
·2· me answers
       answers for
               for that
                   that time
                        time period,
                             period, okay?· We already
                                      okay? We already have
 3 ·a
·3· a record that you're not going to answer anything so
·4·
 4 ·don't
    don't want to waste our time to ask questions that
·5·
 5 ·you'll
    you'll be instructed.
·6·
 6 · · · · · ·In
              In the media sessions that I referenced
·7·
 7 ·earlier
    earlier there are notes from the PR company about how to
·8·
 8 ·alter
    alter the tone of the message or tweak the message
·9·
 9 ·that's
    that's being given to make Craig more of a central focus
10· ·of
10   of the Satoshi Nakamoto team or the driving force behind
11· ·it.·
11        Was that
     it. Was   that concern
                     concern carried
                              carried over
                                      over into
                                           into your
                                                your tenor at
12· ·nChain?
12   nChain?
13· · · · A.
13             I'm not familiar with the notes you're talking
          A.· ·I'm
14
14· ·about.·
     about. II have
                have never
                      never seen
                            seen them.
15· · · · Q.
15        Q.· ·So
               So then let's -- let me rephrase that
16· ·question.·
16              During your
     question. During   your time
                              time at
                                   at nChain
                                      nChain was
                                             was there a
17· ·concern
17   concern about making sure Craig spoke very prominently
18· ·about
18   about his contribution to being Satoshi as opposed to
19· ·giving
19   giving credit out to anyone else?
20· · · · A.
20        A.· ·No.
               No.
21
21· · · · Q.
          Q.· ·Did
               Did you see that Craig had a tendency to give
22
22· ·credit
     credit to other people when he talked about Satoshi --
23· ·about
23   about being Satoshi?
24· · · · A.
24        A.· ·I
               I saw that he would acknowledge people often.
25· ·From
25   From what I've seen in his public statements were fairly
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 102 of 208



·1·
 1 ·consistent
    consistent about that.
 2 · · · Q.
·2·      Q.· ·Do
              Do you believe that Dave Kleiman participated
 3 ·in
·3· in Bitcoin's early days?
·4·
 4 · · · A.
         A.· ·I
              I don't have any basis to answer that.
·5·
 5 · · · Q.
         Q.· ·Do
              Do you think that a lot of people will
·6·
 6 ·acknowledge
    acknowledge that?
·7·
 7 · · · · · ·MR.
              MR. SILVERGLATE:· Object to
                  SILVERGLATE: Object  to the
                                          the form.
·8·
 8 · · · · · ·MR.
              MR. RIVERO:· Objection to
                  RIVERO: Objection  to the
                                        the form.
·9·
 9 · · · · · ·THE
              THE WITNESS:·
                  WITNESS: II can't
                               can't speculate
                                      speculate on
                                                on what
                                                   what people
10
10· · · · would acknowledge.
11· · · · · · ·(Plaintiff's
11             (Plaintiff's Exhibit No. 9 was
12· · · · · · ·marked
12             marked for identification.)
13   BY MR. FREEDMAN
13· ·BY
14
14· · · · Q.
          Q.· ·I
               I am going to share with you Mr. Nguyen a news
15
15· ·article.·
     article. II think
                  think we're
                         we're going
                                going to
                                      to be
                                         be marking
                                            marking now as
16
16· ·Exhibit
     Exhibit 9.· You see
             9. You   see that
                           that article
                                 article and
                                         and let
                                             let me
                                                 me scroll to
17· ·the
17   the top for
             for you.· It's an
                 you. It's   an interview
                                 interview with
                                           with you
                                                you conducted
18· ·by
18   by Finance Magnates and it was about April 9th of 2019.
19· ·Do
19   Do you see that?
20· · · · A.
20        A.· ·Yes.
               Yes.
21
21· · · · Q.
          Q.· ·Do
               Do you remember giving this interview?
22
22· · · · A.
          A.· ·Like
               Like I said
                      said II give
                              give aa lot
                                      lot of
                                           of interviews.
                                               interviews. I
23· ·remember
23   remember this happened but I don't remember the actual
24· ·interview
24   interview itself but I remember it happened.
25· · · · Q.
25        Q.· ·I
               I want to point you to this quote where the
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 103 of 208



·1·
 1 ·reporter
    reporter --
             -- can
                can you
                    you read
                        read it
                             it for
                                 for the
                                      the record?·
                                           record? Can you

·2·
 2 ·read
    read this quote for the record?

·3·
 3 · · · A.
         A.· ·"And
              "And more importantly if you look at the Court

·4·
 4 ·order
    order even though Craig disagrees with it, the Judge

·5·
 5 ·decided
    decided to find that Craig was in a partnership with

·6·
 6 ·Dave
    Dave Kleiman.·
         Kleiman. AA lot
                      lot of
                           of people,
                              people, even
                                      even if
                                           if they are
·7·
 7 ·detractors
    detractors of Craig will acknowledge that Dave was a

·8·
 8 ·good
    good person who participated in Bitcoin's early days."

·9·
 9 · · · Q.
         Q.· ·Do
              Do you remember giving that quote?

10· · · · A.
10        A.· ·I
               I don't remember saying it but it it's there

11· ·and
11   and that's what it says.

12· · · · Q.
12        Q.· ·Do
               Do you doubt that you said it?

13· · · · A.
13        A.· ·I
               I don't have any reason to doubt it.

14· · · · Q.
14        Q.· ·So
               So do you think you can agree with this

15· ·statement
15   statement that a lot of people acknowledge that Dave

16· ·participated
16   participated in Bitcoin's early days?

17· · · · A.
17        A.· ·From
               From what I hear I think what I was

18· ·referencing
18   referencing there I rely on looking at the Bitcoin block

19· ·chain
19   chain industry and there are people who believe Dave

20· ·Kleiman
20   Kleiman participated in the -- in helping Craig with

21· ·Bitcoin.
21   Bitcoin.

22· · · · Q.
22        Q.· ·Again
               Again outside of your role as a liaison did

23· ·Craig
23   Craig ever tell you that he mined Bitcoin with Dave

24· ·Kleiman?
24   Kleiman?

25· · · · · · ·MR.
25             MR. RIVERO:· Objection, asked
                   RIVERO: Objection,  asked and
                                             and answered.
                                                 answered.
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 104 of 208



·1·
 1 · · · · · ·THE
              THE WITNESS:· Well, II can
                  WITNESS: Well,     can answer
                                         answer he's
                                                he's never
 2 · · · told me that.
·2·
 3 BY
·3· ·BYMR.
        MR. FREEDMAN
             FREEDMAN
·4·
 4 · · · Q.
         Q.· ·I'm
              I'm not sure if you're including the time you
·5· ·wereasasa aliaison
 5 were           liaisonthere
                          therebut
                                but II think
                                        think your
                                               your lawyers
                                                    lawyers will
·6·
 6 ·let
    let you answer
            answer the
                   the question.·
                       question. II just
                                    just want
                                         want to
                                              to be
                                                 be clear as
·7·
 7 ·the
    the timeframe you gave that answer for.
·8·
 8 · · · · · ·MR.
              MR. RIVERO:· Let me
                  RIVERO: Let   me just
                                    just be
                                         be clear
                                            clear from
                                                  from our
·9·
 9 · · · perspective Mr. Nguyen, which we already talked
10· · · · about we're instructing you not to answer in that
10
11· · · · time period
11             period at
                      at all
                         all so
                             so just
                                just be
                                      be careful.· That's the
                                          careful. That's
12· · · · instruction.
12
13· · · · · · ·THE
13             THE WITNESS:· No, he's
                   WITNESS: No,   he's never
                                       never told
                                             told me
                                                  me that.
14
14· BY
     ·BYMR.
         MR. FREEDMAN
              FREEDMAN
15· · · · Q.
15        Q.· When
               ·Whenyou
                      yougave
                          gaveyour
                               youranswer
                                    answer before
                                            before when
                                                   when you
                                                        you were
16· ·limiting
16   limiting it to the permissible timeframe let's say?
17· · · · A.
17        A.· ·I
               I guess I wasn't thinking about the timeframe.
18· · · · · · ·MR.
18             MR. SILVERGLATE:· Well, we'll
                   SILVERGLATE: Well,  we'll move
                                             move to
                                                  to strike
19· · · · his testimony if it was within the impermissible
19
20· · · · timeframe.
20
21
21· · · · · · ·MR.
               MR. FREEDMAN:· Why don't
                   FREEDMAN: Why   don't we
                                         we just
                                            just get
                                                 get a clear
22
22· · · · answer whether
                 whether it
                         it was
                            was or
                                or wasn't.· Was it
                                    wasn't. Was it in the --
23· · · · did your answer include the impermissible
23
24· · · · timeframe?
24
25· · · · · · ·THE
25             THE WITNESS:·
                   WITNESS: II didn't
                                didn't think
                                       think about
                                             about it so --
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 105 of 208



·1·
 1 · · · · · ·MR.
              MR. RIVERO:· You know
                  RIVERO: You   know what
                                      what it
                                           it is
                                              is aa negative
                                                    negative --
·2·
 2 · · · I don't want to have an argument about this later

·3·
 3 · · · on.
         on.· So
               So if
                   if it's
                       it's aa negative
                                negative it's
                                         it's aa negative.
                                                 negative.
·4·
 4 · · · · · ·THE
              THE WITNESS:·
                  WITNESS: II don't
                               don't recall
                                     recall any
                                            any time.
·5·
 5 · · · · · ·MR.
              MR. RIVERO:· Exactly.
                  RIVERO: Exactly.

·6· ·BYMR.
 6 BY   MR. FREEDMAN
             FREEDMAN
·7·
 7 · · · Q.
         Q.· ·Let's
              Let's stay within the timeframe that you're

·8· ·permittedtototalk
 8 permitted       talkabout.
                        about.·Did
                                 Didhehe--
                                         --did
                                            did he
                                                 he ever
                                                     ever tell
                                                          tell you
·9· ·thatthey
 9 that    theydid
                didnot
                    notmine
                        mine Bitcoin
                              Bitcoin together?
                                      together?
10· · · · · · ·MR.
10             MR. RIVERO:· Object to
                   RIVERO: Object  to the
                                      the form.
11· · · · · · ·THE
11             THE WITNESS:·
                   WITNESS: II think
                                think to
                                       to the
                                          the time
                                              time period
                                                   period which
12· · · · is covered by the privilege.
12

13· BY
13   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
14· · · · Q.
14        Q.· ·No,
               No, just asking outside of that timeframe did

15· he
15   ·heever
          evertell
                tellyou
                     you"I"Idid
                             didnot
                                 not mine
                                      mine Bitcoin
                                            Bitcoin with
                                                    with Dave
16· ·Kleiman?"
16   Kleiman?"

17· · · · A.
17        A.· ·I
               I don't think so.

18· · · · Q.
18        Q.· ·Did
               Did Craig ever tell you within the permissible

19· timeframe
19   ·timeframethat
                thathehewas
                         washolding
                             holding backup
                                      backup files
                                             files for
                                                   for Dave
20· ·Kleiman?
20   Kleiman?

21· · · · A.
21        A.· ·No.
               No.

22· · · · Q.
22        Q.· ·When
               When is the first time you heard of W&K Info
23· ·Defense
23   Defense Research?

24· · · · A.
24        A.· ·After
               After this lawsuit was filed.

25· · · · Q.
25        Q.· ·So
               So it's safe to say Craig never mentioned W&K
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 106 of 208



·1·
 1 ·prior
    prior to this lawsuit?
 2 · · · A.
·2·      A.· ·That's
              That's correct.
 3 · · · Q.
·3·      Q.· ·You
              You don't recall ever seeing W&K in any
·4· ·documentsyou
 4 documents   youreviewed
                   reviewedprior
                            prior to
                                   to this
                                       this document?
                                            document?
·5·
 5 · · · A.
         A.· ·I
              I do not recall seeing it before.
·6·
 6 · · · Q.
         Q.· ·You
              You don't recall any documents showing
·7· ·potentialconcerns
 7 potential   concernsover
                        overownership
                             ownership of
                                        of intellectual
                                           intellectual
·8· ·propertyvis
 8 property   visa avis
                     visnChain
                         nChain because
                                 because of
                                         of W&K?
 9 · · · A.
·9·      A.· ·I
              I don't recall that.
10· · · · Q.
10        Q.· ·Has
               Has Craig ever expressed a concern to you
11· ·about
11   about having to pay taxes on his Bitcoin?
12· · · · A.
12        A.· ·He's
               He's not expressed a concern to me about that.
13· · · · Q.
13        Q.· ·Has
               Has he ever talked to you about strategically
14
14· ·deploying
     deploying his Bitcoin so as to avoid taxation?
15· · · · A.
15        A.· ·No.· He has
               No. He   has not
                             not said
                                 said that.
                                      that.
16· · · · Q.
16        Q.· ·Has
               Has he ever expressed a desire to become
17· Antiguan
17   ·Antiguanbefore
                beforeheheaccesses
                           accesses his
                                     his Bitcoin
                                          Bitcoin in
                                                  in order
                                                     order to
18· ·avoid
18   avoid a taxable event?
19· · · · A.
19        A.· ·He's
               He's never said that to me.
20· · · · Q.
20        Q.· ·Has
               Has he ever expressed any kind of tax planning
21
21· ·statement
     statement around accessing Bitcoin?
22
22· · · · A.
          A.· ·I
               I have heard him generally say he needed to
23· ·deal
23   deal with paying tax on Bitcoin when his family accesses
24· ·it
24   it one day.· That's pretty
            day. That's   pretty much
                                 much all
                                      all I know.
25· · · · · · ·MR.
25             MR. FREEDMAN:·
                   FREEDMAN: II think
                                 think this
                                       this is
                                            is aa good
                                                  good place
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 107 of 208



·1·
 1 ·for
    for me to
           to stop.· We're close
              stop. We're   close enough
                                  enough to
                                         to 12:00
                                            12:00 your
 2 ·time
·2· time that we had talked about having a lunch break.
 3 ·So
·3· So if that
          that works.· Do we
               works. Do   we want
                               want to
                                    to take
                                       take like
                                            like an hour
·4·
 4 ·20
    20 and then come back on the record?
·5·
 5 · · · MR. SILVERGLATE:·
             SILVERGLATE: II am
                              am not
                                 not sure
                                     sure we
                                          we even
                                             even need
·6·
 6 ·that
    that much time do you Andres or Jimmy?
·7·
 7 · · · MR. RIVERO:· No.·It
             RIVERO: No.   Itmay
                              may be
                                   be Amanda
                                       Amanda when
                                              when we
·8·
 8 ·resume
    resume but I don't think we need an hour 20.
·9·
 9 · · · MR. SILVERGLATE:· Want to
             SILVERGLATE: Want  to say
                                   say an
                                       an hour?
10· · · · MR. FREEDMAN:·
10            FREEDMAN: II need
                           need the
                                the hour
                                    hour 20.·
                                          20. II will --
11· ·if
11   if you want I think there's an e-mail chain with
12· ·all
12   all of us on it if we can finish up earlier but I
13
13· ·need
     need an hour 20.
14
14· · · · MR. SILVERGLATE:·
              SILVERGLATE: Any
                            Any idea
                                 idea when
                                      when you
                                           you intend
                                               intend to
15· ·complete
15   complete the deposition?
16· · · · MR. FREEDMAN:·
16            FREEDMAN: I've
                         I've got
                               got to
                                   to go
                                      go back
                                         back through
                                              through my
17· ·notes
17   notes see how your instruction has altered the
18· ·timeframe.·
18               So let
     timeframe. So   let me
                          me figure
                              figure that
                                     that out
                                          out and
                                              and hopefully
                                                  hopefully
19· ·when
19   when we get back I'll have a better sense of that.
20· · · · MR. SILVERGLATE:·
20            SILVERGLATE: Okay.
                            Okay.· Before
                                    Before we
                                            we break
                                               break I'm
21
21· ·going
     going to join in designating the deposition as
22
22· ·confidential.
     confidential.
23· · · · MR. FREEDMAN:·
23                       Okay.·You
              FREEDMAN: Okay.   You have
                                     have aa copy
                                             copy of
                                                  of the
24· ·protective
24   protective order, there's timeframes you have to
25· ·de-designate
25   de-designate and
                   and that
                        that sort
                              sortofofthing.·
                                       thing. Great.·
                                               Great. So
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 108 of 208



·1·
 1 · · · thank you all see you back in about an hour 20.
 2 · · · I'm terrible with math so 3:20 about?
·2·
 3 · · · · · ·THE
·3·           THE VIDEOGRAPHER:·
                  VIDEOGRAPHER: Going
                                 Going off
                                       off the
                                           the video
                                               video record
·4·
 4 · · · the time is 2:50 p.m.
·5·
 5 · · · · · ·MR.
              MR. SILVERGLATE:· 4:20.
                  SILVERGLATE: 4:20.
·6·
 6 · · · · · ·MR.
              MR. FREEDMAN:·
                  FREEDMAN: II gave
                                gave the
                                      the caveat
                                          caveat II am
                                                    am terrible
·7·
 7 · · · at math.·
            math. II wish
                      wish II wouldn't
                               wouldn't have
                                        have said
                                             said it
                                                  it on the
·8·
 8 · · · record because
                because now
                        now II look
                               look like
                                     like an
                                           an idiot.·
                                               idiot. It is
·9·
 9 · · · what
         what it
              it is.· 4:20 it
                 is. 4:20  it is.· Thank you everyone.·
                              is. Thank      everyone. See
10· · · · you soon.
10
11· · · · · · ·(Thereupon,
11             (Thereupon, a brief recess was taken.)
12· · · · · · ·THE
12             THE VIDEOGRAPHER:· We are
                   VIDEOGRAPHER: We  are back
                                         back on
                                              on the
                                                 the video
13· · · · record.
13        record.· The
                    The time
                         time is
                              is 4:26
                                 4:26 p.m.
14
14· BY
     ·BYMR.
         MR. FREEDMAN
              FREEDMAN
15· · · · Q.
15        Q.· ·Good
               Good afternoon, Mr. Nguyen, I hope your lunch
16· was
16   ·wasnice.
           nice.· That
                That   wasa alittle
                     was       littlebroken
                                      brokenup
                                             up but
                                                 but II don't
                                                        don't know
                                                              know
17· ·if
17   if it was your connection or can you try to speak one
18· more
18  ·more time?
           time?
19· · · · A.
19        A.· ·Yes,
               Yes, thank you.
20· · · · Q.
20        Q.· ·I
               I want to spend a little bit more time
21· unpacking
21   ·unpackingyour
                yourliaison
                     liaison role.
                             role.·So
                                    Socautionary
                                       cautionary word
                                                  word of
22
22· ·caution
     caution wait a minute before -- after I ask my question
23· ·allow
23   allow Spencer and Mr. Rivero to object if they feel
24· necessary.
24   ·necessary.·
                Is Is therea ajoint
                    there       jointdefense
                                      defense agreement
                                               agreement that
                                                         that you
25· ·are
25   are a party to?
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 109 of 208



·1·
 1 · · · A.
         A.· ·Yes.
              Yes.
 2 · · · Q.
·2·      Q.· ·What
              What is the date of that joint defense
 3 ·agreement?
·3· agreement?
·4·
 4 · · · A.
         A.· ·There
              There are two.
·5·
 5 · · · Q.
         Q.· ·Sorry,
              Sorry, I can't hear you.
·6·
 6 · · · A.
         A.· ·There
              There are
                    are two.· I'm individually
                        two. I'm   individually aa party
                                                   party to is
·7·
 7 ·the
    the signed one in April of 2020.
·8·
 8 · · · Q.
         Q.· ·So
              So both joint defense agreements were signed
·9·
 9 ·in
    in April of 2020?
10· · · · A.
10        A.· ·No.· There is
               No. There   is aa joint
                                  joint defense
                                        defense agreement
                                                agreement --
11· ·Spencer
11   Spencer I'm assuming I can answer the question.
12· · · · · · ·MR.
12             MR. SILVERGLATE:· You can
                   SILVERGLATE: You   can describe
                                          describe the
                                                   the other
13· · · · joint defense agreement, Jimmy.
13
14
14· · · · · · ·THE
               THE WITNESS:· This is
                   WITNESS: This   is the
                                       the first
                                           first joint
                                                 joint defense
15· · · · agreement is between nChain and Craig Wright.
15
16
16· BY
     ·BYMR.
         MR. FREEDMAN
              FREEDMAN
17· · · · Q.
17        Q.· ·What
               What is the date of that agreement?
18· · · · A.
18        A.· ·I
               I don't remember
                       remember the
                                the exact
                                    exact date.·
                                           date. II don't
                                                    don't have
19· ·a
19   a copy of it.· It would
               it. It   would have
                               have been
                                    been executed
                                         executed shortly
                                                  shortly after
20· ·the
20   the lawsuit was filed after outside counsel was selected
21
21· ·so
     so early on in the case in 2018.
22
22· · · · Q.
          Q.· ·And
               And are you a party to that individually?
23· · · · A.
23        A.· ·That
               That I'm not a party to individually.
24· · · · Q.
24        Q.· ·There
               There is a second joint defense agreement.
                                               agreement
25· What
25   ·Whatisisthe
               thedate
                   date on
                         on that
                             that one?
                                  one?
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 110 of 208



·1·
 1 · · · A.
         A.· ·I
              I don't know
                      know it
                           it has
                              has aa specific
                                      specific date.·
                                                date. It's
 2 ·signed
·2· signed in April 2020.
 3 · · · Q.
·3·      Q.· ·That's
              That's between you personally and who?
·4·
 4 · · · A.
         A.· ·Between
              Between Craig Wright, nChain and me
·5·
 5 ·personally.
    personally.
·6·
 6 · · · Q.
         Q.· ·Did
              Did an amendment of the original or is it a
·7·
 7 ·brand
    brand new defense agreement?
 8 · · · A.
·8·      A.· ·Second
              Second joint
                     joint defense
                           defense agreement.·
                                    agreement. Not an
·9·
 9 ·amendment.· It's not
    amendment. It's   not called
                           called aa joint
                                     joint defense
                                           defense agreement
10· ·it's
10   it's called interest agreement or common interest
11· ·agreement.
11   agreement.
12· · · · Q.
12        Q.· ·So
               So the joint defense agreement from early 2018
13· ·between
13   between nChain and Craig Wright what is the basis of
14
14· ·that
     that joint defense agreement?
15· · · · A.
15        A.· ·I
               I guess I'm not sure I understand the
16· ·question.
16   question.
17· · · · Q.
17        Q.· ·What
               What is the joint interest that is seeking to
18· ·be
18   be protected?
19· · · · A.
19        A.· ·I
               I don't have
                       have the
                            the agreement
                                agreement in
                                           in front
                                               front of
                                                      of me.
                                                          me. I
20· ·know
20   know it discusses
             discusses that.·
                       that. II can
                                 can tell
                                     tell you
                                          you assuming
                                              assuming Spencer
21
21· ·is
     is allowing
        allowing me
                 me to
                    to answer
                       answer the
                              the question.· Can II answer
                                   question. Can    answer the
22
22· ·question?
     question?
23· · · · · · ·MR.
23             MR. SILVERGLATE:· You can
                   SILVERGLATE: You  can answer,
                                         answer, yes.
24· · · · · · ·THE
24             THE WITNESS:· The general
                   WITNESS: The   general feeling
                                          feeling at
                                                  at the time
25· · · · was -- at the time I was nChain's CEO we heard the
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 111 of 208



·1·
 1 · · · lawsuit was
                 was filed.· We knew
                     filed. We   knew the
                                      the lawsuit
                                          lawsuit was
                                                  was against
 2 · · · Craig personally but the lawsuit I believe reading
·2·
 3 · · · the complaint asserted claims to an interest in any
·3·
·4·
 4 · · · intellectual
         intellectual property.·
                      property. II don't
                                   don't know
                                         know how
                                              how it was
·5·
 5 · · · phrased but from or created by Craig in connection
·6·
 6 · · · with Bitcoin.
·7·
 7 · · · · · ·We
              We believed there was a chance that the
·8·
 8 · · · Kleiman estate which you represent would either
·9·
 9 · · · assert claims directly or indirectly against nChain
10
10· · · · or any of its assets and since Craig was an
11· · · · employee of nChain and chief scientist we felt it
11
12· · · · appropriate
12        appropriate to
                      to enter
                         enter into
                               into the
                                     the agreement.· NChain or
                                          agreement. NChain
13
13· · · · any of its (inaudible) implicated whether it got
14
14· · · · sued directly or not.
15   BY MR. FREEDMAN
15· ·BY
16
16· · · · Q.
          Q.· ·What
               What is the basis or what is the common
17· ·interest
17   interest seeking to be protected in the new April 2020
18· ·agreement?
18   agreement?
19· · · · A.
19        A.· ·Again
               Again I don't have it in front of me so I know
20
20· ·there's
     there's a description
               description of
                           of it
                              it in
                                  in there.·
                                      there. II would
                                                would say
21
21· ·generally
     generally the -- I guess I have to be careful not to
22
22· ·disclose
     disclose privileged communications here but in general I
23· ·left
23   left my role with nChain in March of 2020 just last year
24· ·so
24   so my dealings and communications with respect to the
25· ·lawsuit
25   lawsuit while I was at nChain would have been covered
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 112 of 208



·1·
 1 ·under
    under the first joint interest agreement between nChain
 2 ·and
·2· and Craig and now that I am not with nChain any more
 3 ·because
·3· because the knowledge I have that relates to nChain
·4·
 4 ·lawsuit
    lawsuit is obviously being examined in this case I
·5·
 5 ·thought
    thought it was appropriate to enter into a second
·6·
 6 ·agreement
    agreement to add to the first one to cover going forward
·7·
 7 ·Craig
    Craig Wright, nChain and me individually.
·8·
 8 · · · Q.
         Q.· ·What
              What is your specific interest in this
·9· litigation that aligns with nChain and Craig Wright?
 9 ·litigation
10
10· · · · A.
          A.· ·I
               I don't have a -- Spencer, can I answer this
11· ·question?
11   question?
12· · · · · · ·MR.
12             MR. SILVERGLATE:· Well, II would
                   SILVERGLATE: Well,     would say
                                                say --
                                                    -- so I've
13
13· · · · already asserted what the interest is when you
14
14· · · · asked me the question and I've already explained he
15
15· · · · is a liaison
               liaison to
                       to Craig
                          Craig in
                                in the
                                   the litigation.· So that's
                                        litigation. So
16
16· · · · the interest.· If Jimmy
              interest. If   Jimmy wants
                                    wants to
                                          to expand
                                             expand on that
17· · · · that's fine but we've already plowed that ground I
17
18· · · · think.
18
19· ·BY
19   BY MR. FREEDMAN
20
20· · · · Q.
          Q.· ·Do
               Do you have anything to add to that,
21
21· ·Mr.
     Mr. Nguyen?
22
22· · · · A.
          A.· ·Not
               Not at this time.
23· · · · Q.
23        Q.· ·Are
               Are you aware of communications between Craig
24· ·and
24   and nChain that are subject to the joint defense
25· ·agreement?
25   agreement?
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 113 of 208



·1·
 1 · · · A.
         A.· ·I'm
              I'm not sure how to answer that question.
·2· ·Obviouslyananemployee
 2 Obviously       employeeof
                            ofnChain
                               nChain as
                                       as well
                                           well as
                                                as aa separate
                                                      separate
 3 ·individual
·3· individual capacity.
·4·
 4 · · · Q.
         Q.· ·So
              So in your role as a liaison did you ever do
·5·
 5 ·your
    your -- did you ever liaise in person?
·6·
 6 · · · A.
         A.· ·Yes.
              Yes.
·7·
 7 · · · Q.
         Q.· ·Did
              Did you ever liaise through e-mail?
 8 · · · A.
·8·      A.· ·Yes.
              Yes.
 9 · · · Q.
·9·      Q.· ·Did
              Did you ever liaise through text messages?
10· · · · A.
10        A.· ·Yes.
               Yes.
11· · · · Q.
11        Q.· ·Did
               Did you ever liaise in any other form of
12· ·communication?
12   communication?
13
13· · · · A.
          A.· ·I
               I think that covers most of it.
14
14· · · · Q.
          Q.· ·Does
               Does Craig have access to his nChain e-mail
15
15· ·account?
     account?
16· · · · A.
16        A.· ·I
               I can't answer
                       answer that
                              that question.·
                                   question. II don't
                                                don't know.
17· · · · Q.
17        Q.· ·While
               While you were CEO did Craig have access to
18· his
18   ·hisnChain
          nChaine-mail
                 e-mail account?
                        account?
19
19· · · · A.
          A.· ·I
               I would assume so, yes.
20· · · · Q.
20             Did you get e-mails from him from his nChain
          Q.· ·Did
21· e-mail
21   ·e-mailaccount
             accountwhile
                     while you
                            you were
                                were CEO?
                                     CEO?
22
22· · · · A.
          A.· ·Yes.
               Yes.
23· · · · Q.
23        Q.· ·Have
               Have you recently received an e-mail from
24· Craig
24   ·Craigfrom
            fromhis
                 hisnChain
                     nChain e-mail
                             e-mail account?
                                    account?
25· · · · A.
25        A.· ·Probably.·
               Probably. II haven't
                             haven't had
                                      had that
                                          that many
                                               many e-mails
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 114 of 208



·1· ·withCraig
 1 with   Craigbut
                but yes,
                     yes, probably.
                           probably.
 2 · · · Q.
·2·      Q.· ·In
              In your role as liaison did you assist in the
 3 ·collection
·3· collection of documents in this litigation?
·4·
 4 · · · A.
         A.· ·No.· You mean
              No. You  mean for
                            for Craig?· No.
                                Craig? No.
·5·
 5 · · · Q.
         Q.· ·Prior
              Prior to -- I think your testimony earlier was
·6· ·youbegan
 6 you    beganliaising
                 liaisingbefore
                          beforeRivero,
                                 Rivero, Mestre
                                          Mestre was
                                                 was hired;
                                                     hired; is
·7·
 7 ·that
    that correct?· Sorry, II didn't
         correct? Sorry,      didn't hear
                                     hear the
                                          the answer.
 8 · · · A.
·8·      A.· ·That
              That is correct.
 9 · · · Q.
·9·      Q.· ·I
              I think there might be something up with your
10· ·mic
10   mic if you can just project a little louder.
11· · · · A.
11        A.· ·That
               That is correct.· Again liaising
                       correct. Again  liaising with
                                                with Craig
12· before
12   ·beforeRivero,
              Rivero,Mestre
                      Mestrewas
                             was engaged
                                  engaged to
                                           to represent
                                              represent him.
13· · · · Q.
13        Q.· ·So
               So I'm not sure what your lawyer is going to
14
14· ·do
     do here but
             but pause
                 pause aa second
                          second allow
                                  allow Spencer.· Prior to
                                         Spencer. Prior
15· ·Rivero,
15   Rivero, Mestre being retained did you discuss this
16· ·lawsuit
16   lawsuit with Dr. Wright?
17· · · · · · ·MR.
17             MR. SILVERGLATE:· So the
                   SILVERGLATE: So  the answer
                                        answer to that
18· · · · question is yes or no.
18
19· · · · · · ·THE
19             THE WITNESS:· Yes.
                   WITNESS: Yes.
20
20· BY
     ·BYMR.
         MR. FREEDMAN
              FREEDMAN
21
21· · · · Q.
          Q.· ·And
               And pause again, what were the substance of
22
22· ·those
     those communications?
23· · · · · · ·MR.
23             MR. SILVERGLATE:· Objection, instruct
                   SILVERGLATE: Objection,  instruct him not
24· · · · to answer, it's privileged.
24
25· · · · · · ·MR.
25             MR. RIVERO:· Join.
                   RIVERO: Join.
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 115 of 208



·1·
 1 ·BY
    BY MR. FREEDMAN

·2·
 2 · · · Q.
         Q.· ·Again
              Again I'm going to ask you to give your lawyer

·3·
 3 ·a
    a chance I'm not sure how they're going to come out on

·4·
 4 ·this.· Did you
    this. Did   you ever
                     ever discuss
                           discuss your
                                   your subpoena
                                        subpoena with
                                                 with Rivero,
·5·
 5 ·Mestre?
    Mestre?

·6·
 6 · · · · · ·MR.
              MR. SILVERGLATE:· Objection.· Don't
                  SILVERGLATE: Objection.    Don't answer,
                                                   answer,
·7·
 7 · · · it's privileged.

·8·
 8 · · · · · ·MR.
              MR. FREEDMAN:· Based on
                  FREEDMAN: Based   on that
                                       that instruction
                                            instruction I'm
·9·
 9 · · · going to skip all the subsets of that.

10· ·BY
10   BY MR. FREEDMAN

11· · · · Q.
11        Q.· ·When
               When did you first find out you had been

12· ·subpoenaed
12   subpoenaed or attempted to be subpoenaed in this

13· ·litigation?
13   litigation?

14· · · · A.
14        A.· ·I
               I found out through counsel.

15· · · · Q.
15        Q.· ·Who
               Who are you referring to when you say counsel?

16· · · · A.
16        A.· ·I
               I found out not through my counsel, through

17· ·Craig's
17   Craig's counsel.

18· · · · Q.
18        Q.· ·Do
               Do you recall the date?

19· · · · A.
19        A.· ·I
               I don't know
                       know the
                            the exact
                                exact date.· It would
                                       date. It would have
20· ·been
20   been in --

21· · · · · · ·MR.
21             MR. SILVERGLATE:· Stop Jimmy,
                   SILVERGLATE: Stop  Jimmy, stop.·
                                             stop. II believe
                                                      believe
22· · · · that this is
22                  is privileged.· It's your
                       privileged. It's  your communications
                                              communications
23· · · · with Craig's counsel so it's subject both to the
23

24· · · · joint interest agreement and to the attorney-client
24

25· · · · privilege.
25        privilege.· So
                       So I'm
                           I'm going
                                going to
                                      to assert
                                         assert the
                                                the privilege
                                                    privilege
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 116 of 208



·1·
 1 · · · here.
 2 ·BY
·2· BY MR. FREEDMAN
 3 · · · Q.
·3·      Q.· ·Besides
              Besides Rivero, Mestre that you've identified
·4·
 4 ·as
    as part of your liaising duties do you liaise with any
·5·
 5 ·other
    other lawyers for Craig Wright?
·6·
 6 · · · · · ·MR.
              MR. SILVERGLATE:· Asked and
                  SILVERGLATE: Asked  and answered.
                                          answered.
·7·
 7 · · · · · ·MR.
              MR. FREEDMAN:· You can
                  FREEDMAN: You   can answer
                                      answer unless
                                             unless he
·8·
 8 · · · instructs you not to.
·9·           MR. SILVERGLATE:·
 9 · · · · · ·MR. SILVERGLATE: You
                                You can
                                    can answer.
                                        answer.
10· · · · · · ·THE
10             THE WITNESS:· Not on
                   WITNESS: Not  on this
                                    this case.
11· ·BY
11   BY MR. FREEDMAN
12· · · · Q.
12        Q.· ·Are
               Are there any other members of the defense
13· ·team
13   team that you're aware of that are similar -- are also
14
14· ·act
     act as a liaison?
15· · · · A.
15        A.· ·No.
               No.
16· · · · Q.
16        Q.· ·In
               In your role on the defense team do you act as
17· ·a
17   a liaison between Craig and anyone that is not an
18· ·attorney?
18   attorney?
19· · · · A.
19        A.· ·Not
               Not that I can recall.
20· · · · Q.
20        Q.· ·Did
               Did you ever liaise between Craig and nChain?
21
21· · · · A.
          A.· ·Not
               Not for this purpose.
22
22· · · · Q.
          Q.· ·Did
               Did you ever act as a liaison between Craig
23· ·Wright's
23   Wright's lawyers and someone other than Craig Wright?
24· · · · A.
24        A.· ·Yes.
               Yes.
25· · · · Q.
25        Q.· ·I
               I am going to ask you but give your lawyer a
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 117 of 208



·1· ·secondI Idon't
 1 second       don'tknow
                      knowwhat
                           whathe
                                heis
                                   is going
                                       going to
                                              to say
                                                  say who
                                                      who did
                                                          did you
 2 ·liaise
·2· liaise in that capacity for?
 3 · · · · · ·MR.
·3·           MR. SILVERGLATE:· Are we
                  SILVERGLATE: Are   we talking
                                        talking about
                                                about in the
·4·
 4 · · · litigation?
·5·
 5 · · · · · ·THE
              THE WITNESS:· Yes.
                  WITNESS: Yes.
·6·
 6 · · · · · ·MR.
              MR. SILVERGLATE:· Okay, can
                  SILVERGLATE: Okay,  can you
                                          you answer
                                              answer without
·7·
 7 · · · encroaching on privileged communications?
·8·
 8 · · · · · ·THE
              THE WITNESS:·
                  WITNESS: II think so,
                                    so, yes.· Steve
                                        yes. Steve
·9·
 9 · · · Shadders.
10
10· BY
     ·BYMR.
         MR. FREEDMAN
              FREEDMAN
11· · · · Q.
11        Q.· ·Anyone
               Anyone else?
12· · · · A.
12        A.· ·I
               I can't recall anybody else.
13· · · · Q.
13        Q.· ·What
               What about Calvin Ayre?
14
14· · · · A.
          A.· ·No.
              No.
15· · · · Q.
15        Q.· ·How
               How about Ron Tarter?
16· · · · A.
16        A.· ·No.· Actually let
               No. Actually  let me correct
                                    correct that.·
                                            that. II do
17· recall
17   ·recallhaving
              havingcommunications
                     communications with
                                     with Ron
                                           Ron Tarter
                                               Tarter in
18· connection
18   ·connectionwith
                 withexplaining
                      explaining things
                                  things that
                                          that were
                                               were happening
                                                    happening
19· ·with
19   with Craig in the lawsuit.
20· · · · Q.
20        Q.· ·So
               So wait before
                       before you
                              you answer.· Can you
                                  answer. Can  you tell me
21
21· ·the
     the content of those communications?
22
22· · · · · · ·MR.
               MR. SILVERGLATE:· So I'm
                   SILVERGLATE: So   I'm not
                                         not sure
                                             sure who
                                                  who this is.
23· · · · · · ·MR.
23             MR. RIVERO:· Let me
                   RIVERO: Let  me step in.· I'm going
                                        in. I'm  going to
24· · · · assert the common interest privilege and if the
24
25· · · · question is about the substance of the conversation
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 118 of 208



·1·
 1 · · · we're going to assert the privilege.
 2 ·BY
·2· BY MR. FREEDMAN
 3 · · · Q.
·3·      Q.· ·Ron
              Ron Tarter, is there a defense agreement
·4·
 4 ·between
    between Craig Wright -- to your knowledge Mr. Nguyen is
·5·
 5 ·there
    there a defense agreement between Craig Wright and any
·6·
 6 ·of
    of Calvin Ayre's companies?
·7·
 7 · · · A.
         A.· ·I
              I do not know.
·8·
 8 · · · Q.
         Q.· And
              ·Andyou
                    youunderstand
                         understandRon
                                    Ron Tarter
                                         Tarter works
                                                 works for
                                                       for Calvin
                                                           Calvin
·9·
 9 ·Ayre?
    Ayre?
10· · · · A.
10        A.· ·Correct.
               Correct.
11· · · · Q.
11        Q.· ·Is
               Is there a common interest between Calvin Ayre
12· ·and
12   and Craig Wright?
13· · · · A.
13        A.· ·I
               I don't know if I can answer that question.
14
14· ·Certainly
     Certainly they have a common interest in, you know,
15· ·Bitcoin
15   Bitcoin and the growth of Bitcoin.
16· · · · Q.
16        Q.· ·But
               But as it relates to this litigation?
17· · · · A.
17        A.· ·I
               I don't know
                       know how
                            how to
                                to answer.·
                                   answer. II don't
                                              don't have the
18· ·basis
18   basis to answer
              answer that
                     that question.·
                          question. II suppose
                                       suppose you
                                               you can
                                                   can say --
19· · · · Q.
19        Q.· ·Just
               Just to be clear what was the date of the
20· ·communication
20   communication between you and Ron Tarter?
21             MR. SILVERGLATE:·
21· · · · · · ·MR. SILVERGLATE: Before
                                 Before he
                                        he answers
                                           answers that I
22
22· · · · think you cut off his last answer.
23· · · · · · ·MR.
23             MR. FREEDMAN:· I'm sorry,
                   FREEDMAN: I'm  sorry, go
                                         go ahead.
24· · · · · · ·THE
24             THE WITNESS:·
                   WITNESS: II was
                                was going
                                     going to
                                           to say
                                              say Calvin
                                                  Calvin is now
25· · · · a shareholder of nChain as was announced sometime
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 119 of 208



·1·
 1 · · · last year and obviously nChain is -- I've explained
 2 · · · has a common interest with Craig about this
·2·
 3 · · · litigation.
·3·
·4·
 4 ·BY
    BY MR. FREEDMAN
·5·
 5 · · · Q.
         Q.· ·What
              What was the date of your communication with
·6·
 6 ·Ron
    Ron Tarter?
·7·
 7 · · · A.
         A.· ·I
              I don't recall.· It would
                      recall. It   would have
                                         have been
                                              been in
                                                   in I would
·8·
 8 ·say
    say summer of
               of 2018.· Later in
                  2018. Later  in the
                                  the summer
                                      summer or
                                             or fall of
·9·
 9 ·2018.
    2018.
10· · · · Q.
10        Q.· ·That
               That would be before Calvin Ayre became a
11· ·shareholder
11   shareholder of nChain?
12· · · · A.
12        A.· ·I
               I don't have the date -- I have the years
13· ·wrong.·
13           2019.
     wrong. 2019.
14
14· · · · Q.
          Q.· ·Still
               Still before Calvin Ayre became a shareholder
     of nChain?
15· ·of
15
16· · · · A.
16        A.· ·I
               I don't know the exact date Calvin became a
17· ·shareholder.·
17   shareholder. II know
                     know when
                          when it was
                                  was announced.·
                                      announced. II don't
                                                    don't
18· ·know
18   know when it became effective.
19· · · · Q.
19        Q.· ·Did
               Did you ever liaise between Craig Wright and
20· ·Stefan
20   Stefan Matthew?
21
21· · · · A.
          A.· ·That
               That was strange.
22
22· · · · Q.
          Q.· ·Steven
               Steven Matthews.· Did you
                      Matthews. Did   you ever
                                          ever liaise
                                               liaise between
23· ·Craig
23   Craig Wright and Steven Matthews?
24· · · · A.
24        A.· ·You
               You mean Stefan?
25· · · · Q.
25        Q.· ·Yes.
               Yes.
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 120 of 208



·1·
 1 · · · A.
         A.· ·Stefan
              Stefan is
                     is part
                        part of
                             of nChain.· So II would
                                nChain. So     would get
 2 ·questions
·2· questions about what's going on with the lawsuit to
 3 ·provide
·3· provide him just general status of where the lawsuit is
·4·
 4 ·going
    going or what's happening with it, status to people like
·5·
 5 ·Stefan.
    Stefan.
·6·
 6 · · · · · ·MR.
              MR. SILVERGLATE:· Vel, II think
                  SILVERGLATE: Vel,     think we
                                              we lost
                                                 lost Andres.
·7·
 7 · · · · · ·MR.
              MR. FREEDMAN:·
                  FREEDMAN: II see
                               see that.· Zalman is
                                   that. Zalman  is on.
·8·
 8 · · · Zalman -- II do
                      do see
                         see Andres
                             Andres is
                                     is on.· He's turned
                                         on. He's turned off
·9·
 9 · · · his video but
                   but he
                       he is
                          is on.· He has
                             on. He  has muted
                                         muted himself
                                               himself so we
10· · · · can't hear
10              hear him.· He has
                     him. He  has not muted
                                      muted himself.· Somehow
                                            himself. Somehow
11· · · · he's been
11             been muted.· I'll try
                    muted. I'll  try to
                                     to undo
                                        undo that.
12· · · · · · ·MR.
12             MR. RIVERO:·
                   RIVERO: II did
                              did take myself
                                       myself off
                                              off video.
                                                   video. I
13· · · · didn't mute
13               mute myself.·
                      myself. II don't
                                  don't know
                                        know how
                                             how that
                                                 that happens.
14   BY MR. FREEDMAN
14· ·BY
15· · · · Q.
15        Q.· ·Have
               Have you ever acted as liaison between Craig
16· ·Wright
16   Wright and Ramona Watts?
17· · · · A.
17        A.· ·No.
               No.
18· · · · Q.
18        Q.· ·Have
               Have you ever participated in discussions
19· ·about
19   about this lawsuit between -- that involved Craig Wright
20· ·and
20   and Ramona Watts and yourself?
21
21· · · · A.
          A.· ·Yes.
               Yes.
22
22· · · · Q.
          Q.· ·Give
               Give your lawyer a minute here but I'm going
23· ·to
23   to ask what was the content of those communications?
24· · · · · · ·MR.
24             MR. SILVERGLATE:· I'm going
                   SILVERGLATE: I'm   going to
                                            to object
                                               object if those
25· · · · communications were with Craig Wright and Ramona I
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 121 of 208



·1·
 1 · · · think it would all be subject to the privilege.
 2 · · · · · ·MR.
·2·           MR. RIVERO:·
                  RIVERO: Join.
                           Join.
 3 · · · · · ·MR.
·3·           MR. FREEDMAN:· You said
                  FREEDMAN: You   said object
                                       object Spencer,
                                              Spencer, I
·4·
 4 · · · assume you're instructing him not to answer?
·5·
 5 · · · · · ·MR.
              MR. SILVERGLATE:·
                  SILVERGLATE: II instruct
                                  instruct him
                                           him not to
·6·
 6 · · · answer.
·7·
 7 · · · · · ·THE
              THE WITNESS:·
                  WITNESS: II guess
                               guess II have
                                        have to
                                             to rephrase
                                                rephrase my
·8·
 8 · · · answer to
                to the
                   the last
                       last question.·
                            question. II won't
                                         won't answer
                                               answer the
·9·
 9 · · · substance of
                   of communications.· You asked
                      communications. You  asked me did I
10· · · · act as a liaison
10                 liaison between
                           between Craig
                                    Craig and
                                           and Ramona.·
                                                Ramona. My
11· · · · initial thought -- that's a hard question to
11
12· · · · answer.
12
13· · · · · · ·My
13             My initial thought was to say no but I was
14
14· · · · asked to help facilitate understanding
15· · · · communication things related to the case with Craig
15
16· · · · and with Ramona involved and does that mean I was
16
17· · · · liaising with Craig to Ramona to some extent I
17
18· · · · guess it does.
18
19· BY
19   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
20· · · · Q.
20        Q.· ·Well,
               Well, I'm going to repeat my question and you
21
21· ·can
     can take a beat
                beat there
                     there for
                           for Spencer
                               Spencer to
                                        to jump
                                            jump in.·
                                                  in. Can you
22
22· ·tell
     tell me the content of those communications?
23· · · · · · ·MR.
23             MR. SILVERGLATE:· I'm going
                   SILVERGLATE: I'm  going to
                                           to object
                                              object and
24· · · · assert the privilege instruction.
24
25· · · · · · ·MR.
25             MR. RIVERO:· Join.
                   RIVERO: Join.
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 122 of 208



·1·
 1 · · · MR. FREEDMAN:· Just so
             FREEDMAN: Just   so the
                                 the record
                                     record is
                                            is clear
 2 which
·2· ·whichprivilege
           privilege are
                      are you
                           you invoking?
                               invoking?
 3 · · · MR. SILVERGLATE:·
·3·                        Attorney-client joint
             SILVERGLATE: Attorney-client
·4·
 4 ·interest.
    interest.
·5·
 5 · · · MR. FREEDMAN:· Whose joint
             FREEDMAN: Whose  joint interest?
                                    interest?
·6·
 6 · · · MR. SILVERGLATE:· I'm asserting
             SILVERGLATE: I'm  asserting a
                                         a joint
·7·
 7 ·interest
    interest privilege and I don't think I need to get
·8·
 8 ·into
    into a colloquy or argument with you here.
 9 · · · MR. FREEDMAN:·
·9·          FREEDMAN: Okay.
                        Okay.·There's
                               There's two
                                        two different
                                            different
10· ·joint
10   joint interest agreements, just trying to figure
11· out
11   ·outwhich
          whichone
                oneyou're
                    you're invoking.
                           invoking.
12· · · · MR. SILVERGLATE:·
12                          It depends
              SILVERGLATE: It   depends which
                                        which timeframe
                                              timeframe
13
13· ·we're
     we're talking about.
14
14· · · · MR. FREEDMAN:·
              FREEDMAN: Fair
                         Fair question.
                              question.· What
                                          What was
                                               was the
15· ·timeframe
15   timeframe of these communications.
16· · · · MR. SILVERGLATE:·
16                          He's already
              SILVERGLATE: He's  already described
                                         described that
                                                   that.
17· · · · MR. FREEDMAN:·
17            FREEDMAN: II don't
                           don't think
                                 think so.· He just
                                       so. He  just
18· ·talked
18   talked about their existence for the first time a
19· ·few
19   few minutes ago.
20· · · · MR. SILVERGLATE:·
20            SILVERGLATE: You're
                            You're right,
                                   right, II thought
                                             thought you
21· were
21   ·wereasking
            askingabout
                   aboutthe
                         thetimeframe
                             timeframe for
                                        for the
                                             the agreements
                                                 agreements.
22
22· ·You're
     You're right, he didn't talk about the
23· ·communications.
23   communications.
24· · · · THE WITNESS:·
24            WITNESS: II can
                           can tell
                                tell you
                                     you it
                                         it was
                                            was during
                                                during the
25· ·timeframe
25   timeframe covered by the first joint interest
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 123 of 208



·1·
 1 · · · agreement.
 2 · · · · · ·(Discussion
·2·           (Discussion held off the record.)
 3 BY
·3· ·BYMR.
        MR. FREEDMAN
             FREEDMAN
·4·
 4 · · · Q.
         Q.· ·Do
              Do you know if anyone else could fill the
·5·
 5 ·liaison
    liaison role you're filling -- that you described?
·6·
 6 · · · · · ·MR.
              MR. RIVERO:· Object to
                  RIVERO: Object  to the
                                     the form.
·7·
 7 · · · · · ·THE
              THE WITNESS:· Do II believe
                  WITNESS: Do      believe anybody
                                           anybody else
                                                   else could?
·8·
 8 · · · In theory you know yes, there probably could be
·9·
 9 · · · other people.·
               people. II would
                           would answer
                                  answer that
                                         that --
                                              -- how
                                                 how I would
10· · · · answer that is Craig asked me because he felt I was
10
11· · · · uniquely situated to do it because not that many
11
12· · · · people understand Craig given his difficulty in
12
13· · · · communication and also I was a former lawyer in the
13
14
14· · · · U.S. and also I understand, you know, Bitcoin from
15· · · · working with him and so that's a rare combination
15
16· · · · to find in one person especially the part about
16
17· · · · deciphering
17        deciphering Craig
                      Craig as
                            as II would
                                   would say.· He's often
                                          say. He's
18· · · · difficult to understand and people who are new to
18
19· · · · him working with him have challenges understanding
19
20· · · · what he is trying to say or communicate.
20
21
21· · · · · · ·So
               So could someone else fill this role, you
22
22· · · · know, there's a lot of people in the world
23· · · · potentially.
23        potentially.· II am
                            am just
                                just --
                                      -- II was
                                            was the
                                                the obvious
                                                    obvious choice
24· · · · for it given my working relationship with him and
24
25· · · · those other factors.
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 124 of 208



·1·
 1 ·BY
    BY MR. FREEDMAN
 2 · · · Q.
·2·      Q.· ·Have
              Have you heard -- had you heard of Dave
 3 ·Kleiman
·3· Kleiman prior to January of 2017?
·4·
 4 · · · A.
         A.· ·I
              I think I might have seen the name somewhere
·5·
 5 ·but
    but I didn't really know much about him.
·6·
 6 · · · Q.
         Q.· ·Do
              Do you know where you saw that name from?
·7·
 7 · · · A.
         A.· ·Before
              Before I reviewed documents that produced to
·8·
 8 ·you
    you in response to the subpoena I didn't think I had
·9·
 9 ·even
    even heard the name at all until much later but I think
10
10· ·there's
     there's an e-mail where Kleiman is mentioned and I don't
11· ·even
11   even remember seeing the reference to Kleiman in the
12· ·e-mail.
12   e-mail.
13
13· · · · · · ·That
               That may be the first time I saw it but at the
14
14· ·time
     time I probably would not have even given it much
15
15· ·thought.·
     thought. II think
                  think II did
                            did not
                                 not really
                                     really understand
                                            understand who Dave
16
16· ·Kleiman
     Kleiman was until late 2017, maybe early 2018.
17· · · · · · ·(Plaintiff's
17             (Plaintiff's Exhibit No. 10 was
18· · · · · · ·marked
18             marked for identification.)
19· ·BY
19   BY MR. FREEDMAN
20
20· · · · Q.
          Q.· ·I
               I share with you what we're going to mark as
21
21· ·Exhibit
     Exhibit 10.· It's Nguyen
             10. It's  Nguyen 642.
                              642.· Is
                                     Is this
                                         this the
                                               the e-mail
                                                   e-mail you're
                                                          you're
22
22· ·referencing?
     referencing?
23· · · · A.
23        A.· ·That's
               That's correct.·
                      correct. II saw
                                   saw this
                                       this e-mail
                                            e-mail in my
24· ·review
24   review to produce documents to you and some of it had
25· ·mentioned
25   mentioned Dave Kleiman but when I saw it I don't even
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 125 of 208



·1·
 1 ·remember
    remember seeing the reference to Dave Kleiman at the
 2 ·time.
·2· time.
 3 · · · Q.
·3·      Q.· ·You
              You ask on the 27th of December you say "who
·4·
 4 ·is
    is Uyen" and then you get a response back from Stefan he
·5·
 5 ·says
    says "long story she worked with CSW" which is Craig
·6·
 6 ·Steven
    Steven Wright; correct?
·7·
 7 · · · A.
         A.· ·Correct.
              Correct.
 8 · · · Q.
·8·      Q.· ·"And
              "And Dave Kleiman professes love for CSW.
·9·
 9 ·Sees
    Sees us destroying
            destroying our
                       our involvement
                           involvement with
                                        with the
                                              the CSW."·
                                                   CSW." Did
10
10· ·you
     you follow up with this and say who the heck is Dave
11· ·Kleiman?
11   Kleiman?
12· · · · A.
12        A.· ·Not
               Not at the time.
13
13· · · · Q.
          Q.· ·Did
               Did you know who he was?
14
14· · · · A.
          A.· ·No.·
               No. II think
                       think II had
                                 had heard
                                      heard or
                                            or read
                                               read --
                                                    -- there's
                                                       there's a
15
15· ·lot
     lot of media coverage about Craig and Bitcoin and this
16
16· ·question
     question who
              who is
                  is Satoshi
                     Satoshi Nakamoto.·
                             Nakamoto. II mean
                                          mean in
                                               in my
                                                  my process
17· ·of
17   of understanding this world before I left my legal
18· ·practice
18   practice to join nChain I remember surfing the internet
19· ·trying
19   trying to read what I can see and I think I remember
20
20· ·seeing
     seeing Dave Kleiman's name but I didn't have much of a
21
21· ·background
     background so
                so II didn't
                      didn't understand
                             understand it.· This e-mail
                                         it. This
22
22· ·you're
     you're focusing on Uyen in fact when I saw Dave
23· ·Kleiman's
23   Kleiman's name like I said I can't even remember it
24· ·triggering
24   triggering any reaction at the time.
25· · · · Q.
25        Q.· ·Glad
               Glad you can help solve a little debate on our
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 126 of 208



·1· ·sidehere
 1 side    herewhich
                whichisishow
                          howdo
                              do you
                                  you pronounce
                                       pronounce her
                                                 her name?
 2 · · · A.
·2·      A.· ·Well,
              Well, again there's the Vietnamese
 3 pronunciation
·3· ·pronunciationand
                   and Americanized
                        Americanized pronunciation.
                                     pronunciation.· Her
                                                     Her last
                                                         last
·4· ·nameisismine
 4 name        mineNguyen
                    Nguyenand
                           andI Iactually
                                  actually have
                                            have --
                                                  -- even
                                                     even though
                                                          though I
·5· ·amVietnamese
 5 am    VietnameseAmerican
                    AmericanI Idon't
                                don't know
                                       know that
                                             that I've
                                                   I've ever
                                                        ever known
                                                             known
·6· ·anotherperson
 6 another    personwith
                     withthat
                          thatname
                               name so
                                     so how
                                         how II pronounce
                                                pronounce in
·7· ·VietnameseisisI Iguess
 7 Vietnamese          guessit
                             itwould
                                would be
                                       be Uyen
                                           Uyen Nguyen
                                                Nguyen which
                                                       which
·8·
 8 ·sounds
    sounds very weird.· I'm not
                weird. I'm   not certain
                                  certain because
                                          because II have
                                                     have never
·9· ·metanother
 9 met    anotherVietnamese
                  Vietnamese person
                              person with
                                      with that
                                           that name.
                                                name.
10· · · · Q.
10        Q.· ·I
               I understand that the last name Nguyen is a
11· very
11   ·verycommon
            commonlast
                   last name
                         name from
                               from Vietnam.
                                    Vietnam.· But
                                               But II have
                                                       have to
                                                            to ask
12· obviously
12   ·obviouslyisisthere
                    thereany
                          anyrelationship
                              relationship between
                                            between you
                                                    you and
13· ·Ms.
13   Ms. Nguyen?
14
14· · · · A.
          A.· ·No.· And contrary
               No. And   contrary to
                                   to some
                                       some internet
                                            internet rumors
                                                     rumors I am
15· ·not
15   not her.
16· · · · Q.
16        Q.· ·I've
               I've seen pictures and I can attest to that
17· ·unless
17   unless you're
            you're aa master
                      master of
                             of disguise.· Prior to
                                disguise. Prior  to the time
18· and
18   ·andyour
           yournot
                 notbeing
                     beingpermitted
                           permitted to
                                      to testify
                                          testify about
                                                  about had
                                                        had Craig
19· ever
19   ·evermentioned
            mentionedabout
                      about the
                             the trust
                                  trust to
                                        to you?
20· · · · A.
20        A.· ·No.
               No.
21
21· · · · Q.
          Q.· ·Based
               Based on -- again prior to the time you're not
22· being
22   ·beingpermitted
             permittedtototestify
                           testify did
                                    did Craig
                                         Craig ever
                                                ever mention
                                                     mention the
23· ·Australian
23   Australian Tax Office investigation to you?
24· · · · A.
24        A.· ·Yes.
               Yes.
25· · · · Q.
25        Q.· ·What
               What did he say about it?
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 127 of 208



·1·
 1 · · · A.
         A.· ·Well,
              Well, generally I got the, you know, short
 2 ·version
·2· version of what I assume is a much longer story that he
 3 ·had
·3· had applied for tax credits for research and development
·4·
 4 ·tax
    tax credits in Australia, the Australian Tax Office
·5·
 5 ·denied
    denied those
           those credits.· That led
                 credits. That  led to
                                    to some
                                       some big,
                                            big, you know,
·6·
 6 ·fight
    fight with the Australian Tax Office and that he felt
·7·
 7 ·that
    that the credits were proper and they did not understand
·8·
 8 ·Bitcoin
    Bitcoin -- the
               the work
                   work he
                        he was
                           was doing
                               doing was
                                      was aa business.·
                                              business. They
·9·
 9 ·thought
    thought it was a hobby which is why he said they denied
10· ·the
10   the tax credits and that led to a big fight.
11· · · · Q.
11        Q.· ·Did
               Did he ever tell you that the Australian Tax
12· ·Office
12   Office accused him of forging documents?
13· · · · A.
13        A.· ·I
               I don't know
                       know if
                            if he
                               he told
                                  told me
                                        me that.·
                                            that. II heard
                                                     heard that
14
14· ·somewhere.
     somewhere.
15· · · · Q.
15        Q.· ·Did
               Did he ever tell you that his lawyers in
16· ·Australia
16   Australia terminated their representation of his
17· ·companies
17   companies based on these forgeries?
18· · · · A.
18        A.· ·No.·
               No. II never
                       never heard
                              heard that
                                    that before
                                         before today.
19· · · · Q.
19        Q.· ·Did
               Did he ever talk to you about Andrew Summer?
20· · · · A.
20        A.· ·I
               I don't think
                       think so.· The name
                             so. The  name doesn't
                                           doesn't ring a
21   bell.
21· ·bell.
22
22· · · · Q.
          Q.· ·Did
               Did he ever tell you that he had meetings with
23· ·the
23   the Tax Office?
24· · · · A.
24        A.· ·I
               I know he said he met with the Tax Office.
25· · · · Q.
25        Q.· ·Did
               Did he ever tell you that there were
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 128 of 208



·1·
 1 ·transcripts
    transcripts made of his meetings with the Tax Office?
 2 · · · A.
·2·      A.· ·I
              I don't know
                      know if
                           if he
                              he told
                                 told me
                                       me that.· Somehow I
                                           that. Somehow
 3 ·became
·3· became aware there are.
·4·
 4 · · · Q.
         Q.· ·Did
              Did he ever mention those transcripts to you?
·5·
 5 · · · A.
         A.· ·Nope.
              Nope.
·6·
 6 · · · Q.
         Q.· ·Did
              Did he ever mention the name Mark Ferrier to
·7·
 7 ·you?
    you?
 8 · · · A.
·8·      A.· ·No.
              No.
·9·
 9 · · · Q.   Prior -- again all these are prior to the time
         Q.· ·Prior
10
10· ·period
     period you're permitted to testify about pursuant to
11· ·your
11   your lawyer's
          lawyer's instruction.· Prior to
                   instruction. Prior  to the
                                          the time
                                              time -- prior
12· ·to
12   to the time you're forbidden to talk about did Craig
13
13· ·ever
     ever mention Uyen to you?
14
14· · · · A.
          A.· ·Yes.
               Yes.
15
15· · · · Q.
          Q.· ·What
               What did he say about her?
16
16· · · · A.
          A.· ·I
               I don't remember.·
                       remember. What
                                  What II remember
                                          remember him
17· ·saying
17   saying -- I had seen her name somewhere on the internet.
18· ·I
18   I thought it was funny that she has another Vietnamese
19· ·name
19   name and I asked who was she and he said, she used to
20
20· ·work
     work for me.
21
21· · · · Q.   You just left it at that?
          Q.· ·You
22
22· · · · A.
          A.· ·Yes.· Because this
               Yes. Because   this was
                                    was at
                                        at aa point
                                              point in my
23· ·working
23   working relationship with Craig where I don't think I --
24· ·we
24   we weren't -- I wouldn't call us friends at that point.
25· ·We
25   We were just getting to know each other and he's a hard,
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 129 of 208



·1·
 1 ·difficult
    difficult person to get to know so I didn't feel
 2 ·comfortable,
·2· comfortable, you know, asking, you know, more probing
 3 ·questions.
·3· questions.
·4·
 4 · · · Q.
         Q.· ·Did
              Did you ever talk to him again about her prior
·5·
 5 ·to
    to this time you're not permitted to testify about?
·6·
 6 · · · A.
         A.· ·I
              I think her name came up again at some point
·7·
 7 ·and
    and I'm trying
            trying to
                   to remember
                      remember when.·
                                when. II think
                                         think sometime
                                               sometime in
·8· 2017.
 8 ·2017.
 9 · · · Q.
·9·      Q.· ·Do
              Do you remember what that was about?
10· · · · A.
10        A.· ·Yes,
               Yes, I think it was I was at a conference with
11· ·Craig
11   Craig and Ramona in the Netherlands and I think it was
12· ·Ramona
12   Ramona asked me if I knew that -- whether Uyen Nguyen
13· ·might
13   might be there and something -- that's the only
14
14· ·conversation
     conversation I remember about it.
15· · · · Q.
15        Q.· When
               ·Whenyou
                      youstarted
                          startedworking
                                  working at
                                           at nChain
                                              nChain you
16· ·understood
16   understood at that time that Satoshi Nakamoto had
17· ·control
17   control over billions of dollars of Bitcoin; right?
18· · · · A.
18        A.· ·I
               I had read on the internet that there was this
19· ·question
19   question of who is Satoshi Nakamoto and that there were
20· ·all
20   all these coins that were mined, controlled by Satoshi
21
21· ·that
     that had never been moved.
22
22· · · · Q.
          Q.· ·Did
               Did you make the connection to the extent
23· ·Craig
23   Craig Wright was Satoshi Nakamoto he would have control
24· ·over
24   over billions of dollars of Bitcoin?
25· · · · A.
25        A.· ·I
               I didn't necessarily make the connection that
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 130 of 208



·1· ·hewould
 1 he    wouldhave
                havecontrol
                     controlover
                             over it
                                   it because
                                       because II didn't
                                                  didn't at
                                                         at the
·2· ·timeknow
 2 time    knowany
                 anydetails
                     detailsabout
                             about how
                                    how the
                                         the coins
                                              coins were
                                                    were held
                                                         held or
 3 ·anything
·3· anything like that but did I think that yes, Craig
·4· ·Wrightororhis
 4 Wright        hisfamily
                     familymight
                            mighthave
                                  have access
                                        access at
                                                at some
                                                   some point
                                                        point one
·5·
 5 ·day
    day to a lot of Bitcoin yes, I did -- that thought did
·6·
 6 ·occur
    occur to me.
·7·
 7 · · · Q.
         Q.· ·Why
              Why say one day, why wouldn't you think he
·8·
 8 ·didn't
    didn't have access immediately?
 9 · · · A.
·9·      A.· ·Because
              Because I had read on the internet somewhere.
10· ·This
10   This is Satoshi Nakamoto, you know, question raises a
11· ·lot
11   lot of internet stories and I think I read on some of
12· ·the
12   the online stories about that these coins had never
13· moved
13   ·movedand
            andthat
                thatthere
                     there were
                            were rumors.
                                 rumors.·There
                                          There were
                                                 were in
                                                      in some
                                                         some
14· kind
14   ·kindofoftrust
                trustororthat
                          thatthey
                               theywere
                                    were locked
                                          locked up
                                                  up for
                                                     for some
                                                         some time
15· and
15   ·andthat
           thatone
                oneday
                    daythey
                        theywould
                             would become
                                    become accessible.
                                           accessible.
16· · · · Q.
16        Q.· ·You
               You never asked Craig about it?
17· · · · A.
17        A.· ·No,
               No, I didn't feel comfortable.
18· · · · Q.
18        Q.· ·You
               You exercised a lot of restraint?
19· · · · A.
19        A.· ·Well
               Well --
20· · · · · · ·MR.
20             MR. SILVERGLATE:· Object to
                   SILVERGLATE: Object  to the
                                           the form.
21
21· · · · · · ·THE
               THE WITNESS:· He's aa --
                   WITNESS: He's      -- you
                                         you know,
                                             know, here
                                                   here is what
22
22· · · · I would say.· When II first
                  say. When      first joined
                                       joined nChain
                                              nChain that was
23· · · · after the proof attempt that did not go well so he
23
24· · · · was very sensitive at that time and volatile as a
24
25· · · · personality to anything -- talking about anything
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 131 of 208



·1·
 1 · · · about being Satoshi Nakamoto and when I joined it
 2 · · · was my job to understand the work that was being
·2·
 3 · · · done at the company, get to know him, just that he
·3·
·4·
 4 · · · would be comfortable working with me and he is
·5·
 5 · · · important.
·6·
 6 · · · · · ·I
              I didn't want to push him because that -- he's
·7·
 7 · · · got -- it's his personality where he is not like
·8·
 8 · · · the normal
             normal person.· He can
                    person. He   can blow
                                     blow up
                                          up quickly
                                             quickly so I
·9·
 9 · · · felt it more important to focus on the work that we
10
10· · · · were doing than try to push what our sensitive
11· · · · topics to extract questions out of him that I knew
11
12· · · · he wouldn't want to talk about.
12
13   BY MR. FREEDMAN
13· ·BY
14
14· · · · Q.
          Q.· ·You
               You said before that he was volatile after the
15
15· ·proof
     proof failed.· What do
           failed. What   do you
                             you mean
                                 mean by
                                      by volatile?
                                         volatile?
16
16· · · · A.
          A.· ·Well,
               Well, I wasn't at in London or nChain's office
17· ·after
17   after the proof
               proof failed.·
                     failed. II can
                                can only
                                    only tell
                                         tell you
                                              you about my
18· ·experience
18   experience or things I learned afterwards and after I
19· ·joined
19   joined nChain.· He's had
            nChain. He's   had moments
                                moments of
                                        of being
                                           being volatile
                                                 volatile with,
20
20· ·you
     you know, employees we had at the time at nChain in the
21
21· ·office.
     office.
22
22· · · · · · ·He
               He resisted wanting to do any media for a long
23· ·time.·
23          When people
     time. When   people --
                          -- when
                              when he
                                    he feels
                                       feels he
                                             he is
                                                is not
                                                   not understood
                                                       understood
24· ·he
24   he can, you know, get angry, blow up and what I've
25· ·learned
25   learned is he has a hard time being understood, you
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 132 of 208



·1·
 1 ·know,
    know, what I say to you normal people might understand
 2 ·and
·2· and he gets really frustrated and agitated often when he
 3 ·is
·3· is trying to say something to me, people in our office
·4·
 4 ·lot
    lot of times and they're not getting it and there were a
·5·
 5 ·lot
    lot of times where there would be blow ups.
·6·
 6 · · · Q.
         Q.· ·Prior
              Prior to this time that you start acting as
·7·
 7 ·liaison
    liaison did Craig Wright ever mention Denis Mayaka?
 8 · · · A.
·8·      A.· ·Yes.
              Yes.
·9·
 9 · · · Q.
         Q.· ·What
              What did he say about him?
10· · · · A.
10        A.· ·The
               The first time I think I heard of Denis Mayaka
11· ·is
11   is I got an e-mail I'm not sure if it was from Denis or
12· ·someone
12   someone who knew Denis about asking Craig to come speak
13· ·at
13   at a conference somewhere in Africa and I did not know
14
14· ·who
     who this person was so I asked Craig who is Denis.
15· · · · Q.
15        Q.· ·What
               What did he say?
16· · · · A.
16        A.· ·He
               He said he's someone who I know in Africa and
17· ·I
17   I don't know if he said he works for him but something
18· ·to
18   to the extent, you know, he does work for me or my
19· ·family,
19   family, you know, I don't know if he said companies.
20· ·There
20   There was some professional relationship between them.
21
21· · · · Q.
          Q.· ·Did
               Did he say he was his lawyer?
22
22· · · · A.
          A.· ·I
               I don't remember.·
                       remember. II remember
                                     remember him
                                              him saying
                                                  saying at
23· ·some
23   some point he is a lawyer because it came up that I was
24· ·a
24   a lawyer and he was a lawyer.
25· · · · Q.
25        Q.· ·Do
               Do you know if Mayaka is a lawyer?
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 133 of 208



·1·
 1 · · · A.
         A.· ·I
              I never asked
                      asked the
                            the question
                                question II don't
                                             don't think.
                                                    think. I
 2 ·was
·2· was just told he is.
 3 · · · Q.·
·3·      Q. ·Have
             Have you ever spoken to Mayaka?
·4·
 4 · · · A.
         A.· ·No.
              No.
·5·
 5 · · · Q.·
         Q. ·Do
             Do you know Mayaka exists?
·6·
 6 · · · A.
         A.· ·I
              I think I've gotten a couple of e-mails over
·7·
 7 ·the
    the course
        course of
               of time.· Thatwas
                   time That  was about
                                   about following
                                          following up
                                                    up about
·8·
 8 ·trying
    trying to find a time to get Craig to come speak at a
·9·
 9 ·conference
    conference because that was part of the role I filled
10
10· ·while
     while I was at nChain was fielding, facilitating,
11· ·speaking
11   speaking requests for Craig and so I got e-mails from
12· ·him
12   him but II have
                have never
                     never spoken
                           spoken to
                                   to him.·
                                       him. II got
                                               got e-mails
                                                   e-mails from
13
13· ·who
     who I was told was Denis.
14
14· · · · Q.·
          Q. ·That
              That was my next point which is you don't
15
15· ·actually
     actually know who sent you those e-mails, do you?
16
16· · · · A.
          A.· ·No.·
               No. II just
                       just know
                             know they
                                   they were
                                         were named
                                              named --
                                                    -- they
                                                       they came
17· ·from
17   from an e-mail account or person's name that was Denis.
18· · · · Q.·
18        Q. ·Have
              Have you ever liaised with Mayaka?
19
19· · · · A.
          A.· ·No.
               No.
20        Q. ·Did
20· · · · Q.· Did he ever mention Mayaka and trusts?
21
21· · · · A.
          A.· ·Only
               Only after the litigation was started.
22
22· · · · Q.·
          Q. ·Prior
              Prior to the -- your job as a liaison did
23· ·Craig
23   Craig ever mention a bonded courier to you?
24· · · · A.
24        A.· ·I'm
               I'm sorry, could you repeat the question?
25· · · · Q.·
25        Q•  ·Did
               Did Craig ever mention a bonded courier to
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 134 of 208



·1·
 1 ·you?
    you?
 2 · · · · · ·MR.
·2·           MR. SILVERGLATE:· Prior to
                  SILVERGLATE: Prior  to your
                                         your job
                                              job as a
 3 · · · liaison.
·3·
·4·
 4 · · · · · ·THE
              THE WITNESS:·
                  WITNESS: No.
·5·
 5 ·BY
    BY MR. FREEDMAN
·6·
 6 · · · Q.
         Q.· ·Prior
              Prior to your job as a liaison did Craig ever
·7·
 7 ·mention
    mention Shameer's Secret Sharing Algorithm to you?
 8 · · · A.
·8·      A.· ·I
              I don't know
                      know if
                           if he
                              he mentioned
                                 mentioned it.·
                                            it. II know
                                                   know I was
·9·
 9 ·involved
    involved in meetings and discussions at nChain about the
10· ·concept
10   concept of Shameer's Secret Sharing Scheme in the
11· ·context
11   context of the work being done at nChain by some of the
12· ·researchers
12   researchers and I believe Craig may have been in the
13· ·room
13   room for one or more of those meetings.
14
14· · · · Q.
          Q.· ·Do
               Do you believe Satoshi Nakamoto was one person
15· ·or
15   or a team of people?
16· · · · · · ·MR.
16             MR. RIVERO:· Object to
                   RIVERO: Object  to the
                                      the form.
17· · · · · · ·THE
17             THE WITNESS:·
                   WITNESS: II don't
                                don't know
                                       know that
                                            that II can
                                                    can answer
18· · · · that question.·
18             question. II can
                             can tell
                                  tell you,
                                       you, you
                                            you know,
                                                know, based on
19· · · · what I know and my discussions with Craig, you
19
20· · · · know, that would not fall into the privileged area
20
21
21· · · · that he has consistently said he was the primary
22
22· · · · visionary, architect, creator of Bitcoin and
23· · · · drafter of the white paper.
23
24· · · · · · ·He
24             He did the -- he coded most of the first
25· · · · client software for Bitcoin, first version of the
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 135 of 208



·1·
 1 · · · client software but that he had help.
 2 ·BY
·2· BY MR. FREEDMAN
 3 · · · Q.·
·3·      Q. ·But
             But he never expanded on what help meant?
·4·
 4 · · · A.
         A.· ·I
              I think I said earlier I believe at one point
·5·
 5 ·he
    he said -- told me that Dave helped him edit the white
·6·
 6 ·paper
    paper and that conversation came up because I -- one of
·7·
 7 ·my
    my early tasks in starting to work with Craig was to
·8·
 8 ·help
    help him with his papers that he was trying to put out
·9·
 9 ·while
    while he was at nChain and so I helped review and edit
10· ·some
10   some of his papers to the best I could and he -- that's
11· ·how
11   how we got to somehow the conversation about he told me
12· ·that
12   that Dave Kleiman had helped him with it, the Bitcoin
13· ·white
13   white paper.
14        Q. ·Did
14· · · · Q.· Did you ask him any more details about that?
15· · · · A.
15        A.· ·No.· Like II said
               No. Like      said it
                                   it was
                                       was probably
                                           probably aa good
                                                       good year
16· ·in
16   in my working with nChain before I felt I could -- I
17· ·knew
17   knew Craig enough that we had a level of relationship
18· ·where
18   where I can ask to -- to talk about the Satoshi topic
19· ·without
19   without risk of him, you know, getting agitated.
20· · · · Q.·
20        Q. ·Do
              Do you believe Craig Wright is Satoshi
21
21· ·Nakamoto?
     Nakamoto?
22
22· · · · A.
          A.· ·Yes.
               Yes.
23· · · · Q.·
23        Q. ·Why?
              Why?
24· · · · A.
24        A.· ·It's
               It's based on a collection of many things.
25· ·Based
25   Based on him telling me very consistently about it but
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 136 of 208



·1·
 1 ·it's
    it's more based on through my work with him seeing the

·2·
 2 ·depth
    depth of knowledge he has about Bitcoin, the original

·3·
 3 ·protocol,
    protocol, what it is capable of doing as a technology

·4·
 4 ·platform.· People think
    platform. People   think of
                              of it
                                 it just
                                    just as
                                         as aa digital
                                               digital
·5·
 5 ·currency.
    currency.

·6·
 6 · · · · · ·A
              A lot of the world that's all they know of

·7·
 7 ·Bitcoin
    Bitcoin but it's protocol rule set and technology system

·8·
 8 ·as
    as I learned from Craig to be used for so many more

·9·
 9 ·powerful
    powerful things and he has explained to me things he put

10· ·in
10   in Bitcoin's early design and protocol and code that

11· ·have
11   have all of these advanced uses and features that no one

12· ·else
12   else would have been able to figure out or at least

13· ·certainly
13   certainly other Bitcoin developers wondered why for

14· ·example
14   example this certain thing in the code and it's because

15· ·as
15   as I learned from him he's always had this grand vision

16· ·that
16   that what it could be used for.

17· · · · · · ·So
17             So that
                  that is
                        is aa big
                               bigpart
                                   partofofwhy.·
                                             why My

18· ·conversations
18   conversations with people like Steve Shadders, the CTO

19· ·of
19   of nChain who is very technically knowledge about

20· ·Bitcoin.·
20             In fact
     Bitcoin. In   fact probably
                         probably the
                                  the most
                                      most knowledgeable
                                           knowledgeable
21· ·Bitcoin
21   Bitcoin person
             person I've
                    I've met
                         met or
                             or worked
                                 worked with.· He believes
                                         with. He

22· ·Craig
22   Craig is Satoshi.· We've had
              Satoshi. We've   had that
                                   that discussion
                                        discussion and he
23· ·knows
23   knows more technically to be able to challenge Craig on

24· ·a
24   a lot of things than I do and also because people like

25· ·Stefan
25   Stefan Matthews have told me the reasons for their
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 137 of 208



·1·
 1 ·belief.· So it's
    belief. So   it's aa collection
                          collection of
                                     of aa lot
                                           lot of
                                               of things
                                                  things that
 2 ·lead
·2· lead me to
            to the
               the conclusion.· It's not
                   conclusion. It's  not any
                                         any one
                                             one thing.
 3 · · · Q.
·3·      Q.· ·Prior
              Prior to the time you began acting as a
·4· ·liaisondid
 4 liaison    didCraig
                  Craigever
                        evermention
                             mention to
                                      to you
                                          you that
                                               that he
                                                    he had
                                                       had been
·5· ·hacked?
 5 hacked?
·6·
 6 · · · A.
         A.· ·Yes.
              Yes.
·7·
 7 · · · Q.
         Q.· ·What
              What did he say?
·8·
 8 · · · A.
         A.· ·He
              He told me that he's been the subject of many
·9· ·hackattempts.
 9 hack    attempts.· Thatthat
                    That    thatwas
                                 wasananissue
                                         issue in
                                                in his
                                                    his case
                                                        case with
                                                             with
10· ·the
10   the Australian Tax Office that someone hacked his
11· company
11   ·companycomputers
               computersand
                         andtried
                             tried to
                                    to change
                                        change documents.
                                               documents.
12· · · · · · ·He
12             He believed it was former disgruntled
13· ·employees,
13   employees, staff and that caused all kinds of problems
14
14· ·in
     in dealing obviously with defending himself before the
     Tax Office.
15· ·Tax
15
16· · · · Q.
16        Q.· ·Any
               Any other times?
17· · · · A.
17        A.· ·We've
               We've had that conversation more than once and
18· ·I'm
18   I'm trying to remember if there was anything to add to
19· ·that.·
19          There was
     that. There   was aa former
                           former II guess
                                      guess II don't
                                               don't know
                                                     know if he was
20· an
20   ·anemployee.
          employee.· Someonewho
                   Someone    whoworked
                                  workedfor
                                         for Craig,
                                              Craig, his
                                                      his company
                                                          company
21· unless
21   ·unlessAustralia
              AustraliaI Ithink
                           thinkhis
                                 his name
                                      name was
                                            was Jamie
                                                Jamie Wilson,
                                                      Wilson,
22
22· ·something
     something to that effect who I got connected to because
23· ·he
23   he -- after nChain went public, surfaced publicly we
24· ·started
24   started getting all kinds of inquiries and e-mails and
25· ·stuff
25   stuff and Jamie Wilson I don't know how he contacted us
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 138 of 208



·1·
 1 ·but
    but got somehow landed in my e-mail box wanting to sell
 2 ·some
·2· some IP he claimed he owned to nChain and said he knew
 3 ·Craig
·3· Craig from the past.
·4·
 4 · · · · · ·So
              So I asked Craig who is this person and he
·5·
 5 ·told
    told me be very careful with him because he didn't trust
·6·
 6 ·him
    him and he thinks he was responsible for either altering
·7·
 7 ·company
    company documents or somehow doing something to disturb
·8·
 8 ·the
    the company computers and records and I think he was the
·9· CFO or some kind of financial role.
 9 ·CFO
10
10· · · · Q.
          Q.· ·Did
               Did Craig mention to you that the alterations
11· ·to
11   to the documents in the Australian Tax Office supported
12· ·the
12   the positions that he was taking in front of the
13
13· ·Australian
     Australian Tax Office?
14
14· · · · A.
          A.· ·I
               I don't recall that.
15
15· · · · Q.
          Q.· ·Do
               Do you believe Craig's been hacked?
16
16· · · · A.
          A.· ·I
               I have no basis to answer that question since
17· ·I
17   I wasn't there
              there at
                    at the
                       the time.·
                           time. II just
                                    just know
                                         know what
                                              what he told me
18· ·and
18   and he and I believe Ramona his wife also told me he had
19· ·to
19   to get some kind of forensic I don't know if you call it
20
20· ·forensic
     forensic audit, investigator to go back in and try and
21
21· ·prove
     prove this.· So II don't
           this. So      don't have
                                have any
                                     any personal
                                         personal basis
                                                  basis to be
22
22· ·able
     able to say yes or no.
23· · · · Q.
23        Q.· ·Do
               Do you believe Craig is a truthful person?
24· · · · · · ·MR.
24             MR. RIVERO:· Object to
                   RIVERO: Object  to the
                                      the form.
25· · · · · · ·THE
25             THE WITNESS:· Should II answer
                   WITNESS: Should     answer that
                                              that question?
                                                   question?
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 139 of 208



·1·
 1 · · · · · ·MR.
              MR. FREEDMAN:· Sure.
                  FREEDMAN: Sure.
 2 · · · · · ·THE
·2·           THE WITNESS:·
                  WITNESS: II believe
                               believe Craig
                                       Craig is
                                             is aa truthful
                                                   truthful
 3 · · · person who has difficulty answering questions and
·3·
·4·
 4 · · · communicating in ways to normal people so that
·5·
 5 · · · people often think he is being less truthful than
·6·
 6 · · · he is.
·7· ·BYMR.
 7 BY   MR. FREEDMAN
             FREEDMAN
 8 · · · Q.
·8·      Q.· ·Has
              Has Craig ever lied to you?
·9·
 9 · · · A.
         A.· ·Not
              Not that I know of but I had to -- sometimes
10· ·he'll
10   he'll tell me something and it doesn't seem to make
11· ·sense
11   sense and then I have to ask like five more questions to
12· ·extract
12   extract out well, what do you mean that doesn't make
13· ·sense
13   sense I thought
             thought you
                     you said
                         said this
                              this the
                                    the other
                                         other day.·
                                                day. Something
14
14· ·slightly
     slightly different and then I have to -- when I ask five
15· ·follow-up
15   follow-up questions
               questions then
                         then II get
                                 get to
                                      to the
                                          the answer.·
                                               answer. I said --
16· ·I'll
16   I'll say why didn't you just tell me that in the first
17· ·place
17   place and he'll say but that's not exactly the question
18· you
18   ·youasked
           askedand
                 andwhat
                     whatI've
                          I'velearned
                               learned is
                                        is he
                                            he is
                                                is very
                                                   very linear,
                                                        linear,
19· ·right,
19   right, in his way of thinking and answering questions
20· where,
20   ·where,you
              youknow,
                  know,you
                        youmight
                            mightask
                                  ask me,
                                       me, you
                                            you know
                                                 know what
                                                      what time
                                                           time of
21
21· ·day
     day it is and I'll look at my clock I'll say okay it's
22
22· ·2:16
     2:16 p.m. Pacific
               Pacific time.· Then he'll
                       time. Then  he'll say
                                         say but
                                             but you didn't
23· ask
23   ·askmemewhat
               whatpart
                    partofofthe
                             thecountry
                                 country or
                                          or what
                                              what part
                                                   part of
                                                        of the
24· world
24   ·worldand
             andininthe
                     thebeginning
                         beginning it
                                    it was
                                        was frustrating
                                             frustrating to
                                                         to deal
25· with
25   ·withhim
            himininthat
                    thatregard
                         regardbut
                                but I've
                                     I've learned
                                           learned that
                                                   that it's
                                                        it's -- he
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 140 of 208



·1· ·interpretsquestions
 1 interprets    questionsand
                           andhow
                               how he
                                    he answers
                                        answers them
                                                them in
                                                     in aa very,
·2· ·youknow,
 2 you    know,I Iwould
                   wouldsay
                         sayin
                             inhis
                                his own
                                     own head
                                          head in
                                                in aa way
                                                      way that
                                                          that I
·3·
 3 ·learned
    learned that it takes time to sometimes get from him the

·4·
 4 ·information
    information you need.

·5·
 5 · · · Q.
         Q.· ·I
              I am going to share with you what's been filed

·6· ·asExhibit
 6 as    Exhibit1515to
                     tothe
                        the second
                             second amended
                                    amended complaint.
                                            complaint.· Have
                                                        Have you
·7·
 7 ·ever
    ever seen this
              this document
                   document before?· I'm going
                            before? I'm  going to keep
·8·
 8 ·scrolling
    scrolling unless you tell me to stop.

·9·
 9 · · · A.
         A.· ·I'm
              I'm not sure I've seen this exact document but

10· ·I've
10   I've seen things that look like it.

11· · · · Q.
11        Q.· ·Have
               Have you seen this page before?

12· · · · A.
12        A.· ·I
               I have seen like -- as I recall there may be

13· ·disputes
13   disputes about
              about different
                    different versions
                              versions of
                                        of this.· I've seen a
                                            this. I've

14· ·page
14   page that looks like this.

15· · · · Q.
15        Q.· ·Have
               Have you ever asked Craig about it?

16· · · · A.
16        A.· ·Only
               Only in the context of litigation.

17· · · · · · ·MR.
17             MR. FREEDMAN:· Sorry, that
                   FREEDMAN: Sorry,   that will
                                           will be
                                                be Exhibit
                                                   Exhibit 11
18· · · · I think we're at to the deposition.
18

19· · · · · · ·(Plaintiff's
19             (Plaintiff's Exhibit No. 11 was

20· · · · · · ·marked
20             marked for identification.)

21· BY
21   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
22· · · · Q.
22        Q.· ·Do
               Do you understand that the judge in this --

23· ·magistrate
23   magistrate judge in this litigation has found that Craig

24· submitted
24   ·submittedforged
                forgeddocuments
                       documents as
                                  as evidence?
                                     evidence?
25· · · · · · ·MR.
25             MR. RIVERO:· Objection to
                   RIVERO: Objection  to form.
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 141 of 208



·1·
 1 · · · · · ·MR.
              MR. SILVERGLATE:· I'm going
                  SILVERGLATE: I'm  going to
                                          to object.· If you
                                             object. If

·2·
 2 · · · learned as part of the litigation and as part of

·3·
 3 · · · your privileged work in the litigation I'll

·4·
 4 · · · instruct you not to answer.

·5·
 5 · · · · · ·MR.
              MR. RIVERO:· Join that
                  RIVERO: Join  that as
                                     as well.
·6·
 6 · · · · · ·MR.
              MR. FREEDMAN:· It's aa publicly
                  FREEDMAN: It's      publicly filed
                                               filed opinion.
·7·
 7 · · · · · ·MR.
              MR. SILVERGLATE:· Can you
                  SILVERGLATE: Can  you read
                                        read back
                                             back the
·8·
 8 · · · question, please?

·9·
 9 · · · · · ·(Thereupon,
              (Thereupon, a portion of the record

10· · · · · · ·was
10             was read back by the reporter.)

11· · · · · · ·MR.
11             MR. SILVERGLATE:· If you
                   SILVERGLATE: If   you learned
                                         learned from
                                                 from public
12· · · · records then
12                then fine.· If you
                       fine. If   you learned
                                      learned from
                                              from the
                                                   the lawyers
13· · · · then I'm instructing you not to answer.
13

14· · · · · · ·MR.
14             MR. RIVERO:· I'll repeat
                   RIVERO: I'll   repeat my
                                         my form
                                            form objection.
                                                 objection.
15· · · · You may answer.
15

16· · · · · · ·THE
16             THE WITNESS:·
                   WITNESS: II read
                                read the
                                      the magistrate's
                                          magistrate's order.
17· · · · I don't recall the exact phrasing of it but I got
17

18· · · · the order from counsel.
18

19· BY
19   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
20· · · · Q.
20        Q.· ·Do
               Do you have any opinion on that?

21· · · · · · ·MR.
21             MR. RIVERO:· Objection.
                   RIVERO: Objection.

22· · · · · · ·MR.
22             MR. SILVERGLATE:· Object to
                   SILVERGLATE: Object  to the
                                           the form.
23· · · · · · ·THE
23             THE WITNESS:· Can II answer
                   WITNESS: Can      answer that
                                            that question?
                                                 question?
24· · · · · · ·MR.
24             MR. RIVERO:· Yes.
                   RIVERO: Yes.

25· · · · · · ·THE
25             THE WITNESS:· The only
                   WITNESS: The   only opinion
                                        opinion II can
                                                   can draw
                                                       draw upon
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 142 of 208



·1·
 1 · · · is based on what I've been told or know in the
 2 · · · context of assisting Craig with the litigation
·2·
 3 · · · under the joint interest arrangement.
·3·
·4·
 4 · · · · · ·MR.
              MR. SILVERGLATE:·
                  SILVERGLATE: I'm
                                I'm going
                                    going to
                                          to instruct
                                             instruct him
·5·
 5 · · · not to answer.
·6·
 6 · · · · · ·MR.
              MR. RIVERO:· Join.
                  RIVERO: Join.
·7· ·BYMR.
 7 BY   MR. FREEDMAN
             FREEDMAN
·8·
 8 · · · Q.
         Q.· ·Do
              Do you understand that the magistrate in
·9· ·Floridahas
 9 Florida    hasfound
                  foundthat
                        thatCraig
                             Craig Wright
                                    Wright has
                                           has committed
                                               committed
10
10· perjury
     ·perjuryin
              inhis
                 his presence?
                      presence?
11· · · · · · ·MR.
11             MR. SILVERGLATE:· Same admonition,
                   SILVERGLATE: Same  admonition, Jimmy.
12· · · · · · ·THE
12             THE WITNESS:· As II said
                   WITNESS: As     said II read
                                           read the
13· · · · magistrate's -- I haven't read all the magistrate's
13
14
14· · · · orders so if there's more than one I don't know.
15· · · · I've read a magistrate order that discusses whether
15
16· · · · Craig committed
16              committed perjury
                          perjury or
                                  or not.·
                                      not. II don't
                                              don't remember
17· · · · the exact phrasing.
17
18· BY
18   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
19· · · · Q.
19        Q.· ·So
               So you testified earlier that you're aware we
20· were
20   ·weretrying
            tryingtotosubpoena
                       subpoena you
                                 you in
                                      in February
                                          February of
                                                   of 2020;
21
21· ·correct?
     correct?
22
22· · · · A.
          A.· ·Yes.
               Yes.
23· · · · Q.
23        Q.· ·And
               And you told the Court in Washington that you
24· ·lost
24   lost access -- actually why don't you tell me when did
25· you
25   ·youlose
           loseaccess
                accesstotoyour
                           your nChain
                                 nChain e-mail
                                         e-mail address?
                                                address?
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 143 of 208



·1·
 1 · · · A.
         A.· ·It
              It was in March of 2020 sometime.
 2 · · · Q.
·2·      Q.· ·So
              So did you not collect documents from your
·3· ·nChaine-mail
 3 nChain    e-mailaddress
                    addressin
                            inresponse
                               response to
                                         to our
                                            our subpoena?
                                                subpoena?
·4·
 4 · · · A.
         A.· ·The
              The document request only -- the time period
·5·
 5 ·of
    of your document request was only to May 2018 if I
·6·
 6 ·recall;
    recall; is that correct?
·7·
 7 · · · · · ·So
              So the e-mails I have on my work computer only
·8·
 8 ·go
    go back one year,
                year, 2019.· So II didn't
                      2019. So      didn't have
                                           have any
                                                any e-mail
·9·
 9 ·communications
    communications from the time period that's responsive to
10· ·your
10   your request.
11· · · · Q.
11        Q.· ·Where
               Where are the prior e-mails stored?
12· · · · A.
12        A.· ·Probably
               Probably would be on the nChain server, I
13· ·assume.
13   assume.
14
14· · · · Q.
          Q.· ·Do
               Do you have access to that server?
15· · · · A.
15        A.· ·No,
               No, I do not.
16· · · · Q.
16        Q.· ·When
               When did you lose access to that server?
17· · · · A.
17        A.· ·Well,
               Well, II don't
                        don't control
                              control the
                                       the server.·
                                            server. It's
18· nChain's
18   ·nChain'sinformation
                informationtechnology
                            technology people
                                        people who
                                               who control
                                                   control the
19· ·server.
19   server.
20· · · · Q.
20        Q.· ·If
               If you wanted an e-mail that was older than a
21· year
21   ·yearold
            oldwhile
                 whileyou
                       youwere
                           werestill
                                still CEO
                                       CEO of
                                            of nChain
                                                nChain how
                                                       how would
22
22· ·you
     you get it?
23· · · · A.
23        A.· ·If
               If I was still CEO then yes, I would talk to
24· ·one
24   one of the IT professionals.
25· · · · Q.
25        Q.· ·You
               You had no ability to search for documents,
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 144 of 208



·1· ·e-mailsononyour
 1 e-mails       yourown
                      ownthat
                          that were
                                were over
                                      over aa year
                                              year old?
 2 · · · A.
·2·      A.· ·I
              I don't recall how that was set up.
 3 · · · Q.
·3·      Q.· ·Did
              Did your access to nChain's e-mails change --
·4·
 4 ·let
    let me strike
           strike that.· When did
                  that. When   did you
                                   you lose
                                       lose access
                                            access to your
·5· ·nChaine-mail
 5 nChain   e-mail account?
                    account?
·6·
 6 · · · A.
         A.· ·I
              I think it was around March 12th through 19th
·7·
 7 ·timeframe.
    timeframe.
 8 · · · Q.
·8·           And prior to March 12th through 19th did your
         Q.· ·And
·9· ·abilitytotoaccess
 9 ability        accessyour
                         yournChain
                              nChain e-mail
                                      e-mail account
                                              account change
                                                      change from
10· before
10   ·beforeyou
              youwere
                  wereCEO
                       CEOto
                           toafter
                              after you
                                     you were
                                          were CEO
                                                CEO and
                                                    and were
                                                        were the
11· ·chair
11   chair of the Strategic Advisory Board?
12· · · · A.
12        A.· ·I'm
               I'm sorry, can you repeat the question?
13· · · · Q.
13        Q.· ·Yes,
               Yes, prior to March12th did your access to
14· your
14   ·yournChain
            nChaine-mail
                   e-mailaccount
                          account change
                                   change when
                                           when you
                                                you went
                                                    went from
15· ·being
15   being nChain's CEO to the chair of nChain's Strategic
16· Advisory
16   ·Advisory Board?
                Board?
17· · · · A.
17        A.· ·No,
               No, but I can tell you something that I think
18· will
18   ·willshort
            shortcircuit
                  circuitthis
                          thissubject
                               subject matter
                                        matter which
                                                which is
                                                      is II -- my
19· ·first
19   first nChain e-mail account was using a domain called
20
20· nChainHoldings.com
     ·nChainHoldings.com since I was working for the holding
21· company
21   ·companyand
               andthat
                   thatwas
                        wasuntil
                            until II believe
                                      believe sometime
                                               sometime in
                                                        in the
22
22· ·summer
     summer or fall of 2018 when some of us who use
23· nChainHoldings.com
23   ·nChainHoldings.com account such as me Stefan Matthews
24· and
24   ·andsome
           someother
                otherpeople
                      peoplewe
                             we decided
                                 decided to
                                         to basically
                                            basically
25· consolidate
25   ·consolidatedown
                  downatatthe
                           thetime
                               time and
                                     and II moved
                                             moved over
                                                   over to
                                                        to an
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 145 of 208



·1· ·nChain.com e-mail account which was after the time
 1 nChain.com
·2· ·periodofof----covered
 2 period           coveredbybyyour
                                your subpoena
                                      subpoena request
                                                request and
                                                        and so
                                                            so any
 3 ·access
·3· access I would have to the nChainHoldings.com e-mail
·4·
 4 ·account
    account is
            is not
               not in
                   in my
                      my work.· In fact
                         work. In  fact II didn't
                                           didn't have that
·5· ·e-mailbox
 5 e-mail   boxon
                on my
                    my computer.
                        computer.
·6·
 6 · · · Q.
         Q.· ·Remind
              Remind me
                     me --
                        -- II know
                              know you
                                   you said
                                        said it.· What was the
                                              it. What
·7· ·datethat
 7 date    thatyou
                 youswitched
                     switchedfrom
                              from nChain
                                    nChain Holdings
                                            Holdings to
                                                     to the --
 8 · · · A.
·8·      A.· ·I
              I believe it was summer or fall of 2018.
·9·
 9 · · · Q.   Did Craig also have an nChain Holdings e-mail
         Q.· ·Did
10· ·account?
10   account?
11· · · · A.
11        A.· ·I
               I don't think he ever did.
12· · · · · · ·MR.
12             MR. FREEDMAN:·
                   FREEDMAN: II need
                                 need to
                                      to take
                                         take --
                                              -- we've
                                                 we've been
13· · · · going over
13              over an
                     an hour.·
                        hour. II need
                                 need to
                                      to take
                                         take a quick
14
14· · · · restroom break.·
                   break. II don't
                              don't know
                                     know if
                                          if anybody
                                             anybody else
                                                     else does.
15· · · · I can do five minutes or three minutes or even two
15
16· · · · it's up to -- anybody have any preferences?
16
17· · · · · · ·MR.
17             MR. RIVERO:· Follow up
                   RIVERO: Follow   up on
                                       on Spencer's
                                          Spencer's question
                                                    question
18· · · · from earlier, any ETA on when we finish here?
18
19· · · · · · ·THE
19             THE VIDEOGRAPHER:· Should we
                   VIDEOGRAPHER: Should  we go
                                            go off
                                               off the
                                                   the video
20· · · · record?
20
21             MR. FREEDMAN:·
21· · · · · · ·MR. FREEDMAN: Sure.
                              Sure.
22
22· · · · · · ·THE
               THE VIDEOGRAPHER:·
                   VIDEOGRAPHER: Going
                                  Going off
                                        off the
                                            the video
                                                video record
23· · · · 5:26 p.m. eastern.
23
24· · · · · · ·(Thereupon,
24             (Thereupon, a brief recess was taken.)
25· · · · · · ·THE
25             THE VIDEOGRAPHER:· We are
                   VIDEOGRAPHER: We   are back
                                          back on
                                               on the
                                                  the record.
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 146 of 208



·1·
 1 · · · The time is 5:33 p.m. Eastern Standard Time.
 2 BY
·2· ·BYMR.
        MR. FREEDMAN
             FREEDMAN
 3 · · · Q.
·3·      Q.· ·Mr.
              Mr. Nguyen, when did you -- when did you form
·4·
 4 ·the
    the belief that Craig Wright was Satoshi Nakamoto?
·5·
 5 · · · A.
         A.· ·That's
              That's aa tough
                        tough question
                              question to
                                        to answer.·
                                            answer. I don't
·6·
 6 ·know
    know that there was a specific date.
·7·
 7 · · · Q.
         Q.· ·Why
              Why don't
                  don't we
                        we do
                           do it
                              it this
                                 this way.· Did that
                                       way. Did that you
·8· ·havebelief
 8 have    beliefbybythe
                      thetime
                          timeyou
                               you were
                                    were CEO
                                          CEO of
                                              of nChain?
                                                 nChain?
 9 · · · A.
·9·      A.· ·Yes,
              Yes, I would say by then, yes.
10· · · · Q.
10        Q.· ·So
               So by December 2017 you were confident he was
11· ·Satoshi?
11   Satoshi?
12· · · · A.
12        A.· ·Yes,
               Yes, by that point I had been working with him
13· ·for
13   for over a year.· It was
                year. It   was --
                                -- II would
                                      would say,
                                            say, you
                                                 you know, nine
14· months
14   ·monthstotoa ayear
                    year after
                          after working
                                 working with him.· It's aa hard
                                              him. It's     hard
15· ·question
15   question to answer because, you know, my level of
16· confidence
16   ·confidencegrew
                 grewover
                      overtime
                           time in
                                 in believing
                                     believing that
                                               that he is
17· ·Satoshi
17   Satoshi so at what point it gets past I feel confident
18· ·enough
18   enough to say it out loud.
19· · · · Q.
19        Q.· ·If
               If by November of 2018 -- sorry, if by
20· December
20   ·Decemberofof2017
                   2017when
                        whenyou
                             you came
                                  came CEO
                                        CEO you
                                             you were
                                                 were pretty
                                                      pretty
21
21· ·confident
     confident about
               about it.· Safe to
                     it. Safe   to say
                                   say by
                                       by January
                                          January of
                                                  of 2019 you
22· were
22   ·werevery
            verysure
                 sureabout
                      aboutit
                            itor
                               or sufficiently
                                   sufficiently sure
                                                sure that
                                                     that you
23· had
23   ·hadreached
           reachedmaximum
                   maximumassurance
                           assurance you
                                      you were
                                           were going
                                                going to
                                                      to reach?
                                                         reach?
24· · · · A.
24        A.· ·I
               I wouldn't say I had reached maximum assurance
25· ·by
25   by then.·
        then. II would
                  would say
                         say just
                              just sufficiently
                                   sufficiently confident.
                                                confident.
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 147 of 208



·1·
 1 · · · Q.
         Q.· ·Do
              Do you recall in approximately January of 2019
 2 ·being
·2· being interviewed by SFOX?
 3 · · · A.
·3·      A.· ·SFOX,
              SFOX, yes, I've done more than one interview
·4·
 4 ·with
    with them so I don't remember the particular months but
·5·
 5 ·I
    I remember being interviewed by SFOX.
·6·
 6 · · · · · ·MR.
              MR. FREEDMAN:·
                  FREEDMAN: II am
                                am going
                                    going to
                                          to try
                                             try and
                                                 and get this
·7·
 7 · · · on the screen
                screen for
                       for you.· This is
                           you. This  is going
                                         going to
                                               to be our
 8 · · · Exhibit 12.
·8·
·9·           (Plaintiff's Exhibit No. 12 was
 9 · · · · · ·(Plaintiff's
10· · · · · · ·marked
10             marked for identification.)
11· ·BY
11   BY MR. FREEDMAN
12· · · · Q.
12        Q.· ·Do
               Do you see that video on the screen now?
13· · · · A.
13        A.· ·I
               I do.
14
14· · · · · · ·MR.
               MR. FREEDMAN:· So bear
                   FREEDMAN: So  bear with
                                      with me.· Let's listen
                                           me. Let's  listen
15· · · · to the 24 minute 43 second mark.
15
16· · · · · · ·MR.
16             MR. NGUYEN:· Disrupt that
                   NGUYEN: Disrupt   that economic
                                          economic balance.
17· · · · So while I again Satoshi's not sitting around
17
18· · · · publicly telling us this is what I meant or didn't
18
19· · · · mean.
19        mean.· So
                  So it
                      it was
                          was very
                               very hard
                                     hard to
                                          to read
                                             read early
                                                  early writings
20· · · · and know
20            know what
                   what is
                        is meant.· That's why
                           meant. That's  why I say it
21
21· · · · doesn't mean there can't be basic improvements to
22
22· · · · fix bugs.· You shouldn't
              bugs. You   shouldn't be
                                    be messing
                                       messing around
                                               around with
23· · · · core principles.·
23             principles. AA good
                              good example
                                   example is --
24· ·BY
24   BY MR. FREEDMAN
25· · · · Q.
25        Q.· ·Did
               Did you -- do you recall making that sentence?
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 148 of 208



·1·
 1 · · · A.
         A.· ·Not
              Not specifically.·
                  specifically. II remember
                                   remember doing
                                            doing that
 2 ·interview.
·2· interview.
 3 · · · Q.
·3·      Q.· ·That's
              That's you and that's your statements; right?
·4·
 4 · · · A.
         A.· ·Correct.
              Correct.
·5·
 5 · · · Q.
         Q.· At
              ·Ata atime
                      timewhen
                           whenyou
                                yousaid
                                    said you
                                          you were
                                               were very
                                                    very sure
·6·
 6 ·that
    that Craig Wright was Satoshi you just said I get it
·7·
 7 ·Satoshi
    Satoshi is not sitting around telling us what he meant.
·8·
 8 ·I
    I don't understand how those two statements are
·9·
 9 ·consistent.
    consistent.
10
10· · · · A.
          A.· ·What
               What I mean by that is first of all, not
11· ·everybody
11   everybody -- in fact most of the digital currency world
12· ·does
12   does not believe Craig is Satoshi and it's all over the
13
13· ·internet.·
     internet. II was
                   was talking
                        talking about
                                 about whether
                                       whether we
                                               we follow
                                                  follow the
14
14· ·original
     original protocol of Bitcoin which is a big debate in
15
15· ·the
     the Bitcoin community and what I was meaning is that
16
16· ·there
     there is not a person that everyone believes is Satoshi
17· ·and
17   and he is saying this is what I meant in section five of
18· ·the
18   the white paper and this part the code and therefore
19· ·people
19   people will follow him if there is a debate over what to
20
20· ·do.
     do.
21
21· · · · · · ·I'll
               I'll give
                    give you
                         you an
                             an analogy.· Ethereum which
                                analogy. Ethereum  which is a
22
22· ·competing
     competing block chain project Vitalik Buterin is well
23· ·known
23   known and recognized
               recognized as
                          as founder
                             founder of
                                      of Ethereum.· If he says
                                          Ethereum. If
24· ·we
24   we need to scale Ethereum with this new attempted
25· ·technology
25   technology feature people will believe him because they
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 149 of 208



·1· ·believeheheis
 1 believe       isthe
                    the founder
                         founder of
                                 of Ethereum.
                                    Ethereum.· When
                                                When Craig
                                                     Craig
·2· ·Wrightcomes
 2 Wright    comesforward
                   forwardand
                           andsays
                               says II am
                                        am Satoshi
                                            Satoshi many
                                                    many people
                                                         people
·3· ·donot
 3 do    notbelieve
              believehim
                      himand
                          andthat's
                              that's why
                                      why in
                                           in the
                                               the debates
                                                   debates over
·4·
 4 ·the
    the Bitcoin protocol and how to scale Bitcoin there's

·5· ·nota aSatoshi
 5 not       Satoshipeople
                     peoplehave
                            have consensus
                                  consensus on
                                            on that
                                               that if he
·6· ·surfacesand
 6 surfaces    andsays
                   saysthis
                        thisis
                             is what
                                 what we
                                       we should
                                           should do
                                                  do to
                                                     to grow
·7·
 7 ·Bitcoin
    Bitcoin and follow my original plan for Bitcoin no one

·8·
 8 ·believes
    believes it.·
             it. II hope
                     hope that
                          that makes
                               makes sense.
·9·
 9 · · · Q.
         Q.· ·Would
              Would you say that nChain was set up to

10· professionalize
10   ·professionalizethe
                      theresearch
                          research and
                                    and work
                                         work efforts
                                               efforts that
                                                       that Craig
11· Wright
11   ·Wrighthad
             hadbeen
                 beendoing
                      doing in
                             in Australia?
                                Australia?
12· · · · A.
12        A.· ·I
               I would say nChain was set up to

13· ·professionalize
13   professionalize Craig and Craig's work and certainly,

14· ·you
14   you know, professionalize his efforts to realize his

15· ·visions
15   visions of Bitcoin.

16· · · · · · ·MR.
16             MR. FREEDMAN:·
                   FREEDMAN: II am
                                 am going
                                     going to
                                           to share
                                              share with
                                                    with you
17· · · · what is now going to be Exhibit 13.
17

18· · · · · · ·(Plaintiff's
18             (Plaintiff's Exhibit No. 13 was

19· · · · · · ·marked
19             marked for identification.)

20· BY
20   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
21· · · · Q.
21        Q.· ·Do
               Do you remember giving an interview to Bit

22· ·Stocks
22   Stocks Media in March of 2019?

23· · · · A.
23        A.· ·I
               I do.

24· · · · · · ·MR.
24             MR. FREEDMAN:· And I'm
                   FREEDMAN: And   I'm going
                                       going to
                                             to bring
                                                bring you to
25· · · · the 43 minute mark and let's take a listen here.
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 150 of 208



·1·
 1 · · · · · ·VIDEO
              VIDEO AUDIO
                    AUDIO VOICE:· Good morning.
                          VOICE: Good  morning.
 2 · · · · · ·MR.
·2·           MR. NGUYEN:· No, yes,
                  NGUYEN: No,   yes, no,
                                     no, yes,
                                         yes, II did
                                                 did -- I
 3 · · · thought about
·3·              about this
                       this whole
                            whole effort.·
                                  effort. II worked
                                             worked with him
·4·
 4 · · · sort of behind the scenes to help on certain
·5·
 5 · · · things.
         things.· Craig
                   Craig had
                          had moved
                               moved his
                                      his family
                                          family from
                                                 from Australia
                                                      Australia
·6·
 6 · · · to London, the nChain business was set up to sort
·7·
 7 · · · of professionalize the research and work efforts he
·8·
 8 · · · had been undergoing in Australia and I had got
·9·
 9 · · · asked one day after just through conversations to
10· · · · take on a role because I think they knew -- I had
10
11· · · · close relationships with clients and I was looking
11
12· · · · to explore
12           explore something
                     something else.·
                               else. II wasn't
                                        wasn't the
                                               the obvious
13· · · · person to bring on board because I was in the
13
14
14· · · · United States, I didn't want to move to London
15· · · · but --
15
16
16· BY
     ·BYMR.
         MR. FREEDMAN
              FREEDMAN
17· · · · Q.
17        Q.· ·I
               I can keep going but the part -- so do you
18· ·recall
18   recall giving this interview?
19· · · · A.
19        A.· ·I
               I do recall the interview.
20· · · · Q.
20        Q.· ·That's
               That's you and an accurate recording?
21
21· · · · A.
          A.· ·Yes.
               Yes.
22
22· · · · Q.
          Q.· ·So
               So a couple
                    couple questions.· What did
                           questions. What  did you
                                                you mean
                                                    mean when
23· you
23   ·yousaid
           said"I"Iworked
                    workedwith
                           withthem
                                them sort
                                      sort of
                                            of behind
                                                behind the
                                                       the scenes."
                                                           scenes."
24· Who
24   ·Whois
          is them?
              them?
25· · · · A.
25        A.· ·I
               I was referring to the nChain company that we
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 151 of 208



·1·
 1 ·discussed.
    discussed.
 2 · · · Q.
·2·      Q.· ·You
              You said
                  said "to
                       "to help
                           help on
                                on certain
                                    certain things."·
                                             things." Are
 3 ·those
·3· those the things we've discussed in this deposition?
·4·
 4 · · · A.
         A.· ·Yes.
              Yes.
·5·
 5 · · · Q.
         Q.· ·And
              And then I believe you gave kind of the quote
·6·
 6 ·what
    what I was saying before nChain business was set up to
·7·
 7 ·sort
    sort of the professionalize the research efforts he had
·8·
 8 ·you
    you know been
             been undergoing
                  undergoing in
                              in Australia.·
                                  Australia. Is that
·9·
 9 ·accurate?
    accurate?
10
10· · · · A.
          A.· ·Yes.· It's accurate
               Yes. It's   accurate that
                                     that it
                                          it was
                                             was set
                                                 set up to
11· ·professionalize
11   professionalize the research work efforts.
12· · · · Q.
12        Q.· ·But
               But actually at this time you hadn't even had
13
13· ·any
     any communications with Craig Wright; correct?
14
14· · · · A.
          A.· ·That's
               That's not -- at the time of the interview you
15
15· ·mean?
     mean?
16
16· · · · Q.
          Q.· ·Not
               Not at this
                      this time
                           time of
                                of the
                                   the interview.·
                                        interview. At the
17· ·time
17   time you came on board to help behind the scenes.
18· · · · A.
18        A.· ·I
               I had not had any communications with Craig.
19· ·I
19   I had communications with Stefan Matthews about the work
20
20· ·they
     they were trying to do with nChain.
21
21· · · · Q.
          Q.· ·So
               So was the plan to move him from Australia to
22
22· ·London
     London and set up a business around him?
23· · · · A.
23        A.· ·I
               I can't tell you what happened in the very
24· ·beginning
24   beginning because I was not involved with the
25· ·discussions
25   discussions with Craig which led to him moving to the
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 152 of 208



·1·
 1 ·United
    United Kingdom.·
           Kingdom. II can
                        can tell
                             tell you
                                  you what
                                      what I've
                                           I've learned
                                                learned since
 2 ·if
·2· if that's what you're asking.
 3 · · · · · ·MR.
·3·           MR. FREEDMAN:·
                  FREEDMAN: So
                             So let
                                 let me
                                      me bring
                                         bring up
                                               up another
                                                  another --
·4·
 4 · · · it will become Exhibit 14.
·5·
 5 · · · · · ·(Plaintiff's
              (Plaintiff's Exhibit No. 14 was
·6·
 6 · · · · · ·marked
              marked for identification.)
·7·
 7 ·BY
    BY MR. FREEDMAN
·8·
 8 · · · Q.   I am going
         Q.· ·I    going to
                         to share
                             share with
                                    withyou.·
                                         you. All
                                              All right.·
                                                   right. Do
·9·
 9 ·you
    you see an interview you've done here with Vincent
10
10· ·Everts?
     Everts?
11· · · · A.
11        A.· ·Yes.
               Yes.
12· · · · Q.
12        Q.· ·Do
               Do you recall this interview?
13
13· · · · A.
          A.· ·I
               I do.
14
14· · · · Q.
          Q.· ·I'm
               I'm going to bring you to the 16:43 minute
15
15· ·mark
     mark or
          or so.· Okay.·Let's
             so. Okay.   Let'slisten
                               listen here
                                       here for
                                             for aa minute
                                                    minute and
16
16· ·I've
     I've got some questions for you if that's all right?
17· · · · A.
17        A.· ·Sure.
               Sure.
18· · · · · · ·MR.
18             MR. NGUYEN:· Exploring digital
                   NGUYEN: Exploring  digital currency
                                              currency and
19· · · · then Craig was -- the plan was set to have him move
19
20
20· · · · from Australia to London and reset the business.
21
21· · · · He was running the business in Australia doing
22
22· · · · Bitcoin research.· Essentially similar
                  research. Essentially  similar to what
23· · · · nChain is doing now but we needed more professional
23
24· · · · teams around
24              around him
                       him to
                           to elevate
                              elevate his
                                       his process.·
                                            process. So I was
25· · · · involved --
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 153 of 208



·1· ·BYMR.
 1 BY   MR. FREEDMAN
             FREEDMAN
 2 · · · Q.
·2·      Q.· ·That's
              That's the
                     the part.· So II guess
                         part. So     guess first
·3· ·housekeepingaccurate
 3 housekeeping   accurateportrayal
                           portrayal of
                                      of your
                                          your statements?
                                               statements?
·4·
 4 · · · A.
         A.· ·That
              That is my interview.
·5·
 5 · · · Q.
         Q.· ·And
              And so you just said the plan was to set -- to
·6· ·havehim
 6 have    himmove
                movefrom
                     fromAustralia
                          Australia to
                                     to London
                                         London and
                                                and reset
                                                    reset up a
·7· ·businessaround
 7 business   aroundhim.
                     him.·HeHewas
                               wasrunning
                                   running businesses
                                            businesses in
·8· ·Australiaand
 8 Australia   anddoing
                   doingBitcoin
                         Bitcoin research,
                                  research, block
                                            block chain
                                                  chain
·9·
 9 ·research
    research there essentially similar to what nChain is
10· doing
10   ·doingnow
             nowbut
                  butneeded
                      neededmore
                             moreprofessional
                                  professional teams
                                                teams around
                                                      around him
11· ·to
11   to elevate his
                his process.· Is that
                    process. Is  that an
                                      an accurate
                                         accurate portrayal
12· ·of
12   of your statement?
13· · · · A.
13        A.· ·That's
               That's correct.
14
14· · · · Q.
          Q.· ·Is
               Is that a true statement?
15· · · · A.
15        A.· ·Yes,
               Yes, as far as I understand I guess I should
16· ·just
16   just explained
          explained what
                    what II mean
                            mean by
                                 by that.· As II understand
                                     that. As    understand it
17· ·Craig's
17   Craig's Australian companies the work was to be, you
18· ·know,
18   know, to be
              be succinct
                 succinct about
                          about it
                                it aa big
                                       big mess.· It was
                                            mess. It was messy.
19· ·He
19   He has brilliant ideas but they were not directed.
20· There
20   ·Therewas
            wasresearch
                research being
                          being done.
                                done.·There
                                       There was
                                              was data
                                                   data being
                                                        being
21· collected
21   ·collectedthrough
                throughI Ithink
                           thinklike
                                 like some
                                       some super
                                             super computer
                                                   computer but
22· he
22   ·hedidn't
          didn'thave
                  havea aparticularly
                          particularly good
                                        good vision
                                              vision of
                                                     of what
                                                        what to
                                                             to do
23· with
23   ·withititall
               alland
                   andalso
                       also manage
                             manage aa team.
                                       team.
24· · · · · · ·Craig
24             Craig is not and he has told me this many
25· ·times
25   times himself that's why he didn't become CEO of nChain
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 154 of 208



·1·
 1 ·when
    when it was formed he didn't want to manage people on a
 2 ·business.·
·2·            He wanted
    business. He  wanted to
                         to focus on
                                  on his
                                     his work.· He is
                                         work. He  is not
 3 ·good
·3· good at managing
            managing teams.· So II was
                     teams. So     was told
                                       told that
                                            that what was,
·4·
 4 ·you
    you know required from the DeMorgan Group of companies
·5·
 5 ·there
    there was research but very just sort of undirected, not
·6·
 6 ·a
    a clear vision and plan of what to do with things.                 A

·7·
 7 ·lot
    lot of things about Bitcoin block chain and no effort or
·8·
 8 ·even
    even idea of patenting anything and nChain when it went
·9·
 9 ·up
    up and when I helped to move this process along was to
10
10· ·bring
     bring a professional team around him of both researchers
11· ·and
11   and developers and have a more coherent plan for what
12· ·the
12   the business was going to try to do and manage that and
13
13· ·developing
     developing an actual patent program that the DeMorgan
14
14· ·companies
     companies never even thought to do or tried to do.
15
15· · · · · · ·Apparently
               Apparently Craig's told me several times while
16
16· ·he
     he was in Australia at the DeMorgan companies he never
17· ·even
17   even thought
          thought about
                  about patenting
                        patenting anything.· The idea was
                                   anything. The
18· ·only
18   only raised
          raised by
                 by Rob
                    Rob MacGregor.· He's told
                        MacGregor. He's  told me
                                              me that
                                                 that as well
19· ·in
19   in the discussions to do the transaction that led to the
20
20· ·acquisition
     acquisition of DeMorgan assets and moving Craig to the
21
21· ·UK.
     UK.

22
22· · · · · · ·So
               So it was putting a more professional team
23· ·around
23   around him and more professionalizing just the purpose
24· ·of
24   of the work because Craig is just not good at that.
25· · · · Q.
25        Q.· ·Would
               Would it be fair to say that the nChain
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 155 of 208



·1·
 1 ·business
    business in its origins was birthed by Craig?
 2 · · · A.
·2·      A.· ·That's
              That's a hard question for me to answer
 3 ·because
·3· because I wasn't
              wasn't there.·
                     there. II can
                               can just
                                   just go
                                        go from
                                           from what I've
·4·
 4 ·been
    been told.· You know,
         told. You   know, II understand
                               understand it
                                          it was
                                             was birthed
                                                 birthed by Rob
·5·
 5 ·MacGregor.· Obviously Craig
    MacGregor. Obviously   Craig is,
                                  is, you
                                      you know,
                                          know, aa proponent
                                                   proponent of
·6·
 6 ·it
    it because he's the chief scientist and thinker but who
·7·
 7 ·birthed
    birthed nChain that's a tougher question for me to
·8·
 8 ·answer.
    answer.
·9·
 9 · · · Q.
         Q.· ·I
              I mean you were at one point the CEO of the
10· ·company.·
10   company. II mean
                 mean --
11· · · · A.
11        A.· ·Correct.
               Correct.
12· · · · Q.
12        Q.· ·Didn't
               Didn't you review its records, didn't you go
13· ·through
13   through its contracts, didn't you get an understanding
14
14· ·of
     of where it came from?
15· · · · A.
15        A.· ·I
               I saw for example in one of the documents you
16· ·showed
16   showed me earlier the history of entities that were part
17· ·of
17   of the group.· They were
            group. They   were formed
                                formed before
                                       before me
                                              me and as I
18· ·understood
18   understood them and I was told they were formed by Rob
19· ·or
19   or people who
               who worked
                   worked for
                          for Rob.· The formation
                              Rob. The  formation of the
20· ·company
20   company was as I understood it not formed by Craig.
21
21· · · · Q.
          Q.· ·But
               But you saw that the assets were acquired and
22
22· ·the
     the business was moved to London?
23· · · · A.
23        A.· ·Well,
               Well, I would
                       would correct
                             correct that
                                      that statement.·
                                            statement. The
24· ·DeMorgan
24   DeMorgan businesses
              businesses were
                         were not
                              not moved
                                   moved to
                                          to London.·
                                              London. They were
25· ·as
25   as I understand
          understand them
                     them wound
                          wound down.·
                                down. II think
                                         think there
                                               there maybe --
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 156 of 208



·1·
 1 ·so
    so what was moved to London is Craig assets acquired,
 2 ·right,
·2· right, from the DeMorgan Group were not technically
 3 ·moved
·3· moved to London.·
             London. II think
                         think they're
                                they're owned
                                        owned by
                                              by the nChain
·4·
 4 ·Holdings
    Holdings company but the work -- the work process was
·5·
 5 ·moved
    moved to London so the entities were not moved to
·6·
 6 ·London.
    London.
·7·
 7 · · · · · ·I
              I guess II hope
                         hope that
                              that explains
                                    explains things.·
                                              things. In
·8·
 8 ·Australia
    Australia and/or wound down and nChain Holdings was
·9·
 9 ·created
    created in Antigua and nChain Limited was created in the
10
10· ·UK.· New companies
     UK. New   companies that
                          that did
                                did not
                                    not exist
                                        exist before
                                              before with
11· ·Craig's
11   Craig's DeMorgan Group of companies in Australia.
12· · · · Q.
12        Q.· ·It
               It just sounds to me that you're getting
13
13· ·technical
     technical about what exactly was moved but it seems to
14
14· ·me
     me that at the -- end of the day the assets were
15· ·acquired
15   acquired and the business was moved to London with those
16
16· ·assets?
     assets?
17· · · · · · ·MR.
17             MR. RIVERO:· Object to
                   RIVERO: Object  to the
                                      the form.
18· · · · · · ·THE
18             THE WITNESS:· Depends what
                   WITNESS: Depends  what you
                                          you mean
                                              mean by the
19· · · · business moved to London.
19
20   BY MR. FREEDMAN
20· ·BY
21
21· · · · Q.
          Q.· ·Well,
               Well, why don't we take a look at this
22
22· ·interview
     interview you
               you gave.· Do you
                   gave. Do   you recall
                                   recall giving
                                          giving this
                                                 this interview
23· ·introduction
23   introduction to nChain Jimmy Nguyen from ESILV?
24· · · · A.
24        A.· ·I'm
               I'm not sure
                       sure this
                            this is
                                 is an
                                    an interview.·
                                        interview. It might
25· ·be
25   be a speech.
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 157 of 208



·1·
 1 · · · · · ·MR.
              MR. FREEDMAN:· Okay, that works
                  FREEDMAN: Okay,       works too.· Let's go
                                              too. Let's
 2 · · · to the 2:32 mark.
·2·
 3 · · · · · ·MR.
·3·           MR. NGUYEN:· Into huge
                  NGUYEN: Into  huge wins.· Let me
                                     wins. Let  me tell
                                                   tell you
·4·
 4 · · · about nChain.· The nChain
               nChain. The   nChain business
                                    business in
                                             in its
                                                its origins
·5·
 5 · · · was birthed by Dr. Craig Wright our chief scientist
·6·
 6 · · · with businesses in Australia.
·7·
 7 · · · · · ·(Plaintiff's
              (Plaintiff's Exhibit No. 15 was
·8·           marked for identification.)
 8 · · · · · ·marked
 9 BY
·9· ·BYMR.
        MR. FREEDMAN
             FREEDMAN
10· · · · Q.
10        Q.· ·Let
               Let me stop
                      stop you
                           you there
                               there for
                                      for aa second.·
                                              second. I asked
11· you
11   ·youthat
           thatbefore
                 beforeand
                        andyou
                            youtold
                                told me
                                      me that's
                                          that's not
                                                  not what
                                                      what you
                                                           you said
12· ·that's
12   that's exactly you said exactly verbatim in the speech?
13· · · · · · ·MR.
13             MR. RIVERO:· Object to
                   RIVERO: Object  to the
                                      the form.
14
14· · · · · · ·THE
               THE WITNESS:· Yes, II would
                   WITNESS: Yes,      would say
                                            say that's
                                                that's probably
                                                       probably
15· · · · not the most artfully phrased way of putting it.
15
16· · · · What I meant by that is look, the work Craig wants
16
17· · · · to do is about
17                 about Bitcoin,
                         Bitcoin, block
                                  block chain.· It's work he
                                         chain. It's
18· · · · started with
18                with research
                       research in
                                in Australia.· Those assets
                                    Australia. Those
19· · · · were acquired.·
19                        He moved
               acquired. He   moved to
                                     to the
                                        the United
                                            United Kingdom
                                                   Kingdom to
20· · · · London and he wants to continue doing the same
20
21
21· · · · field of work.
22
22· · · · · · ·So
               So I think it is accurate to say aspects of
23· · · · his work were
23                 were moved
                        moved to
                              to London.·
                                 London. II think
                                            think probably
24· · · · why I didn't clarify because I was giving a speech
24
25· · · · to students here, didn't want to get into all the
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 158 of 208



·1·
 1 · · · technical details entities were not moved to London
 2 · · · and technically the assets of the DeMorgan Group
·2·
 3 · · · companies were actually not owned by the new London
·3·
·4·
 4 · · · company.
         company.· They
                    They were
                          were owned
                                owned by
                                      by aa company
                                            company in
                                                    in another
·5·
 5 · · · country.
·6·
 6 · · · · · ·This
              This is me talking to this is a university in
·7·
 7 · · · Paris talking to students in shorthand you know
·8·
 8 · · · rather than getting into these more formal
·9·
 9 · · · corporate and technical legal details.
10· ·BY
10   BY MR. FREEDMAN
11· · · · Q.
11        Q.· ·But
               But at the end of the day the company that
12· ·purchased
12   purchased the assets may have been formed in a foreign
13· ·jurisdiction
13   jurisdiction still part of the nChain Group of
14
14· ·companies,
     companies, right?
15· · · · A.
15        A.· ·I'm
               I'm sorry, could you repeat that question?
16· · · · Q.
16        Q.· ·Sure.· You seem
               Sure. You   seem to
                                 to be
                                     be saying
                                        saying that
                                               that it's
                                                    it's not
17· ·that
17   that the business was moved to London because the entity
18· ·that
18   that purchased the DeMorgan Group assets was actually
19· ·not
19   not incorporated in London, it was a foreign entity and
20· ·my
20   my statement to you is at the end of the day it was a
21
21· ·sister
     sister company that was a subsidiary of nChain Holdings;
22
22· ·right?
     right?
23· · · · A.
23        A.· ·I
               I think at the time it was a subsidiary.
24· · · · Q.
24        Q.· ·All
               All part of the nChain Group of companies?
25· · · · A.
25        A.· ·Yes.·
               Yes. II think
                        think it's
                               it's fair
                                     fair to
                                          to say
                                             say --
                                                 -- yes,
                                                    yes, it's
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 159 of 208



·1·
 1 ·part
    part of the nChain group of companies.
 2 · · · Q.
·2·      Q.· ·I
              I just wanted to let's hear the next sentence
 3 ·here.
·3· here.
·4·
 4 · · · · · ·MR.
              MR. NGUYEN:· The assets
                  NGUYEN: The   assets were
                                       were acquired
                                            acquired and the
·5·
 5 · · · business was moved to London.
·6·
 6 ·BY
    BY MR. FREEDMAN
·7·
 7 · · · Q.
         Q.· ·Again
              Again you were quibbling with it before I
·8·
 8 ·understand
    understand you're explaining that you were talking to
·9·
 9 ·students
    students I think you and I are now on the same page that
10
10· ·while
     while technically there might have been a foreign
11· ·jurisdiction
11   jurisdiction the entity was still part of nChain's group
12· ·of
12   of companies, fair enough?
13
13· · · · A.
          A.· ·Yes,
               Yes, but I think you may be misstating what
14
14· ·I'm
     I'm intending
         intending here.· Craig's entities
                   here. Craig's  entities were
                                           were not
                                                not moved to
15
15· ·London.· They remained
     London. They   remained in
                              in Australia
                                  Australia and
                                            and were
                                                were wound
                                                     wound down.
16
16· ·So
     So if you're asking me whether Craig's businesses, the
17· ·actual
17   actual companies were moved to the United Kingdom or
18· ·anywhere
18   anywhere else in Australia that's not true as far as I
19· ·understand.
19   understand.
20
20· · · · Q.
          Q.· ·Go
               Go ahead.· Sorry.·I Ithink
                  ahead Sorry.        thinkyou're
                                            you're 100
                                                    100 percent
                                                        percent
21
21· ·right
     right and it's not my intention to say you took DeMorgan
22
22· ·and
     and moved it to the UK, not you but whoever orchestrated
23· ·this,
23   this, stripped out all the assets of the company, its
24· ·intellectual
24   intellectual property and moved those into another
25· ·company?
25   company?
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 160 of 208



·1·
 1 · · · · · ·MR.
              MR. RIVERO:· Object to the
                  RIVERO: Object     the form.· Is this
                                         form. Is  this a
 2 · · · question?
·2·
 3 · · · · · ·MR.
·3·           MR. FREEDMAN:·
                  FREEDMAN: You
                             You didn't let me
                                 didn't let me finish.
                                                finish. I
·4·
 4 · · · guess it's not
                    not yet.· Why don't
                        yet. Why   don't you
                                         you let
                                             let me
                                                 me finish
                                                    finish my
·5·
 5 · · · question.
         question.· Let
                     Let me
                          me restate
                             restate that.
·6· ·BYMR.
 6 BY   MR. FREEDMAN
             FREEDMAN
·7·
 7 · · · Q.
         Q.· ·I
              I understand that the actual entity itself
·8· ·wasn'tmoved
 8 wasn't   movedand
                  andDeMorgan
                      DeMorgan was
                               was wound
                                   wound down.· My point
                                         down. My  point is
·9· ·somebodyand
 9 somebody    andititappears
                       appearsit
                               itwas
                                  was either
                                       either orchestrated
                                               orchestrated by
10· ·Robert
10   Robert MacGregor took the assets of DeMorgan, its
11· ·intellectual
11   intellectual property assets and moved those to the
12· nChain
12   ·nChainGroup
             Group of
                    of companies?
                        companies?
13· · · · · · ·MR.
13             MR. RIVERO:· Object to
                   RIVERO: Object  to the
                                      the form.
14
14· · · · · · ·MR.
               MR. FREEDMAN:· Sorry, you
                   FREEDMAN: Sorry,   you said
                                          said that's
                                               that's correct.
15· · · · · · ·THE
15             THE WITNESS:· That is
                   WITNESS: That  is correct.
                                     correct.
16· · · · · · ·MR.
16             MR. FREEDMAN:·
                   FREEDMAN: Thank
                              Thank you.
17· BY
17   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
18· · · · Q.
18        Q.· ·Do
               Do you know whether after that sale occurred
19· ·if
19   if Craig retained any ownership interest in the
20· ·intellectual
20   intellectual property?
21
21· · · · A.
          A.· ·That
               That was assigned to the nChain Group of
22
22· companies
     ·companiesfrom
                from DeMorgan?
                      DeMorgan?
23· · · · Q.
23        Q.· Correct.
              ·Correct.
24· · · · A.
24        A.· ·I
               I don't believe
                       believe so.·
                               so. II have
                                      have had
                                           had review
                                               review of the
25· ·transaction
25   transaction documents in the past that I don't recall
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 161 of 208



·1·
 1 ·when
    when he retained
            retained any.· Pretty sure
                     any. Pretty  sure they
                                       they wanted
                                            wanted -- when
 2 ·you're
·2· you're acquiring a business you want -- the assets you
 3 ·want
·3· want to acquire what you can acquire.
·4·
 4 · · · Q.
         Q.· ·Do
              Do you think that part of the motivation for
·5·
 5 ·the
    the sale was not to have challenges to any IP later on
·6·
 6 ·when
    when nChain really started to get big?
·7·
 7 · · · A.
         A.· ·I
              I can't answer that question because I was not
·8·
 8 ·involved
    involved in the transaction.
 9 · · · Q.
·9·      Q.· ·Do
              Do you think any motivation from these
10
10· ·transactions
     transactions were about removing ownership from former
11· ·directors
11   directors because -- before they knew what it would
12· ·become?
12   become?
13             MR. RIVERO:·
13· · · · · · ·MR. RIVERO: Objection.
                            Objection.
14
14· · · · · · ·THE
               THE WITNESS:·
                   WITNESS: II have
                                have no
                                      no basis
                                         basis to
                                               to answer
                                                  answer that
15
15· · · · question.
16
16· · · · · · ·MR.
               MR. FREEDMAN:·
                   FREEDMAN: I'm
                              I'm going
                                   going to
                                         to share
                                            share with
                                                  with you
17· · · · Mr. Nguyen an exhibit document that's been produced
17
18· · · · by the defendant
18               defendant in
                           in this
                              this litigation.· It's under
                                    litigation. It's
19· · · · the Bates label Defense AUS1585291 and that will
19
20
20· · · · become according to my list Exhibit 16 to the
21
21· · · · deposition.
22
22· · · · · · ·(Plaintiff's
               (Plaintiff's Exhibit No. 16 was
23· · · · · · ·marked
23             marked for identification.)
24· ·BY
24   BY MR. FREEDMAN
25· · · · Q.
25        Q.· ·Can
               Can you see that document there?
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 162 of 208



·1·
 1 · · · A.
         A.· ·I
              I can.
 2 · · · Q.
·2·      Q.· ·Do
              Do you recognize this as a -- the C@Wyno.CA as
 3 ·Calvin's
·3· Calvin's e-mail address?
·4·
 4 · · · A.
         A.· ·No.
             No.
·5·
 5 · · · Q.
         Q.· ·Do
              Do you Craig S. Wright Craig@RCJBR as Craig's?
·6·
 6 · · · A.
         A.· ·I
              I believe that's Craig's personal address.
·7·
 7 · · · Q.
         Q.· ·Have
              Have you e-mailed Craig at his personal e-mail
·8·
 8 ·address?
    address?
 9 · · · A.
·9·           I think I have.
         A.· ·I
10· · · · Q.
10        Q.· ·Has
               Has he e-mailed you back from his personal
11· ·e-mail
11   e-mail address?
12· · · · A.
12        A.· ·Yes.
               Yes.
13· · · · Q.
13             Also I see here that Sterling was mentioned.
          Q.· ·Also
14
14· ·Is
     Is this potentially where you picked up Sterling?
15· · · · A.
15        A.· ·No.· Because II don't
               No. Because      don't recognize
                                       recognize that
                                                 that e-mail
16· ·address.·
16             I'm not
     address. I'm   not sure
                         sure I've
                               I've ever
                                    ever seen
                                         seen an
                                              an e-mail
                                                 e-mail address
17· with
17   ·withthe
           theSterling
               Sterling domain.
                        domain.
18· · · · Q.
18        Q.· ·Have
               Have you ever seen this e-mail before?
19· · · · A.
19        A.· ·No.
               No.
20· · · · Q.
20        Q.· ·Show
               Show you this e-mail that was sent from
21
21· ·Craig's
     Craig's personal e-mail address to C@Wyno.CA which I'll
22
22· ·represent
     represent to you is Calvin Ayre's e-mail address with CC
23· ·to
23   to Jim Phillip who I don't know and Stefan Matthews who
24· we
24   ·weboth
          bothknow.
               know.· It'sononJune
                    It's        June19th
                                     19th2015
                                          2015 and
                                                and II want
                                                       want to
25· bring
25   ·bringyou
             youdown
                 downtotothe
                          thebottom
                              bottom of
                                      of the
                                          the e-mail
                                               e-mail and
                                                      and II want
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 163 of 208



·1·
 1 ·to
    to -- if you can, can you read from this paragraph here
 2 ·that
·2· that starts with so?
 3 · · · A.
·3·      A.· ·So
              So I understand who is the person who
·4·
 4 ·supposedly
    supposedly sent this portion of the e-mail thread?
·5·
 5 · · · IQ-
         Q.· ·Craig
              Craig from
                    from his
                         his personal
                             personal e-mail
                                       e-mail address.·
                                               address. You
·6·
 6 ·see
    see it there?
·7·
 7 · · · A.
         A.· ·Okay.
              Okay.
·8·
 8 · · · Q.
         Q.· ·Go
              Go ahead.· From "so"
                 ahead. From   "so" please
                                    please for
                                           for the
                                               the record?
 9 · · · A.
·9·      A.· ·Portion
              Portion you're asking me to read says "so,
10· ·what
10   what I am seeking to do is have the entity as clean and
11· ·polished
11   polished as
              as II can
                    can before
                        before we
                               we start
                                   start going
                                          going forth.·
                                                 forth. I do not
12· ·want
12   want to have challenges to any IP later on when things
13· ·start
13   start to get big."
14
14· · · · Q.
          Q.· ·Can
               Can you read the second -- the next paragraph
15· ·underneath
15   underneath that that one that starts with I?
16· · · · A.
16        A.· ·Yes,
               Yes, next paragraph says "I want to remove any
17· ·ownership
17   ownership from former directors before they know what it
18· ·could
18   could become so they cannot challenge anything later."
19· · · · Q.
19        Q.· ·Does
               Does this surprise you?
20· · · · A.
20        A.· ·I
               I have no reaction to it.
21
21· · · · Q.
          Q.· ·I
               I mean it seems to be and I'm not an IP lawyer
22
22· ·like
     like you it seems to be Craig saying he wants to get the
23· ·assets
23   assets out of the DeMorgan Group of companies before
24· ·anybody
24   anybody realized they had value and he wanted to
25· ·monetize
25   monetize them?
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 164 of 208



·1·
 1 · · · A.
         A.· ·I
              I don't interpret it that way.

·2·
 2 · · · · · ·MR.
              MR. RIVERO:· Object to
                  RIVERO: Object  to the
                                     the form.
·3· ·BYMR.
 3 BY   MR. FREEDMAN
             FREEDMAN
·4·
 4 · · · Q.
         Q.· ·How
              How do you interpret it?

·5·
 5 · · · · · ·MR.
              MR. RIVERO:· Objection to
                  RIVERO: Objection  to the
                                        the form.
·6·
 6 · · · · · ·THE
              THE WITNESS:· Well, II wasn't
                  WITNESS: Well,     wasn't involved
                                            involved at the
·7·
 7 · · · time or -- with this e-mail thread so I don't know

·8·
 8 · · · the full context of what they're talking about but

·9·
 9 · · · it sounds like you know, when you are setting up a

10· · · · new company you don't want to have problems with,
10

11· · · · you know,
11            know, past
                    past company
                         company relations.· That's pretty
                                 relations. That's

12· · · · normal with acquisitions.
12

13· · · · · · ·Then
13             Then he says at the bottom the last line you

14· · · · did not have me read concludes the e-mail "if you
14

15· · · · need anything else explained I am open and will
15

16· · · · answer honestly and completely."
16

17· · · · · · ·That
17             That tells me that there wasn't anything

18· · · · untoward going
18                 going on
                         on here.· He is
                            here. He  is just
                                         just saying
                                              saying he will
19· · · · answer honestly and completely.
19

20· BY
20   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
21· · · · Q.
21        Q.· ·Let's
               Let's break
                     break that
                           that down
                                down aa little
                                         little bit.·
                                                 bit. Who

22· ·that
22   that -- he is e-mailing here Calvin Ayre and Stefan

23· Matthews
23   ·Matthewsthe
                thepeople
                    peoplewho
                           whoare
                               are helping
                                    helping him
                                             him strip
                                                  strip the
                                                        the assets
                                                            assets
24· ·out,
24   out, start a new company and monetize it so I wouldn't

25· say
25   ·sayheheisisbeing
                   beingopen
                         openand
                              andhonest
                                  honest here
                                          here with
                                                with the
                                                     the directors
                                                         directors
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 165 of 208



·1· ·he'sseeking
 1 he's    seekingtotoremove
                       removetheir
                              their ownership
                                     ownership from
                                                from before
                                                     before they
 2 ·realize
·2· realize they
            they actually
                 actually had
                          had assets.· He is
                              assets. He  is saying
                                             saying he will
·3· ·beopen
 3 be    openand
              andhonest
                  honestwith
                         with his
                               his coconspirators?
                                    coconspirators?
·4·
 4 · · · · · ·MR.
              MR. RIVERO:· Objection, argumentative.
                  RIVERO: Objection,  argumentative.
·5·
 5 · · · · · ·THE
              THE WITNESS:·
                  WITNESS: II disagree
                               disagree with
                                        with many
·6·
 6 · · · characterizations
         characterizations in
                           in your
                              your very
                                    very long
                                          long question.·
                                                question. And
·7·
 7 · · · as I said I was not involved in this e-mail thread
·8·
 8 · · · or any of the discussions at the time of this
·9·
 9 · · · e-mail so I can't comment on it any further.
10
10· BY
     ·BYMR.
         MR. FREEDMAN
              FREEDMAN
11· · · · Q.
11        Q.· ·As
               As an IP lawyer who practiced for a long time
12· did
12   ·didyou
           youregularly
                regularlysee
                          seepeople
                              people say
                                      say they
                                           they want
                                                 want to
                                                      to remove
                                                         remove any
13· ·ownership
13   ownership of former directors before they know what it
14
14· ·could
     could become so they cannot challenge it later?
15· · · · · · ·MR.
15             MR. RIVERO:· Objection, Mr.
                   RIVERO: Objection,  Mr. Nguyen
                                           Nguyen is not
16· · · · appearing as an expert so object to the form of the
16
17· · · · question.
17
18· · · · · · ·MR.
18             MR. FREEDMAN:· You can
                   FREEDMAN: You   can answer
                                       answer Mr.
                                              Mr. Nguyen.
19· · · · · · ·THE
19             THE WITNESS:· Have II heard
                   WITNESS: Have      heard that
                                            that statement
                                                 statement like
20· · · · that before in my legal practice obviously I cannot
20
21
21· · · · tell you about things that are protected by my
22
22· · · · years of attorney-client privileged relationships.
23· BY
23   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
24· · · · Q.
24        Q.· ·Mr.
               Mr. Nguyen, when nChain was formed did it have
25· any
25   ·anyassets
           assetsother
                  otherthan
                        thanthe
                             theassets
                                 assets that
                                         that had
                                               had been
                                                   been purchased
                                                        purchased
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 166 of 208



·1·
 1 ·from
    from DeMorgan?
 2 · · · A.
·2·      A.· ·I
              I don't know because I was not there when the
 3 ·nChain
·3· nChain entities were formed.
·4·
 4 · · · Q.
         Q.· ·During
              During your time as CEO of nChain did you
·5·
 5 ·identify
    identify any assets that were sourced from the beginning
·6· ·ofnChain
 6 of    nChainthat
                thatdid
                     didnot
                         notcome
                             come from
                                   from DeMorgan
                                         DeMorgan group
                                                  group of
·7·
 7 ·companies?
    companies?
 8 · · · A.
·8·           Well, while I was working for nChain including
         A.· ·Well,
·9· ·whileI Iwas
 9 while       wasCEO
                   CEOnChain
                       nChaincreated
                              created many
                                       many new
                                            new assets.
                                                assets.
10· · · · Q.
10        Q.· ·But
               But I'm not talking about what they did later.
11· ·I'm
11   I'm saying when nChain was formed did it have any assets
12· ·outside
12   outside --
             -- let
                let me
                    me make
                       make it
                            it aa narrow
                                   narrow question.·
                                           question. When
13· nChain
13   ·nChainwas
              wasformed
                  formeddid
                         didit
                             ithave
                                have any
                                      any intellectual
                                           intellectual property
                                                        property
14
14· ·assets
     assets outside of the ones it acquired from the DeMorgan
15· ·Group?
15   Group?
16· · · · A.
16        A.· ·I
               I do not know.
17· · · · Q.
17        Q.· ·Are
               Are you aware of any assets, any intellectual
18· property
18   ·propertyassets,
                assets,itithad
                            hadat
                                at the
                                    the time
                                         time of
                                               of its
                                                  its formation
                                                      formation
19· besides
19   ·besidesthe
              theDeMorgan
                  DeMorgan Group?
                           Group?
20· · · · A.
20             Talking about nChain Holdings company or which
          A.· ·Talking
21
21· ·entity?
     entity?
22
22· · · · Q.
          Q.· ·I
               I realize I threw a word there that doesn't
23· ·belong.·
23            Let me
     belong. Let   me restate
                      restate the question.· Are you
                                  question. Are  you aware
                                                     aware of
24· nChain
24   ·nChainHoldings
              Holdingshaving
                       havingany
                              anyintellectual
                                  intellectual property
                                                property outside
                                                         outside
25· ·of
25   of the DeMorgan intellectual property assets it acquired
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 167 of 208



·1· ·whenititacquired
 1 when       acquired those
                        those assets?
                              assets?
 2 · · · A.
·2·      A.· ·NChain
              NChain Holdings
                     Holdings did
                              did not
                                  not that
                                       that II know
                                                know of.
                                                      of. I
 3 ·guess
·3· guess I'll say I don't know whether nChain Holdings had
·4·
 4 ·any
    any other IP assets at this time of its formation or
·5·
 5 ·acquisition
    acquisition of the DeMorgan assets.
·6·
 6 · · · · · ·Certain
              Certain nChain Holdings subsidiaries, other
·7·
 7 ·companies
    companies in
              in the
                 the nChain
                     nChain group
                            group did.· I'll complete
                                   did. I'll complete that
·8·
 8 ·sentence.· Other subsidiaries
    sentence. Other   subsidiaries in
                                   in the
                                      the nChain
                                          nChain group of
·9· ·companiesdid
 9 companies   didhave
                   haveother
                        other IP
                               IP assets
                                   assets apart
                                           apart from
                                                 from and
10· unrelated
10   ·unrelatedtotothe
                    theDeMorgan
                        DeMorgan Group
                                  Group assets.
                                        assets.
11· · · · Q.
11        Q.· ·Okay.· Mr. Nguyen,
               Okay. Mr.   Nguyen, I'm
                                    I'm going
                                         going to
                                               to share
                                                  share with
                                                        with you
12· ·another
12   another document that's been produced in this litigation
13· ·as
13   as Defense 1074241.· Can you
                1074241. Can   you --
                                   -- is
                                      is it
                                         it showing
                                            showing up
                                                    up on your
14
14· ·screen?
     screen?
15· · · · A.
15        A.· ·It
               It is.
16· · · · · · ·MR.
16             MR. FREEDMAN:· Can you
                   FREEDMAN: Can   you take
                                       take aa look
                                               look at that
17· · · · document and
17                 and let
                       let me
                           me know
                              know if
                                    if you
                                        you recognize
                                             recognize it.·
                                                        it. It
18· · · · it's going to be marked as Exhibit 17 to your
18
19· · · · deposition.
19
               (Plaintiff's Exhibit No. 17 was
20· · · · · · ·(Plaintiff's
20
21             marked for identification.)
21· · · · · · ·marked
22
22· · · · · · ·THE
               THE WITNESS:·
                   WITNESS: II have
                                have never
                                      never seen
                                            seen this
                                                 this before.
23· BY
23   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
24· · · · Q.
24        Q.· ·You
               You have never seen this document before?
25· · · · A.
25        A.· ·No.
               No.
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 168 of 208



·1·
 1 · · · Q.
         Q.· Do
              ·Doyou
                   youknow
                       knowwhat
                            whatended
                                 ended up
                                        up happening
                                            happening to
                                                      to the
 2 ·company
·2· company called nCrypt Limited?
 3 · · · A.
·3·      A.· ·That's
              That's a little
                       little confusing.·
                              confusing. II have
                                            have to
                                                 to go back
·4·
 4 ·and
    and look at the history because I believe nCrypt Limited
·5·
 5 ·that
    that is referenced here because it's referencing a UK
·6·
 6 ·address
    address in London that is a prior name of nChain Limited
·7·
 7 ·UK
    UK entity.· There was
       entity. There  was aa name
                             name change.
                                  change.
·8·
 8 · · · Q.
         Q.· And
              ·Andyou
                    youwere
                        werebrought
                             broughton
                                     on board
                                         board nChain
                                                nChain about
                                                       about a
·9·
 9 ·month
    month after this was signed, right, less than a month.
10
10· ·In
     In September
        September of
                  of 2016.· So weeks
                     2016. So   weeks after
                                      after this
                                            this was
                                                 was signed --
11· ·after
11   after this power of attorney was made; correct?
12· · · · A.
12        A.· ·Yes.
               Yes.
13
13· · · · Q.   And during your entire stint at nChain
          Q.· ·And
14
14· ·including
     including your time as its CEO you did not know that
15
15· ·nChain
     nChain held a power of attorney over the intellectual
16
16· ·property
     property that had been assigned to it by Craig Wright?
17· · · · A.
17        A.· ·The
               The purpose of these power of attorneys
18· ·typically
18   typically is part of the patent prosecution process
19· ·where
19   where because Craig worked for the company for under its
20
20· ·name
     name nCrypt Limited and changed to nChain Limited when a
21
21· ·patent
     patent lawyer files patent applications they need a
22
22· ·power
     power of attorney.
23· · · · · · ·So
23             So I don't know what happened with this one
24· ·but
24   but I'm assuming based on my experience with the patent
25· ·prosecution
25   prosecution process that's why this was executed.
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 169 of 208



·1·
 1 · · · Q.
         Q.· ·That's
              That's certainly one use for them I agree but

·2·
 2 ·isn't
    isn't it also true that this would authorize nCrypt to

·3·
 3 ·manage
    manage any litigation over intellectual property created

·4·
 4 ·by
    by Craig Wright?

·5·
 5 · · · A.
         A.· ·I
              I have to read this first.

·6·
 6 · · · Q.
         Q.· ·Why
              Why don't
                  don't you
                        you go
                            go ahead.· Tell me.
                                ahead. Tell

·7·
 7 · · · A.
         A.· ·Yes,
              Yes, I think there's a mistake in the first

·8·
 8 ·paragraph.· What this
    paragraph. What   this is
                            is meant
                                meant to
                                      to do
                                         do is
                                            is when
                                               when employee
·9·
 9 ·typically
    typically intellectual property I work for a company and

10· ·I
10   I create work product, you know, inventions, things

11· ·while
11   while doing my work at the company the company owns the

12· ·intellectual
12   intellectual property,
                  property, not
                            not the
                                 the employee.· But when you
                                      employee. But

13· ·file
13   file patent applications you have to name who the

14· ·inventor
14   inventor is and the inventor is actually the individual

15· ·employee.
15   employee.

16· · · · · · ·So
16             So for example I work for Microsoft I invent

17· ·something
17   something great
               great and
                     and new
                         new at
                             at Microsoft.· I'm personally
                                 Microsoft. I'm personally
18· ·the
18   the inventor but Microsoft under its employment

19· ·agreement
19   agreement or conditions with me owns the invention to

20· ·file
20   file a patent application for that patent lawyers still

21· ·have
21   have to identify the individual who is the inventor and

22· ·confirm
22   confirm that they have the power to file the patent

23· ·application
23   application in the name of the company even though the

24· ·inventor
24   inventor is the individual.

25· · · · · · ·So
25             So that's why there is the explanation that
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 170 of 208



·1· ·thisisisdesigned
 1 this        designedtotogive
                            givepower
                                 power of
                                        of attorney
                                            attorney to
                                                     to be
                                                        be able
                                                           able to
 2 ·file
·2· file IP registration prosecution applications for the
 3 ·employee
·3· employee IP as you can see is a defined term where Craig
·4· ·isananemployee
 4 is        employeeofofthe
                          thecompany
                              company and
                                       and therefore
                                            therefore he
                                                      he needs
                                                         needs to
·5· ·givepower
 5 give    powerofofattorney
                     attorneyto
                              tothe
                                 the company
                                      company and
                                               and its
                                                   its lawyers
                                                       lawyers to
·6·
 6 ·be
    be able to prosecute, take action to protect the IP.
·7·
 7 · · · Q.
         Q.· ·Do
              Do you know whether Ira Kleiman or Dave's
·8·
 8 ·estate
    estate had any shares in Craig's former companies?
 9 · · · A.
·9·      A.· ·I
              I have no idea.
10· · · · Q.
10        Q.· ·Do
               Do you know what the book value of any of
11· ·those
11   those former shares were?
12· · · · A.
12        A.· ·I
               I said I don't know if they had any shares so
13· ·I
13   I couldn't tell you what the value is.
14
14· · · · Q.
          Q.· ·Let
               Let me refine
                      refine that
                             that question.· Do you
                                  question. Do  you know
                                                    know what
15· ·the
15   the book value of any of the shares of Craig's former
16· companies
16   ·companies were
                 were worth?
                      worth?
17· · · · A.
17        A.· ·No.
              No.
18· · · · Q.
18        Q.· ·Are
               Are you aware of a WK ID software package that
19· was
19   ·wasowned
           ownedbybyCraig's
                     Craig'scompanies
                             companies prior
                                        prior to
                                              to nChain?
                                                 nChain?
20· · · · A.
20        A.· ·Could
               Could you repeat that?
21
21· · · · Q.
          Q.· ·Sure.· Are you
               Sure. Are   you aware
                                aware of
                                      of aa WK
                                            WK ID
                                               ID software
                                                  software
22· package
22   ·packageowned
               ownedbybyCraig's
                         Craig'scompanies
                                 companies prior
                                            prior to
                                                  to nChain?
                                                     nChain?
23· · · · A.
23        A.· ·That
               That does not ring a bell.
24· · · · · · ·MR.
24             MR. FREEDMAN:· Why don't
                   FREEDMAN: Why  don't we
                                        we take
                                           take five.· Let me
                                                five. Let
25· · · · see if I can reorganize things in a way to get us
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 171 of 208



·1·
 1 · · · out of here a little quicker rather than sit and

·2·
 2 · · · wait while
              while II do
                       do it.· Let's take
                          it. Let's  take five.
·3·
 3 · · · · · ·THE
              THE VIDEOGRAPHER:· Going off
                  VIDEOGRAPHER: Going  off the
                                           the record
                                               record at
·4·
 4 · · · 6:13 p.m. eastern time.

·5·
 5 · · · · · ·(Thereupon,
              (Thereupon, a brief recess was taken.)

·6·
 6 · · · · · ·THE
              THE VIDEOGRAPHER:· We are
                  VIDEOGRAPHER: We  are back
                                        back on
                                             on the
                                                the video
·7·
 7 · · · record.
         record.· The
                   The time
                        time is
                              is 6:29
                                  6:29 p.m.
                                       p.m. Eastern
                                            Eastern time.
·8· ·BYMR.
 8 BY   MR. FREEDMAN
             FREEDMAN
·9·
 9 · · · Q.
         Q.· ·Mr.
              Mr. Nguyen, I want to -- let's introduce

10· ·Exhibit
10   Exhibit 18 to your deposition which is another

11· ·interview.·
11               You weren't
     interview. You  weren't kidding,
                             kidding, you
                                      you do
                                           do aa lot.
                                                  lot. I

12· ·actually
12   actually can't
              can't hear
                    hear you.·
                         you. II think
                                  think you
                                        you might
                                            might be
                                                  be -- either
13· ·you're
13   you're on mute -- you're not on mute but I can't hear

14· ·you
14   you talking.

15· · · · A.
15        A.· ·Can
               Can you hear me now?

16· · · · Q.
16        Q.· ·Yes.
               Yes.

17· · · · A.
17        A.· ·I
               I heard you
                       you play
                           play something.·
                                something. II heard
                                              heard an
                                                    an audio
18· ·of
18   of me talking but didn't see anything.

19· · · · · · ·MR.
19             MR. FREEDMAN:·
                   FREEDMAN: II realize
                                 realize it's
                                         it's not
                                              not Exhibit
                                                  Exhibit 18.
20· · · · I already introduced
20                  introduced this
                               this video
                                     video as
                                            as Exhibit
                                                Exhibit 13.
                                                         13. I

21· · · · already confirmed that's an accurate video of you
21

22· · · · so we don't need to go back.
22

23· BY
23   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
24· · · · Q.
24        Q.· ·Is
               Is it accurate Jimmy -- Mr. Nguyen, to say

25· nChain
25   ·nChainhas
              hasone
                  oneofofthe
                          thelargest
                              largest block
                                       block chain
                                              chain portfolios
                                                    portfolios in
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 172 of 208



·1·
 1 ·the
    the world?
 2 · · · A.
·2·      A.· ·Yes,
              Yes, from what I understand, yes.
 3 · · · · · ·(Plaintiff's
·3·           (Plaintiff's Exhibit No. 18 was
·4·
 4 · · · · · ·marked
              marked for identification.)
·5· ·BYMR.
 5 BY   MR. FREEDMAN
             FREEDMAN
·6·
 6 · · · Q.
         Q.· ·And
              And I am going to now introduce what I hope is
·7·
 7 ·going
    going to work as Exhibit 18 and see if I can get that to
·8·
 8 ·share
    share with
          with you.· Do you
               you. Do   you see
                              see that
                                  that video
                                       video up there?
 9 · · · A.
·9·      A.· ·I
              I see something that says Risk Warning and
10· ·Disclaimer.
10   Disclaimer.
11· · · · Q.
11        Q.· ·Underneath
               Underneath Jimmy Nguyen on Bitcoin SV from
12· ·Trader
12   Trader Cobb.
13· · · · A.
13        A.· Okay.
              ·Okay.
14
14· · · · Q.
          Q.· ·I
               I just want you -- do you recall this
15· ·interview
15   interview now
               now that
                   that you've
                        you've had
                               had aa chance
                                       chance to
                                               to see
                                                   see it?·
                                                        it? Happy
16· ·to
16   to let it play longer if you want.
17· · · · A.
17        A.· ·I
               I recall being
                        being interviewed
                              interviewed by
                                           by Trader
                                               Trader Cobb.
                                                       Cobb. I
18· ·don't
18   don't remember this specific one.
19· · · · Q.
19        Q.· ·Play
               Play it for
                       for aa minute.· You want
                              minute. You  want to
                                                to listen
                                                   listen for
20· ·a
20   a minute to see if it recalls your recollection?
21
21· · · · · · ·MR.
               MR. NGUYEN:·
                   NGUYEN: II started
                               started working
                                       working more
                                               more with the
22
22· · · · nChain business in 2016 and then it merged publicly
23· · · · in 2016.·
23                  Recently II took
             2016. Recently      took an
                                      an executive
                                         executive role
                                                   role with
24· · · · dealing with
24                with IP
                       IP portfolio.· It is
                          portfolio. It  is one
                                            one of the
25· · · · largest block chain patent portfolios in the world.
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 173 of 208



·1·
 1 · · · Eventually took another role as CEO.

·2· ·BYMR.
 2 BY   MR. FREEDMAN
             FREEDMAN
·3·
 3 · · · Q.
         Q.· ·Again
              Again happy
                    happy to
                          to let
                             let it
                                 it play.· You don't
                                    play. You  don't recall
·4·
 4 ·giving
    giving this interview?

·5·
 5 · · · A.
         A.· ·I
              I don't recall it sitting here but I'm sure I

·6·
 6 ·did
    did because that's me.

·7·
 7 · · · Q.
         Q.· ·That's
              That's an accurate portrayal of your

·8·
 8 ·interview?
    interview?

·9·
 9 · · · A.
         A.· ·Yes.
              Yes.

10· · · · Q.
10        Q.· ·Approximately
               Approximately how valuable is nChain's IP

11· ·portfolio?
11   portfolio?

12· · · · A.
12        A.· ·I
               I could not tell you.

13· · · · Q.
13        Q.· ·As
               As nChain's IP portfolio grows in value so

14· ·does
14   does nChain; right?

15· · · · A.
15        A.· ·Yes.· The enterprise
               Yes. The   enterprise value
                                      value of
                                            of nChain
                                               nChain which
                                                      which is
16· ·different
16   different than IP value.

17· · · · Q.
17        Q.· ·Have
               Have you ever contacted any prospective buyers

18· ·regarding
18   regarding nChain's intellectual property pursuant -- let

19· me
19   ·mejust
          juststop
               stopthere.
                    there.·Have
                             Haveyou
                                  youever
                                      evertried
                                           tried to
                                                  to sell
                                                      sell any
                                                           any of
20· ·nChain's
20   nChain's intellectual property or nChain itself?

21· · · · A.
21        A.· ·No.
               No.

22· · · · Q.
22        Q.· ·Even
               Even though you were contracted to do that?

23· · · · A.
23        A.· Correct.
              ·Correct.
24· · · · Q.
24        Q.· ·Why
               Why did you not end up doing that?

25· · · · A.
25        A.· ·It
               It was too early in nChain and each new IP
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 174 of 208



·1·
 1 ·portfolio's
    portfolio's life.· Intellectual property
                life. Intellectual  property especially
                                             especially
·2· ·patentstake
 2 patents    takea along
                      longtime
                           timeto
                                to get
                                    get through
                                         through the
                                                 the system.
                                                     system.
·3·
 3 ·When
    When you file a patent application it can take two,

·4·
 4 ·three,
    three, sometimes even longer years for it to be granted.

·5· ·Andbefore
 5 And    beforea apatent
                    patent--
                           --when
                              when aa patent
                                       patent is
                                               is still
                                                  still just
                                                        just an
·6·
 6 ·application,
    application, right, you don't know if you're going to

·7·
 7 ·get
    get it granted.· You don't
           granted. You   don't know
                                 know what
                                      what the
                                           the scope
                                               scope of your
·8· ·patentis.
 8 patent   is.· Youcan
               You    canget
                          getnarrowed.
                              narrowed.·You
                                         Youcan
                                             can get
                                                  get split
                                                      split
·9·
 9 ·into
    into more than one.

10· · · · · · ·So
10             So you know from my experience as a former IP

11· ·lawyer
11   lawyer in dealing
               dealing with
                       with such
                            such things
                                  things value
                                          value is.· Greater --
                                                 is. Greater

12· ·first
12   first of all, there's not that much value in patent

13· ·applications
13   applications before
                  before they're
                         they're granted.· Once they're
                                  granted. Once

14· granted
14   ·grantedI Ithink
                 thinkpeople
                       peoplewould
                              would understand
                                     understand of
                                                of course
                                                   course it
15· ·adds
15   adds more value
               value because
                     because it's
                             it's been
                                   been granted.· Then patents
                                         granted. Then

16· ·get
16   get even more value after they've been tested,

17· ·challenged
17   challenged for example, right, just because you have a

18· patent
18   ·patentanother
              anothercompany
                      companyor
                              orperson
                                 person can
                                         can still
                                              still challenge
                                                    challenge it
19· ·and
19   and say I think it infringes mine or it's invalid or it

20· ·gets
20   gets tested in the litigation.

21· · · · · · ·So
21             So patents have the most value after they have

22· not
22   ·notjust
           justbeen
                 beenapplied
                      appliedfor,
                              for, granted
                                    granted but
                                             but tested
                                                 tested and
                                                        and then
23· ·also
23   also commercialized.· Just because
          commercialized. Just  because you
                                        you have
                                            have aa piece of
24· ·intellectual
24   intellectual property, a patent until companies use it,

25· ·you
25   you know, in business, make money off of it, right, it's
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 175 of 208



·1·
 1 ·very
    very -- first of all, it's hard to show what its value
 2 ·is.·
·2·      You have
    is. You   have aa patent
                       patent who
                               who an
                                   an invention
                                      invention but
                                                but you don't
 3 ·know
·3· know what the
              the market
                  market demand
                         demand for
                                 for it
                                      it is.· How many
                                          is. How many -- what
·4·
 4 ·types
    types of businesses
             businesses want
                        want to
                              to use
                                  use it.· What's the
                                       it. What's
·5·
 5 ·industry.· Even though
    industry. Even   though II was
                               was brought
                                   brought on
                                           on board to
·6·
 6 ·commercialize
    commercialize and help monetize the IP portfolio one of
·7·
 7 ·the
    the biggest, you know, pieces of advice I delivered
·8·
 8 ·early
    early on was I think this is too early.
·9·
 9 · · · Q.
         Q.· ·So
              So while you were doing your job of trying to
10· ·commercialize
10   commercialize that IP portfolio did you -- were you
11· ·involved
11   involved in the tracking the progress of these patents
12· ·as
12   as they were moving forward toward patents?
13· · · · A.
13        A.· ·I
               I was involved.
14
14· · · · Q.
          Q.· And
               ·Anddid
                     didnChain
                         nChainhave
                                havelike
                                     like aa patent
                                              patent road
                                                     road map
                                                          map or
15· ·a
15   a large Excel sheet of some kind where it would keep
16· ·track
16   track of all its patents and its inventorship and where
17· ·it
17   it was holding and what stage that sort of thing?
18· · · · A.
18        A.· ·I
               I believe our outside patent counsel kept
19· ·that.
19   that.
20· · · · Q.
20        Q.· ·I'm
               I'm going to share with you another exhibit I
21
21· ·think
     think this
           this is
                is going
                    going to
                           to become.·
                               become. Hold
                                       Hold on.· There we
                                            on. There  we are.
22
22· ·Technology
     Technology is great until it stops working on you.
23· · · · A.
23        A.· ·I
               I know that from block chain.
24· · · · Q.
24        Q.· ·Come
               Come up with a deposition solution for block
25· ·chain.
25   chain.
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 176 of 208



·1·
 1 · · · A.· ·I will try to think of one.

·2·
 2  · · · · · ·
·3·
 3  · · ·
·4·
 4  · · ·
·5·
 5  · · · · · ·
·6·
 6 · · · · · ·

·7·
 7  ·
·8·
 8  · · ·
·9·
 9 ·

10·
10 ·

11·
11 · · ·

12·
12  · · ·
13·
13 ·

14·
14  · · ·
15·
15 · · ·

16·
16 · · ·

17·
17  ·
18·
18 · · ·

19·
19 ·

20·
20 · · ·

21·
21 · · ·

22·
22  ·
23·
23 · · ·

24·
24  · · ·
25·
25  · · ·
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 177 of 208



·1·
 1 ·

·2·
 2  · · ·
·3·
 3  · · ·
·4·
 4  ·
·5·
 5  · · ·
·6·
 6 ·

·7·
 7  · · ·
·8·
 8  · · ·
·9·
 9 · · ·

10·
10 ·

11·
11 · · ·

12·
12  · · ·
13·
13 · · ·

14·
14  ·
15·
15 ·

16·
16 · · ·

17·
17  · · ·
18·
18 ·

19·
19 · · ·

20·
20

21·
21 · · ·

22·
22  ·
23·
23 · · ·

24·
24  ·
25·
25  · · ·
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 178 of 208



·1·
 1 ·

·2·
 2  ·
·3·
 3  ·
·4·
 4  · · ·
·5·
 5  ·
·6·
 6 · · ·

·7·
 7  · · ·
·8·
 8  · · ·
·9·
 9 ·

10·
10 ·

11·
11 · · ·

12·
12  · · ·
13·
13 ·

14·
14  ·
15·
15 · · ·

16·
16 · · ·

17·
17  ·
18·
18 · · ·

19·
19 · · ·

20·
20 · · ·

21·
21 ·

22·
22  ·
23·
23 ·

24·
24  · · ·
25·
25  ·
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 179 of 208



·1·
 1 ·

·2·
 2  ·
·3·
 3  · · ·
·4·
 4  ·
·5·
 5  · · ·
·6·
 6 · · ·

·7·
 7  ·
·8·
 8  · · ·
·9·
 9 ·

10·
10 ·

11·
11 · · ·

12·
12  ·
13·
13 ·

14·
14  ·
15·
15 · · ·                                                           n
16·
16 ·

17·
17  · · ·                           .
18·
18 · · ·

19·
19 ·

20·
20 ·

21·
21 · · ·

22·
22  · · ·
23·
23 ·

24·
24  · · ·
25·
25  ·
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 180 of 208



·1·
 1 ·

·2·
 2  ·
·3·
 3  ·
·4·
 4  ·
·5·
 5  · · · · · ·
·6·
 6 ·

·7·
 7  ·
·8·
 8  ·
·9·
 9 ·

10·
10 · · · · · ·

11·
11 ·

12·
12  ·
13·
13 ·

14·
14  ·
15·
15 · · · · · ·

16·
16 ·

17·
17  ·
18·
18 ·

19·
19 ·

20·
20 ·

21·
21 ·

22·
22  ·
23·
23 ·

24·
24  · · · · ·
25·
25  ·
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 181 of 208



·1·
 1 ·

·2·
 2 ·

·3·
 3 ·

·4·
 4 · · · · · ·

·5·
 5 ·

·6·
 6 ·

·7·
 7 ·

·8·
 8 · · · Q.
         Q.· ·You
              You just said a moment ago you're not a

·9·
 9 ·professional
    professional patent appraiser; right?

10· · · · A.
10        A.· ·That
               That is correct.

11· · · · Q.
11        Q.· ·But
               But Baker & McKenzie is a professional patent

12· ·appraiser;
12   appraiser; correct?

13· · · · A.
13        A.· ·I
               I don't know.

14· · · · · · ·MR.
14             MR. RIVERO:· Objection.
                   RIVERO: Objection.

15· ·BY
15   BY MR. FREEDMAN

16· · · · Q.
16        Q.· ·They
               They were hired to perform this analysis?

17· · · · A.
17        A.· ·They
               They were.· Not by
                    were. Not   by me
                                   me but
                                      but they
                                          they were.
18· · · · Q.
18        Q.· ·And
               And they are a very large, well known firm?

19· · · · A.
19        A.· ·Yes.
               Yes.

20· · · · Q.
20        Q.· ·Did
               Did you ever orchestrate another assessment or

21· ·valuation
21   valuation of nChain's intellectual property?

22· · · · A.
22        A.· ·I
               I did.

23· · · · Q.
23        Q.· ·With
               With who?

24· · · · A.
24        A.· ·It
               It was precisely because I -- not just me

25· ·Stefan
25   Stefan Matthews because he is the one who sent me this
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 182 of 208



·1·
 1 ·Baker
    Baker & McKenzie
            McKenzie report
                     report to
                            to look
                               look at.· Neither of
                                     at. Neither of us found
 2 ·it
·2· it credible.· So he
       credible. So   he said
                          said would
                                would you
                                      you --
                                          -- he
                                             he asked
                                                asked me to try
 3 ·and
·3· and find other valuation firms to take a look at the IP
·4·
 4 ·portfolio
    portfolio and get a second or even a third opinion.
·5·
 5 ·Like
    Like going to a doctor and not, you know, believing what
·6·
 6 ·the
    the doctor says and you want to get a second or third
·7·
 7 ·opinion.
    opinion.
·8·
 8 · · · · · ·MR.
              MR. FREEDMAN:· Let me
                  FREEDMAN: Let   me just
                                      just give
                                           give you
                                                you an
                                                    an update.
·9·
 9 · · · I've gone through my entire outline that I had
10· · · · here.
10        here.· II think
                     think I'm
                           I'm probably
                               probably done.·
                                        done. II want
                                                 want to
                                                      to go
11· · · · through it all, make sure there's nothing left.
11
12· · · · Then I'll turn
12                  turn it
                         it over.·
                            over. II don't
                                     don't know
                                           know if
                                                if Mr.
                                                   Mr. Rivero
13· · · · has any questions or not.
13
14
14· · · · · · ·So
               So let's take ten this time and hopefully come
15· · · · back and either let you go right away or it will be
15
16· · · · very short guaranteed.
16
17· · · · · · ·THE
17             THE WITNESS:· Thank you.
                   WITNESS: Thank
18· · · · · · ·THE
18             THE VIDEOGRAPHER:· Going off
                   VIDEOGRAPHER: Going  off the
                                            the video
                                                video record
19· · · · 6:47 p.m. eastern time.
19
20· · · · · · ·(Thereupon,
20             (Thereupon, a brief recess was taken.)
21
21· · · · · · ·THE
               THE VIDEOGRAPHER:· We are
                   VIDEOGRAPHER: We   are back
                                          back on
                                               on the
                                                  the record.
22
22· · · · The time is 7:03 p.m. Eastern Standard Time.
23· ·BY
23   BY MR. FREEDMAN
24· · · · Q.
24        Q.· ·Mr.
               Mr. Nguyen, did you ever discuss -- again
25· ·during
25   during the time period that your lawyer's permitting you
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 183 of 208



·1·
 1 ·to
    to testify about did you ever discuss with Craig how he
 2 ·should
·2· should explain his role and the development of Bitcoin?
 3 · · · A.
·3·      A.· ·No.·
              No. II don't
                      don't think
                             think II remember
                                       remember discussing
                                                discussing that.
·4·
 4 · · · Q.
         Q.· ·Did
              Did you ever discuss with Craig how he should
·5·
 5 ·explain
    explain the role of others in the development of
·6·
 6 ·Bitcoin?
    Bitcoin?
·7·
 7 · · · A.
         A.· ·I
              I heard him talk about it but I never talked
·8·
 8 ·to
    to him about how he described anything.
·9·
 9 · · · Q.
         Q.· ·Did
              Did you ever convey to Craig he should
10
10· ·emphasize
     emphasize his role in developing Bitcoin and
11· ·de-emphasize
11   de-emphasize the role of others?
12· · · · A.
12        A.· ·No.
               No.
13
13· · · · Q.
          Q.· ·To
               To your knowledge has anyone conveyed that
14
14· ·sentiment
     sentiment to Craig?
15
15· · · · A.
          A.· ·I
               I have never heard that.
16
16· · · · Q.
          Q.· ·Did
               Did you ever convey to Craig that it was in
17· ·nChain's
17   nChain's best interest for Craig to be Satoshi alone?
18· · · · A.
18        A.· ·No.
               No.
19· · · · Q.
19        Q.· ·To
               To your knowledge has anyone else tried to
20
20· ·convey
     convey to Craig that that was in nChain's best interest?
21
21· · · · A.
          A.· ·Not
               Not to my knowledge.
22
22· · · · Q.
          Q.· ·Do
               Do you believe it's in nChain's best interest
23· ·for
23   for Craig to have been Satoshi alone?
24· · · · A.
24        A.· ·Right
               Right now I don't speak for nChain any more
25· ·but
25   but I'll say what I say to media generally which is I
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 184 of 208



·1·
 1 ·don't
    don't think it matters for nChain or for what is being
·2· ·builtininthe
 2 built       theBitcoin
                   Bitcoin SV
                            SV ecosystem.
                                ecosystem.·Both
                                            Both that
                                                  that company
                                                       company as
 3 ·well
·3· well as Bitcoin SV after we're trying to build real
·4· ·valuebased
 4 value    basedononreal
                      realutility
                           utility and
                                    and therefore
                                         therefore that's
                                                   that's more
·5·
 5 ·important
    important than this question of whether Craig is Satoshi
·6· ·Nakamotoorornot
 6 Nakamoto       notwhich
                      whichI Iknow
                               know is
                                     is aa question
                                            question of
                                                     of great
                                                        great
·7·
 7 ·interest
    interest out there but I believe the company as well as
·8· ·whatwe're
 8 what    we'redoing
                  doingatatBitcoin
                            Bitcoin SV
                                     SV has
                                         has to
                                              to succeed
                                                  succeed based
                                                          based on
·9·
 9 ·its
    its technology, not on whether Craig is Satoshi.
10· · · · Q.
10        Q.· ·I
               I understand that and I understand the
11· ·argument
11   argument you're making and that's fine but that's not
12· ·quite
12   quite what
           what II was
                   was asking.·
                        asking. Let me phrase
                                       phrase it
                                              it this
                                                  this way.·
                                                        way. Do
13· you
13   ·youreally
           reallybelieve
                  believethat
                          that nChain's
                                nChain's value
                                          value would
                                                would not
14
14· ·increase
     increase if Craig came out and conclusively proved to
15· the
15   ·thecrypto
           cryptocommunity
                  communitythat
                            that he
                                  he was
                                      was Satoshi
                                           Satoshi Nakamoto?
                                                   Nakamoto?
16· · · · · · ·MR.
16             MR. RIVERO:· Object to
                   RIVERO: Object  to the
                                      the form.
17· · · · · · ·THE
17             THE WITNESS:· Yes, II can't
                   WITNESS: Yes,      can't really
                                            really answer
                                                   answer that
18· · · · question because mostly because of the second part
18
19· · · · of it.·
19           it. II don't
                     don't know
                            know that
                                  that there's
                                       there's anything
                                               anything he could
20· · · · do given the history of the Satoshi question that
20
21
21· · · · would definitively prove to the cryptocurrency
22
22· · · · cryptography world that he is Satoshi Nakamoto.
23· · · · There are too many people who will always doubt it.
23
24· BY
24   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
25· · · · Q.
25        Q.· ·I
               I mean sitting here today you do not believe
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 185 of 208



·1·
 1 ·the
    the value of nChain would increase if Craig Wright

·2·
 2 ·signed
    signed a message publicly with a private key to the

·3·
 3 ·Genesis
    Genesis block?

·4·
 4 · · · · · ·MR.
              MR. RIVERO:· Object to
                  RIVERO: Object  to the
                                     the form.
·5·
 5 · · · · · ·THE
              THE WITNESS:·
                  WITNESS: II don't
                               don't have
                                      have aa basis
                                              basis to
                                                    to answer
·6·
 6 · · · that.

·7·
 7 ·BY
    BY MR. FREEDMAN

·8·
 8 · · · Q.
         Q.· ·Do
              Do you really think the majority of the

·9·
 9 ·Bitcoin
    Bitcoin world would reject his claim of being Satoshi

10· ·Nakamoto
10   Nakamoto if he could sign with a private key to the

11· ·Genesis
11   Genesis block?

12· · · · · · ·MR.
12             MR. SILVERGLATE:· Object to
                   SILVERGLATE: Object  to the
                                           the form.
13· · · · · · ·MR.
13             MR. RIVERO:· Object to
                   RIVERO: Object  to the
                                      the form.
14· · · · · · ·THE
14             THE WITNESS:·
                   WITNESS: II can't
                                can't speak
                                       speak for
                                             for the
                                                 the majority
                                                     majority
15· · · · of the Bitcoin
15               Bitcoin community.·
                         community. II can
                                       can tell
                                           tell you
                                                you I've
                                                    I've seen
16· · · · online posts, social media, you know, messages
16

17· · · · online, I don't know if the media reports, lots of
17

18· · · · online chatter with people saying even if he did
18

19· · · · sign a transaction using a private key from one of
19

20· · · · the early Bitcoin blocks that people would believe
20

21· · · · it's Satoshi.
21

22· · · · · · ·People
22             People wouldn't
                      wouldn't believe
                               believe him.· I've seen
                                        him. I've seen many
23· · · · people write
23               write that.· They'll say
                       that. They'll  say he
                                          he just,
                                             just, you
                                                   you know,
24· · · · got the keys from someone else, that they're not
24

25· · · · really his and they don't prove he is Satoshi.
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 186 of 208



·1·
 1 · · · Doesn't prove it.
 2 · · · · · ·Digital
·2·           Digital currency community has gone through
 3 · · · this evolution of all the different ways where you
·3·
·4·
 4 · · · could believe Craig is not Satoshi Nakamoto because
·5·
 5 · · · there's such dislike for him among so many people
·6·
 6 · · · in the cryptocurrency
                cryptocurrency world.· That's what
                               world. That's  what II mean by
·7·
 7 · · · there's almost nothing I think do that would
·8·
 8 · · · conclusively prove to many of the cryptocurrency
·9·
 9 · · · world.
10· ·BY
10   BY MR. FREEDMAN
11· · · · Q.
11        Q.· ·There
               There will always be people on the fringes of
12· ·any
12   any community
         community Mr.
                   Mr. Nguyen
                       Nguyen II understand
                                  understand that.·
                                              that. There are
13· ·some
13   some people that will never accept Craig Wright as
14
14· ·Satoshi
     Satoshi Nakamoto.· Are you
             Nakamoto. Are   you really
                                 really testifying
                                        testifying that it's
15· ·your
15   your -- it's your testimony today that you think there
16· ·wouldn't
16   wouldn't be a significant contingent of people who would
17· ·accept
17   accept his claim of Satoshi if he signed a public
18· ·message
18   message with the private key of the Genesis block?
19· · · · · · ·MR.
19             MR. RIVERO:· Objection to
                   RIVERO: Objection  to form.
20· · · · · · ·THE
20             THE WITNESS:·
                   WITNESS: II think
                                think if
                                      if Craig
                                         Craig did
                                               did that it
21
21· · · · would lead more people to conclude that he is
22
22· · · · Satoshi Nakamoto.·
                  Nakamoto. II still
                                still believe
                                      believe there
                                              there would be
23· · · · many doubters.·
23                        So II can't
               doubters. So      can't really
                                       really --
                                              -- have
                                                 have no basis
24· · · · to quantify whether an action like that would lead
24
25· · · · the consensus of the world to believe that he is
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 187 of 208



·1·
 1 · · · Satoshi.
         Satoshi.· II just
                       just know
                             know that
                                   that many
                                        many people
                                             people are
                                                    are saying
·2·
 2 · · · even now they still wouldn't believe him.

·3· ·BYMR.
 3 BY   MR. FREEDMAN
             FREEDMAN
·4·
 4 · · · Q.
         Q.· ·But
              But many people
                       people would
                              would believe
                                     believe it.· Sorry, let
                                              it. Sorry,

·5· ·mefinish
 5 me    finishthe
                thequestion.
                    question.·Don't
                                Don'tyou
                                      youthink
                                          think that
                                                 that would
                                                      would lead
                                                            lead
·6·
 6 ·to
    to an increase in nChain's value?

·7·
 7 · · · · · ·MR.
              MR. SILVERGLATE:· Object to
                  SILVERGLATE: Object  to the
                                          the form.
·8·
 8 · · · · · ·MR.
              MR. RIVERO:· Object to
                  RIVERO: Object  to the
                                     the form.
·9·
 9 · · · · · ·THE
              THE WITNESS:·
                  WITNESS: II think
                               think you're
                                     you're asking
                                            asking me to
10· · · · speculate on a number of different things as to how
10

11· · · · it would play
11                 play out.·
                        out. II don't
                                 don't have
                                       have aa basis
                                               basis to do
12· · · · that.
12

13· BY
13   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
14· · · · Q.
14        Q.· ·I
               I mean Robert MacGregor clearly believed he

15· would
15   ·wouldbebeable
                 abletotosell
                          sellthe
                               theintellectual
                                   intellectual property
                                                property for a
16· ·lot
16   lot of money if he could prove Craig was Satoshi; right?

17· · · · · · ·MR.
17             MR. RIVERO:· Objection.
                   RIVERO: Objection.

18· · · · · · ·MR.
18             MR. SILVERGLATE:· Objection.
                   SILVERGLATE: Objection.

19· · · · · · ·THE
19             THE WITNESS:· That's what was
                   WITNESS: That's       was said
                                             said to
                                                   to me.
                                                       me. I

20· · · · don't know that it was just about selling the
20

21· · · · intellectual property but monetizing it.
21

22· BY
22   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
23· · · · Q.
23        Q.· ·Do
               Do you believe that Bitcoin's Satoshi Vision

24· or
24   ·orBSV
          BSVwould
               wouldincrease
                     increasein
                              invalue
                                 value if
                                        if Craig
                                            Craig were
                                                  were able
                                                       able to
25· prove
25   ·prove----ififCraig
                    Craigcame
                          cameout
                               out and
                                    and signed
                                         signed with
                                                 with the
                                                      the key
                                                          key to
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 188 of 208



·1·
 1 ·the
    the Genesis block?
 2 · · · · · ·MR.
·2·           MR. RIVERO:·
                  RIVERO: Objection
                           Objection to
                                     to this
                                        this entire
                                             entire line of
 3 · · · questioning.
·3·
·4·
 4 · · · · · ·MR.
              MR. SILVERGLATE:·
                  SILVERGLATE: Same
                                Same objection.
                                     objection.
·5·
 5 · · · · · ·THE
              THE WITNESS:· Again that
                  WITNESS: Again   that would
                                        would require
                                              require me to
·6·
 6 · · · speculate on what affects digital currency prices
·7·
 7 · · · which SV -- if you've seen the digital currency
·8·
 8 · · · world are very volatile and frankly very hard to
 9 · · · explain.
·9·
10· ·BY
10   BY MR. FREEDMAN
11· · · · Q.
11        Q.· ·I
               I understand I'm asking you to speculate.
12· ·Speculate
12   Speculate for me do you think the price would go up?
13· · · · · · ·MR.
13             MR. RIVERO:· Objection to
                   RIVERO: Objection  to form.
14
14· · · · · · ·THE
               THE WITNESS:· I've always
                   WITNESS: I've   always been
                                          been advised
                                               advised to not
15· · · · speculate in a deposition.
15
16· ·BY
16   BY MR. FREEDMAN
17· · · · Q.
17        Q.· ·That's
               That's true.· That's good
                      true. That's  good advice
                                         advice but
                                                but I am
18· ·specifically
18   specifically asking you to speculate so speculate for
19· ·me.
19   me.
               MR. RIVERO:·
20· · · · · · ·MR.
20                 RIVERO: Objection.
                            Objection.
21   BY MR. FREEDMAN
21· ·BY
22
22· · · · Q.
          Q.· ·What
               What do you think would happen to the price?
23· · · · · · ·MR.
23             MR. SILVERGLATE:· Form.
                   SILVERGLATE: Form.
24· · · · · · ·THE
24             THE WITNESS:·
                   WITNESS: II don't
                               don't know.
                                     know.· II can't
                                                can't tell
                                                      tell you,
25· · · · the event has
25                  has not
                        not happened.· So it's
                            happened. So  it's clearly
                                               clearly been
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 189 of 208



·1·
 1 · · · as I recall when there was the proof efforts to try

·2·
 2 · · · and prove
             prove Craig
                   Craig is
                         is Satoshi
                            Satoshi in
                                     in early
                                         early reports.
                                                reports. I

·3·
 3 · · · don't remember that Bitcoin price at the time but I

·4·
 4 · · · don't recall that causing a significant change in

·5·
 5 · · · price then or significant drop in the price when it

·6·
 6 · · · appeared that Craig did not prove conclusively he

·7·
 7 · · · was Satoshi back in May of 2016.

·8·
 8 · · · · · ·That's
              That's the only basis I would have to know

·9·
 9 · · · about whether an event like that would affect the

10· · · · price of Bitcoin.
10

11· BY
11   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
12· · · · Q.
12        Q.· ·There
               There was no BSV when he failed to prove in

13· ·2016
13   2016 that he was Satoshi; right?

14· · · · A.
14        A.· ·That's
               That's true but there was BTC.

15· · · · Q.
15        Q.· ·Sure.· But my
               Sure. But   my point
                               point is
                                     is BSV
                                        BSV claims
                                            claims to be
16· ·following
16   following Satoshi's original vision?

17· · · · A.
17        A.· ·Yes.
               Yes.

18· · · · Q.
18        Q.· ·Craig
               Craig is very important part of the BSV story,

19· ·it's
19   it's not the only part of BSV story but you and I can

20· ·agree
20   agree it's an important part of the BSV story; right?

21· · · · A.
21        A.· ·It's
               It's certainly an important part of -- yes

22· ·it's
22   it's important
          important part
                    part of
                         of the
                            the BSV.· Exactly as
                                 BSV. Exactly as you
                                                 you said I
23· ·in
23   in particular as a leader of the ecosystem has worked

24· very
24   ·veryhard
           hardtotomake
                    make Bitcoin
                          Bitcoin SV
                                  SV not
                                     not about
                                         about Craig.· Bitcoin
                                               Craig. Bitcoin

25· SV
25   ·SVhas
          hastotogrow
                   growand
                        andgrow
                            growin
                                 invalue
                                    value and
                                           and succeed
                                                succeed not
                                                        not because
                                                            because
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 190 of 208



·1·
 1 ·of
    of any one
           one person.· It has
               person. It   has to
                                to technically
                                   technically work.
 2 · · · · · ·We
·2·           We have to get away from a digital currency
 3 ·value
·3· value that's
          that's tied
                 tied to
                      to aa personality.· Who would
                            personality. Who  would want long
·4· ·termtotoown
 4 term        owna adigital
                      digitalasset
                              asset and
                                     and to
                                          to use
                                              use aa block
                                                     block chain
                                                           chain
·5· ·technologyplatform
 5 technology   platformbased
                         basedupon
                               upon the
                                     the personality
                                          personality of
                                                      of one
·6· ·person?·
 6 person?  To To
                me me thatdoesn't
                    that    doesn'tgive
                                    givethe
                                         the coin
                                              coin value,
                                                    value, real
                                                           real
·7·
 7 ·value.· Sort of
    value. Sort   of saying
                      saying it's
                              it's valuable
                                   valuable because
                                            because he is a
·8·
 8 ·person.· That doesn't
    person. That   doesn't make
                           make sense.
·9·
 9 · · · Q.
         Q.· ·Craig
              Craig has stated to you that for a period he
10· ·sought
10   sought to keep his involvement in Bitcoin a secret;
11· ·right?
11   right?
12· · · · A.
12        A.· ·Yes.
               Yes.
13· · · · Q.
13        Q.· And
               ·Anddodoyou
                         youknow
                             knowwhy
                                  whyhe
                                      he sought
                                          sought to
                                                  to keep
                                                     keep it
                                                          it a
14
14· ·secret?
     secret?
15· · · · A.
15        A.· ·I
               I don't know
                       know fully
                            fully the
                                  the reason
                                       reason in
                                               in his
                                                   his head.·
                                                        head. At
16· ·the
16   the time it it's been over a very long period of time
17· before
17   ·beforeI Iknew
                 knewCraig
                      Craigbut
                            butas
                                as II understand
                                       understand from
                                                  from my
                                                       my talks
18· with
18   ·withhim
            himover
                overthe
                     the years
                          years he
                                 he wanted
                                    wanted privacy.
                                           privacy.· He
                                                      He likes
                                                         likes to
19· work.
19   ·work.·
          He He wants
              wants totosit
                          sitand
                               andwork
                                   workon
                                        on his
                                            his research
                                                 research and
     thinking. He
20· ·thinking.·
20              He is
                    is an
                       an academic.
                          academic.
21
21· · · · · · ·He
               He did not -- he is not comfortable or was not
22
22· ·comfortable
     comfortable with
                 with attention.· He's gotten
                      attention. He's  gotten more
23· ·comfortable
23   comfortable with
                 with it
                      it now.· He was
                         now. He  was not
                                      not comfortable
                                          comfortable with
24· public
24   ·publicattention.
             attention.·
                       HeHewanted
                             wantedtotoprotect
                                        protect his
                                                 his family
                                                      family from,
                                                             from,
25· you
25   ·youknow,
           know,too
                 toomuch
                     muchscrutiny
                          scrutiny and
                                    and the
                                         the other
                                              other thing
                                                    thing he's
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 191 of 208



·1·
 1 ·told
    told me is that, you know, some people -- a lot of
 2 ·people
·2· people in the digital currency world want to try and try
 3 ·to
·3· to treat Satoshi
             Satoshi as
                     as like
                        like aa god.· Some mythic
                                 god. Some mythic figure,
·4·
 4 ·right
    right that has delivered Bitcoin to the world and he
·5·
 5 ·didn't
    didn't want to
                to be
                   be that.· Be perceived
                      that. Be   perceived that
                                           that way
                                                way he's told
·6·
 6 ·me.
    me.
·7·
 7 · · · · · ·Most
              Most importantly big debate that happens in
·8·
 8 ·the
    the Bitcoin world is whether you should change the
·9·
 9 ·protocol,
    protocol, the technical rule set upon which Bitcoin
10
10· ·works.· There is
     works. There   is an
                        an early
                            early Satoshi
                                   Satoshi Nakamoto
                                           Nakamoto famous
                                                    famous online
11· ·post,
11   post, famous in the digital currency world where Satoshi
12· ·says
12   says the Bitcoin protocol needs to be set in stone after
13
13· ·its
     its client version I believe 0.1.0 and the reason that's
14
14· ·important
     important to why Craig didn't want to be out as Satoshi
15
15· ·is
     is he said his philosophy is like Craig rule set it's
16
16· ·got
     got to say frozen, not change like the internet protocol
17· ·does
17   does not change very much therefore we can operate on a
18· ·stable
18   stable platform.· And therefore
            platform. And   therefore there's
                                      there's nobody
                                              nobody in
19· ·charge.
19   charge.
20
20· · · · · · ·There's
               There's no king of Bitcoin who can change the
21
21· ·rules.· It should
     rules. It   should just
                         just be
                               be left
                                  left there
                                       there and
                                             and if in the
22
22· ·beginning
     beginning he told me if he was perceived to be Satoshi
23· ·then
23   then everyone will just follow what Satoshi says to do
24· ·and
24   and he wanted Bitcoin to be a system that was not
25· ·susceptible
25   susceptible to interference by government or businesses
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 192 of 208



·1· ·whocould
 1 who    couldchange
                change it
                        it in
                           in ways.
                              ways.
 2 · · · · · ·It
·2·           It was designed to provide light, prevent
 3 ·fraud
·3· fraud in the
             the world.· All these
                 world. All   these things
                                    things he
                                           he envisioned
                                              envisioned that
·4· ·requiredbut
 4 required    butnot
                   nottotobe
                           besomeone
                              someone in
                                       in charge
                                           charge of
                                                  of it
                                                     it or
·5· ·perceivedtotobe
 5 perceived       be in
                       in charge
                           charge of
                                  of it.
·6·
 6 · · · Q.
         Q.· ·I
              I am going
                   going to
                         to keep
                            keep asking
                                 asking questions.·
                                         questions. My
·7·
 7 ·screen
    screen I'm getting
               getting aa little
                          little bit
                                  bit of
                                       of interference.·
                                           interference. I am
·8· ·goingtotoshut
 8 going        shutmymyvideo
                         videooff
                               offto
                                   to see
                                       see if
                                            if it
                                                it helps
                                                   helps with
                                                         with the
·9·
 9 ·feed.· Still can
    feed. Still   can you
                      you hear
                          hear me?
10· · · · A.
10        A.· ·Yes.
               Yes.
11· · · · · · ·(Plaintiff's
11             (Plaintiff's Exhibit No. 20 was
12· · · · · · ·marked
12             marked for identification.)
13
13· BY
     ·BYMR.
         MR. FREEDMAN
              FREEDMAN
14
14· · · · Q.
          Q.· ·So
               So I am going to share with you a video for
15· ·time
15   time purposes I just want to verify that this is in fact
16· ·an
16   an interview
        interview you
                  you recall.·
                      recall. This
                               This is
                                    is Dr.
                                       Dr. Craig
                                           Craig Wright
                                                 Wright Jimmy
17· Nguyen
17   ·Nguyenatatthe
                 theOxford
                     Oxford Union.
                             Union.·Happy
                                     Happyto
                                           to play
                                               play some
                                                    some of
                                                         of it
18· ·for
18   for you so you can take a look.
19· · · · A.
19        A.· ·I
               I remember this.
20· · · · · · ·VIDEO
20             VIDEO AUDIO
                     AUDIO VOICE:· Everything it
                           VOICE: Everything  it needs
                                                 needs to do
21
21· · · · anything --
22
22· BY
     ·BYMR.
         MR. FREEDMAN
              FREEDMAN
23· · · · Q.
23        Q.· ·Do
               Do you recall this interview or this
24· ·recording,
24   recording, presentation?
25· · · · A.
25        A.· ·Yes.· It was
               Yes. It   was not
                              not an
                                   an interview
                                       interview more
                                                 more of
                                                      of I don't
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 193 of 208



·1·
 1 ·know
    know what you call it.
 2 · · · Q.
·2·      Q.· ·Presentation
              Presentation of
                           of some
                              some kind?· Is this
                                   kind? Is  this video
                                                  video an
 3 ·accurate
·3· accurate portrayal of that episode?
·4·
 4 · · · A.
         A.· ·I
              I haven't watched the whole video but I would
·5·
 5 ·assume
    assume so.
·6·
 6 · · · Q.
         Q.· ·Any
              Any reason to believe it's not an accurate
·7·
 7 ·video?
    video?
 8 · · · A.
·8·      A.· ·Not
              Not so far from what you've shown me so far.
·9·           MR. FREEDMAN:·
 9 · · · · · ·MR. FREEDMAN: Well,
                             Well, then
                                   then let's
                                        let's go
10· · · · particularly to one particular portion.
10
11· · · · · · ·MR.
11             MR. NGUYEN:· It's been
                   NGUYEN: It's   been the
                                       the internet's
                                           internet's biggest
12· · · · mystery for
12                for long
                      long time
                           time who
                                who is
                                     is Satoshi
                                         Satoshi Nakamoto.·
                                                  Nakamoto. For
13· · · · reasons we won't talk about here Craig chose to be
13
14
14· · · · private about
                  about his
                        his history
                            history in
                                     in Bitcoin.· As you might
                                         Bitcoin. As
15· · · · imagine, you know, this has an impact on one's
15
16· · · · family and one's personal life.
16
17· · · · · · ·For
17             For various reasons he chose to be private
18· · · · about it.·
18                   For various
                it. For   various reasons
                                  reasons that
                                          that emerge
19· · · · including the battle over Bitcoin's future what we
19
20· · · · believe is vital to ensure that the network thrives
20
21
21· · · · and survives.
22
22· BY
     ·BYMR.
         MR. FREEDMAN
              FREEDMAN
23· · · · Q.
23        Q.· ·Is
               Is that an accurate statement you made?
24· · · · A.
24        A.· ·Yes.
               Yes.
25· · · · Q.
25        Q.· And
               ·AndCraig
                     Craigwas
                           wasthe
                               theone
                                   one who
                                        who told
                                             told you
                                                   you he
                                                       he wanted
                                                          wanted
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 194 of 208



·1·
 1 ·to
    to keep his involvement in Bitcoin a secret?
 2 · · · A.
·2·      A.· ·He
              He didn't
                 didn't say
                        say so
                            so in
                               in so
                                  so many
                                      many words.· Talk about
                                            words. Talk
 3 ·why
·3· why he was private about it.
·4·
 4 · · · Q.
         Q.· ·He
              He never told you he wanted to stay private
·5·
 5 ·about
    about it?
·6·
 6 · · · A.
         A.· ·No,
              No, I said he told me he wanted to stay
·7·
 7 ·private.·
    private. II don't
                 don't know
                       know that
                            that he used
                                    used the
                                         the word
                                             word secret.·
                                                   secret. We
·8·
 8 ·have
    have had discussions where -- reasons why he wanted to
·9·
 9 ·stay
    stay private.· He did
         private. He   did not
                            not want
                                 want to
                                      to be
                                         be known
                                            known publicly.
                                                  publicly.
10· · · · · · ·MR.
10             MR. WRIGHT:· Gizmodo were
                   WRIGHT: Gizmodo  were played
                                         played by a
11· · · · contrarian.
11        contrarian.· Mr.
                        Mr. Contrarian
                             Contrarian was
                                        was sending
                                            sending documents
                                                    documents
12· · · · that were stolen from my company and payment we
12
13· · · · didn't talk about our employees and everyone else.
13
14
14· · · · As Jimmy knows
                   knows we
                         we have
                            have 45
                                 45 staff
                                     staff in
                                            in 2013.·
                                                2013. In the
15· · · · dates when no one knew about Bitcoin I had 45 staff
15
16· · · · in Australia working on Bitcoin projects basically
16
17· · · · secretly under the radar.
17
18· ·BY
18   BY MR. FREEDMAN
19· · · · Q.
19        Q.· ·SO
               SO he has used the word "secret" involved in
20· ·his
20   his discussions of Bitcoin; right?
21
21· · · · A.
          A.· ·There
               There he is talking about secret team of
22
22· ·employees
     employees in
               in Australia
                  Australia working
                            working in
                                     in secret.·
                                         secret. Wasn't
23· ·talking
23   talking about
             about keeping
                   keeping Satoshi
                           Satoshi aa secret.· Not quibbling
                                       secret. Not
24· ·over
24   over the word
              word secret.· Certainly didn't
                   secret. Certainly  didn't want
                                             want to be
25· ·private
25   private about being Satoshi.
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 195 of 208



·1·
 1 · · · Q.
         Q.· ·You
              You don't
                  don't have
                        have to
                             to use
                                use the
                                     the word
                                          word secret.·
                                                secret. He
 2 ·definitely
·2· definitely expressed the desire he didn't want people to
 3 ·know
·3· know he was Satoshi; fair?
·4·
 4 · · · A.
         A.· Yes.
             ·Yes.
·5·
 5 · · · Q.
         Q.· ·Are
              Are you now willing now that we've skipped
·6·
 6 ·around
    around this are you willing to say this is an accurate
·7· ·videorecording
 7 video    recordingofofyour
                          yoursession
                               session at
                                        at the
                                            the Oxford
                                                Oxford Union?
                                                       Union?
·8·
 8 · · · · · ·MR.
              MR. SILVERGLATE:· Objection to
                  SILVERGLATE: Objection  to form.
·9·
 9 · · · · · ·THE
              THE WITNESS:· Sorry?
                  WITNESS: Sorry?
10· · · · · · ·MR.
10             MR. SILVERGLATE:·
                   SILVERGLATE: II objected
                                    objected to
                                             to the
                                                the form.
11· · · · · · ·MR.
11             MR. FREEDMAN:· Jimmy, what
                   FREEDMAN: Jimmy,  what was
                                          was your
                                              your answer?
12· · · · · · ·MR.
12             MR. RIVERO:· Join.
                   RIVERO: Join.
13· · · · · · ·THE
13             THE WITNESS:· Yes.·Obviously
                   WITNESS: Yes.   Obviously II hadn't
                                                 hadn't watched
                                                        watched
14
14· · · · the whole
              whole video.·
                    video. II never have.· It looks
                                    have. It  looks --
                                                    -- I
15· · · · don't have any reason so far to believe it's not an
15
16· · · · accurate recording.
16
17· · · · · · ·(Plaintiff's
17             (Plaintiff's Exhibit No. 21 was
18· · · · · · ·marked
18             marked for identification.)
19· BY
19   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
20· · · · Q.
20        Q.· ·Okay.· You've mentioned
               Okay. You've   mentioned this
                                        this other
                                             other let's
21
21· ·introduce
     introduce Exhibit 21 to the deposition which is I
22· believe
22   ·believeyou've
               you'vetalked
                      talkedabout
                             aboutthis
                                   this particular
                                         particular presentation
                                                    presentation
23· ·today
23   today with -- are you seeing the Bitcoin Association You
24· Tube
24   ·Tubeon
           onthe
              the screen?
                   screen?
25· · · · A.
25        A.· ·This
               This is from Coin Geek's channel but has a
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 196 of 208



·1· ·pictureofofmemewith
 1 picture           withany
                          anyname
                              name and
                                    and Bitcoin
                                         Bitcoin Association
                                                 Association on
·2·
 2 ·it
    it if that's the one.

·3·
 3 · · · Q.
         Q.· ·This
              This is I believe the interview you were

·4· ·talkingabout
 4 talking    aboutearlier
                    earlierabout
                            about interviewing
                                   interviewing Craig
                                                Craig but
                                                      but why
·5· ·don'twewewatch
 5 don't        watcha afew
                         fewminutes
                             minutes of
                                      of it
                                          it and
                                              and you
                                                  you tell
                                                      tell me if
·6· ·yourecognize
 6 you   recognize it?
                   it?
·7·
 7 · · · · · ·VIDEO
              VIDEO AUDIO
                    AUDIO VOICE:· So did
                          VOICE: So  did you
                                         you create
                                             create Bitcoin?
·8·
 8 · · · · · ·MR.
              MR. WRIGHT:· Yes.
                  WRIGHT: Yes.

·9·
 9 · · · · · ·THE
              THE WITNESS:·
                  WITNESS: II did
                              did not to see
                                         see any
                                             any more.·
                                                  more. This

10· · · · is the video.
10

11· BY
11   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
12· · · · Q.
12        Q.· ·You
               You see it's
                       it's on
                            on Coin
                               Coin Geek's
                                    Geek's channel.·
                                            channel. Is this

13· ·an
13   an accurate portrayal of your back and forth with Dr.

14· ·Wright?
14   Wright?

15· · · · A.
15        A.· ·Yes.
               Yes.

16· · · · Q.
16        Q.· ·In
               In this interview do you recall Craig telling

17· you
17   ·youthat
           thathehehad
                    hadhelp
                        help from
                              from Dave
                                    Dave Kleiman?
                                         Kleiman?
18· · · · A.
18        A.· ·Yes,
               Yes, I believe he said that.

19· · · · Q.
19        Q.· ·And
               And do you recall Dave telling you that --

20· ·sorry,
20   sorry, strike
            strike that.· Do you
                   that. Do   you recall
                                  recall Craig
                                         Craig telling
                                               telling you
21· that
21   ·thatDave
            DaveKleiman
                 Kleimanresponded
                         responded from
                                    from the
                                          the Satoshi
                                               Satoshi account?
                                                       account?
22· · · · A.
22        A.· ·I
               I don't remember if he said that in the

23· ·interview
23   interview but
               but it
                   it sounds
                      sounds familiar.· It's something
                             familiar. It's  something Craig
24· ·has
24   has told me.· Whether it's
              me. Whether   it's in
                                 in this
                                    this interview
                                         interview or not I
25· ·don't
25   don't recall.
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 197 of 208



·1·
 1 · · · Q.·
         Q. ·So
             So Craig has told you previously that Dave
 2 ·interacted
·2· interacted and had access to the Satoshi account?
 3 · · · A.
·3·      A.· ·He's
              He's told me that they both posted from
·4·
 4 ·Satoshi
    Satoshi account sometimes.
·5·
 5 · · · Q.·
         Q. ·I
             I just want to spend a little bit more time
·6· ·becauseI Iwould
 6 because       wouldhave
                       havethought
                            thought that
                                     that would
                                           would have
                                                 have come
                                                      come out
·7·
 7 ·earlier
    earlier did he say anything else to you about Dave's
·8·
 8 ·role
    role as assisting him as Satoshi?
 9 · · · A.
·9·           In this interview or generally?
         A.· ·In
10
10· · · · Q.·
          Q. Generally.
              ·Generally.
11· · · · A.
11        A.· ·Not
               Not much other than what I've told you.
12· · · · Q.·
12        Q. ·Did
              Did he tell you that Dave helped keep the
     system running in the beginning?
13· ·system
13
14
14· · · · A.
          A.· ·I
               I don't remember if that quote was used.
15        Q. ·Let's
15· · · · Q.· Let's take a look first at --
16· · · · A.
16        A.· ·There's
               There's some familiarity to that --
17· · · · · · ·MR.
17             MR. WRIGHT:· Because II had
                   WRIGHT: Because     had aa cattle
                                              cattle ranch
                                                     ranch and
18· · · · ran up there
18               there with
                       with all
                            all the
                                the machines.· The other
                                     machines. The
19· · · · aspect that followed that that I needed to address
19
20· · · · was Microsoft
20            Microsoft and
                        and patch
                            patch Tuesday.· Anyone remember
                                   Tuesday. Anyone
21
21· · · · patch Tuesday?·
                Tuesday? II really
                             really hadn't
                                    hadn't thought
                                           thought about
22
22· · · · running a bunch of stand alone Windows XP machines
23· · · · until everything turned off at the same time.
23
24· · · · · · ·So
24             So that was another reason Bitcoin before the
25· · · · current block chain turned off from crashing
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 198 of 208



·1·
 1 · · · literally on that Tuesday night everything updated,
 2 · · · turned off and restarted and just caused a massive,
·2·
 3 · · · massive problem because the two things split and
·3·
·4·
 4 · · · didn't sync and I had not thought about that one.
·5·
 5 · · · So that was
                 was the
                     the next
                         next part
                              part II had
                                       had to
                                            to do.·
                                                do. I had to
·6·
 6 · · · run around and I bought a whole bunch of Microsoft
·7·
 7 · · · licenses at excessive prices and installed a domain
·8·
 8 · · · in there and a work group and so I set up a forest
·9·
 9 · · · between my two locations and ran out all these
10· · · · machines.
10        machines.· Set
                      Set up
                           up aa WUSS
                                  WUSS server,
                                       server, W-U-S-S,
                                               W-U-S-S, many
11· · · · Australians we made fun of Microsoft calling it a
11
12· · · · Wuss but we set up a Wuss service and Dave actually
12
13· · · · helped on some of that because I couldn't get it
13
14
14· · · · all done fast
                   fast enough.·
                        enough. II had
                                   had to
                                       to set
                                          set up
                                              up a full --
15
15· BY
     ·BYMR.
         MR. FREEDMAN
              FREEDMAN
16· · · · Q.
16        Q.· ·Does
               Does that help refresh your recollection?
17· · · · A.
17        A.· ·Yes,
               Yes, I did not remember that part of the
18· exchange
18   ·exchangebut
                butwhat
                    whatyou
                         youplayed
                             played for
                                     for me
                                          me II do
                                                 do remember
                                                    remember that.
19· · · · Q.
19        Q.· ·Did
               Did Craig tell you that Dave was one of the
20· ·first
20   first two users of Bitcoin?
21
21· · · · A.
          A.· ·I
               I don't recall and it depends what you mean by
22
22· ·users,
     users, user of Bitcoin.
23· · · · · · ·MR.
23             MR. FREEDMAN:· Take aa look.
                   FREEDMAN: Take     look.
24· · · · · · ·MR.
24             MR. WRIGHT:· So that
                   WRIGHT: So   that every
                                      every node
                                            node wouldn't
                                                 wouldn't go
25· · · · out and calculate their own and people say it's
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 199 of 208



·1·
 1 · · · wasting 50 Bitcoin but it's not wasting anything
 2 · · · because there
·2·              there was
                       was no
                           no value
                              value at
                                     at the
                                         the time.·
                                              time. We're
 3 · · · talking no
·3·              no exchanges,
                    exchanges, no
                               no users.·
                                   users. II mean
                                             mean for the
·4·
 4 · · · first few days
                   days II was
                           was the
                               the only
                                    only user.· Then hell,
                                          user. Then
·5·
 5 · · · when Dave and a few other people jumped in.
·6· ·BYMR.
 6 BY   MR. FREEDMAN
             FREEDMAN
·7·
 7 · · · Q.
         Q.· ·Do
              Do you recall now him telling you that Dave
·8· ·wasone
 8 was    oneofofthe
                  thefirst
                      firstcouple
                            couple users
                                    users or
                                           or few
                                              few users
                                                  users of
·9·
 9 ·Bitcoin?
    Bitcoin?
10· · · · A.
10        A.· ·Yes,
               Yes, I guess I interpret users of Bitcoin is
11· ·differently.·
11   differently. II think
                      think he
                             he is
                                 is referring
                                    referring to
                                              to running
                                                 running a
12· version
12   ·versionofofthe
                  theclient
                      client software
                              software and
                                       and mining.
                                           mining.
13· · · · Q.
13        Q.· ·So
               So right,
                  right, that's
                         that's --
                                -- you're
                                   you're right.·
                                           right. Let me
14
14· ·state
     state that better.· Do you
                better. Do   you recall
                                  recall Craig
                                         Craig telling
                                               telling you that
15· Dave
15   ·DaveKleiman
            Kleimanwas
                    wasone
                        oneof
                            ofthe
                               thefirst
                                   first two
                                          two people
                                               people to
                                                      to have
                                                         have ran
16· ·a
16   a Bitcoin node and mined Bitcoin beside himself?
17· · · · A.
17        A.· ·I
               I think in that click you've just referred --
18· ·shown
18   shown me that's
              that's what
                     what he
                          he means.· To the
                             means. To  the extent
                                            extent he didn't
19· ·quite
19   quite phrase
           phrase it
                  it that
                     that way.· My interpretation
                          way. My  interpretation is that
20· what
20   ·whatthat
           that means.
                 means.
21
21· · · · Q.
          Q.· ·Did
               Did -- has he ever told you anything besides
22
22· ·that
     that -- sorry, strike
                    strike that.· Has he
                           that. Has  he ever
                                         ever told
                                              told you this
23· ·in
23   in any other setting besides this one?
24· · · · A.
24        A.· ·No.
              No.
25· · · · Q.
25        Q.· ·You
               You said to me previously that you believe --
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 200 of 208



·1·
 1 ·actually
    actually you
             you know
                 know what
                      what let
                           let me
                                me ask
                                    ask you.· Do you
                                         you. Do you believe
·2·
 2 ·that
    that Satoshi was a group of people or just one person?

·3·
 3 · · · · · ·MR.
              MR. RIVERO:· Object to
                  RIVERO: Object  to the
                                     the form.
·4·
 4 · · · · · ·THE
              THE WITNESS:·
                  WITNESS: II don't
                               don't have
                                      have aa basis
                                              basis to
                                                    to answer
·5·
 5 · · · that because I wasn't there at the creation of

·6·
 6 · · · Bitcoin.
         Bitcoin.· Did
                    Did not
                         not work
                              work with
                                    with whoever
                                         whoever created
                                                 created Bitcoin
·7·
 7 · · · at the time.

·8·
 8 ·BY
    BY MR. FREEDMAN

·9·
 9 · · · Q.
         Q.· ·So
              So let's introduce -- if it will let me,

10· ·Exhibit
10   Exhibit 22
             22 to
                to your
                   your deposition.· I'm going
                        deposition. I'm  going to
                                               to bring us
11· ·to
11   to -- I think this is Exhibit 2 to your deposition

12· ·already.·
12             Let's take
     already. Let's   take aa look
                               look at
                                    at this
                                       this time
                                            time stamp.
13· · · · · · ·MR.
13             MR. NGUYEN:· Does that
                   NGUYEN: Does   that mean
                                       mean II believe
                                               believe he is
14· · · · Satoshi.
14        Satoshi.· First
                     First of
                            of all
                                all II think
                                        think Satoshi
                                              Satoshi Nakamoto
                                                      Nakamoto was
15· · · · a group of people.
15

16· ·BY
16   BY MR. FREEDMAN

17· · · · Q.
17        Q.· ·Can
               Can you explain that?

18· · · · A.
18        A.· ·Yes,
               Yes, I have to see I guess the rest of the

19· ·answer.
19   answer.

20· · · · · · ·MR.
20             MR. FREEDMAN:·
                   FREEDMAN: Sure.· Hold on.
                              Sure. Hold on.· That's
                                               That's fair.
                                                      fair.
21· · · · Let me play it for you.
21

22· · · · · · ·MR.
22             MR. NGUYEN:· And do
                   NGUYEN: And  do II believe
                                      believe --
23· · · · · · ·MR.
23             MR. FREEDMAN:· I'll rewind
                   FREEDMAN: I'll  rewind it
                                          it for
                                             for you.
24· · · · · · ·MR.
24             MR. NGUYEN:· So does
                   NGUYEN: So   does that
                                      that mean
                                           mean II believe
                                                   believe he is
25· · · · Satoshi Nakamoto.·
25                           First of
                  Nakamoto. First  of all
                                      all II think
                                             think Satoshi
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 201 of 208



·1·
 1 · · · Nakamoto was
                  was aa group
                         group of
                               of people.·
                                   people. II don't
                                              don't think
 2 · · · that's a shock
·2·               shock to
                        to anyone
                           anyone out
                                   out there.· Do I believe
                                        there. Do
 3 · · · he was part of that group, tune in May 30th, Coin
·3·
·4·
 4 · · · Geek Toronto.
·5· ·BYMR.
 5 BY   MR. FREEDMAN
             FREEDMAN
·6·
 6 · · · Q.
         Q.· ·Do
              Do you want to hear more?
·7·
 7 · · · A.
         A.· ·No,
              No, I think that's enough.
·8·
 8 · · · Q.
         Q.· ·Is
              Is that a true statement?
 9 · · · A.
·9·      A.· ·Yes,
              Yes, I think that's what I was willing to say
10· ·at
10   at the time.· You can
            time. You   can tell
                             tell II was
                                     was trying
                                         trying to
                                                to be
                                                   be coy to
11· ·tease
11   tease what was
                was going
                    going to
                          to happen
                             happen at
                                     at this
                                         this conference.
                                               conference. I
12· ·think
12   think it's consistent with what I've said before which
13· ·is
13   is Craig was the -- as I understand is the primary
14· creator
14   ·creatorofofBitcoin
                  Bitcoinand
                          andhe
                              hehad
                                 had help
                                      help including
                                            including help
                                                      help as
                                                           as you
15· mentioned
15   ·mentionedhere
                 hereresponding
                      respondingfrom
                                 from Satoshi
                                       Satoshi online
                                                online accounts.
                                                       accounts.
16· · · · Q.
16        Q.· ·Right.· But there's
               Right. But   there's aa difference
                                        difference between
                                                   between I am
17· ·Satoshi
17   Satoshi and I had some help doing it and I believe
18· ·Satoshi
18   Satoshi is a group of people.
19· · · · A.
19        A.· ·Well,
               Well, like I said it depends on was there a
20· group
20   ·groupofofpeople
                 peoplewho
                        whoworked
                            worked on
                                    on helping
                                        helping Craig
                                                Craig with
                                                      with the
21
21· ·creation
     creation of Bitcoin including at least one I've been
22
22· ·told
     told responded from the Satoshi Nakamoto account, yes.
23· · · · Q.
23        Q.· ·And
               And one of those individuals is Dave Kleiman?
24· · · · A.
24        A.· ·Yes.
               Yes.
25· · · · Q.
25        Q.· ·And
               And your reference here to that group of
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 202 of 208



·1· ·peopleincluded
 1 people    includeda agroup
                         groupthat
                               that included
                                     included Dave
                                              Dave Kleiman?
                                                   Kleiman?
 2 · · · A.
·2·      A.· ·What's
              What's the
                     the date
                         date here?· Yes, it
                              here? Yes,  it would
                                             would include
 3 ·Dave
·3· Dave Kleiman because I had understood at the time he,
·4· ·youknow,
 4 you    know,was
                 wasa afriend
                        friendof
                               ofCraig
                                  Craig and
                                         and he
                                              he helped
                                                 helped Craig.
                                                        Craig.
·5·
 5 · · · Q.
         Q.· ·Are
              Are you aware of an expert report that's been
·6·
 6 ·filed
    filed in this litigation by Amy Klinn?
·7·
 7 · · · A.
         A.· ·No.
             No.
·8·
 8 · · · Q.
         Q.· ·Do
              Do you believe Craig is incapable of
·9· ·manipulating anyone?
 9 manipulating    anyone?
10· · · · · · ·MR.
10             MR. RIVERO:· Object to
                   RIVERO: Object  to the
                                      the form.
11· · · · · · ·THE
11             THE WITNESS:·
                   WITNESS: II can't
                               can't answer
                                     answer that
                                            that question.
                                                 question. I
12· · · · don't have
12              have aa basis
                        basis to
                              to answer
                                 answer that
                                         that question.·
                                               question. I am
13· · · · not even sure what that means.
13
14
14· BY
     ·BYMR.
         MR. FREEDMAN
              FREEDMAN
15· · · · Q.
15        Q.· ·Do
               Do you believe Craig is incapable of lying?
16· · · · · · ·MR.
16             MR. RIVERO:·
                   RIVERO: Objection.
                            Objection.
17· · · · · · ·THE
17             THE WITNESS:·
                   WITNESS: II can't
                               can't answer
                                     answer that
                                            that question.
                                                 question. I
18· · · · don't know.
18
19· BY
19   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
20· · · · Q.
20             Do you think he can lie?
          Q.· ·Do
21             MR. RIVERO:·
21· · · · · · ·MR. RIVERO: Objection.
                            Objection.
22
22· · · · · · ·THE
               THE WITNESS:·
                   WITNESS: II don't
                               don't know.
                                     know.
23· BY
23   ·BYMR.
         MR. FREEDMAN
              FREEDMAN
24· · · · Q.
24        Q.· ·You
               You don't know if you think he can lie?
25· · · · · · ·MR.
25             MR. RIVERO:· Objection.
                   RIVERO: Objection.
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 203 of 208



·1·
 1 · · · · · ·MR.
              MR. SILVERGLATE:· Objection, asked
                  SILVERGLATE: Objection,  asked and
 2 · · · answered.
·2·
 3 · · · · · ·MR.
·3·           MR. FREEDMAN:·
                  FREEDMAN: You
                             You can
                                 can answer.
                                     answer.
·4·
 4 · · · · · ·THE
              THE WITNESS:·
                  WITNESS: II don't
                               don't have
                                      have aa basis
                                              basis to
                                                    to answer
·5·
 5 · · · that because I have not had an occasion to think
·6·
 6 · · · that he lied to me.
·7· ·BYMR.
 7 BY   MR. FREEDMAN
             FREEDMAN
·8·
 8 · · · Q.
         Q.· ·Not
              Not asking if he is a liar or if you think he
·9·
 9 ·lied
    lied to you.· I'm just
            you. I'm   just asking
                             asking if
                                    if you
                                       you think
                                           think he
                                                 he is
                                                    is capable
10· ·of
10   of telling a lie?
11· · · · A.
11        A.· ·I
               I am not
                    not sure
                        sure what
                             what you're
                                  you're asking.·
                                          asking. To me?
12· · · · · · ·MR.
12             MR. RIVERO:· Standing objection.·
                   RIVERO: Standing              I've been
                                     objection. I've  been
13· · · · listening to this gibberish for almost eight hours,
13
14
14· · · · seven hours.· You've asked
                hours. You've   asked the
                                      the same
                                          same thing
                                               thing four
15· · · · times.
15        times.· It's
                   It's an
                        an improper
                           improper question.· How long
                                    question. How  long are
16· · · · you going to keep going on this -- when you told us
16
17· · · · 40 minutes ago you were taking a ten minute break
17
18· · · · because you were almost done?
18
19· · · · · · ·MR.
19             MR. FREEDMAN:· Mr. Rivero,
                   FREEDMAN: Mr.   Rivero, you
                                           you know
                                               know you're
20· · · · limited to objection to form.
20
21
21· · · · · · ·MR.
               MR. RIVERO:· What's your
                   RIVERO: What's   your time
                                         time estimate
                                              estimate since
22
22· · · · once again you proved that I can't rely on your
23· · · · word?
23        word?· What's
                  What's your
                          your time
                               time estimate?
                                    estimate?
24· · · · · · ·MR.
24             MR. FREEDMAN:· Mr. Rivero,
                   FREEDMAN: Mr.   Rivero, II have
                                              have seven
                                                   seven hours
25· · · · and since every time I try in good faith to tell
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 204 of 208



·1·
 1 · · · you how long I think it's going to take I told you
 2 · · · I made a mistake I pointed out I had missed a
·2·
 3 · · · module, that I was trying to get you out of here.
·3·
·4·
 4 · · · You can believe what you want to believe but please
·5·
 5 · · · objection to form.
·6·
 6 · · · · · ·MR.
              MR. RIVERO:· Mr. Videographer,
                  RIVERO: Mr.   Videographer, please
                                              please count
·7·
 7 · · · the time up
                  up because
                     because II know
                                know how
                                      how this
                                           this ends.·
                                                 ends. I've
·8·
 8 · · · been to this movie before with this judge.
·9·
 9 · · · · · ·MR.
              MR. FREEDMAN:· Do you
                  FREEDMAN: Do   you want
                                      want to
                                           to take
                                              take aa break
                                                      break and
10· · · · let him count it up?
10
11· · · · · · ·MR.
11             MR. RIVERO:· No, sir,
                   RIVERO: No,   sir, II want
                                         want you
                                              you to keep
12· · · · going.
12        going.· Ask
                   Ask your
                        your questions.
                             questions.
     BY MR. FREEDMAN
13· ·BY
13
14
14· · · · Q.
          Q.· ·So
               So before we were interrupted, Mr. Nguyen, I
15· ·asked
15   asked you yes, if he is mentally capable of telling a
16· ·lie?
16   lie?
17· · · · A.
17        A.· ·I
               I have no
                      no basis
                         basis to
                               to judge
                                  judge that.· Mental health
                                         that. Mental
18· ·expert
18   expert psychologist I don't know who would even be
19· ·qualified
19   qualified -- what kind of qualifications you need to
20· ·answer
20   answer that question.
21
21· · · · Q.
          Q.· ·Have
               Have you ever heard to have someone called
22
22· ·Garreth
     Garreth Williams?
23· · · · A.
23        A.· ·I
               I feel like
                      like I've
                           I've heard
                                heard the
                                       the name.·
                                            name. II don't
                                                     don't know
24· ·who
24   who that is.
25· · · · Q.
25        Q.· ·Has
               Has Craig ever mentioned this person to you?
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 205 of 208



·1·
 1 · · · A.
         A.· ·I
              I don't recall.·
                      recall. II feel
                                  feel like
                                       like I've
                                            I've heard
                                                 heard the
 2 ·name
·2· name but not sure.
 3 · · · Q.
·3·      Q.· ·Has
              Has Craig ever mentioned Wing Commander Don
·4·
 4 ·Linem
    Linem to you?
·5·
 5 · · · A.
         A.· ·Again
              Again I think that name I heard before but I'm
·6·
 6 ·not
    not sure.
·7·
 7 · · · Q.
         Q.· ·Have
              Have you ever reviewed a document identifying
·8·
 8 ·potential
    potential red flags or competing claims to nChain's IP?
 9 · · · A.
·9·      A.· ·Not
              Not that I can recall.
10
10· · · · Q.
          Q.· ·Has
               Has Calvin Ayre invested in BSV?
11· · · · A.
11        A.· ·What
               What does that mean invested in BSV?
12· · · · Q.
12        Q.· ·Do
               Do you think Calvin Ayre has assets invested
13
13· ·in
     in BSV?
14
14· · · · A.
          A.· ·I
               I guess that's one question that does not make
15
15· ·sense
     sense to me.
16
16· · · · Q.
          Q.· ·I
               I hear
                 hear you.· Let me
                      you. Let  me refine it
                                          it for
                                             for you.· Do you
                                                 you. Do
17· ·believe
17   believe that Calvin Ayre holds large amounts BSV?
18· · · · A.
18        A.· ·I
               I know he mines BSV so I'm sure he holds BSV.
19· · · · Q.
19        Q.· ·Do
               Do you believe Stefan Matthews holds large
20
20· ·amounts
     amounts of BSV?
21
21· · · · A.
          A.· ·I
               I don't know.
22
22· · · · · · ·MR.
               MR. FREEDMAN:·
                   FREEDMAN: That's
                              That's all II have.·
                                            have. Thank
                                                   Thank you
23· · · · so much Mr.
23                Mr. Nguyen.·
                      Nguyen. II apologize
                                  apologize for
                                            for interrupting
                                                interrupting
24· · · · your day.·
24                   We can
               day. We   can go
                              go off
                                  off the
                                       the record
                                           record but
                                                  but II wanted
                                                         wanted to
25· · · · have a meet
25               meet and
                      and confer
                          confer with
                                 with Spencer.· Doesn't need
                                       Spencer. Doesn't
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 206 of 208



·1·
 1 ·to
    to be on
          on the
             the record.· As far
                 record. As  far as
                                 as I'm
                                    I'm concerned
                                        concerned
 2 ·Mr.
·2· Mr. Nguyen
        Nguyen you're
               you're free
                      free to
                            to go.· Thank you.
                                go. Thank
 3 · · · THE WITNESS:·
·3·          WITNESS: Thank
                       Thank you.
·4·
 4 · · · MR. SILVERGLATE:· Questions, Andres?
             SILVERGLATE: Questions,  Andres?
·5·
 5 · · · MR. RIVERO:· Thank you
             RIVERO: Thank  you Jimmy,
                                Jimmy, II don't.· No, I
                                          don't. No,
·6·
 6 ·don't.
    don't.
·7·
 7 · · · MR. SILVERGLATE:· We don't
             SILVERGLATE: We   don't waive
                                     waive reading
                                           reading and
·8·
 8 ·we
    we will read the deposition if it's ordered.
 9 · · · THE VIDEOGRAPHER:·
·9·          VIDEOGRAPHER: The
                            The time
                                time is
                                     is 7:35
                                        7:35 p.m.
                                             p.m. and
10· ·we're
10   we're going off the video record.
11· · · · MR. FREEDMAN:·
11                       Can you
              FREEDMAN: Can   you give
                                  give me
                                       me the
                                          the rough
12· ·tonight,
12   tonight, whatever condition it's in?
13· · · · · · · · (Witness excused.)
13
14
14· · · · · · (Deposition was concluded.)
15
16
17
18
19
20
21
22
23
24
25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 207 of 208



 1
·1

 2 · · · · · · · CERTIFICATE OF REPORTER
·2·

              THE STATE OF FLORIDA
 3 · · · · · ·THE
·3·

 4 · · · · · ·COUNTY
·4·           COUNTY OF DADE

 5
·5

 6
·6·   · · · I, Rick Levy, Registered Professional Reporter
· ·   ·and
       and Notary Public in and for the State of Florida at
·7·
 7    ·large,
       large, do hereby certify that I was authorized to
· ·   ·and
       and did report said deposition in stenotype of DR.
·8·
 8    ·JIMMY
       JIMMY NGUYEN; and that the foregoing pages, numbered
· ·   ·from
       from 1 to 206, inclusive, are a true and correct
 9
·9·    transcription of my shorthand notes of said
      ·transcription
· ·    deposition.
      ·deposition.
10
· ·   · · · I further certify that said deposition was
11
11·    taken at the time and place hereinabove set forth
      ·taken
· ·    and that the taking of said deposition was commenced
      ·and
12
12·    and completed as hereinabove set out.
      ·and

13·
13    · · · I further certify that I am not attorney or
· ·   ·counsel
       counsel of any of the parties, nor am I a relative
14
14·   ·or
       or employee of any attorney or counsel of party
· ·   ·connected
       connected with the action, nor am I financially
15
15·    interested in the action.
      ·interested

16
16·   · · · The foregoing certification of this transcript
· ·    does not apply to any reproduction of the same by
      ·does
17
17·    any means unless under the direct control and/or
      ·any
· ·    direction of the certifying reporter.
      ·direction
18
· ·   · · · IN
            IN WITNESS
               WITNESSWHEREOF,    haveereunto
                        WHEREO I av    hereuntoset
                                                set my
                                                     my hand
                                                        hand
19·
19

20
· ·
      ·this
       this 7th day of May, 2020.
                                    cl
      · · · ·_____________________________________
                                                       7)
                                                       -

21
· ·   ·   ·   ·   ·   Rick Levy, RPR, FPR, Notary Public
22
22·   ·   ·   ·   ·   in and for the State of Florida
· ·   ·   ·   ·   ·   My Commission
                         Commission Expires:·
                                    Expires: 12/8/2023
                                              12/8/2023
23
23·   ·   ·   ·   ·   My Commission
                         Commission No.:·
                                     No.: GG937684
                                          GG937684

24

25
 Case 2:20-cv-00593-BJR Document 32-1 Filed 05/18/20 Page 208 of 208



 1 · · · · · · · · · · · · CERTIFICATE OF OATH
·1·

 2 ·THE
·2· THE STATE OF FLORIDA

 3 · · · · · ·COUNTY
·3·           COUNTY OF DADE

 4
·4

 5 · · · I, Rick Levy, REGISTERED PROFESSIONAL REPORTER,
·5·

 6 ·Notary
·6· Notary Public, State of Florida, certify that JIMMY

·7·
 7 ·NGUYEN
    NGUYEN remotely appeared before me on the 30TH day

·8·
 8 ·of
    of April, 2020 and was duly sworn.

·9
 9

10             Signed this 7th day of May, 2020.
10· · · · · · ·Signed

11

12

13

14
· ·   · · · · · · · · · · _________________________
15
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Rick Levy, RPR, FPR
16
16·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Notary Public - State of Florida
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   My Commission
                                                 Commission Expires:·
                                                            Expires: 12/8/2023
                                                                      12/8/2023
17
17·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   My Commission
                                                 Commission No.:·
                                                             No.: GG937684
                                                                  GG937684

18

19                                                                         FUCK LEVY
                                                                NOtary Public - State of Florida s
20                                                                Commission # FF 939483
                                                         "Te   my Comm. Expires Dec 7, 281.9
21                                                 '''         Bonded through National Notary Assn
                                                   4 -40. • 'lir
22

23

24

25
